Exhibit 10.1

Execution Version

AMENDMENT NO. 6

AMENDMENT NO. 6, dated as of March 31, 2015 (this “Amendment”), to the Amended
and Restated Credit Agreement, dated as of October 13, 2011, and as amended and
supplemented prior to the date hereof (the “Existing Credit Agreement”), among
MICROSEMI CORPORATION, a Delaware corporation (the “Borrower”), the LENDERS
party thereto (the “Lenders”), BANK OF AMERICA, N.A., as administrative agent
(as successor in interest to ROYAL BANK OF CANADA (in such capacity, the
“Resigning Administrative Agent”) and in such capacity, the “Administrative
Agent”), BANK OF AMERICA, N.A., as collateral agent (as successor in interest to
ROYAL BANK OF CANADA (in such capacity, the “Resigning Collateral Agent” and,
together with the Resigning Administrative Agent, the “Resigning Agents”) and in
such capacity, the “Collateral Agent”) for the Lenders and the Resigning
Administrative Agent.

A. The Administrative Agent, the Resigning Administrative Agent, the Collateral
Agent, the Resigning Collateral Agent and the Borrower desire to enter into that
certain Successor Agent Agreement, dated as of the Amendment Effective Date (the
“Successor Agent Agreement”).

B. Each Lender (such term and each other capitalized term used but not defined
herein having the meaning given it in the Amended and Restated Credit Agreement
attached hereto as Exhibit A (the “Amended Credit Agreement”)) that executes and
delivers a consent to this Amendment in the form of the “Lender Consent”
attached hereto (a “Lender Consent”) will be deemed to have agreed to the terms
of this Amendment (each such Lender, a “Consenting Lender”).

C. The Borrower and the Requisite Lenders (as defined below) desire to amend the
Existing Credit Agreement in the form of the Amended Credit Agreement and the
Requisite Lenders desire to appoint Bank of America, N.A. as successor to the
Resigning Administrative Agent and Resigning Collateral Agent, subject to the
satisfaction of the conditions precedent to effectiveness referred to in
Section 3 hereof.

Accordingly, in consideration of the mutual agreements herein contained and
other good and valuable consideration, the sufficiency and receipt of which are
hereby acknowledged, the parties hereto agree as follows:

SECTION 1. Amendment of Existing Credit Agreement; Consent to Appointment of
Successor Administrative Agent and Successor Collateral Agent.

(i) The Borrower and the Requisite Lenders agree that (v) the Existing Credit
Agreement (excluding all exhibits and schedules thereto) shall be amended on the
Amendment Effective Date as set forth in Exhibit A hereto to delete the stricken
text therein (indicated textually in the same manner as the following example:
stricken text) and to add the double-underlined text therein (indicated
textually in the same manner as the following example: double-underlined text)
and on the Amendment Effective Date the Amended Credit Agreement shall replace
the terms of the Existing Credit Agreement, (w) Exhibit B attached hereto shall
replace Exhibit A to the Existing Credit Agreement, (x) Exhibit C attached
hereto shall replace Exhibit B-1 to the Existing Credit Agreement, (y) Exhibit D
attached hereto shall become Exhibit B-2 to the Amended Credit



--------------------------------------------------------------------------------

Agreement and (z) Exhibit E attached hereto shall replace Exhibit D to the
Existing Credit Agreement. As used in the Amended Credit Agreement, the terms
“Agreement”, “this Agreement”, “herein”, “hereinafter”, “hereto”, “hereof”, and
words of similar import shall, unless the context otherwise requires, mean, from
and after the replacement of the terms of the Existing Credit Agreement by the
terms of the Amended Credit Agreement, the Amended Credit Agreement.

(ii) Pursuant to Section 10.9 of the Amended Credit Agreement, the Requisite
Lenders hereby appoint (x) Bank of America, N.A. as Collateral Agent (as
successor in interest to Royal Bank of Canada in such capacity) under the Loan
Documents and (y) Bank of America, N.A. as Administrative Agent (as successor in
interest to Royal Bank of Canada in such capacity) under the Loan Documents.

(iii) The Requisite Lenders hereby acknowledge and agree to the provisions of
the Successor Agent Agreement (the form of which is attached hereto as Exhibit
F), including that the provisions of Sections 10.7 and 11.5 of the Existing
Credit Agreement shall apply to all actions taken by a Resigning Agent under or
in connection with the Successor Agent Agreement or the Loan Documents, whether
taken before or after the Amendment Effective Date, in its capacity as an Agent
under the Existing Credit Agreement or a Resigning Agent after the Amendment
Effective Date.

(iv) The Requisite Lenders hereby waive the ten (10) day notice period required
with respect to the resignation of the Resigning Administrative Agent and the
Resigning Collateral Agent, and such resignation shall become effective as
provided for in the Successor Agent Agreement.

(v) Capitalized terms used herein but not otherwise defined herein shall have
the meanings ascribed in the Amended Credit Agreement.

SECTION 2. Representations and Warranties. To induce the other parties hereto to
enter into this Amendment, the Borrower represents and warrants to each of the
Lenders, the Administrative Agent, the Issuing Lender and the Collateral Agent,
as of the date hereof, as follows:

(i) the representations and warranties set forth in Section 5 of the Amended
Credit Agreement are true and correct in all material respects (except to the
extent made as of a specific date, in which case such representations and
warranties shall be true and correct in all material respects on and as of such
specific date);

(ii) no Default or Event of Default has occurred and is continuing on the date
hereof or after giving effect to the amendments requested to be made on the date
hereof;

(iii) this Amendment has been duly authorized, executed and delivered by the
Borrower and constitutes a legal, valid and binding obligation of the Borrower,
enforceable against it in accordance with its terms, except to the extent the
enforceability hereof may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors’ rights generally and by general equitable principles (whether
enforcement is sought by proceedings in equity or at law); and

 

-2-



--------------------------------------------------------------------------------

(iv) the execution, delivery and performance by the Borrower of this Amendment
will not (a) violate its Organizational Document, (b) violate any Requirement of
Law, Governmental Authorization or any Contractual Obligation of any Group
Member or (c) result in, or require, the creation or imposition of any Lien on
any of their respective properties or revenues pursuant to its Organizational
Documents, any Requirement of Law or any such Contractual Obligation (other than
the Liens created by the Security Documents and the Permitted Liens), except for
any violation set forth in clause (b) or (c) which could not reasonably be
expected to have a Material Adverse Effect.

SECTION 3. Amendment Agreement Effectiveness. This Amendment and the Amended
Credited Agreement shall become effective as of the date set forth above on the
date (the “Amendment Effective Date”) on which each of the conditions is
satisfied:

(i) Executed Documents. the Administrative Agent shall have received
(a) counterparts of this Amendment (including counterparts received pursuant to
the Lender Consent) executed and delivered by the Borrower and the Required
Lenders (the Required Lenders referred to collectively as, the “Requisite
Lenders”), (b) counterparts to the Consent and Confirmation attached hereto
executed and delivered by the Borrower and each Subsidiary Guarantor and
(c) counterparts to that certain Successor Agent Agreement executed by the
parties thereto.

(ii) Resolutions, etc. The Administrative Agent shall have received from the
Borrower (a) a copy of a good standing certificate, dated a date reasonably
close to the Amendment Effective Date and (b) a certificate, dated the Amendment
Effective Date, duly executed and delivered by the Borrower’s Secretary as to
resolutions of the Borrower’s Board of Directors then in full force and effect
authorizing the execution, delivery and performance of this Amendment and the
transactions contemplated hereby, in each case in form and substance reasonably
satisfactory to the Administrative Agent.

(iii) Amendment Effective Date Certificate. The Administrative Agent shall have
received a certificate, dated as of the Amendment Effective Date and duly
executed and delivered by a Responsible Officer of the Borrower, certifying that
all of the conditions to effectiveness set forth in this Section 3 have been
satisfied.

(iv) Representations and Warranties. Each of the representations and warranties
made by the Borrower in Section 2 that are qualified by materiality shall be
true and correct and the representations and warranties that are not so
qualified shall be true and correct in all material respects.

(v) Amendment Fees. The Administrative Agent shall have received all fees and
expenses due and payable in connection with this Amendment, as previously agreed
to between the Borrower and the Administrative Agent.

 

-3-



--------------------------------------------------------------------------------

(vi) Fees and Expenses. The Administrative Agent shall have received from the
Borrower (a) all fees and expenses due and payable pursuant to the Amended
Credit Agreement and (b) a consent fee payable for the account of each
Consenting Lender, in an amount equal to 0.25% of the aggregate principal amount
of Term Loans and Revolving Commitments held by such Consenting Lender as of the
Amendment Effective Date.

(vii) Opinions of Counsel. The Administrative Agent shall have received a legal
opinion, dated as of the Amendment Effective Date and addressed to the
Administrative Agent and all Lenders from O’Melveny & Myers LLP, counsel to the
Borrower, in form and substance reasonably satisfactory to the Administrative
Agent.

SECTION 4. Effect of Amendment; No Novation. Except as expressly set forth
herein, this Amendment shall not by implication or otherwise limit, impair,
constitute a waiver of, or otherwise affect the rights and remedies of the
Lenders, the Issuing Lender, the Collateral Agent or the Administrative Agent
under any Loan Documents, and, except as set forth in the Amended Credit
Agreement and the other Loan Documents, shall not alter, modify, amend or in any
way affect any of the terms, conditions, obligations, covenants or agreements
contained in any Loan Document, all of which are ratified and affirmed in all
respects and shall continue in full force and effect. Nothing herein shall be
deemed to entitle any Loan Party to consent to, or a waiver, amendment,
modification or other change of, any of the terms, conditions, obligations,
covenants or agreements contained in the Existing Credit Agreement, the Amended
Credit Agreement or any other Loan Document in similar or different
circumstances. This Amendment shall constitute a “Loan Document” for all
purposes of the Existing Credit Agreement and the other Loan Documents.

SECTION 5. Counterparts. This Amendment may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed and delivered shall be deemed an original, but all such
counterparts together shall constitute but one and the same contract. Delivery
of an executed counterpart of a signature page of this Amendment by facsimile
transmission shall be as effective as delivery of a manually executed
counterpart hereof.

SECTION 6. Applicable Law. THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES UNDER THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

SECTION 7. Submission to Jurisdiction. Each of the parties hereto hereby
irrevocably and unconditionally submits for itself and its property in any legal
action or proceeding relating to this Amendment, or for recognition and
enforcement of any judgment in respect thereof, to the exclusive jurisdiction of
the courts of the State of New York sitting in the Borough of Manhattan, the
courts of the United States for the Southern District of New York, and appellate
courts from any thereof.

SECTION 8. Headings. The headings of this Amendment are for purposes of
reference only and shall not limit or otherwise affect the meaning hereof.

 

-4-



--------------------------------------------------------------------------------

[Remainder of page intentionally left blank.]

 

-5-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their duly authorized officers, all as of the date and year first
above written.

 

MICROSEMI CORPORATION By:  

/s/ John W. Hohener

Name:   John W. Hohener Title:   Executive Vice President, Chief Financial
Officer, Treasurer and Secretary

[Signature Page – Amendment No. 6]



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as Administrative Agent, Collateral Agent and Syndication
Agent By:

/s/ Bridgett J. Manduk Mowry

Name: Bridgett J. Manduk Mowry Title: Vice President BANK OF AMERICA, N.A., as
Issuing Lender and Swingline Lender By:

/s/ Marissa P. Roarty

Name: Marissa P. Roarty Title: SVP

[Signature Page – Amendment No. 6]



--------------------------------------------------------------------------------

ROYAL BANK OF CANADA, as Resigning Administrative Agent

By:

/s/ Susan Khokher

Name: Susan Khokher Title: Manager, Agency

[Signature Page – Amendment No. 6]



--------------------------------------------------------------------------------

LENDER CONSENT TO AMENDMENT NO. 6

LENDER CONSENT (this “Lender Consent”) to Amendment No. 6 (“Amendment”) to that
certain Amended and Restated Credit Agreement, dated as of October 13, 2011, as
amended by the Amendment and as the same may be further amended, supplemented,
amended and restated or otherwise modified from time to time (the “Credit
Agreement”), among Microsemi Corporation, a Delaware corporation (the
“Borrower”), the lenders party thereto, Bank of America, N.A., as administrative
agent (as successor in interest to Royal Bank of Canada in such capacity and in
such capacity, the “Administrative Agent”) and, Bank of America, N.A. as
collateral agent (as successor in interest to Royal Bank of Canada in such
capacity and in such capacity, the “Collateral Agent”). Capitalized terms used
by not defined herein have the meanings assigned to them in the Amendment or the
Credit Agreement, as applicable.

The undersigned Lender hereby irrevocably and unconditionally approves of and
consents to the Amendment.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has caused this Lender Consent to be
executed and delivered by a duly authorized officer.

 

 

[NAME OF INSTITUTION] By:    

Name:

 

Title:

 

If a second signature is necessary:

By:

 

 

Name:

 

Title:

 

[Signature Page – Lender Consent to Amendment No. 6]



--------------------------------------------------------------------------------

Exhibit A

 

 

AMENDED AND RESTATED CREDIT AGREEMENT

among

MICROSEMI CORPORATION

as Borrower

The Several Lenders

from Time to Time Parties Hereto

ROYAL

BANK OF CANADA,

as Syndication Agent

ROYAL BANK OF CANADAAMERICA, N.A,

as Administrative Agent

and

ROYAL BANK OF CANADAAMERICA, N.A.,

as Collateral Agent

Dated as of October 13, 2011 as amended by

Amendment No. 3 dated as of February 17, 2012,

Amendment No. 4 dated as of February 19, 2013 and

Amendment No. 5 dated as of March 18, 2014

Amendment No. 6 dated as of March 31, 2015

 

 

RBC CAPITAL MARKETS, LLC,MERRILL LYNCH, PIERCE, FENNER AND SMITH INCORPORATED,

as Sole Lead Arranger and Sole Bookrunner



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

SECTION 1.

 

DEFINITIONS

     22   

1.1

 

Defined Terms

     22   

1.2

 

Other Definitional Provisions

     3941   

1.3

 

Letter of Credit Amounts

     43   

SECTION 2.

 

AMOUNT AND TERMS OF TERM COMMITMENTS

     4043   

2.1

 

Term Commitments

     4043   

2.2

 

Procedure for Term Loan Borrowing

     4043   

2.3

 

Repayment of Term Loans

     4044   

2.4

 

Incremental Term Loans

     4144   

2.5

 

Fees

     4347   

SECTION 3.

 

AMOUNT AND TERMS OF REVOLVING COMMITMENTS

     4347   

3.1

 

Revolving Commitments

     4347   

3.2

 

Procedure for Revolving Loan Borrowing

     4447   

3.3

 

Swingline Commitment

     4448   

3.4

 

Procedure for Swingline Borrowing; Refunding of Swingline Loans

     4548   

3.5

 

Fees

     4650   

3.6

 

Termination or Reduction of Revolving Commitments

     4650   

3.7

 

L/C Commitment

     4750   

3.8

 

Procedure for Issuance, Amendment, Renewal, Extension of Letters of Credit;
Certain Conditions 47.

     51   

3.9

 

Fees and Other Charges 48; Role of Issuing Lender; Applicability of ISP and UCP

     52   

3.10

 

L/C Participations

     4854   

3.11

 

Reimbursement Obligation of the Borrower

     4955   

3.12

 

Obligations Absolute

     5055   

3.13

 

Letter of Credit Payments

     5056   

3.14

 

Applications 50; Issuer Documents

     56   

3.15

 

Defaulting Lenders

     5056   

3.16

 

Incremental Revolving Commitments

     5359   

SECTION 4.

 

GENERAL PROVISIONS APPLICABLE TO LOANS AND LETTERS OF CREDIT

     5661   

4.1

 

Optional Prepayments

     5661   

4.2

 

Mandatory Prepayments

     5662   

4.3

 

Conversion and Continuation Options

     5864   

4.4

 

Limitations on Eurodollar Tranches

     5964   

4.5

 

Interest Rates and Payment Dates

     5964   



--------------------------------------------------------------------------------

4.6

Computation of Interest and Fees 60; Failure to Satisfy Conditions Precedent;
Obligations of Lenders Several   65   

4.7

Inability to Determine Interest Rate   6066   

4.8

Pro Rata Treatment; Application of Payments; Payments   6167   

4.9

Requirements of Law   6268   

4.10

Taxes   6470   

4.11

Indemnity   6774   

4.12

Change of Lending Office   6775   

4.13

Replacement of Lenders   6775   

4.14

Evidence of Debt   6876   

4.15

Illegality   6976    SECTION 5. REPRESENTATIONS AND WARRANTIES   6977   

5.1

Financial Condition   6977   

5.2

No Change   7078   

5.3

Corporate Existence; Compliance with Law   7078   

5.4

Power; Authorization; Enforceable Obligations   7178   

5.5

No Legal Bar   7179   

5.6

Litigation   7179   

5.7

No Default   7279   

5.8

Ownership of Property; Liens   7279   

5.9

Intellectual Property   7280   

5.10

Taxes   7280   

5.11

Federal Regulations   7380   

5.12

Labor Matters   7381   

5.13

ERISA   7381   

5.14

Investment Company Act; Other Regulations   7481   

5.15

Subsidiaries   7481   

5.16

Use of Proceeds   7482   

5.17

Environmental Matters   7482   

5.18

Accuracy of Information, etc.   7583   

5.19

Security Documents   7683   

5.20

Solvency   7684   

5.21

Senior Indebtedness   7684   

5.22

Certain Documents   7784   

5.23

Anti-Terrorism Laws   7784   

5.24

Anti-Corruption Laws   85    SECTION 6. CONDITIONS PRECEDENT   7785   

6.1

Conditions to Initial Extension of Credit   7785   

6.2

Conditions to Each Extension of Credit After the Restatement Date   8189   
SECTION 7. AFFIRMATIVE COVENANTS   8290   

7.1

Financial Statements   8290   

7.2

Certificates; Other Information   8391   



--------------------------------------------------------------------------------

7.3

Payment of Taxes   8592   

7.4

Maintenance of Existence; Compliance   8592   

7.5

Maintenance of Property; Insurance   8593   

7.6

Inspection of Property; Books and Records; Discussions   8593   

7.7

Notices   8593   

7.8

Environmental Laws   8694   

7.9

[RESERVED]   8694   

7.10

Post-Closing; Additional Collateral, etc.   8694   

7.11

Further Assurances   9097   

7.12

Rated Credit Facility; Corporate Ratings   9098   

7.13

Use of Proceeds   9098   

7.14

[RESERVED]   90   

7.15

[RESERVED].   90   

SECTION 8.

NEGATIVE COVENANTS   9098   

8.1

Financial Condition Covenants   9198   

8.2

Indebtedness   9199   

8.3

Liens   92100   

8.4

Fundamental Changes   94102   

8.5

Disposition of Property   95103   

8.6

Restricted Payments   96104   

8.7

Investments   98105   

8.8

Optional Payments and Modifications of Certain Debt Instruments   99107   

8.9

Transactions with Affiliates   100107   

8.10

Sales and Leasebacks   100108   

8.11

Hedge Agreements   100108   

8.12

Changes in Fiscal Periods; Accounting Changes   100108   

8.13

Negative Pledge Clauses   100108   

8.14

Clauses Restricting Subsidiary Distributions   101108   

8.15

Lines of Business   101109   

8.16

Issuance of Disqualified Capital Stock   101109   

8.17

[Reserved].   102   

8.18

[Reserved].   102    SECTION 9. EVENTS OF DEFAULT   102109   

9.1

Events of Default   102109   

9.2

Remedies.   105113    SECTION 10. THE AGENTS   106114   

10.1

Appointment   106114   

10.2

Delegation of Duties   107114   

10.3

Exculpatory Provisions   107114   

10.4

Reliance by Agents Administrative Agents   107 115   

10.5

Notice of Default   108116   



--------------------------------------------------------------------------------

10.6

Non-Reliance on Agents and Other Lenders   108116   

10.7

Indemnification   109117   

10.8

Agent in Its Individual Capacity   109117   

10.9

Successor Administrative Agent; Resignation of Issuing Lender and Swingline
Lender   109118   

10.10

Agents Generally   110119   

10.11

Lender Action   110119   

10.12

Withholding Taxes   119   

10.13

Administrative Agent May File Proofs of Claim; Credit Bidding   120   
SECTION 11. MISCELLANEOUS   111121   

11.1

Amendments and Waivers   111121   

11.2

Notices   114125   

11.3

No Waiver; Cumulative Remedies   116127   

11.4

Survival of Representations and Warranties   116127   

11.5

Payment of Expenses and Taxes   116127   

11.6

Successors and Assigns; Participations and Assignments   118129   

11.7

Sharing of Payments; Set-off   122134   

11.8

Counterparts   123135   

11.9

Severability   123135   

11.10

Integration   123135   

11.11

GOVERNING LAW   124135   

11.12

Submission To Jurisdiction; Waivers   124135   

11.13

Acknowledgments   124136   

11.14

Releases of Guarantees and Liens   124136   

11.15

Confidentiality   125136   

11.16

WAIVERS OF JURY TRIAL   125137   

11.17

Patriot Act Notice   126137   

11.18

Canadian Interest Rate   126138   



--------------------------------------------------------------------------------

ANNEX:

 

A

Pricing Grid

SCHEDULES:

1.1

Commitments

1.2

Existing Facilities

5.4

Consents, Authorizations, Filings and Notices

5.15

Subsidiaries

5.19(a)

UCC Filing Jurisdictions

5.19(b)

Real Property

8.2

Existing Indebtedness

8.3

Existing Liens

8.7

Existing Investments

8.14

Clauses Restricting Subsidiary Distributions

EXHIBITS:

A

Form of Assignment and Assumption

B

Form of Compliance Certificate

B-1

Form of BorrowingCommitted Loan Notice

B-2

Form of Swingline Loan Notice

C

Form of Guarantee and Collateral Agreement

D

Form of ExemptionU.S. Tax Compliance Certificate

E-1

Form of Term Note

E-2

Form of Revolving Note

E-3

Form Swingline Note

F

Form of Closing Certificate

G-1

Form of Legal Opinion of O’Melveny & Myers LLP

G-2

Form of Legal Opinion of Baker & Daniels LLP

H

Form of Control Agreement

I

Form of Intercompany Note

J

Form of Solvency Certificate

K

Form of Letter of Credit Application

L

Form of Letter of Credit

M

Form of Reaffirmation Agreement



--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT, dated as of October 13, 2011, among
MICROSEMI CORPORATION, a Delaware corporation (the “Borrower”), the several
banks and other financial institutions or entities from time to time parties to
this Agreement (the “Lenders”), ROYAL BANK OF CANADA, as syndication agent (in
such capacity, the “Syndication Agent”), ROYAL BANK OF CANADABANK OF AMERICA,
N.A., as successor administrative agent to the Resigning Administrative Agent
(as defined below) (in such capacity, and together with its successors and
assigns in such capacity, the “Administrative Agent”), ROYAL BANK OF
CANADAAMERICA, N.A., as successor collateral agent to the Resigning Collateral
Agent (as defined below) (in such capacity, and together with its successors and
assigns in such capacity, the “Collateral Agent”) andBANK OF AMERICA, N.A., as
Swingline Lender and ROYAL BANK OF CANADAAMERICA, N.A., as Issuing Lender.

WHEREAS, the Borrower, Morgan Stanley Senior Funding, Inc., as the
administrative agent (in such capacity, the “Resigning Administrative Agent”)
and swingline lender, Morgan Stanley & Co. LLC, as the collateral agent (in such
capacity, the “Resigning Collateral Agent”), Morgan Stanley Bank, N.A., as the
issuing lender, and the lenders party thereto (the “Existing Lenders”)
previously entered in that certain Amended and Restated Credit Agreement, dated
as of October 13, 2011, and as amended and supplemented prior to the date hereof
(the “Existing Credit Agreement”), under which the Existing Lenders extended
credit to the Borrower in the form of (i) term loans in an aggregate outstanding
principal amount of $646,375,000 (the “Existing Initial Term Loans”),
(ii) incremental term loans in an aggregate outstanding principal amount of
$149,625,000 (the “Existing Incremental Term Loans”) and (iii) commitments
pursuant to a revolving credit facility (the “Existing Revolving Credit
Facility”) in an aggregate principal amount of $50,000,000; WHEREAS, the
Borrower has requested that the Existing Credit Agreement be amended so asthis
Agreement was amended by Amendment No. 5 to, among other things, provide for a
new tranche of term loans, which term loans will replacereplaced the Existing
Initial Term Loans outstanding under the Existingthis Credit Agreement
immediately prior to the Amendment No. 5 Effective Date and shall beare Term
Loans under, and for all purposes of, this Agreement;

WHEREAS, the Existing Incremental Term Loans shall remain outstanding under, and
shall be Term Loans for all purposes of, this Agreement;

WHEREAS, the commitments under the Existing Revolving Credit Facility shall
remain outstanding under, and shall be the Revolving Commitments for all
purposes of, this Agreement;

WHEREAS, the Lenders are willing to make available the Term Commitments and the
Revolving Commitments for such purposes on the terms and subject to the
conditions set forth in this Agreement; and

 

1



--------------------------------------------------------------------------------

NOW THEREFORE, in consideration of the premises and the agreements, provisions
and covenants contained herein, the parties hereto agree as follows:

SECTION 1. DEFINITIONS

1.1 Defined Terms. As used in this Agreement, the terms listed in this
Section 1.1 shall have the respective meanings set forth in this Section 1.1.

“Acquired Person”: as defined in Section 8.2(i).

“Actel”: Actel Corporation, a corporation organized under the laws of the state
of California.

“Actel Acquisition”: the collective reference to the Actel Offer (and all
purchases of Actel Shares pursuant thereto) and the Actel Merger.

“Actel Acquisition Agreement”: the Agreement and Plan of Merger, dated
October 2, 2010, among the Borrower, Actel MergerSub and the Actel.

“Actel Acquisition Documentation”: collectively, the Actel Acquisition Agreement
and all schedules, exhibits and annexes thereto and all side letters and
agreements affecting the terms thereof or entered into in connection therewith,
including, without limitation, the Actel Offer Documents.

“Actel Closing Date Material Adverse Effect”: any event, occurrence, condition,
circumstance, development, state of facts, change, or effect since July 4, 2010
that is materially adverse to the business, financial condition, assets,
properties, liabilities or results of operations of Actel and its subsidiaries,
taken as a whole; provided, that after the date of the Actel Acquisition
Agreement none of the following shall be taken into account in determining
whether there has been an Actel Closing Date Material Adverse Effect:
(i) changes in the industry in which Actel or its subsidiaries operates;
(ii) changes in the general economic, political or business conditions within
the U.S. or other jurisdictions in which Actel has operations; (iii) general
changes in the economy or the financial, credit or securities markets (including
in interest rates, exchange rates, stock, bond and/or debt prices or terms) of
the United States or any other region outside of the United States;
(iv) earthquakes, fires, floods, hurricanes, tornadoes or similar catastrophes,
or acts of terrorism, war, sabotage, national or international calamity,
military action or any other similar event or any change, escalation or
worsening thereof after the Original Closing Date; (v) any change in GAAP or any
change in Laws (as defined in the Actel Acquisition Agreement) applicable to the
operation of the business of Actel and its subsidiaries; (vi) any Effect (as
defined in the Actel Acquisition Agreement), including loss of customers or
employees of Actel and its subsidiaries, resulting from the announcement or
pendency of the Transactions (as defined in the Actel Acquisition Agreement);
(vii) any decline in the market price, or change in trading volume, of the
capital stock of Actel, or any failure to meet internal or published
projections, forecasts or revenue or earning predictions for any period;
provided that the underlying causes of such decline, change or failure may be
considered in determining whether there was an Actel Closing Date Material
Adverse Effect; or (viii) any actions taken, or failure to take any action, in
each case, to which Parent (as defined in the Actel Acquisition Agreement) or
Purchaser (as defined in the Actel Acquisition Agreement) has expressly
approved, consented or requested or that is required or prohibited by the Actel
Acquisition Agreement; provided that an Effect described in any of clauses
(i)-(iii) and (v) may be taken into account to the extent Actel and its
subsidiaries are disproportionately affected thereby relative to other peers of
Actel and its subsidiaries in the same industries in which Actel and its
subsidiaries operate.

 

2



--------------------------------------------------------------------------------

“Actel Confidential Information Memorandum”: the Confidential Information
Memorandum dated October 8, 2010 and furnished to the Lenders in connection with
the syndication of the Facilities.

“Actel Merger”: as “Merger” is defined in the Actel Acquisition Agreement.

“Actel Merger Closing Date”: the closing date of the Actel Merger.

“Actel MergerSub”: Artful Acquisition Corporation, a California corporation and
Wholly Owned Subsidiary of the Borrower.

“Actel Offer”: as “Offer” is defined in the Actel Acquisition Agreement.

“Actel Offer Documents”: as “Offer Documents” is defined in the Actel
Acquisition Agreement.

“Actel Share” or “Actel Shares”: as “Shares” is defined in the Actel Acquisition
Agreement.

“Adjustment Date”: as defined in the Pricing Grid.

“Administrative Agent”: as defined in the preamble to this Agreement.

“Administrative Agent Parties”: as defined in Section 11.2(c).

“Affected Lender”: as defined in Section 4.13.

“Affiliate”: as to any Person, any other Person that, directly or indirectly, is
in control of, is controlled by, or is under common control with, such Person.
For purposes of this definition, “control” of a Person means the power, directly
or indirectly, either to (a) vote 10% or more of the securities having ordinary
voting power for the election of directors (or persons performing similar
functions) of such Person or (b) direct or cause the direction of the management
and policies of such Person, whether by contract or otherwise.

“Agent Related Parties”: the Administrative Agent, the Collateral Agent, the
Issuing Lender, the Swingline Lender and any of their respective Affiliates and
the partners, officers, directors, employees, agents, trustees, advisors or
representatives of the foregoing.

“Agents”: the collective reference to the Syndication Agent, the Collateral
Agent, the Administrative Agent and the Lead Arranger, which term shall include,
for purposes of Section 10 and 11.5 only, the Issuing Lender and the Swingline
Lender.

“Aggregate Exposure”: with respect to any Lender at any time, an amount equal
the sum of (a) the aggregate then unpaid principal amount of such Lender’s Term
Loans, (b) the amount of such Lender’s Term Commitment then in effect and
(c) the amount of such Lender’s Revolving Commitment then in effect or, if the
Revolving Commitments have been terminated, the amount of such Lender’s
Revolving Extensions of Credit then outstanding, giving effect to any
assignments.

 

3



--------------------------------------------------------------------------------

“Aggregate Exposure Percentage”: with respect to any Lender at any time, the
ratio (expressed as a percentage (carried out to the ninth decimal place)) of
such Lender’s Aggregate Exposure at such time to the Aggregate Exposure of all
Lenders at such time.

“Agreement”: this Credit Agreement.

“Amendment No. 2”: that certain Amendment No. 2 to the Credit Agreement, dated
as of the Restatement Date, by and among the Borrower, the agents party thereto
and the lenders party thereto.

“Amendment No. 5”: that certain Amendment No. 5 to the Credit Agreement, dated
as of the Amendment No. 5 Effective Date, by and among the Borrower, the agents
party thereto, each New Term Lender and the Required Lenders.

“Amendment No. 5 Effective Date”: March 18, 2014.

“Amendment No. 6”: that certain Amendment No. 6 to the Credit Agreement, dated
as of the Amendment No. 6 Effective Date, by and among the Borrower, the agents
party thereto and the lenders party thereto.

“Amendment No. 6 Effective Date”: March 31, 2015.

“Anti-Terrorism Laws”: Executive Order No. 13224, the Patriot Act, the laws
comprising or implementing the Bank Secrecy Act, the laws administered by the
United States Treasury Department’s Office of Foreign Asset Control, the
Proceeds of Crime (Money Laundering) and Terrorist Financing Act (Canada) and
other applicable foreign anti-money laundering, anti-terrorist financing laws
and sanctions of Governmental Authorities (each as from time to time in effect).

“Applicable Margin”: for each Type of Loan, the rate per annum set forth under
the relevant column heading below:

 

     Eurodollar Loans     Base Rate Loans  

Revolving Loans and Swingline Loans

     4.50 %      3.50 % 

Term Loans (other than the Existing Incremental Term Loans)

     2.50 %      1.50 % 

Existing Incremental Term Loans

     2.75 %      1.75 % 

 

4



--------------------------------------------------------------------------------

; provided, that, on and after the first Adjustment Date occurring after the
completion of one full fiscal quarter of the Borrower after the Restatement
Date, the Applicable Margin with respect to Revolving Loans and Swingline Loans
will be determined pursuant to the Pricing Grid.

“Application”: an application, substantially in the form of Exhibit K or such
other form as the Issuing Lender may specify as the form for use by its
similarly situated customers from time to time, requesting the Issuing Lender to
open a Letter of Credit and agreement for the issuance or amendment of a Letter
of Credit in the form from time to time in use by the Issuing Lender.

“Approved Fund”: with respect to any Lender, any Person (other than a natural
person) that is engaged in making, purchasing, holding or otherwise investing in
commercial loans, or similar extensions of credit in the ordinary course and is
administered or managed by (a) such Lender, (b) an Affiliate of such Lender, or
(c) an entity or an Affiliate of an entity that administers or manages such
Lender.

“Asset Sale”: any Disposition of Property or series of related Dispositions of
Property, including, without limitation, any issuance of Capital Stock of any
Subsidiary of the Borrower to a Person other than to the Borrower or a
Subsidiary of the Borrower (excluding in any case any such Disposition permitted
by clause (a), (b), (c), (d), (e), (f), (g), (j), (k) and (l) of Section 8.5)
that yields gross proceeds to any Group Member (valued at the initial principal
amount thereof in the case of non-cash proceeds consisting of notes or other
debt securities and valued at fair market value in the case of other non-cash
proceeds).

“Assignee”: as defined in Section 11.6(b).

“Assignment and Assumption”: an assignment and assumption entered into by a
Lender and an Eligible Assignee and accepted by the Administrative Agent, and,
if applicable, the Borrower, substantially in the form of Exhibit A or any other
form (including electronic documentation generated by use of an electronic
platform) approved by the Administrative Agent.

“Assignment Effective Date”: as defined in Section 11.6(d).

“Available Revolving Commitment”: as to any Revolving Lender at any time, an
amount equal to the excess, if any, of (a) such Lender’s Revolving Commitment
then in effect over (b) such Lender’s Revolving Extensions of Credit then
outstanding; provided that, in calculating any Lender’s Revolving Extensions of
Credit for the purpose of determining such Lender’s Available Revolving
Commitment pursuant to Section 3.5(a), the aggregate principal amount of
Swingline Loans then outstanding shall be deemed to be zero.

“Base Rate”: for any day, a fluctuating rate per annum equal to the
greatesthighest of (a) the Prime Rate in effect on such day, (b) the Federal
Funds Effective Rate in effect on such day plus 1/2 of 1% (b) the rate of
interest in effect for such day as publicly announced from time to time by Bank
of America as its “prime rate”, (c) the Eurodollar Base Rate for a one month
Interest Period on such day (or if such day is not a Business Day, the
immediately preceding Business Day) plus 1.00% and (d) in the case of any Term
Loans, 1.75%.; and if Base Rate shall be less than zero, such rate shall be
deemed zero for purposes of this

 

5



--------------------------------------------------------------------------------

Agreement. The “prime rate” is a rate set by Bank of America based upon various
factors including Bank of America’s costs and desired return, general economic
conditions and other factors, and is used as a reference point for pricing some
loans, which may be priced at, above, or below such announced rate. Any change
in such rate announced by Bank of America shall take effect at the opening of
business on the day specified in the public announcement of such change.

“Base Rate Loans”: Loans the rate of interest applicable to which is based upon
the Base Rate.

“Benefitted Lender”: as defined in Section 11.7(a).

“Blocked Amount”: at any time, the aggregate cash consideration (after giving
effect to any purchase of Actel Shares pursuant to the Actel Offer) required to
consummate the Actel Merger in accordance with the Actel Acquisition Agreement
at such time.

“Blocked Person”: as defined in Section 5.23(b).

“Board”: the Board of Governors of the Federal Reserve System of the United
States (or any successor).

“Borrower”: as defined in the preamble to this Agreement.

“Borrowing Date”: any Business Day specified by the Borrower as a date on which
the Borrower requests the relevant Lenders to make Loans hereunder.

“Business Day”: a day other than a Saturday, Sunday or other day on which
commercial banks in New York City are authorized or required by law to close;
provided, that with respect to notices and determinations in connection with,
and payments of principal and interest on, Eurodollar Loans, such day is also a
day for trading by and between banks in Dollar deposits in the interbank
eurodollar market.

“Canadian Benefit Plans”: all employee benefit plans, including Canadian Retiree
Benefit Plans, of any nature or kind whatsoever (other than Canadian Pension
Plans and any statutory plans that Zarlink, or any Subsidiary thereof is
required to comply with, including the Canada/Quebec Pension Plan and plans
administered pursuant to applicable provincial health tax, workers’ compensation
and workers’ safety and employment insurance legislation) that are maintained or
contributed to by Zarlink and any Subsidiary thereof organized under the laws of
Canada or any province thereof.

“Canadian Multiemployer Pension Plan”: any multiemployer pension plan, including
specified multiemployer pension plans, as defined under applicable Canadian law.

“Canadian Pension Plans”: all Canadian defined benefit or defined contribution
pension plans that are considered to be pension plans for the purposes of, and
are required to be registered under, the ITA or any applicable pension benefits
standards statute or regulation in Canada and that are established, maintained
or contributed to by Zarlink or any Subsidiary thereof organized under the laws
of Canada or any province thereof for its current or former employees.

 

6



--------------------------------------------------------------------------------

“Canadian Retiree Benefit Plans”: all plans or arrangements which provide
health, dental, or any other benefits to employees who have retired or
terminated from employment with Zarlink or any Subsidiary thereof organized
under the laws of Canada or any province thereof for its current or former
employees; the term “Canadian Retiree Benefit Plan” shall not include any
statutory plans with which Zarlink, or any Subsidiary thereof is required to
comply, including the Canada/Quebec Pension Plan and plans administered pursuant
to applicable provincial health tax, workers’ compensation and workers’ safety
and employment insurance legislation.

“Capital Expenditures”: for any period, with respect to any Person, the
aggregate of all expenditures by such Person and its Subsidiaries for the
acquisition or leasing (pursuant to a capital lease) of fixed or capital assets
or additions to equipment (including replacements, capitalized repairs and
improvements during such period) that should be capitalized under GAAP on a
consolidated balance sheet of such Person and its Subsidiaries but excluding
(a) expenditures financed with any Reinvestment Deferred Amount,
(b) expenditures made in cash to fund the purchase price for assets acquired in
Permitted Acquisitions, the Actel Acquisition or the Zarlink Acquisition or
incurred by the Person acquired in the Permitted Acquisition, the Actel
Acquisition or the Zarlink Acquisition prior to (but not in anticipation of) the
closing of such Permitted Acquisition, the Actel Acquisition or the Zarlink
Acquisition and (c) expenditures made with cash proceeds from any issuances of
Capital Stock of any Group Member or contributions of capital made to the
Borrower.

“Capital Lease Obligations”: as to any Person, the obligations of such Person to
pay rent or other amounts under any lease of (or other arrangement conveying the
right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP and, for the purposes of this
Agreement, the amount of such obligations at any time shall be the capitalized
amount thereof at such time determined in accordance with GAAP.

“Capital Stock”: any and all shares, interests, participations or other
equivalents (however designated) of capital stock or shares of a corporation,
any and all equivalent ownership interests in a Person (other than a
corporation) and any and all warrants, rights or options to purchase any of the
foregoing; provided that Capital Stock shall not include any debt securities
that are convertible into or exchangeable for any of the foregoing Capital
Stock.

“Cash Collateralize”: (a) in respect of an obligation, provide and pledge cash
collateral in Dollars, pursuant to documentation in form and substance
reasonably satisfactory to the Administrative Agent, and (b) in respect of L/C
Obligations under Letters of Credit, either the deposit of cash collateral in an
amount equal to 105% of such outstanding L/C Obligations or the delivery of a
“backstop” Letter of Credit reasonably satisfactory to the Issuing Lender (and
“Cash Collateralization” has a corresponding meaning).

“Cash Equivalents”: (a) marketable direct obligations issued by, or
unconditionally guaranteed by, the United States Government or issued by any
agency thereof and backed by the full faith and credit of the United States, in
each case maturing within one (1) year from the date of acquisition;
(b) certificates of deposit, time deposits, eurodollar time deposits or
overnight bank deposits having maturities of one (1) year or less from the date
of acquisition issued by any Lender, any Qualified Counterparty to a Specified
Cash Management Agreement or

 

7



--------------------------------------------------------------------------------

by any commercial bank organized under the laws of the United States or any
state thereof having combined capital and surplus of not less than
$1,000,000,000; (c) commercial paper of an issuer rated at least A-1 by S&P or
P-1 by Moody’s, or carrying an equivalent rating by a nationally recognized
rating agency, if both of the two named rating agencies cease publishing ratings
of commercial paper issuers generally, and maturing within one (1) year from the
date of acquisition; (d) repurchase obligations of any Lender or of any
commercial bank satisfying the requirements of clause (b) of this definition,
having a term of not more than thirty (30) days, with respect to securities
issued or fully guaranteed or insured by the United States government;
(e) securities with maturities of one year or less from the date of acquisition
issued or fully guaranteed by any state, commonwealth or territory of the United
States, by any political subdivision or taxing authority of any such state,
commonwealth or territory or by any foreign government, the securities of which
state, commonwealth, territory, political subdivision, taxing authority or
foreign government (as the case may be) are rated at least A by S&P or A by
Moody’s; (f) securities with maturities of one year or less from the date of
acquisition backed by standby letters of credit issued by any Lender or any
commercial bank satisfying the requirements of clause (b) of this definition;
(g) shares of money market mutual or similar funds which invest exclusively in
assets satisfying the requirements of clauses (a) through (f) of this definition
or money market funds that (i) comply with the criteria set forth in Securities
and Exchange Commission Rule 2a-7 under the Investment Company Act of 1940, as
amended, (ii) are rated AAA by S&P and Aaa by Moody’s and (iii) have portfolio
assets of at least $3,000,000,000; or (h) in the case of any Foreign Subsidiary,
high quality, short term liquid investments made by such Foreign Subsidiary in
the ordinary course of managing its surplus cash position in investments of
similar quality as those described in clauses (a) through (g) above.

“Cash Management Agreement”: any agreement for the provision of Cash Management
Services.

“Cash Management Services”: (a) cash management services, including treasury,
depository, overdraft, electronic funds transfer and other cash management
arrangements and (b) commercial credit card and merchant card services.

“Change of Control”: an event or series of events by which:

(a) (a) any “person” or “group” (as such terms are used in Sections 13(d) and
14(d) of the Securities Exchange Act of 1934, but excluding any employee benefit
plan of such Person or its Subsidiaries and any Person acting in its capacity as
trustee, agent or other fiduciary or administrator of any such plan) becomes the
“beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the Securities
Exchange Act of 1934, except that a person or group shall be deemed to have
“beneficial ownership” of all securities that such person or group has the right
to acquire, whether such right is exercisable immediately or only after the
passage of time (such right, an “option right”)), directly or indirectly, of
thirty-five percent (35%) or more of the equity securities of the Borrower
entitled to vote for members of the board of directors or equivalent governing
body of the Borrower on a fully-diluted basis (and taking into account all such
securities that such person or group has the right to acquire pursuant to any
option right); or

 

8



--------------------------------------------------------------------------------

(b) during any period of twenty-four (24) consecutive months, a majority of the
members of the board of directors or other equivalent governing body of the
Borrower cease to be composed of individuals (i) who were members of that board
or equivalent governing body on the first day of such period, (ii) whose
election or nomination to that board or equivalent governing body was approved
by individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and
(ii) above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body (excluding, in the case of
both clause (ii) and clause (iii), any individual whose initial nomination for,
or assumption of office as, a member of that board or equivalent governing body
occurs as a result of an actual or threatened solicitation of proxies or
consents for the election or removal of one or more directors by any person or
group other than a solicitation for the election of one or more directors by or
on behalf of the board of directors); (c) a “change of control” or similar
provision as set forth in any indenture or other instrument evidencing any
Material Indebtedness of a Group Member has occurred obligating any Group Member
to repurchase, redeem or repay all or any part of the Indebtedness provided for
therein provided that, a Change of Control triggered under the Zarlink
Debentures as a result of the Zarlink Offer or the Zarlink Acquisition shall not
constitute a Change of Control for purposes hereof.

“Code”: the Internal Revenue Code of 1986, as amended from time to time.

“Collateral”: all property of the Loan Parties, now owned or hereafter acquired,
upon which a Lien is purported to be created by any Security Document.

“Collateral Agent”: as defined in the preamble to this Agreement.

“Commitment”: any Term Commitment or Revolving Commitment of any Lender.

“Commitment Fee Rate”: as determined pursuant to the Pricing Grid.

“Committed Loan Notice”: a notice of (a) a borrowing consisting of simultaneous
Term Loans of the same Type and, in the case of Eurodollar Loans, having the
same Interest Period made by each of the Term Lenders pursuant to Section 2.1,
(b) a borrowing consisting of simultaneous Revolving Loans of the same Type and,
in the case of Eurodollar Loans, having the same Interest Period made by each of
the Revolving Lenders pursuant to Section 3.1, (c) a conversion of Loans from
one Type to the other, or (d) a continuation of Eurodollar Loans, pursuant to
Section 4.3, which shall be substantially in the form of Exhibit B-1 or such
other form as may be approved by the Administrative Agent (including any form on
an electronic platform or electronic transmission system as shall be approved by
the Administrative Agent), appropriately completed and signed by a Responsible
Officer of the Borrower.

“Commodity Exchange Act”: the Commodity Exchange Act (7 U.S.C. § 1 et seq.), as
amended from time to time, and any successor statute.

“Commonly Controlled Entity”: an entity, whether or not incorporated, that is
under common control with the Borrower within the meaning of Section 4001 of
ERISA or is part of a group that includes the Borrower and that is treated as a
single employer under Section 414 of the Code.

 

9



--------------------------------------------------------------------------------

“Communications”: as defined in Section 11.2(b).

“Compliance Date”: the last day of any fiscal quarter, beginning with the fiscal
quarter ended on March 31, 2013, if either (1) the aggregate outstanding L/C
Obligations of the Borrower as of such date exceed $10,000,000 or (2) any
Revolving Loans or Swingline Loans are outstanding as of such date; provided
that, for purposes of determining whether or not a Compliance Date has occurred
with respect to clause (1) above, L/C Obligations shall exclude all Letters of
Credit that are Cash Collateralized.”

“Compliance Certificate”: a certificate duly executed by a Responsible Officer
substantially in the form of Exhibit B.

“Conduit Financing Arrangement”: as defined in Section 4.10(g).

“Conduit Lender”: any special purpose entity organized and administered by any
Lender for the purpose of making Loans otherwise required to be made by such
Lender and designated by such Lender in a written instrument, subject to the
consent of the Administrative Agent and the Borrower (which consent shall not be
unreasonably withheld); provided, that the designation by any Lender of a
Conduit Lender shall not relieve the designating Lender of any of its
obligations to fund a Loan under this Agreement if, for any reason, its Conduit
Lender fails to fund any such Loan, and the designating Lender (and not the
Conduit Lender) shall have the sole right and responsibility to deliver all
consents and waivers required or requested under this Agreement with respect to
its Conduit Lender; and provided, further, that no Conduit Lender shall (a) be
entitled to receive any greater amount pursuant to Section 4.9, 4.10, 4.11 or
11.5 than the designating Lender would have been entitled to receive in respect
of the extensions of credit made by such Conduit Lender or (b) be deemed to have
any Commitment.

“Consolidated Current Assets”: at any date, all amounts (other than cash and
Cash Equivalents) that would, in conformity with GAAP, be set forth opposite the
caption “total current assets” (or any like caption) on a consolidated balance
sheet of the Borrower and its Subsidiaries at such date.

“Consolidated Current Liabilities”: at any date, all amounts that would, in
conformity with GAAP, be set forth opposite the caption “total current
liabilities” (or any like caption) on a consolidated balance sheet of the
Borrower and its Subsidiaries at such date, but excluding (a) the current
portion of any Funded Debt of the Borrower and its Subsidiaries and (b) without
duplication of clause (a) above, all Indebtedness consisting of Revolving Loans
or Swingline Loans to the extent otherwise included therein.

“Consolidated EBITDA”: means, for any period, for the Borrower and its
Subsidiaries on a consolidated basis, without duplication, an amount equal to
Consolidated Net Income for such period plus (a) the following to the extent
deducted in calculating such Consolidated Net Income: (i) interest expense,
amortization or writeoff of debt discount and debt issuance costs and
commissions, discounts and other fees and charges associated with Indebtedness
(including the Loans) for such period, (ii) the provision for federal, state,
local and foreign income taxes payable by the Borrower and its Subsidiaries for
such period, (iii) depreciation and amortization expense, (iv) non-cash
stock-based compensation expense for such

 

10



--------------------------------------------------------------------------------

period, (v) all nonrecurring cash expenses and charges, (vi) any restructuring
charges and any losses on related sales of personal and real property, including
any charges and losses incurred in connection with the closure of any
operational facilities of the Borrower and its Subsidiaries for such period,
(vii) non-cash purchase accounting adjustments, (viii) customary costs and
expenses incurred in connection with the Transactions, (ix) all customary costs
and expenses incurred or paid in connection with Investments (including
Permitted Acquisitions) whether or not such Investment is consummated,
including, without limitation, the Actel Acquisition and the Zarlink
Acquisition, (x) all customary costs and expenses incurred in connection with
the issuance, prepayment or amendment or refinancing of Indebtedness permitted
hereunder or issuance of Capital Stock, including, without limitation, the Actel
Acquisition and the Zarlink Acquisition, (xi) other expenses of the Borrower and
its Subsidiaries reducing such Consolidated Net Income which do not represent a
cash item in such period or any future period and (xii) the aggregate net loss
on the Disposition of property (other than accounts (as defined in the Uniform
Commercial Code) and inventory) outside the ordinary course of business, and
less (b) the following to the extent added in calculating such Consolidated Net
Income (A) all interest income for such period, (B) all income tax benefits
included in Consolidated Net Income for such period, (C) non-cash purchase
accounting adjustments, (D) the aggregate net gain from the Disposition of
property (other than accounts (as defined in the Uniform Commercial Code) and
inventory) outside the ordinary course of business, all as determined on a
consolidated basis and (E) all non-cash items increasing Consolidated Net Income
which do not represent a cash item in such period or any future period. For the
purposes of calculating Consolidated EBITDA for any period of four consecutive
fiscal quarters (each, a “Reference Period”) pursuant to any determination of
the Consolidated Leverage Ratio, (x) if at any time during such Reference Period
the Borrower or any Subsidiary shall have made any Material Disposition, the
Consolidated EBITDA for such Reference Period shall be reduced by an amount
equal to the Consolidated EBITDA (if positive) attributable to the property that
is the subject of such Material Disposition for such Reference Period or
increased by an amount equal to the Consolidated EBITDA (if negative)
attributable thereto for such Reference Period, in each case assuming the
repayment of Indebtedness in connection therewith occurred as of the first day
of such Reference Period and (y) if during such Reference Period the Borrower or
any Subsidiary shall have made a Material Acquisition, Consolidated EBITDA for
such Reference Period shall be calculated after giving pro forma effect thereto
as if such Material Acquisition occurred on the first day of such Reference
Period. As used in this definition, “Material Acquisition” means the Actel
Acquisition, the Zarlink Acquisition (if the Zarlink Offer is consummated) and
any other acquisition of property or series of related acquisitions of property
that (1) constitutes assets comprising all or substantially all of an operating
unit of a business or constitutes all or substantially all of the common stock
of a Person and (2) involves the payment of consideration by the Borrower and
its Subsidiaries in excess of $3,000,000; and “Material Disposition” means any
Disposition of property or series of related Dispositions of property that
yields gross proceeds to the Borrower or any of its Subsidiaries in excess of
$3,000,000.

“Consolidated Fixed Charge Coverage Ratio”: for any period of four consecutive
fiscal quarters, the ratio of (a) Consolidated EBITDA for such period to
(b) Consolidated Fixed Charges for such period.

 

11



--------------------------------------------------------------------------------

“Consolidated Fixed Charges”: for any period, the sum (without duplication) of
(a) Consolidated Interest Expense for such period, (b) scheduled amortization
payments made during such period on account of principal of Indebtedness of the
Borrower or any of its Subsidiaries (including scheduled amortization principal
payments in respect of the Term Loans but excluding the Revolving Loans),
(c) income taxes paid in cash during such period, (d) Capital Expenditures paid
in cash during such period (excluding the principal amount of Indebtedness
incurred during such period to finance such expenditures, but including any
repayments of any Indebtedness incurred during such period or any prior period
to finance such expenditures), and (e) Restricted Payments pursuant to Sections
8.6(e) and (f) paid in cash during such period.

“Consolidated Funded Debt”: at any date, the aggregate principal amount of all
Indebtedness of the Borrower and its Subsidiaries at such date, determined on a
consolidated basis in accordance with GAAP excluding (a) Indebtedness of the
type described in clause (f) of the definition of such term, except to the
extent of any unreimbursed drawings thereunder and (b) Indebtedness of the type
described in clause (g) of the definition of such term.

“Consolidated Interest Expense”: for any period, the excess of (a) total cash
interest expense (including that attributable to Capital Lease Obligations) of
the Borrower and its Subsidiaries for such period with respect to all
outstanding Indebtedness of the Borrower and its Subsidiaries (including all
commissions, discounts and other fees and charges owed with respect to letters
of credit and bankers’ acceptance financing), determined in accordance with
GAAP, over (b) income (net of costs) and net costs under Hedge Agreements in
respect of interest rates to the extent such net income is allocable to such
period in accordance with GAAP, but excluding, to the extent related to the
Transactions, debt issuance costs and debt discount or premium, properly
classified as an interest expense under GAAP.

“Consolidated Leverage Ratio”: at any date, the ratio of (a) Consolidated Funded
Debt as of such date to (b) Consolidated EBITDA for the period of four
consecutive fiscal quarters ended on such date (or, if such date is not the last
day of any fiscal quarter, the most recently completed fiscal quarter for which
financial statements are required to have been delivered pursuant to
Section 7.1).

“Consolidated Net Income”: for any period, the consolidated net income (or loss)
of the Borrower and its Subsidiaries, determined on a consolidated basis in
accordance with GAAP; provided that there shall be excluded (a) the income (or
deficit) of any Person accrued prior to the date it becomes a Subsidiary of the
Borrower or is merged into or consolidated with the Borrower or any of its
Subsidiaries, (b) the income (or deficit) of any Person (other than a Subsidiary
of the Borrower) in which the Borrower or any of its Subsidiaries has an
ownership interest, except to the extent that any such income is actually
received by the Borrower or such Subsidiary in the form of dividends or similar
distributions and (c) the undistributed earnings of any Subsidiary of the
Borrower to the extent that the declaration or payment of dividends or similar
distributions by such Subsidiary is not at the time permitted by the terms of
any Contractual Obligation (other than under any Loan Document), its
Organizational Documents or Requirement of Law applicable to such Subsidiary.

“Consolidated Total Assets”: the total amount of assets of the Borrower and its
consolidated Subsidiaries (less applicable valuation reserves), as set forth on
the most recent financial statements delivered pursuant to Sections 7.1(a) and
(b).

 

12



--------------------------------------------------------------------------------

“Consolidated Working Capital”: at any date, the excess of Consolidated Current
Assets on such date over Consolidated Current Liabilities on such date.

“Contractual Obligation”: as to any Person, any provision of any security issued
by such Person or of any agreement, instrument or other undertaking to which
such Person is a party or by which it or any of its property is bound.

“Control Agreements”: the Control Agreements to be executed and delivered by the
Borrower and each Subsidiary Guarantor, substantially in the form of Exhibit H,
or otherwise in a form reasonably acceptable to the Administrative Agent.

“Corporate Family Rating”: an opinion issued by Moody’s of a corporate family’s
ability to honor all of its financial obligations that is assigned to a
corporate family as if it had a single class of debt and a single consolidated
legal entity structure.

“Corporate Rating”: an opinion issued by S&P of an obligor’s overall financial
capacity (its creditworthiness) to pay its financial obligations.

“Debtor Relief Laws”: the Bankruptcy Code of the United States, and all other
liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Requirements of Laws of the United States or other
applicable jurisdictions from time to time in effect.

“Default”: any of the events specified in Section 9.1, whether or not any
requirement for the giving of notice, the lapse of time, or both, has been
satisfied.

“Defaulting Lender”: at any time, any Lender that (a) has failed for three
(3) or more Business Days to comply with its obligations under this Agreement to
make a Loan, make a payment to the Issuing Lender in respect of any Letter of
Credit and/or make a payment to the Swingline Bank in respect of a Swingline
Loan (each a “funding obligation”), (b) has notified the Administrative Agent,
the Borrower or any other Lender, or has stated publicly, that it will not
comply with any such funding obligation hereunder, or has defaulted on its
funding obligations under any other loan agreement or credit agreement, (c) such
Lender has, for three (3) or more Business Days, failed to confirm in writing to
the Administrative Agent, in response to a written request of the Administrative
Agent, that it will comply with its funding obligations hereunder, or (d) a
Lender Insolvency Event has occurred and is continuing with respect to such
Lender (provided that neither the reallocation of funding obligations provided
for in Section 3.15(c) as a result of a Lender’s being a Defaulting Lender nor
the performance by Non-Defaulting Lenders of such reallocated funding
obligations will by themselves cause the relevant Defaulting Lender to become a
Non-Defaulting Lender); provided that (i) the Administrative Agent and the
Borrower may declare (A) by joint notice to the Lenders that a Defaulting Lender
is no longer a “Defaulting Lender” or (B) that a Lender is not a Defaulting
Lender if in the case of both clauses (A) and (B) the Administrative Agent and
the Borrower each determines, in its sole respective discretion, that (x) the
circumstances that resulted in such Lender becoming a “Defaulting Lender” no
longer apply or (y) it is satisfied that such Lender will continue to perform
its funding obligations hereunder and (ii) a Lender shall not be a Defaulting
Lender solely by virtue of the ownership or

 

13



--------------------------------------------------------------------------------

acquisition of voting stock or any other equity interest in such Lender or a
parent company thereof by a Governmental Authority or an instrumentality
thereof. TheAny determination by the Administrative Agent will promptly send to
all parties hereto a notice when it becomes aware that a Lender is a Defaulting
Lender under any one or more of clauses (a) through (d) above, and of the
effective date of such status, shall be conclusive and binding absent manifest
error, and such Lender shall be deemed to be a Defaulting Lender (subject to
Section 3.15(c)) as of the date established therefor by the Administrative Agent
in a written notice of such determination, which shall be delivered by the
Administrative Agent to the Borrower, the Issuing Lender, the Swingline Lender
and each other Lender promptly following such determination.

“Disposition”: with respect to any Property, any sale, lease, sale and
leaseback, assignment, conveyance, transfer or other disposition thereof. The
terms “Dispose” and “Disposed of” shall have correlative meanings.

“Disqualified Capital Stock”: any Capital Stock that is not Qualified Capital
Stock.

“Dollars” and “$”: dollars in lawful currency of the United States.

“Domestic Subsidiary”: any Subsidiary of the Borrower that is a “United States
Person,” as defined in the Code, other than a Foreign Subsidiary.

“Earn-Out Obligations”: those certain unsecured obligations of the Borrower or
any Subsidiary arising in connection with any acquisition of assets or
businesses permitted under Section 8.7 to the seller of such assets or
businesses and the payment of which is dependent on the future earnings or
performance of such assets or businesses and contained in the agreement relating
to such acquisition or in an employment agreement delivered in connection
therewith; provided that all Earn-Out Obligations will be in form reasonably
satisfactory to the Administrative Agent.

“ECF Percentage”: 50%; provided, that, with respect to each fiscal year of the
Borrower commencing with the fiscal year ending September 27, 2015, the ECF
Percentage shall be reduced to 0% if the Consolidated Leverage Ratio as of the
last day of such fiscal year is less than 3.00 to 1.0.

“Eligible Assignee”: any Assignee permitted by and consented to in accordance
with Section 11.6(b); provided that notwithstanding the foregoing, “Eligible
Assignee” shall not include (a) the Borrower or any of its Subsidiaries or
(b) any natural person.

“Environmental Laws”: any and all applicable foreign, federal, state,
provincial, local or municipal laws, rules, orders, regulations, statutes,
ordinances, codes, decrees, requirements of any Governmental Authority or other
Requirements of Law (including common law) regulating, relating to or imposing
liability or standards of conduct concerning protection of human health or the
environment, as now or may at any time hereafter be in effect.

“ERISA”: the Employee Retirement Income Security Act of 1974, as amended from
time to time.

 

14



--------------------------------------------------------------------------------

“Eurocurrency Reserve Requirements”: for any day as applied to a Eurodollar
Loan, the aggregate (without duplication) of the maximum rates (expressed as a
decimal fraction) of reserve requirements in effect on such day (including
basic, supplemental, marginal and emergency reserves under any regulations of
the Board or other Governmental Authority having jurisdiction with respect
thereto) dealing with reserve requirements prescribed for eurocurrency funding
(currently referred to as “Eurocurrency Liabilities” in Regulation D of the
Board) maintained by a member bank of the Federal Reserve System.

“Eurodollar Base Rate”:

“Eurodollar Base Rate”: with respect to each day during each(a) for any Interest
Period pertainingwith respect to a Eurodollar Rate Loan, the rate per annum
offered for deposits of Dollars for the applicable Interest Period that appears
on Reuters Screen LIBOR01 Page as of 11:00 A.Mequal to the London Interbank
Offered Rate (“LIBOR”) or a comparable or successor rate, which rate is approved
by the Administrative Agent, as published on the applicable Bloomberg screen
page (or such other commercially available source providing such quotations as
may be designated by the Administrative Agent from time to time) at
approximately 11:00 a.m., London, England time, two (2) Business Days prior to
the commencement of such Interest Period, for Dollar deposits (for delivery on
the first day of such Interest Period or (b) if no such offered rate exists,
such rate will be the rate of interest per annum as determined by the
Administrative Agent (rounded upwards, if necessary, to the nearest 1/100 of 1%)
at which deposits of Dollars in immediately available funds are offered at 11:00
A.M., London, England time, two (2) Business Days prior to the first day in the
applicable Interest Period by major financial institutions reasonably
satisfactory to the Administrative Agent in the London interbank market for such
interest period and for an amount equal or comparable to the principal amount of
the Loans to be borrowed, converted or continued as Eurodollar Rate Loans on
such date of determination.) with a term equivalent to such Interest Period; and
if the Eurodollar Rate shall be less than zero, such rate shall be deemed zero
for purposes of this Agreement; and

(b) for any interest calculation with respect to a Base Rate Loan on any date,
the rate per annum equal to LIBOR, at or about 11:00 a.m., London time
determined two Business Days prior to such date for U.S. Dollar deposits with a
term of one month commencing that day; provided that to the extent a comparable
or successor rate is approved by the Administrative Agent in connection
herewith, the approved rate shall be applied in a manner consistent with market
practice; provided, further that to the extent such market practice is not
administratively feasible for the Administrative Agent, such approved rate shall
be applied in a manner as otherwise reasonably determined by the Administrative
Agent.

“Eurodollar Loans”: Loans the rate of interest applicable to which is based upon
the Eurodollar Rate.

 

15



--------------------------------------------------------------------------------

“Eurodollar Rate”: with respect to each day during each Interest Period
pertaining to a Eurodollar Loan, a rate per annum equal to the greater of (a) in
the case of the Term Loans, 0.75% and (b) a rate per annum determined for such
day in accordance withby the Administrative Agent pursuant to the following
formula (rounded upward to the nearest 1/100th of 1%):

 

Eurodollar Base Rate

1.00 - EurocurrencyEurodollar Reserve RequirementsPercentage

“Eurodollar Reserve Percentage”: for any day during any Interest Period, the
reserve percentage (expressed as a decimal, carried out to five decimal places)
in effect on such day, whether or not applicable to any Lender, under
regulations issued from time to time by the FRB for determining the maximum
reserve requirement (including any emergency, supplemental or other marginal
reserve requirement) with respect to Eurocurrency funding (currently referred to
as “Eurocurrency liabilities”). The Eurodollar Rate for each outstanding
Eurodollar Loan shall be adjusted automatically as of the effective date of any
change in the Eurodollar Reserve Percentage.

“Eurodollar Tranche”: the collective reference to Eurodollar Loans under a
particular Facility the then current Interest Periods with respect to all of
which begin on the same date and end on the same later date (whether or not such
Loans shall originally have been made on the same day).

“Event of Default”: any of the events specified in Section 9.1; provided that
any requirement for the giving of notice, the lapse of time, or both, has been
satisfied.

“Excess Cash Flow”: for any fiscal year of the Borrower, the excess, if any, of
(a) the sum, without duplication, of (i) Consolidated Net Income for such fiscal
year, (ii) the amount of all non-cash charges (including depreciation and
amortization) deducted in arriving at such Consolidated Net Income,
(iii) decreases in Consolidated Working Capital for such fiscal year, and
(iv) the aggregate net amount of non-cash loss on the Disposition of Property by
the Borrower and its Subsidiaries during such fiscal year (other than sales of
inventory in the ordinary course of business), to the extent deducted in
arriving at such Consolidated Net Income over (b) the sum, without duplication,
of (i) the amount of all non-cash credits included in arriving at such
Consolidated Net Income, (ii) the aggregate amount actually paid by the Borrower
and its Subsidiaries in cash during such fiscal year on account of Capital
Expenditures and permitted Investments (including Permitted Acquisitions)
(excluding (x) the principal amount of Indebtedness (other than Revolving Loans)
incurred to finance such expenditures (but including repayments of any such
Indebtedness incurred during such period or any prior period to the extent such
repaid amounts may not be reborrowed) and (y) any such expenditures financed
with the proceeds of any Reinvestment Deferred Amount), (iii) the aggregate
amount of all regularly scheduled principal payments of Funded Debt (including
the Term Loans) of the Borrower and its Subsidiaries made during such fiscal
year (other than in respect of any revolving credit facility to the extent there
is not an equivalent permanent reduction in commitments thereunder),
(iv) increases in Consolidated Working Capital for such fiscal year, (v) the
aggregate net amount of non-cash gain on the Disposition of Property by the
Borrower and its Subsidiaries during such fiscal year (other than sales of
inventory in the ordinary course of business), (vi) Restricted Payments made by
any Group Member in cash to a Person other than another Group Member,
(vii) customary fees, expenses or charges paid in cash related to any permitted
Investments (including

 

16



--------------------------------------------------------------------------------

Permitted Acquisitions) and Dispositions permitted under Section 8.5 hereof and
(viii) any premium paid in cash during such period in connection with the
prepayment, redemption, purchase, defeasance or other satisfaction prior to
scheduled maturity of Indebtedness permitted to be prepaid, redeemed, purchased,
defeased or satisfied hereunder.

“Excess Cash Flow Application Date”: as defined in Section 4.2(c).

“Excess Cash Flow Payment Period”: with respect to the prepayment required on
each Excess Cash Flow Application Date, the immediately preceding fiscal year of
the Borrower.

“Exchange Act”: as defined in Section 7.2(d).

“Excluded Indebtedness”: all Indebtedness permitted by Section 8.2.

“Excluded Swap Obligation”: with respect to any Subsidiary Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the guarantee of such
Subsidiary Guarantor of, or the grant by such Subsidiary Guarantor of a security
interest to secure, such Swap Obligation (or any guarantee thereof) is or
becomes illegal under the Commodity Exchange Act or any rule, regulation or
order of the Commodity Futures Trading Commission (or the application or
official interpretation of any thereof) by virtue of such Subsidiary Guarantor’s
failure for any reason to constitute an “eligible contract participant” as
defined in the Commodity Exchange Act and the regulations thereunder at the time
the guarantee of such Subsidiary Guarantor or the grant of such security
interest becomes effective with respect to such Swap Obligation. If a Swap
Obligation arises under a master agreement governing more than one swap, such
exclusion shall apply only to the portion of such Swap Obligation that is
attributable to swaps for which such guarantee or security interest is or
becomes illegal.

“Excluded Taxes”: as defined in Section 4.10(a).

“Existing Credit Agreement”: as defined in the recitals to this Agreement.

“Existing Facilities”: the Indebtedness and existing credit facilities of the
Borrower and its Subsidiaries (other than Zarlink and its Subsidiaries) set
forth on Schedule 1.2.

“Existing Incremental Term Loans”: as defined in the recitals toincremental term
loans made under this Agreement. prior to the Amendment No. 5 Effective Date, of
which, as of immediately prior to the Amendment No. 5 Effective Date,
$149,625,000 were outstanding.

“Existing Initial Term Loans”: as defined in the recitals to this Agreementterm
loans made under this Agreement prior to the Amendment No. 5 Effective Date, of
which, as of immediately prior to the Amendment No. 5 Effective Date,
$646,375,000 were outstanding.

“Existing Lenders”: as defined in the recitals to this Agreement.

“Existing Revolving Credit Facility”: as defined in the recitals to this
Agreement.

 

17



--------------------------------------------------------------------------------

“Facility”: each of (a) the Term Facility (including, if applicable, any
Incremental Term Facility) and (b) the Revolving Facility (including, if
applicable, any Incremental Revolving Facility).

“FATCA”: as defined in Section 4.10.

“Federal Funds Effective Rate”: for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal Fundsfunds transactions with
members of the Federal Reserve System arranged by Federal Fundsfunds brokers on
such day, as published by the Federal Reserve Bank of New York on the Business
Day next succeeding such day; provided that (a) if such day is not a Business
Day, the Federal Funds Rate for such day shall be such rate on such transactions
on the next preceding Business Day as so published on the next succeeding
Business Day, and (b) if no such rate is so published on such next succeeding
Business Day, the Federal Funds Rate for such day shall be the average rate
quoted to the Administrative Agent(rounded upward, if necessary, to a whole
multiple of 1/100 of 1%) charged to Bank of America on such day on such
transactions as determined by the Administrative Agent in a commercially
reasonable manner.

“Fee Letter”: that certain Fee Letter, dated as of the Amendment No. 56
Effective Date among the Borrower and Royal Bank of Canada.America, N.A.1

“FEMA”: the Federal Emergency Management Agency, a component of the U.S.
Department of Homeland Security that administers the National Flood Insurance
Program.

“Financial Covenants”: the financial condition covenants set forth in
Section 8.1 hereof.

“Financial Covenant Event of Default”: as defined in Section 9.1(c).

“First Amendment Effective Date”: March 2, 2011.

“Foreign Lender”: (a) if the Borrower is a U.S. Person, a Lender that is not a
U.S. Person, and (b) if the Borrower is not a U.S. Person, a Lender that is
resident or organized under laws of a jurisdiction other than that in which the
Borrower is resident for tax purposes. For purposes of this definition, the
United States, each State thereof and the District of Columbia shall be deemed
to constitute a single jurisdiction.

“Foreign Pledge Agreement”: a pledge or charge agreement with respect to the
Collateral that constitutes Capital Stock of a Foreign Subsidiary, in form and
substance reasonably satisfactory to the Administrative Agent (for the avoidance
of doubt, no pledge or charge agreement shall be provided with respect to the
Capital Stock of a Foreign Subsidiary except for a pledge of no more than 65% of
the voting Capital Stock of a Foreign Subsidiary owned directly by an entity
organized in any jurisdiction in the United States).

 

1  To set forth administrative agent fees.

 

18



--------------------------------------------------------------------------------

“Foreign Subsidiary”: (a) any Subsidiary of the Borrower that is not a “United
States person” within the meaning of Section 7701(a)(30) of the Code or (b) any
other Subsidiary of the Borrower for so long as such Subsidiary would not be
able to execute a guaranty or pledge without creating an investment in “United
States property” (within the meaning of Section 956 of the Code) that could give
rise to taxable income for any Loan Party pursuant to Section 956 of the Code.
For purposes hereof, any Subsidiary of a Foreign Subsidiary shall be deemed to
be a Foreign Subsidiary, unless otherwise mutually agreed between the
Administrative Agent and the Borrower.

“Fourth Amendment Effective Date”: February 19, 2013.

“Funded Debt”: as to any Person, without duplication, all Indebtedness
(excluding (a) Indebtedness of the type described in clause (f) of the
definition of such term, except to the extent of any unreimbursed drawings
thereunder, and (b) Indebtedness of the type described in clause (g) of the
definition of such term) of such Person that matures more than one (1) year from
the date of its creation or matures within one year from such date but is
renewable or extendible, at the option of such Person, to a date more than one
(1) year from such date or arises under a revolving credit or similar agreement
that obligates the lender or lenders to extend credit during a period of more
than one (1) year from such date, including all current maturities and current
sinking fund payments in respect of such Indebtedness whether or not required to
be paid within one year from the date of its creation and, in the case of the
Borrower, Indebtedness in respect of the Loans.

“Funding Office”: the office of the Administrative Agent specified in
Section 11.2 or such other office as may be specified from time to time by the
Administrative Agent as its funding office by written notice to the Borrower and
the Lenders.

“GAAP”: generally accepted accounting principles in the United States (or, as it
relates to any Subsidiary of the Borrower organized under the laws of Canada or
any province thereof, generally accepted accounting principles in Canada) as in
effect on the date hereof or otherwise as provided in Section 1.2(e) and changes
to these principles occurring after the date hereof that would not, in the
reasonable determination of the Administrative Agent, cause adverse consequences
to the Borrower in connection with the terms of this Agreement; provided that
any change in GAAP occurring after the Restatement Date that relates to capital
leases shall not be applicable hereto.

“Governmental Authority”: any nation or government, any state or provincial or
other political subdivision thereof, and any agency, authority, instrumentality,
regulatory body, court, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative functions of or
pertaining to government (including any supranational bodies such as the
European Union or the European Central Bank) and any securities exchange.

“Governmental Authorization”: all laws, rules, regulations, authorizations,
consents, decrees, permits, licenses, waivers, privileges, approvals from and
filings with all Governmental Authorities necessary in connection with any Group
Member’s business.

“Group Members”: the collective reference to the Borrower and its Subsidiaries.

 

19



--------------------------------------------------------------------------------

“Guarantee and Collateral Agreement”: the Guarantee and Collateral Agreement
executed and delivered by the Borrower and each Subsidiary Guarantor,
substantially in the form of Exhibit C.

“Guarantee Obligation”: as to any Person (the “guaranteeing person”), any
obligation of (a) the guaranteeing person or (b) another Person (including any
bank under any letter of credit) to induce the creation of which the
guaranteeing person has issued a reimbursement, counterindemnity or similar
obligation, in either case guaranteeing or in effect guaranteeing any
Indebtedness, leases, dividends or other obligations (the “primary obligations”)
of any other third Person (the “primary obligor”) in any manner, whether
directly or indirectly, including any obligation of the guaranteeing person,
whether or not contingent, (i) to purchase any such primary obligation or any
property constituting direct or indirect security therefor, (ii) to advance or
supply funds (1) for the purchase or payment of any such primary obligation or
(2) to maintain working capital or equity capital of the primary obligor or
otherwise to maintain the net worth or solvency of the primary obligor, (iii) to
purchase property, securities or services primarily for the purpose of assuring
the owner of any such primary obligation of the ability of the primary obligor
to make payment of such primary obligation or (iv) otherwise to assure or hold
harmless the owner of any such primary obligation against loss in respect
thereof; provided, however, that the term Guarantee Obligation shall not include
endorsements of instruments for deposit or collection in the ordinary course of
business. The amount of any Guarantee Obligation of any guaranteeing person
shall be deemed to be the lower of (a) an amount equal to the stated or
determinable amount of the primary obligation in respect of which such Guarantee
Obligation is made and (b) the maximum amount for which such guaranteeing person
may be liable pursuant to the terms of the instrument embodying such Guarantee
Obligation, unless such primary obligation and the maximum amount for which such
guaranteeing person may be liable are not stated or determinable, in which case
the amount of such Guarantee Obligation shall be such guaranteeing person’s
maximum reasonably anticipated liability in respect thereof as determined by the
Borrower in good faith.

“Hedge Agreements”: any agreement with respect to any cap, swap, forward, future
or derivative transaction or option or similar agreement involving, or settled
by reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of the Borrower or the
Subsidiaries shall be a Hedge Agreement.

“Immaterial Subsidiary”: each Subsidiary of the Borrower now existing or
hereafter acquired or formed and each successor thereto, (a) which accounts for
not more than 5.0% of (i) the consolidated gross revenues (after intercompany
eliminations) of the Borrower and its Subsidiaries or (ii) the consolidated
assets (after intercompany eliminations) of the Borrower and its Subsidiaries,
in each case, as of the last day of the most recently completed fiscal quarter
as reflected on the financial statements for such quarter after giving pro forma
effect to the Actel Acquisition and, if applicable, the Zarlink Acquisition; and
(b) if the Subsidiaries that constitute Immaterial Subsidiaries pursuant to
clause (a) above account for, in the aggregate, more than 15% of such
consolidated gross revenues and more than 15% of the consolidated assets, each
as

 

20



--------------------------------------------------------------------------------

described in clause (a) above, then the term “Immaterial Subsidiary” shall not
include each such Subsidiary (starting with the Subsidiary that accounts for the
most consolidated gross revenues or consolidated assets and then in descending
order) necessary to account for at least 85% of the consolidated gross revenues
and 85% of the consolidated assets, each as described in clause (a) above;
provided that, notwithstanding anything herein to the contrary, (a) PowerDsine,
Inc. shall be an Immaterial Subsidiary , (b) Zulu Acquisition Co., LLC shall be
an Immaterial Subsidiary for the sixty (60) days following the Zarlink
Compulsory Acquisition Closing Date or the Zarlink Subsequent Acquisition
Closing Date (or the Zarlink Offer Extension Closing Date on which the balance
of the outstanding Zarlink Shares are acquired by Zulu Acquisition Co., LLC), as
the case may be, it being understood and agreed, that in the event Zulu
Acquisition Co., LLC continues to be a direct or indirect parent of Zarlink
after the end of such period, Zulu Acquisition Co., LLC shall no longer be
deemed to be an Immaterial Subsidiary and (c) Zarlink and its Subsidiaries shall
be deemed to be Immaterial Subsidiaries for all purposes hereof until sixty
(60) days following the occurrence of the Zarlink Compulsory Acquisition Closing
Date or the Zarlink Subsequent Acquisition Closing Date, as the case may be.

“Increase Term Joinder”: as defined in Section 2.4.

“Increase Revolving Joinder”: as defined in Section 3.16.

“Incremental Lender”: any Person that makes a Loan pursuant to Section 2.4 or
3.16, or has a commitment to make a Loan pursuant to Section 2.4 or 3.16.

“Incremental Revolving Commitment”: as defined in Section 3.16.

“Incremental Revolving Facility”: as defined in Section 3.16.

“Incremental Revolving Loans”: as defined in Section 3.16.

“Incremental Term Facility”: as defined in Section 2.4.

“Incremental Term Loans”: as defined in Section 2.4.

“Incremental Term Loan Commitment”: as defined in Section 2.4

“Indebtedness”: of any Person at any date, without duplication, (a) all
indebtedness of such Person for borrowed money, (b) all obligations of such
Person for the deferred purchase price of property or services (including Earn
Out Obligations but excluding current trade payables incurred in the ordinary
course of such Person’s business), (c) all obligations of such Person evidenced
by notes, bonds, debentures or other similar instruments, (d) all indebtedness
created or arising under any conditional sale or other title retention agreement
with respect to property acquired by such Person (even though the rights and
remedies of the seller or lender under such agreement in the event of default
are limited to repossession or sale of such property), (e) all Capital Lease
Obligations of such Person, (f) all obligations of such Person, contingent or
otherwise, as an account party or applicant under or in respect of acceptances,
letters of credit, surety bonds or similar arrangements, (g) the liquidation
value of all Disqualified Capital Stock of such Person, (h) all Guarantee
Obligations of such Person in respect of obligations of the kind referred to in
clauses (a) through (g) above, (i) all obligations of the kind referred to in
clauses (a)

 

21



--------------------------------------------------------------------------------

through (h) above secured by (or for which the holder of such obligation has an
existing right, contingent or otherwise, to be secured by) any Lien on property
(including accounts and contract rights) owned by such Person, whether or not
such Person has assumed or become liable for the payment of such obligation, and
(j) for the purposes of Sections 8.2 and 9.1(e) only, all obligations of such
Person in respect of Hedge Agreements. The Indebtedness of any Person shall
include the Indebtedness of any other entity (including any partnership in which
such Person is a general partner) to the extent such Person is liable therefor
as a result of such Person’s ownership interest in or other relationship with
such entity, except to the extent the terms of such Indebtedness expressly
provide that such Person is not liable therefor. For purposes of clause
(j) above (including as such clause applies to Section 9.1(e)), the principal
amount of Indebtedness in respect of Hedge Agreements shall equal the amount
that would be payable (giving effect to netting) at such time if such Hedge
Agreement were terminated.

“Indemnified Liabilities”: as defined in Section 11.5.

“Indemnitee”: as defined in Section 11.5.

“Insolvency”: with respect to any Multiemployer Plan, the condition that such
Plan is insolvent within the meaning of Section 4245 of ERISA.

“Insolvent”: pertaining to a condition of Insolvency.

“Intellectual Property”: collectively, all United States and foreign
(a) patents, patent applications, certificates of inventions, industrial designs
(whether established or registered or recorded in the United States or any other
country or any political subdivision thereof), together with any and all
inventions described and claimed therein, and reissues, divisions,
continuations, renewals, extensions and continuations-in-part thereof and
amendments thereto; (b) trademarks, service marks, certification marks,
tradenames, slogans, logos, trade dress, Internet Domain Names , and other
source identifiers, whether statutory or common law, whether registered or
unregistered, and whether established or registered in the United States or any
other country or any political subdivision thereof, together with any and all
registrations and applications for any of the foregoing, goodwill connected with
the use thereof and symbolized thereby, and reissues, continuations, extensions
and renewals thereof and amendments thereto; (c) copyrights (whether statutory
or common law, whether established, registered or recorded in the United States
or any other country or any political subdivision thereof, and whether published
or unpublished), copyrightable subject matter, and all mask works (as such term
is defined in 17 U.S.C. Section 901, et seq.), together with any and all
registrations and applications therefor, and renewals and extensions thereof and
amendments thereto; (d) rights in computer programs (whether in source code,
object code, or other form), algorithms, databases, compilations and data,
technology supporting the foregoing, and all documentation, including user
manuals and training materials, related to any of the foregoing (“Software”);
(e) trade secrets and proprietary or confidential information, data and
databases, know-how and proprietary processes, designs, inventions, and any
other similar intangible rights, to the extent not covered by the foregoing,
whether statutory or common law, whether registered or unregistered, and whether
established or registered in the United States or any other country or any
political subdivision thereof; (f) income, fees, royalties, damages and payments
now and hereafter due and/or payable under or with respect to any of the
foregoing, including, without limitation, damages, claims and payments for past,
present or future

 

22



--------------------------------------------------------------------------------

infringements, misappropriations or other violations thereof, (g) rights and
remedies to sue for past, present and future infringements, misappropriations
and other violations of any of the foregoing, and (h) rights, priorities, and
privileges corresponding to any of the foregoing or other similar intangible
assets throughout the world.

“Intellectual Property Security Agreements”: an intellectual property security
agreement or such other agreement, as applicable, pursuant to which each Loan
Party which owns any material Intellectual Property grants to the Collateral
Agent, for the benefit of the Secured Parties a security interest in such
Intellectual Property, in form and substance reasonably satisfactory to the
Administrative Agent.

“Intercompany Note”: the Intercompany Note executed and delivered by each Group
Member, substantially in the form of Exhibit I.

“Interest Payment Date”: (a) as to any Base Rate Loan (other than any Swingline
Loan), the last day of each March, June, September and December to occur while
such Loan is outstanding and the final maturity date of such Loan, (b) as to any
Eurodollar Loan having an Interest Period of three (3) months or less, the last
day of such Interest Period, (c) as to any Eurodollar Loan having an Interest
Period longer than three (3) months, each day that is three (3) months, or a
whole multiple thereof, after the first day of such Interest Period and the last
day of such Interest Period, (d) as to any Loan (other than any Revolving Loan
that is a Base Rate Loan and any Swingline Loan), the date of any repayment or
prepayment made in respect thereof and (e) as to any Swingline Loan, the day
that such Loan is required to be paid.

“Interest Period”: as to any Eurodollar Loan, (a) initially, the period
commencing on the borrowing or conversion date, as the case may be, with respect
to such Eurodollar Loan and ending one, two, three or six months (or if
available to all Lenders under the relevant Facility, nine or twelve months)
thereafter, as selected by the Borrower in its notice of borrowing or notice of
conversion, as the case may be, given with respect theretoCommitted Loan Notice;
and (b) thereafter, each period commencing on the last day of the next preceding
Interest Period applicable to such Eurodollar Loan and ending one, two, three or
six months (or if available to all Lenders under the relevant Facility, nine or
twelve months) thereafter, as selected by the Borrower by irrevocable noticein
its Committed Loan Notice to the Administrative Agent no later than 12:00 Noon,
New York City time, on the date that is three (3) Business Days prior to the
last day of the then current Interest Period with respect thereto; provided
that, all of the foregoing provisions relating to Interest Periods are subject
to the following:

(i) if any Interest Period that would otherwise end on a day that is not a
Business Day, such Interest Period shall be extended to the next succeeding
Business Day unless, in the result of such extension would be to carry such
Interest Period intocase of a Eurodollar Loan, such Business Day falls in
another calendar month, in which eventcase such Interest Period shall end on the
immediatelynext preceding Business Day;

(ii) the Borrower may not select anno Interest Period under a particular
Facility that wouldshall extend beyond the Revolving Termination Date or beyond
the applicable Term Loan Maturity Date, as the case may be; and

 

23



--------------------------------------------------------------------------------

(iii) any Interest Period pertaining to a Eurodollar Loan that begins on the
last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period) shall end on the last Business Day of athe calendar month at the end of
such Interest Period.

“Internet Domain Names”: all Internet domain names and associated URL addresses.

“Investments”: as defined in Section 8.7.

“ISP”: with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).

“Issuer Documents”: with respect to any Letter of Credit, the Application, and
any other document, agreement and instrument entered into by the Issuing Lender
and the Borrower (or any Subsidiary) or in favor of the Issuing Lender and
relating to such Letter of Credit.

“Issuing Lender”: Royal Bank of CanadaAmerica, N.A., in its capacity as issuer
of any Letter of Credit and/or such other Lender or Affiliate of a Lender as the
Borrower may select as the Issuing Lender hereunder pursuant to this Agreement.

“ITA”: the Income Tax Act (Canada), as amended, and any regulations promulgated
thereunder.

“Junior Financing”: any Junior Indebtedness or any other Indebtedness of the
Borrower or any Subsidiary that is required to be subordinated in payment, lien
priority or any other manner to the Obligations.

“Junior Financing Documentation”: any documentation governing any Junior
Financing.

“Junior Indebtedness”: Indebtedness of any Person so long as (a) such
Indebtedness shall not require any amortization prior to the date that is six
months following the latest Term Loan Maturity Date; (b) the weighted average
maturity of such Indebtedness shall occur after the date that is six (6) months
following the latest Term Loan Maturity Date; (c) the mandatory prepayment
provisions, affirmative and negative covenants and financial covenants shall be
no more restrictive, taken as a whole, than the provisions set forth in the Loan
Documents; (d) the other terms and conditions of such Indebtedness shall be
reasonably satisfactory to the Administrative Agent; (e) such Indebtedness is
either unsecured, Subordinated Indebtedness or Second Lien Indebtedness; (f) if
such Indebtedness is Subordinated Indebtedness or Second Lien Indebtedness, the
other terms and conditions thereof shall be satisfied; (g) if such Indebtedness
is incurred by a Loan Party, such Indebtedness may be guaranteed by another Loan
Party so long as (i) such Loan Party shall have also provided a guarantee of the
Obligations substantially on the terms set forth in the Guarantee and Collateral
Agreement and (ii) if the Indebtedness being guaranteed, or the Lien thereof, is
subordinated to the Obligations, such guarantee, or any Lien

 

24



--------------------------------------------------------------------------------

securing it, shall be subordinated to the guarantee of the Obligations on terms
at least as favorable to the Lenders as those contained in the subordination of
such Indebtedness; and (h) if such Indebtedness is incurred by a Subsidiary that
is not a Loan Party, subject to Section 8.7(g), such Indebtedness may be
guaranteed by another Group Member.

“L/C Commitment”: $25,000,000.

“L/C Exposure”: as to any Lender, its pro rata portion of the L/C Obligations.

“L/C Fee Payment Date”: the fifth Business Day following the last day of each
March, June, September and December and the last day of the Revolving
Availability Period.

“L/C Obligations”: as at any timedate of determination, an amount equal to the
sum of (a) the aggregate then undrawn and unexpired amount of the then
outstanding Letters of Credit and (b) the aggregate amount of drawings under
Letters of Credit that have not then been reimbursed pursuant to Section 3.11.
For purposes of computing the amount available to be drawn under any Letter of
Credit, the amount of such Letter of Credit shall be determined in accordance
with Section 1.3. For all purposes of this Agreement, if on any date of
determination a Letter of Credit has expired by its terms but any amount may
still be drawn thereunder by reason of the operation of Rule 3.14 of the ISP,
such Letter of Credit shall be deemed to be “outstanding” in the amount so
remaining available to be drawn.

“L/C Participants”: the collective reference to all the Revolving Lenders other
than the Issuing Lender.

“Lead Arranger”: RBC Capital Markets, LLCMorgan Stanley Senior Funding Inc.,
from and including the Restatement Date to the Amendment No. 5 Effective Date;
Royal Bank of Canada, from and including the Amendment No. 5 Effective Date to
the Amendment No. 6 Effective Date; and Merrill Lynch, Pierce, Fenner and Smith
Incorporated, from and including the Amendment No. 6 Effective Date, in each
case, in its capacity as lead arranger under this Agreement during the
applicable period.

“Lender Insolvency Event”: (a) a Lender or its Parent Company is insolvent, or
is generally unable to pay its debts as they become due, or admits in writing
its inability to pay its debts as they become due, or makes a general assignment
for the benefit of its creditors, or (b) such Lender or its Parent Company is
the subject of a bankruptcy, insolvency, reorganization, liquidation or similar
proceeding, or a receiver, trustee, conservator, intervenor or sequestrator or
the like has been appointed for such Lender or its Parent Company, or such
Lender or its Parent Company has taken any action in furtherance of or
indicating its consent to or acquiescence in any such proceeding or appointment.

“Lenders”: each Revolving Lender, Term Lender and Incremental Lender; provided
that unless the context otherwise requires, each reference herein to the Lenders
shall be deemed to include any Conduit Lender.

“Letters of Credit”: as defined in Section 3.7(a).

 

25



--------------------------------------------------------------------------------

“Lien”: any mortgage, deed of trust, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge or other security
interest or any preference, priority or other security agreement or preferential
arrangement of any kind or nature whatsoever (including any conditional sale or
other title retention agreement and any capital lease having substantially the
same economic effect as any of the foregoing).

“Liquidity”: the sum of (a) cash and Cash Equivalents held by the Borrower and
its Subsidiaries, plus (b) so long as the Borrower is able to satisfy the
conditions to borrowing set forth in clauses (a) and (b) of Section 6.2, the
Available Revolving Commitments.

“Loan”: any loans and advances made by the Lenders pursuant to this Agreement or
any Increase Term Joinder or Increase Revolving Joinder, including Swingline
Loans.

“Loan Documents”: this Agreement, the Security Documents, the Notes and, the Fee
Letter and each Issuer Document.

“Loan Party”: each of the Borrower and the Subsidiary Guarantors.

“Majority Facility Lenders”: the holders of more than 50% of (a) with respect to
the Term Facility, the aggregate unpaid principal amount of the outstanding Term
Loans plus the aggregate principal amount of Term Commitments and (b) with
respect to the Revolving Facility, the Total Revolving Extensions of Credit
outstanding under the Revolving Facility (or, prior to any termination of the
Revolving Commitments, the holders of more than 50% of the Total Revolving
Commitments).

“Margin Stock”: shall have the meaning provided in Regulation U of the Board as
from time to time in effect and any successor to all or a portion thereof.

“Material Adverse Effect”: means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, properties, assets, liabilities
(actual or contingent) or condition (financial or otherwise) of the Borrower and
its Subsidiaries taken as a whole; or (b) a material adverse effect upon the
legality, validity, binding effect or enforceability against any Loan Party of
any Loan Document to which it is a party.

“Material Indebtedness”: of any Person at any date, Indebtedness the outstanding
principal amount of which exceeds in the aggregate $50,000,000.

“Materials of Environmental Concern”: any gasoline or petroleum (including crude
oil or any fraction thereof) or petroleum products or any hazardous or toxic
substances, materials or wastes, defined or regulated as such in or under any
Environmental Law, including asbestos, polychlorinated biphenyls and
urea-formaldehyde insulation.

“Maximum Rate”: as defined in Section 4.5(e).

“Moody’s”: Moody’s Investors Service, Inc.

“Mortgaged Properties”: the real properties as to which the Collateral Agent for
the benefit of the Secured Parties shall be granted a Lien pursuant to the
Mortgages.

 

26



--------------------------------------------------------------------------------

“Mortgages”: any mortgages and deeds of trust made by any Loan Party in favor
of, or for the benefit of, the Collateral Agent for the benefit of the Secured
Parties, in a form reasonably satisfactory to the Administrative Agent and the
Collateral Agent.

“Multiemployer Plan”: a Plan that is a multiemployer plan as defined in
Section 4001(a)(3) of ERISA.

“Net Cash Proceeds”: (a) in connection with any Asset Sale or any Recovery
Event, the proceeds thereof in the form of cash and Cash Equivalents (including
any such proceeds received by way of deferred payment of principal pursuant to a
note or installment receivable or held in escrow or purchase price adjustment
receivable or by the Disposition of any non-cash consideration received in
connection therewith or otherwise, but only as and when received and net of
costs, amounts and taxes set forth below), net of (i) attorneys’ fees,
accountants’ fees and investment banking fees, (ii) amounts required to be
applied to the repayment of Indebtedness secured by a Lien expressly permitted
hereunder on any asset that is the subject of such Asset Sale or Recovery Event
(other than any Lien pursuant to a Security Document), (iii) other customary
fees and expenses actually incurred in connection therewith, (iv) taxes paid or
reasonably estimated to be payable as a result thereof (after taking into
account any available tax credits or deductions and any tax sharing
arrangements) and (v) amounts provided as a reserve in accordance with GAAP
against any liabilities associated with the assets disposed of in an Asset Sale
(including, without limitation, pension and other post-employment benefit
liabilities and liabilities related to environmental matters or against any
indemnification obligations associated with such Asset Sale), provided that such
amounts shall be considered Net Cash Proceeds upon release of such reserve;
provided that no proceeds shall constitute Net Cash Proceeds under this clause
(a) at any time until the aggregate amount of all such proceeds at such time
shall exceed $5,000,000, and (b) in connection with any issuance or sale of
Capital Stock, any capital contribution or any incurrence of Indebtedness, the
cash proceeds received from such issuance, contribution or incurrence, net of
attorneys’ fees, investment banking fees, accountants’ fees, underwriting
discounts and commissions and other customary fees and expenses actually
incurred in connection therewith.

“New Term Lender”: each Lender that has a Term Commitment or holds a New Term
Loan.

“New Term Loans”: as defined in Section 2.1.

“Non-Consenting Lenders”: as defined in Section 11.1.

“Non-Defaulting Lender”: at any time, a Lender that is not a Defaulting Lender.

“Non-Excluded Taxes”: Taxes other than Excluded Taxes and Other Taxes.

“Non-U.S. Lender”: as defined in Section 4.10(d).

“Notes”: the collective reference to any promissory note evidencing Loans.

 

27



--------------------------------------------------------------------------------

“Obligations”: the unpaid principal of and interest on (including interest
accruing after the maturity of the Loans and Reimbursement Obligations and
interest accruing after the filing of any petition in bankruptcy, or the
commencement of any insolvency, reorganization or like proceeding, relating to
the Borrower, whether or not a claim for post-filing or post-petition interest
is allowed in such proceeding) the Loans and all other obligations and
liabilities of the Loan Parties to any Agent or to any Lender (or, in the case
of Specified Hedge Agreements or Specified Cash Management Agreements, any
Qualified Counterparty) or any Affiliate of any Agent or any Lender, whether
direct or indirect, absolute or contingent, due or to become due, or now
existing or hereafter incurred, which may arise under, out of, or in connection
with, this Agreement, any other Loan Document, the Letters of Credit, any
Specified Hedge Agreement, Specified Cash Management Agreement or any other
document made, delivered or given in connection herewith or therewith, whether
on account of principal, interest, reimbursement obligations, fees, indemnities,
costs, expenses (including all fees, charges and disbursements of counsel to any
Agent or to any Lender that are required to be paid by the Borrower pursuant
hereto) or otherwise; provided, that (a) notwithstanding the foregoing or
anything to the contrary contained in any Specified Hedging Agreement, Specified
Cash Management Agreement or in this Agreement or any other Loan Document,
Obligations of the Borrower or any other Loan Party under or in respect of any
Specified Hedge Agreement or any Specified Cash Management Agreement shall
constitute Obligations secured and guaranteed pursuant to the Security Documents
only to the extent that, and for so long as, the other Obligations are so
secured and guaranteed and (b) any release of Collateral or Subsidiary
Guarantors effected in the manner permitted by this Agreement shall not require
the consent of holders of obligations under Specified Hedge Agreements or
Specified Cash Management Agreements; provided, however, subject to the
foregoing, nothing herein shall limit the rights of any Qualified Counterparty
set forth in such Specified Hedge Agreement; provided, further, that in no event
shall “Obligations” include any Excluded Swap Obligation.

“Organizational Documents”: as to any Person, the Certificate of Incorporation,
Certificate of Formation, By Laws, Limited Liability Company Agreement,
Partnership Agreement or other similar organizational or governing documents of
such Person.

“Original Closing Date”: November 2, 2010.

“Other Taxes”: any and all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or from the execution, delivery or enforcement of, or
otherwise with respect to, this Agreement or any other Loan Document.

“Parent Company”: with respect to a Lender, the bank holding company (as defined
in Board Regulation Y), if any, of such Lender, and/or any Person owning,
beneficially or of record, directly or indirectly, a majority of the shares of
such Lender.

“Participant”: as defined in Section 11.6(e).

“Participant Register”: as defined in Section 11.6(f).

“Patriot Act”: the USA Patriot Act (Title III of Pub. L. 107-56 (signed into law
October 26, 2001).

 

28



--------------------------------------------------------------------------------

“PBGC”: the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA (or any successor thereto).

“Permitted Acquisition”: any acquisition, whether by purchase, merger or
otherwise, of all or substantially all of the assets of, all of the Capital
Stock of, or a business line or unit or a division of, any Person; provided:

(a) immediately prior to, and after giving effect thereto, no Default or Event
of Default shall have occurred and be continuing or would result therefrom;

(b) all transactions in connection therewith shall be consummated, in all
material respects, in accordance with all applicable laws and in conformity with
all applicable Governmental Authorizations;

(c) in the case of the acquisition of Capital Stock, all of the Capital Stock
(except for any such Capital Stock in the nature of directors’ qualifying shares
required pursuant to applicable law) acquired or otherwise issued by such Person
or any newly formed Subsidiary of the Borrower in connection with such
acquisition shall be owned 100% by the Borrower or a Subsidiary thereof or the
Borrower or a Subsidiary thereof shall have offered to purchase 100% of such
Capital Stock, and the Borrower shall have taken, or caused to be taken, as of
the date such Person becomes a Subsidiary of the Borrower, each of the actions
set forth in Sections 7.10 and 7.11, as applicable, within the time period(s)
set forth therein;

(d) so long as any Revolving Loan or Revolving Commitment is outstanding, unless
the Majority Facility Lenders under the Revolving Facility otherwise agree, the
Borrower and its Subsidiaries shall be in compliance with the financial
covenants set forth in Section 8.1 (assuming for this purpose that a Compliance
Date has occurred) on a pro forma basis after giving effect to such acquisition
as if such acquisition had occurred on the first day of the most recent period
of four (4) consecutive fiscal quarters in respect of which the Consolidated
Leverage Ratio has been tested in accordance with Section 8.1(a);

(e) the Borrower shall have delivered to the Administrative Agent at least five
(5) Business Days prior to such proposed acquisition, a Compliance Certificate
evidencing compliance with Section 8.1 to the extent such compliance is required
under clause (d) above and compliance with clause (g) below, together with all
relevant financial information with respect to such acquired assets, including,
without limitation, the aggregate consideration for such acquisition, any other
information reasonably required to demonstrate compliance with Section 8.1 and,
if the total consideration paid in connection with such Permitted Acquisition
(including any Earn-Out Obligations and any Indebtedness of any Acquired Person
that is assumed by the Borrower or any of its Subsidiaries following such
acquisition) exceeds $300,000,000, appropriate revisions to the projections
included in the Actel Confidential Information Memorandum, or, if Projections
have been provided pursuant to Section 7.2(c), appropriate revisions to such
Projections, in each case after giving effect to such acquisition (such revised
projections or Projections to be accompanied by a certificate of a Responsible
Officer of the Borrower stating that such revised projections or Projections are
based on estimates, information and assumptions set forth therein and otherwise
believed by such Responsible Officer of the Borrower to be reasonable at such
time (it being recognized that such revised projections or Projections relate to
future events and are not to be viewed as fact and that actual results during
the period covered thereby may differ from such revised projections or
Projections by a material amount));

 

29



--------------------------------------------------------------------------------

(f) any Person or assets or division as acquired in accordance herewith shall be
in substantially the same business or lines of business in which the Borrower
and/or its Subsidiaries are engaged, or are permitted to be engaged as provided
in Section 8.15, as of the time of such acquisition; and

(g) the total consideration paid in connection with all Permitted Acquisitions
(including any Earn-Out Obligations but excluding any Indebtedness of any
Acquired Person that is assumed by the Borrower or any of its Subsidiaries
following such acquisitions to the extent permitted under Section 8.2(i) and
excluding the Vitesse Acquisition) shall not exceed, from the Amendment No. 56
Effective Date, (i) $450,000,000 plus (ii) unlimited additional amounts so long
as the Consolidated Leverage Ratio for the period of four (4) fiscal quarters
most recently completed for which financial statements were required to have
been delivered pursuant to Section 7.1 does not exceed 3.00:1.00 on a pro forma
basis after giving effect to such acquisition as if such acquisition had
occurred on the first day of such four (4) fiscal quarter period plus (iii) an
additional $750,000,000 to the extent such additional consideration consists of
common stock of the Borrower or is funded solely from Net Cash Proceeds received
from the issuance of Capital Stock by the Borrower.

“Permitted Refinancing”: as to any Indebtedness, the incurrence of other
Indebtedness to refinance, extend, renew, defease, restructure, replace or
refund (collectively, “refinance”) such existing Indebtedness; provided that, in
the case of such other Indebtedness, the following conditions are satisfied:
(a) the weighted average life to maturity of such refinancing Indebtedness shall
be greater than or equal to the weighted average life to maturity of the
Indebtedness being refinanced; (b) the principal amount of such refinancing
Indebtedness shall be less than or equal to the principal amount (including any
accreted or capitalized amount) then outstanding of the Indebtedness being
refinanced, plus any required premiums and other reasonable amounts paid, and
fees and expenses reasonably incurred, in connection with such modification,
refinancing, refunding, renewal or extension and by any amount equal to any
existing commitments unutilized thereunder; (c) the respective obligor or
obligors shall be the same on the refinancing Indebtedness as on the
Indebtedness being refinanced; (d) the security, if any, for the refinancing
Indebtedness shall be substantially the same as that for the Indebtedness being
refinanced (except to the extent that less security is granted to holders of
refinancing Indebtedness); (e) the refinancing Indebtedness is subordinated to
the Obligations on terms that are at least as favorable, taken as a whole, as
the Indebtedness being refinanced and the holders of such refinancing
Indebtedness have entered into any subordination or intercreditor agreements
reasonably requested by the Administrative Agent evidencing such subordination;
and (f) no material terms (other than interest rate) applicable to such
refinancing Indebtedness or, if applicable, the related security or guarantees
of such refinancing Indebtedness (including covenants, events of default,
remedies, acceleration rights) shall be, taken as a whole, materially more
favorable to the refinancing lenders than the terms that are applicable under
the instruments and documents governing the Indebtedness being refinanced.

 

30



--------------------------------------------------------------------------------

“Person”: an individual, partnership, corporation, limited liability company,
business trust, joint stock company, trust, unincorporated association, joint
venture, Governmental Authority or other entity of whatever nature.

“Plan”: at a particular time, any employee benefit plan that is covered by ERISA
and in respect of which the Borrower or a Commonly Controlled Entity is (or, if
such plan were terminated at such time, would under Section 4069 of ERISA be
deemed to be) an “employer” as defined in Section 3(5) of ERISA.

“Platform”: as defined in Section 11.2(b).

“Pledged Company”: any Subsidiary of the Borrower the Capital Stock of which is
pledged to the Collateral Agent pursuant to any Security Document.

“Pledged Equity Interests”: as defined in the Guarantee and Collateral
Agreement.

“Pricing Grid”: the pricing grid attached hereto as Annex A.

“Prime Rate”: the rate of interest per annum publicly announced from time to
time by Royal Bank of Canada as its “corporate base rate”; each change in the
Prime Rate shall be effective from and including the date such change is
publicly announced as being effective. The “corporate base rate” is not
necessarily the lowest rate charged by the Administrative Agent to its
customers.

“Pro Forma Financial Statements”: as defined in Section 5.1(a).

“Projections”: as defined in Section 7.2(c).

“Properties”: as defined in Section 5.17(a).

“Property”: any right or interest in or to property of any kind whatsoever,
whether real, personal or mixed and whether tangible or intangible, including,
without limitation, Capital Stock.

“Qualified Capital Stock”: any Capital Stock (other than warrants, rights or
options referenced in the definition thereof) that either (a) does not have a
maturity and is not mandatorily redeemable, or (b) by its terms (or by the terms
of any employee stock option, incentive stock or other equity-based plan or
arrangement under which it is issued or by the terms of any security into which
it is convertible or for which it is exchangeable), or upon the happening of any
event, (x) matures (excluding any maturity as the result of an optional
redemption by the issuer thereof) or is mandatorily redeemable (excluding any
mandatory redemption resulting from an asset sale or change in control so long
as no payments in respect thereof are due or owing, or otherwise required to be
made, until all Obligations have been paid in full in cash), pursuant to a
sinking fund obligation or otherwise, or is redeemable at the option of the
holder thereof, in whole or in part, or requires the payment of any cash
dividend or any other scheduled payment constituting a return of capital, in
each case, at any time on or after the one hundred eighty-first day following
the latest Term Loan Maturity Date, or (y) is convertible into or exchangeable
(unless at the sole option of the issuer thereof) for (i) debt securities or
(ii) any Capital Stock referred to in clause (x) above, in each case, at any
time on or after the one hundred eighty-first day following the latest Term Loan
Maturity Date.

 

31



--------------------------------------------------------------------------------

“Qualified Counterparty”: with respect to any Specified Hedge Agreement or
Specified Cash Management Agreement, any counterparty thereto that is, or that
at the time such Specified Hedge Agreement or Specified Cash Management
Agreement was entered into, was, a Lender, an Affiliate of a Lender, an Agent or
an Affiliate of an Agent; provided that, in the event a counterparty to a
Specified Hedge Agreement or Specified Cash Management Agreement at the time
such Specified Hedge Agreement or Specified Cash Management Agreement was
entered into was a Qualified Counterparty, such counterparty shall constitute a
Qualified Counterparty hereunder and under the other Loan Documents.

“Quarterly Payment Date”: the last day of each of March, June, September and
December.

“Reaffirmation Agreement”: theeach Reaffirmation Agreement executed and
delivered (or to be executed and delivered) by the Borrower, each Subsidiary
Guarantor, the Administrative Agent and the Collateral Agent, substantially in
the form of Exhibit M.

“Recovery Event”: any settlement of or payment in respect of any property or
casualty insurance claim or any condemnation proceeding relating to any asset of
any Group Member.

“Refinanced Term Loans”: as defined in Section 11.1.

“Refinancing”: the repayment of the Existing Facilities on the Restatement Date.

“Refunded Swingline Loans”: as defined in Section 3.4(b).

“Refunding Date”: as defined in Section 3.4(c).

“Register”: as defined in Section 11.6(d).

“Regulation U”: Regulation U of the Board as in effect from time to time.

“Reimbursement Obligation”: the obligation of the Borrower to reimburse the
Issuing Lender pursuant to Section 3.11 for amounts drawn under Letters of
Credit.

“Reinvestment Deferred Amount”: with respect to any Reinvestment Event, the
aggregate Net Cash Proceeds received by any Group Member in connection therewith
that are not applied to prepay the Loans pursuant to Section 4.2(b) as a result
of the delivery of a Reinvestment Notice.

“Reinvestment Event”: any Asset Sale or Recovery Event in respect of which the
Borrower has delivered a Reinvestment Notice.

 

32



--------------------------------------------------------------------------------

“Reinvestment Notice”: a written notice executed by a Responsible Officer
stating that no Event of Default has occurred and is continuing and that the
Borrower (directly or indirectly through a Subsidiary) intends and expects to
use all or a specified portion of the Net Cash Proceeds of an Asset Sale or
Recovery Event to acquire or repair fixed or capital assets useful in its
business.

“Reinvestment Prepayment Amount”: with respect to any Reinvestment Event, the
Reinvestment Deferred Amount relating thereto less any amount expended or
committed to be expended pursuant to binding documentation prior to the relevant
Reinvestment Prepayment Date to acquire or repair fixed or capital assets useful
in the Borrower’s or its Subsidiaries’ businesses; provided that such amount
shall be increased by any amount committed to be expended prior to the date
occurring twelve (12) months after such Reinvestment Event but not actually
expended within six (6) months of such date.

“Reinvestment Prepayment Date”: with respect to any Reinvestment Event, the
earlier of (a) the date occurring twelve (12) months after such Reinvestment
Event (which shall be extended by six (6) months to the extent the Reinvestment
Deferred Amount is committed to be expended pursuant to binding documentation
prior to the expiration of the foregoing twelve (12) month period) and (b) the
date on which the Borrower shall have determined not to, or shall have otherwise
ceased to, acquire or repair fixed or capital assets useful in the Borrower’s or
its Subsidiaries’ businesses with all or any portion of the relevant
Reinvestment Deferred Amount.

“Related Party Register”: as defined in Section 11.6(d).

“Reorganization”: with respect to any Multiemployer Plan, the condition that
such plan is in reorganization within the meaning of Section 4241 of ERISA.

“Replacement Term Loans”: as defined in Section 11.1.

“Reportable Event”: any of the events set forth in Section 4043(b) of ERISA,
other than those events as to which the thirty (30) day notice period is waived
under subsections .27, .28, .29, .30, .31, .32, .34 or .35 of PBGC Reg. § 4043.

“Required Lenders”: at any time, the holders of more than 50% of the sum of
(a) the aggregate unpaid principal amount of the Term Loans then outstanding,
(b) the Total Term Commitments then in effect, and (c) the Total Revolving
Commitments then in effect or, if the Revolving Commitments have been
terminated, the Total Revolving Extensions of Credit then outstanding.

“Requirement of Law”: as to any Person, any law, treaty, rule or regulation or
determination of an arbitrator or a court or other Governmental Authority, in
each case applicable to or binding upon such Person or any of its property or to
which such Person or any of its property is subject.

“Resigning Administrative Agent”: Royal Bank of Canada, as administrative agent
under the Loan Documents immediately prior to the Amendment No. 6 Effective
Date.

“Resigning Collateral Agent”: Royal Bank of Canada, as collateral agent under
the Loan Documents immediately prior to the Amendment No. 6 Effective Date.

 

33



--------------------------------------------------------------------------------

“Responsible Officer”: the chief executive officer, president, chief financial
officer, treasurer or assistant treasurer of the Borrower (unless otherwise
specified), but in any event, with respect to financial matters, the chief
financial officer, treasurer or assistant treasurer of the Borrower, and, solely
for purposes of notices given to Section 2, any other officer of the applicable
Loan Party so designated by any of the foregoing officers in a notice to the
Administrative Agent or any other officer or employee of the applicable Loan
Party designated in or pursuant to an agreement between the applicable Loan
Party and the Administrative Agent.

“Restatement Date”: October 13, 2011

“Restricted Payments”: as defined in Section 8.6.

“Revolving Availability Period”: the period from the Original Closing Date to
the Revolving Termination Date.

“Revolving Commitment”: as to any Lender, the obligation of such Lender, if any,
to make Revolving Loans and participate in Swingline Loans and Letters of Credit
in an aggregate principal and/or face amount not to exceed the amount set forth
on Schedule 1.1 or in the Assignment and Assumption pursuant to which such
Lender became a party hereto, as the same may be changed from time to time
pursuant to the terms hereof. The amount of the Total Revolving Commitments on
the Original Closing Date was $50,000,000.

“Revolving Commitment Increase Effective Date”: as defined in Section 3.16.

“Revolving Extensions of Credit”: as to any Revolving Lender at any time, an
amount equal to the sum of (a) the aggregate principal amount of all Revolving
Loans held by such Lender then outstanding, (b) such Lender’s Revolving
Percentage of the L/C Obligations then outstanding and (c) such Lender’s
Revolving Percentage of the aggregate principal amount of Swingline Loans then
outstanding.

“Revolving Facility”: the Total Revolving Commitments and the extensions of
credit made thereunder.

“Revolving Lender”: each Lender that has a Revolving Commitment or that holds
Revolving Loans.

“Revolving Loans”: as defined in Section 3.1(a), together with any Incremental
Revolving Loans.

“Revolving Percentage”: as to any Revolving Lender at any time, the percentage
(carried out to the ninth decimal place) which such Lender’s Revolving
Commitment then constitutes of the Total Revolving Commitments (or, at any time
after the Revolving Commitments shall have expired or terminated, the percentage
which the aggregate principal amount of such Lender’s Revolving Loans then
outstanding constitutes of the aggregate principal amount of the Revolving Loans
then outstanding)., subject to adjustment as provided in Section 3.15.

 

34



--------------------------------------------------------------------------------

“Revolving Termination Date”: the date that is five (5) years after the Original
Closing Date.

“S&P”: Standard & Poor’s Ratings Services.

“SEC”: the Securities and Exchange Commission, any successor thereto and any
analogous Governmental Authority.

“Second Lien Indebtedness”: Junior Indebtedness of any Person that is secured by
a junior Lien on the Collateral; provided that the holder of such Indebtedness
executes and delivers an intercreditor agreement in form and substance
reasonably satisfactory to the Administrative Agent.

“Secured Parties”: the collective reference to the Lenders, the Agents, the
Qualified Counterparties, the Issuing Lender and the Swingline Lender, and each
of their successors and assigns.

“Security Documents”: the collective reference to the Guarantee and Collateral
Agreement, the Mortgages (if any), the Control Agreements, the Intellectual
Property Security Agreements, the Reaffirmation Agreement and all other security
documents hereafter delivered to the Administrative Agent or the Collateral
Agent granting a Lien on any property of any Person to secure the Obligations of
any Loan Party under any Loan Document, Specified Hedge Agreement or Specified
Cash Management Agreement.

“Single Employer Plan”: any Plan that is covered by Title IV of ERISA, but that
is not a Multiemployer Plan.

“Software”: as defined in the definition of Intellectual Property.

“Solvent”: means, as to any Person at any time, that (a) the fair value of the
property of such Person is greater than the amount of such Person’s liabilities
(including contingent liabilities) as such value is established and liabilities
evaluated for purposes of Section 101(32) of the United States Bankruptcy Code;
(b) the fair valuation of the property of such Person is not less than the
aggregate amount that will be required to pay the probable liability of such
Person on its then existing debts (including Guarantees and other contingent
obligations) as they become absolute and matured; (c) such Person is able to pay
its debts and other liabilities (including contingent liabilities) as they
mature in the normal course of business; (d) such Person does not intend to, and
does not believe that it will, incur debts or liabilities beyond such Person’s
ability to pay as such debts and liabilities mature; and (e) such Person is not
engaged in a business or a transaction for which such Person’s property would
constitute unreasonably small capital.

“Special Flood Hazard Area” means an area that FEMA’s current flood maps
indicate has at least one percent (1%) chance of a flood equal to or exceeding
the base flood elevation (a 100-year flood) in any given year.

“Specified Cash Management Agreement”: any Cash Management Agreement entered
into by (a) any Loan Party and (b) any Qualified Counterparty, as counterparty;
provided, that any release of Collateral or Guarantors effected in the manner
permitted by this Agreement

 

35



--------------------------------------------------------------------------------

shall not require the consent of holders of obligations under Specified Cash
Management Agreements. No Specified Cash Management Agreement shall create in
favor of any Qualified Counterparty thereof that is a party thereto any rights
in connection with the management or release of any Collateral or of the
obligations of any Guarantor under the Guarantee and Collateral Agreement.

“Specified Hedge Agreement”: any Hedge Agreement entered into by (a) the
Borrower and (b) any Qualified Counterparty, as counterparty; provided, that any
release of Collateral or Subsidiary Guarantors effected in the manner permitted
by this Agreement shall not require the consent of holders of obligations under
Specified Hedge Agreements. No Specified Hedge Agreement shall create in favor
of any Qualified Counterparty thereof that is a party thereto any rights in
connection with the management or release of any Collateral or of the
obligations of any Subsidiary Guarantor under the Guarantee and Collateral
Agreement; provided, however, nothing herein shall limit the rights of any such
Qualified Counterparty set forth in such Specified Hedge Agreement.

“Stock Certificates”: Collateral consisting of certificates representing Capital
Stock of any Subsidiary of the Borrower for which a security interest can be
perfected by delivering such certificates.

“Subordinated Indebtedness”: any unsecured Junior Indebtedness of the Borrower
the payment of principal and interest of which and other obligations of the
Borrower in respect thereof are subordinated to the prior payment in full of the
Obligations on terms and conditions reasonably satisfactory to the
Administrative Agent.

“Subsidiary”: as to any Person, a corporation, partnership, limited liability
company or other entity of which shares of stock or other ownership interests
having ordinary voting power (other than stock or such other ownership interests
having such power only by reason of the happening of a contingency) to elect a
majority of the board of directors or other managers of such corporation,
partnership or other entity are at the time owned, or the management of which is
otherwise controlled, directly or indirectly through one or more intermediaries,
or both, by such Person. Unless otherwise qualified, all references to a
“Subsidiary” or to “Subsidiaries” in this Agreement shall refer to a Subsidiary
or Subsidiaries of the Borrower.

“Subsidiary Guarantor”: each Subsidiary of the Borrower other than any
Immaterial Subsidiary or Foreign Subsidiary; provided that none of Zarlink,
Zarlink Offeror or any of their respective Subsidiaries shall be Subsidiary
Guarantors until Zarlink is a Wholly Owned Subsidiary of the Borrower (and then,
only to the extent such Subsidiary is required to become a Subsidiary Guarantor
pursuant to Section 7.10(c)).

“Swap Obligation”: with respect to any Subsidiary Guarantor, any obligation to
pay or perform under any agreement, contract or transaction that constitutes a
“swap” within the meaning of section 1a(47) of the Commodity Exchange Act.

“Swingline Commitment”: the obligation of the Swingline Lender to make Swingline
Loans pursuant to Section 3.3 in an aggregate principal amount at any one time
outstanding not to exceed $12,500,000.

 

36



--------------------------------------------------------------------------------

“Swingline Exposure”: as to any Lenders, its pro rata portion of the Swingline
Loans.

“Swingline Lender”: Royal Bank of CanadaAmerica, N.A., in its capacity as the
lender of Swingline Loans.

“Swingline Loan Notice”: a notice of a borrowing of Swingline Loans pursuant to
Section 3.4, which shall be substantially in the form of Exhibit B-2 or such
other form as approved by the Administrative Agent (including any form on an
electronic platform or electronic transmission system as shall be approved by
the Administrative Agent), appropriately completed and signed by a Responsible
Officer of the Borrower.

“Swingline Loans”: as defined in Section 3.3.

“Swingline Participation Amount”: as defined in Section 3.4.

“Syndication Agent”: as defined in the preamble to this Agreement.

“Syndication Date”: the date on which the Syndication Agent and the Lead
Arranger completecompletes the syndication of the Facilities and the entities
selected in such syndication process become parties to this Agreement.

“Taxes”: taxes, levies, imposts, duties, charges, fees, deductions or
withholdings, and any interest, penalties or additions to tax imposed with
respect thereto.

“Term Commitment”: as to any Lender, the obligation of such Lender, if any, to
make a New Term Loan to the Borrower hereunder in a principal amount not to
exceed the amount set forth on Schedule 1.1 to Amendment No. 5 or in the
Assignment and Assumption pursuant to which such Lender became a party hereto,
as the same may be changed from time to time pursuant to the terms hereof. The
aggregate amount of the Term Commitments as of the Amendment No. 5 Effective
Date is $646,375,000.

“Term Facility”: the Term Commitments and the Term Loans.

“Term Lender”: each Lender that has a Term Commitment or that holds a Term Loan.

“Term Loan”: each New Term Loan, Existing Incremental Term Loan and any
Incremental Term Loans, if applicable.

“Term Loan Increase Effective Date”: as defined in Section 2.4.

“Term Loan Maturity Date”: (i) with respect to New Term Loans, February 19,
2020, (ii) with respect to the Existing Incremental Term Loans, February 19,
2020 and (iii) with respect to any Incremental Term Loans, the date set forth in
the applicable Increase Term Joinder applicable to such Incremental Term Loans.

 

37



--------------------------------------------------------------------------------

“Term Percentage”: as to any Term Lender at any time, the percentage (carried
out to the ninth decimal place) which such Lender’s Term Commitment then
constitutes of the aggregate Term Commitments (or, at any time after the
Restatement Date, the percentage which the aggregate principal amount of such
Lender’s Term Loans then outstanding plus such Lender’s Term Commitment then in
effect constitutes of the aggregate principal amount of the Term Loans then
outstanding plus the Term Commitments then in effect).

“Third Amendment Effective Date”: February 17, 2012

“Total Revolving Commitments”: at any time, the aggregate amount of the
Revolving Commitments then in effect.

“Total Revolving Extensions of Credit”: at any time, the aggregate amount of the
Revolving Extensions of Credit of the Revolving Lenders outstanding at such
time.

“Total Term Commitments”: at any time, the aggregate amount of the Term
Commitments then in effect.

“Transaction”: collectively, (a) the consummation of the Zarlink Acquisition and
the Refinancing, (b) the borrowing of the Term Loans and (c) the other
transactions contemplated by the Loan Documents.

“Transferee”: any Assignee or Participant.

“Type”: as to any Loan, its nature as a Base Rate Loan or a Eurodollar Loan.

“Unasserted Contingent Obligations”: as defined in the Guarantee and Collateral
Agreement.

“UCC Filing Collateral”: Collateral consisting solely of assets for which a
security interest can be perfected by filing a Uniform Commercial Code financing
statement.

“UCP”: with respect to any Letter of Credit, the Uniform Customs and Practice
for Documentary Credits, International Chamber of Commerce (“ICC”) Publication
No. 600 (or such later version thereof as may be in effect at the time of
issuance).

“United States”: the United States of America.

“Vitesse”: Vitesse Semiconductor Corporation, a Delaware corporation.

“Vitesse Acquisition”: the collective reference to the Vitesse Offer (and all
purchases of Vitesse Shares pursuant thereto) and the Vitesse Merger.

“Vitesse Acquisition Agreement”: the Agreement and Plan of Merger, dated
March 17, 2015, among the Borrower, Vitesse MergerSub and Vitesse.

“Vitesse Merger”: as “Merger” is defined in the Vitesse Acquisition Agreement.

 

38



--------------------------------------------------------------------------------

“Vitesse MergerSub”: LLIU100 Acquisition Corp., a Delaware corporation and a
Wholly Owned Subsidiary of the Borrower

“Vitesse Offer”: as “Offer” is defined in the Vitesse Acquisition Agreement.

“Vitesse Share” or “Vitesse Shares”: as “Company Shares” is defined in the
Vitesse Acquisition Agreement.

“Voluntary Prepayment”: a prepayment of the Loans (including the Term Loans but
excluding prepayments of any revolving credit facility to the extent there is
not an equivalent permanent reduction in commitments thereunder) in any year,
other than any such prepayment made with the proceeds of Indebtedness, the
proceeds of any issuance of Capital Stock, the proceeds of any Asset Sale or the
proceeds of any Recovery Event (so long as such proceeds of an Asset Sale or
Recovery Event are not included in the calculation of Excess Cash Flow).

“Wholly Owned Subsidiary”: as to any Person, any other Person all of the Capital
Stock of which (other than directors’ qualifying shares required by law) is
owned by such Person directly and/or through other Wholly Owned Subsidiaries.

“Wholly Owned Subsidiary Guarantor”: any Subsidiary Guarantor that is a Wholly
Owned Subsidiary of the Borrower.

“Zarlink”: Zarlink Semiconductor Inc., a corporation incorporated under the
Canada Business Corporations Act and, following the Zarlink Compulsory
Acquisition Closing Date or the Zarlink Subsequent Acquisition Transaction
Closing Date, as the case may be, a Wholly Owned Subsidiary of the Borrower.

“Zarlink Acquisition”: the collective reference to the Zarlink Offer (and all
purchases of Zarlink Shares pursuant thereto and any related intercompany loans
or investments to Zulu Acquisition Co., LLC or the Zarlink Offeror in connection
therewith) and a Zarlink Compulsory Acquisition or a Zarlink Subsequent
Acquisition Transaction, as the case may be.

“Zarlink Acquisition Agreement”: the Support Agreement, dated September 21,
2011, among Zarlink Offeror, the Borrower and Zarlink.

“Zarlink Acquisition Consideration Blocked Amount”: the aggregate cash
consideration which would, at the time of any Zarlink Offer Extension Closing
Date, the Zarlink Compulsory Acquisition Closing Date or the Zarlink Subsequent
Acquisition Closing Date, as the case may be, be required (after giving effect
to any purchases of Zarlink Shares pursuant to the Zarlink Offer, including one
or more additional purchases of Zarlink Shares pursuant to a prior Zarlink Offer
Extension, if any) to consummate any Zarlink Offer Extension, Zarlink Compulsory
Acquisition or Zarlink Subsequent Acquisition Transaction, as the case may be,
in accordance with the Zarlink Offer Documents (assuming the occurrence of any
Zarlink Offer Extension, Zarlink Compulsory Acquisition or Zarlink Subsequent
Acquisition Transaction, as the case may be, is in accordance with the terms
thereof); provided that, notwithstanding anything herein to the contrary, in the
event the Zarlink Compulsory Acquisition Closing Date occurs on the same date as
the Zarlink Offer Closing Date, the Zarlink Acquisition Consideration Blocked
Amount shall not be required.

 

39



--------------------------------------------------------------------------------

“Zarlink Closing Date Material Adverse Effect”: a material adverse effect on the
financial condition, business or the results of operations of Zarlink and its
consolidated Subsidiaries, taken as a whole, except any such effect resulting
from or arising in connection with: (i) any change in GAAP, (ii) any adoption,
proposal, implementation or change in any Requirement of Law or any
interpretation thereof by any Governmental Authority, (iii) any change in
global, national or regional political conditions (including the commencement,
occurrence or continuation of any strike, riot, lockout, outbreak or escalation
of illness, war, armed hostilities, act of terrorism or facility takeover for
emergency purposes), (iv) any change in general economic, business, regulatory
or market conditions or in national or global financial, capital, securities or
currency markets, (v) any natural disaster, (vi) the execution, announcement or
performance of the Zarlink Acquisition Agreement or consummation of the
transactions contemplated thereby or any development related thereto, (vii) any
change in the market price or trading volume of any Zarlink Shares or Zarlink
Debentures (it being understood that the causes underlying such change in market
price may be taken into account in determining whether a Zarlink Closing Date
Material Adverse Effect has occurred), or any suspension of trading in
securities generally on the Toronto Stock Exchange, (viii) the failure, in and
of itself, of Zarlink to meet any internal or public projections, forecasts or
estimates of revenue or earnings (it being understood that the causes underlying
such failure may be taken into account in determining whether a Zarlink Closing
Date Material Adverse Effect has occurred), (ix) the outcome of any matter
involving Zarlink or any of its Subsidiaries that has been disclosed as part of
the Diligence Information (as defined in the Zarlink Acquisition Agreement) or
is publicly available prior to the Restatement Date, (x) any action, omission,
effect, change, event or occurrence taken, made, caused, requested or directed
by or on behalf of the Borrower or Zarlink Offeror, (xi) any change affecting
any industry in which Zarlink or any of its Subsidiaries operates, or (xii) any
action taken by Zarlink or any of its Subsidiaries that is required or permitted
pursuant to the Zarlink Acquisition Agreement; provided that an effect described
in any of clauses (ii), (iv) and (xi) may be taken into account to the extent
Zarlink and its Subsidiaries, taken as a whole, are disproportionately affected
thereby relative to other peers of Zarlink and its Subsidiaries in the same
industries in which Zarlink and its Subsidiaries operate.

“Zarlink Compulsory Acquisition”: as “Compulsory Acquisition” is defined under
the Zarlink Offer Documents pursuant to Section 15 of the Circular, “Acquisition
of Zarlink Securities not Deposited under the Offers – Compulsory Acquisition”.

“Zarlink Compulsory Acquisition Closing Date”: the closing date of a Zarlink
Compulsory Acquisition, if any; provided that, notwithstanding anything herein
to the contrary, in the event any Zarlink Offer Extension results in the
acquisition of 100% of the Zarlink Shares on such Zarlink Offer Extension
Closing Date (and no Zarlink Compulsory Acquisition is required), the Zarlink
Compulsory Acquisition Closing Date shall be deemed to have occurred on the last
Zarlink Offer Extension Closing Date on which the remaining balance of the
outstanding Zarlink Shares were purchased.

“Zarlink Debentures”: the 6% unsecured, subordinated convertible debentures
issued by Zarlink in 2007 maturing on September 30, 2012.

“Zarlink Offer”: collectively, the Shares Offer (as defined in the Zarlink Offer
Documents) and the Debenture Offer (as defined in the Zarlink Offer Documents).

 

40



--------------------------------------------------------------------------------

“Zarlink Offer Closing Date”: the initial take-up of the Zarlink Shares pursuant
to the Zarlink Offer.

“Zarlink Offer Documents”: the Offers to Purchase for Cash all of the
outstanding Zarlink Shares and associated SRP Rights (as defined in the Zarlink
Offer Documents) and all of the outstanding Zarlink Debentures by Zarlink
Offeror, and the accompanying Circular, dated as of August 17, 2011, as amended
pursuant to the Notice of Variation and Extension, dated as of September 22,
2011, as well as any Zarlink Offer Extension, the Zarlink Acquisition Agreement,
and all schedules, exhibits and annexes thereto and all side letters and
agreements affecting the terms thereof or entered into in connection therewith.

“Zarlink Offer Extension”: each extension (if any) of the Zarlink Offer, as
further described in the Zarlink Offer Documents pursuant to Section 5 of the
Zarlink Offer, “Extension, Variation or Change in the Offers” to a date which is
on or prior to the Zarlink Term Commitment Termination Date.

“Zarlink Offer Extension Closing Date”: any additional take-up of the Zarlink
Shares pursuant to a Zarlink Offer Extension.

“Zarlink Offeror”: 0916753 B.C. ULC, a company incorporated under the laws of
British Columbia and an indirect Wholly Owned Subsidiary of the Borrower.

“Zarlink Pro Forma Financial Statements”: as defined in Section 5.1(a).

“Zarlink Share” or “Zarlink Shares”: as defined in the Zarlink Offer Document.

“Zarlink Subsequent Acquisition Closing Date”: the closing date of a Zarlink
Subsequent Acquisition Transaction, if any.

“Zarlink Subsequent Acquisition Transaction”: as “Subsequent Acquisition
Transaction” is defined under the Zarlink Offer Documents pursuant to Section 15
of the Circular, “Acquisition of Zarlink Securities not deposited under the
Offers - Subsequent Acquisition Transaction”.

“Zarlink Term Commitment Termination Date”: the date that is the earlier to
occur of (a) January 20, 2012 or (b) the public announcement by the Borrower of
the abandonment of the Zarlink Acquisition or the date of termination or the
Borrower’s abandonment of the Zarlink Offer.

1.2 Other Definitional Provisions. (a) Unless otherwise specified therein, all
terms defined in this Agreement shall have the defined meanings when used in the
other Loan Documents or any certificate or other document made or delivered
pursuant hereto or thereto.

(b) As used herein and in the other Loan Documents, and any certificate or other
document made or delivered pursuant hereto or thereto, (i) accounting terms
relating to any Group Member not defined in Section 1.1 and accounting terms
partly defined in Section 1.1, to the extent not defined, shall have the
respective meanings given to them under GAAP or, in the case of any Foreign
Subsidiary, other accounting standards, if applicable, (ii) the words “include”,
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation”, (iii)

 

41



--------------------------------------------------------------------------------

the word “incur” shall be construed to mean incur, create, issue, assume, become
liable in respect of or suffer to exist (and the words “incurred” and
“incurrence” shall have correlative meanings), (iv) the words “asset” and
“property” shall be construed to have the same meaning and effect and to refer
to any and all tangible and intangible assets and properties, including cash,
Capital Stock, securities, revenues, accounts, leasehold interests and contract
rights, (v) references to agreements or other Contractual Obligations shall,
unless otherwise specified, be deemed to refer to such agreements or Contractual
Obligations as amended, supplemented, restated or otherwise modified from time
to time (subject to any applicable restrictions hereunder), (vi) any reference
to any law or regulation herein shall, unless otherwise specified, refer to such
law or regulation as amended, modified or supplemented from time to time and
(vii) any references herein to any Person shall be construed to include such
Person’s successors and assigns.

(c) The words “hereof”, “herein” and “hereunder” and words of similar import
when used in this Agreement shall refer to this Agreement as a whole and not to
any particular provision of this Agreement, and Section, Schedule and Exhibit
references are to this Agreement unless otherwise specified.

(d) The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms.

(e) Except as otherwise expressly provided herein, all terms of an accounting or
financial nature shall be construed in accordance with GAAP; provided that, if
either the Borrower notifies the Administrative Agent that such Borrower
requests an amendment to any provision hereof to eliminate the effect of any
change occurring after the date hereof in GAAP or in the application thereof on
the operation of such provision (or if the Administrative Agent notifies the
Borrowers that the Required Lenders request an amendment to any provision hereof
for such purpose), regardless of whether any such notice is given before or
after such change in GAAP or in the application thereof, then the Administrative
Agent, the Borrower and the Lenders shall negotiate in good faith to amend such
provision to preserve the original intent in light of the change in GAAP;
provided that such provision shall be interpreted on the basis of GAAP as in
effect and applied immediately before such change shall have become effective
until such notice shall have been withdrawn or such provision amended in
accordance herewith. Notwithstanding any other provision contained herein, all
computations of amounts and ratios referred to in this Agreement shall be made
without giving effect to any election under FASB ASC Topic 825 “Financial
Instruments” (or any other financial accounting standard having a similar result
or effect) to value any Indebtedness of Company at “fair value” as defined
therein.

(f) When the payment of any obligation or the performance of any covenant, duty
or obligation is stated to be due or performance required on a day which is not
a Business Day, the date of such payment or performance shall extend to the
immediately succeeding Business Day and such extension of time shall be
reflected in computing interest or fees, as the case may be; provided that, with
respect to any payment of interest on or principal of Eurodollar Loans, if such
extension would cause any such payment to be made in the next succeeding
calendar month, such payment shall be made on the immediately preceding Business
Day.

 

42



--------------------------------------------------------------------------------

1.3 Letter of Credit Amounts. Unless otherwise specified herein, the amount of a
Letter of Credit at any time shall be deemed to be the stated amount of such
Letter of Credit in effect at such time; provided, however, that with respect to
any Letter of Credit that, by its terms or the terms of any Issuer Document
related thereto, provides for one or more automatic increases in the stated
amount thereof, the amount of such Letter of Credit shall be deemed to be the
maximum stated amount of such Letter of Credit after giving effect to all such
increases, whether or not such maximum stated amount is in effect at such time.

SECTION 2. AMOUNT AND TERMS OF TERM COMMITMENTS

2.1 Term Commitments. Subject to the terms and conditions hereof, (a) each
Converting Term Lender (as defined in Amendment No. 5) agrees that an aggregate
principal amount of its Existing Initial Term Loans equal to the amount notified
to such Converting Term Lender by the Administrative Agent will be converted
into new Term Loans (each, a “New Term Loan”) as of the Amendment No. 5
Effective Date and (b) each Additional Term Lender (as defined in Amendment
No. 5) agrees to make New Term Loans to the Borrower equal to the amount
notified to such Additional Term Lender by the Administrative Agent (but in no
event greater than the amount such Person committed to make as Additional New
Term Loans (as defined in Amendment No. 5)) on the Amendment No. 5 Effective
Date. The Term Loans may from time to time be Eurodollar Loans or Base Rate
Loans, as determined by the Borrower and notified to the Administrative Agent in
accordance with Sections 2.2 and 4.3.

2.2 Procedure for Term Loan Borrowing. The Borrower shall give the
Administrative Agent irrevocable notice (which notice must be received by the
Administrative Agent prior to 12:00 Noon, New York City time, on the anticipated
Amendment No. 5 Effective Date) requesting that the New Term Lenders make the
New Term Loans on the Amendment No. 5 Effective Date and specifying the amount
to be borrowed. Upon receipt of such notice the Administrative Agent shall
promptly notify each applicable Term Lender thereof. Not later than 12:00 Noon,
New York City time, on the Amendment No. 5 Effective Date, each applicable Term
Lender shall make available to the Administrative Agent at the Funding Office an
amount in immediately available funds equal to the New Term Loan or New Term
Loans to be made by such Lender. The Administrative Agent shall make the
proceeds of such New Term Loan or New Term Loans available to the Borrower on
such Borrowing Date by wire transfer in immediately available funds to a bank
account designated in writing by the Borrower to the Administrative Agent. For
all purposes hereof the Existing Initial Term Loans shall constitute Refinanced
Term Loans and the New Term Loans shall constitute Replacement Term Loans. After
the Amendment No. 5 Effective Date, each borrowing of Term Loans, each
conversion of Term Loans from one Type to the other, and each continuation of
Eurodollar Rate Loans shall be made upon the Borrower’s irrevocable notice to
the Administrative Agent, which may be given by (A) telephone, or (B) a
Committed Loan Notice; provided that any telephone notice must be confirmed
immediately by delivery to the Administrative Agent of a Committed Loan Notice.
Each such Committed Loan Notice must be received by the Administrative Agent not
later than 11:00 a.m. (i) three (3) Business Days prior to the requested date of
any borrowing of, conversion to or continuation of Eurodollar Loans or of any
conversion of Eurodollar Loans to Base Rate Loans, and (ii) one (1) Business Day
prior to the requested date of any borrowing of Base Rate Loans.

 

43



--------------------------------------------------------------------------------

2.3 Repayment of Term Loans. On each Quarterly Payment Date, the Borrower shall
repay to the Administrative Agent for the ratable account of the Lenders the
principal amount of Term Loans then outstanding in an amount equal to 0.25% of
the aggregate initial principal amounts of all Term Loans theretofore borrowed
by the Borrower (which amounts shall be reduced as a result of the application
of prepayments in accordance with the order of priority set forth in Section 4.8
or as designated by the Borrower in accordance with Section 4.1). For the
avoidance of doubt, it is hereby understood that any prepayments of the Existing
Initial Term Loans made prior to the Amendment No. 5 Effective Date pursuant to
Section 4.1 and designated by the Borrower to apply to amortization payments
scheduled to occur after the Amendment No. 5 Effective Date shall reduce
amortization payments of the New Term Loans in accordance with such designation
as if such New Term Loans were Existing Initial Term Loans. The remaining unpaid
principal amount of the Term Loans and all other Obligations under or in respect
of the Term Loans shall be due and payable in full, if not earlier in accordance
with this Agreement, on the Term Loan Maturity Date applicable to such Term
Loans. Any Term Lender who has agreed to a different Term Loan Maturity Date
with respect to the Term Loans made by it pursuant to Amendment No. 5, any other
amendment of this Agreement or any Increase Term Joinder, hereby waives its
right to receive principal payments at an earlier Term Loan Maturity Date
(except for scheduled amortization or mandatory prepayments which may be
applicable on such date).

2.4 Incremental Term Loans.

(a) Borrower Request. The Borrower may at any time and from time to time after
the Amendment No. 5 Effective Date by written notice to the Administrative Agent
elect to request the establishment of one or more new term loan facilities or an
increase in any existing tranche of Term Loans (each, an “Incremental Term
Facility”) with term loan commitments (each, an “Incremental Term Loan
Commitment”) in an aggregate principal amount (excluding, for the avoidance of
doubt, the aggregate principal amount of the Existing Incremental Term Loans and
the New Term Loans) when combined with the aggregate amount of Incremental
Revolving Commitments under Section 3.16,3.16 (other than those issued pursuant
to clause (iii) of the first sentence of Section 3.16(a)), not in excess of
(i) $300,000,000 plus (ii) the maximum amount of additional Loans that could be
incurred by the Borrower at such time without causing the Consolidated Leverage
Ratio to be greater than 3.00 to 1.0, calculated after giving pro forma effect
to the incurrence of such additional amount, excluding the cash proceeds of any
Incremental Term Loans or Incremental Revolving Commitments and assuming the
full amount of any Incremental Revolving Commitments are borrowed (whether or
not funded or outstanding) (it being understood and agreed that unless notified
by the Borrower, (I) the Borrower shall be deemed to have utilized amounts of
the type described in clause (ii) above prior to the utilization of amounts
under clause (i) above and (II) Loans may be incurred in respect of both clauses
(i) and (ii) above, and the proceeds from any such incurrence in respect of both
clauses (i) and (ii) above may be utilized in a single transaction by first
calculating the incurrence in respect of clause (ii) above (without giving
effect to any incurrence in respect of clause (i) and then calculating the
incurrence in respect of clause (i) above) and in minimum increments of
$10,000,000 (or such lesser minimum increments as the Administrative Agent shall
agree in its sole discretion). Each such notice shall specify (i) the date
(each, a “Term Loan Increase Effective Date”) on which the Borrower proposes
that the Incremental Term Loan Commitment shall be effective, which shall be a
date not less than ten (10)

 

44



--------------------------------------------------------------------------------

Business Days after the date on which such notice is delivered to the
Administrative Agent (or such earlier date as the Administrative Agent shall
agree in its sole discretion) and (ii) the identity of each Person (which, if
not a Lender, an Approved Fund or an Affiliate of a Lender, shall be reasonably
satisfactory to the Administrative Agent) to whom the Borrower proposes any
portion of such Incremental Term Loan Commitment be allocated and the amounts of
such allocations.

(b) Conditions. With respect to any Incremental Term Commitments made after the
Amendment No. 5 Effective Date, such Incremental Term Loan Commitment shall
become effective, as of such Term Loan Increase Effective Date; provided that:

(i) each of the conditions set forth in Section 6.2 shall be satisfied (except
as otherwise set forth in the applicable Increase Term Joinder);

(ii) no Default or Event of Default shall have occurred and be continuing or
would result from the borrowings to be made on the Term Loan Increase Effective
Date (except as otherwise set forth in the applicable Increase Term Joinder);

(iii) [Reserved]; and

(iv) the Borrower shall deliver or cause to be delivered any customary legal
opinions or other documents reasonably requested by the Administrative Agent in
connection with any such transaction.

(c) Terms of Incremental Term Loans and Incremental Term Loan Commitments. The
terms and provisions of the Incremental Term Loans made pursuant to the
Incremental Term Loan Commitments shall be as follows:

(i) terms and provisions of Loans made pursuant to Incremental Term Loan
Commitments (the “Incremental Term Loans”) shall be on terms consistent with the
existing Term Loans (except as otherwise set forth herein) and, to the extent
not consistent with such existing Term Loans, on terms reasonably acceptable to
the Administrative Agent (except as otherwise set forth herein) (it being
understood that Incremental Term Loans may be part of the existing tranche of
Term Loans or may comprise one or more new tranches of Term Loans);

(ii) the weighted average life to maturity of all new Incremental Term Loans
shall be no shorter than the remaining weighted average life to maturity of the
existing Term Loans (other than with respect to up to $325,000,000 of
Incremental Term Loans in the form of term A loans);

(iii) the maturity date of Incremental Term Loans shall not be earlier than the
latest Term Loan Maturity Date (other than with respect to up to $325,000,000 of
Incremental Term Loans in the form of term A loans);

(iv) the applicable yield for the Incremental Term Loans shall be determined by
the Borrower and the applicable new Lenders; provided, however, that the
applicable yield (which, for such purposes only, shall be deemed to include

 

45



--------------------------------------------------------------------------------

all upfront or similar fees or original issue discount payable to all Lenders
providing such Incremental Term Loans but shall exclude customary arrangement or
commitment fees payable to any arranger, bookrunner or its affiliates in
connection with the Incremental Term Loans) for the Incremental Term Loans shall
not be greater than the highest applicable yield that may, under any
circumstances, be payable with respect to Term Loans plus 50 basis points,
except to the extent that the applicable yield applicable to the Term Loans is
increased to the extent necessary to achieve the foregoing; and

(v) to the extent any Eurodollar Rate “floor” or Base Rate “floor” is imposed on
the Incremental Term Loans, the highest of such Eurodollar Rate “floors” or Base
Rate “floors” shall be applied to the Term Loans.

The Incremental Term Loan Commitments shall be effected by a joinder agreement
(the “Increase Term Joinder”) executed by the Borrower, the Administrative Agent
and each Lender making such Incremental Term Loan Commitment, in form and
substance reasonably satisfactory to each of them. The Increase Term Joinder
may, without the consent of any other Lenders, effect such amendments to this
Agreement and the other Loan Documents as may be necessary or appropriate, in
the opinion of the Administrative Agent, to effect the provisions of this
Section 2.4. In addition, unless otherwise specifically provided herein, all
references in the Loan Documents to Term Loans shall be deemed, unless the
context otherwise requires, to include references to Incremental Term Loans that
are Term Loans made pursuant to this Agreement.

(d) Making of Incremental Term Loans. On any Term Loan Increase Effective Date
on which Incremental Term Loan Commitments are effective, subject to the
satisfaction of the foregoing terms and conditions, each Lender of such
Incremental Term Loan Commitment shall make an Incremental Term Loan to the
Borrower in an amount equal to its Incremental Term Loan Commitment.

(e) Equal and Ratable Benefit. The Incremental Term Loans and Incremental Term
Loan Commitments established pursuant to this Section 2.4 shall constitute Loans
and Commitments under, and shall be entitled to all the benefits afforded by,
this Agreement and the other Loan Documents, and shall, without limiting the
foregoing, benefit equally and ratably from security interests created by the
Security Documents and the guarantees of the Subsidiary Guarantors. The Loan
Parties shall take any actions reasonably required by the Administrative Agent
to ensure and/or demonstrate that the Lien and security interests granted by the
Security Documents continue to be perfected under the Uniform Commercial Code or
otherwise after giving effect to the establishment of any such class of
Incremental Term Loans or any such Incremental Term Loan Commitments.

 

46



--------------------------------------------------------------------------------

2.5 Fees. (a) On the Original Closing Date, the Borrower paid closing fees to
each Term Lender on the date thereof as fee compensation for such Lender’s Term
Commitment in an amount equal to 1.0% of the aggregate principal amount of the
Term Loans made by such Term Lender on the Original Closing Date. Such closing
fees were paid out of the proceeds of the Term Loans on the Original Closing
Date.

(b) On the Restatement Date, the Borrower paid closing fees to each Term Lender
(including each Converting Term Lender (as defined in Amendment No. 2) and
Additional Term Lender (as defined in Amendment No. 2)) who was a Term Lender on
the Restatement Date as fee compensation for such Lender’s Term Commitment (as
defined in the Existing Credit Agreement immediately prior to the Amendment
No. 5 Effective Date) in an amount equal to 2.00% of the aggregate principal
amount of the Term Loans (as defined in the Existing Creditthis Agreement
immediately prior to the Amendment No. 5 Effective Date) made by (or converted
by) such Term Lender on the Restatement Date.

SECTION 3. AMOUNT AND TERMS OF REVOLVING COMMITMENTS

3.1 Revolving Commitments. (a) Subject to the terms and conditions hereof, each
Revolving Lender severally agrees to make revolving credit loans (“Revolving
Loans”) to the Borrower from time to time during the Revolving Availability
Period in an aggregate principal amount at any one time outstanding which, when
added to such Lender’s Revolving Percentage of the sum of (i) the L/C
Obligations then outstanding and (ii) the aggregate principal amount of the
Swingline Loans then outstanding, does not exceed the amount of such Lender’s
Revolving Commitment. During the Revolving Availability Period the Borrower may
use the Revolving Commitments by borrowing, prepaying and reborrowing the
Revolving Loans in whole or in part, all in accordance with the terms and
conditions hereof. The Revolving Loans may from time to time be Eurodollar Loans
or Base Rate Loans, as determined by the Borrower and notified to the
Administrative Agent in accordance with Sections 3.2 and 4.3.

(b) The Borrower shall repay all outstanding Revolving Loans on the Revolving
Termination Date.

3.2 Procedure for Revolving Loan Borrowing. The Borrower may borrow under the
Revolving Commitments during the Revolving Availability Period on any Business
Day; provided that the Borrower shall give the Administrative Agent its
irrevocable notice substantially in the form of Exhibit B-1, which may be given
by (A) telephone or (B) a Committed Loan Notice; provided that any telephone
notice must be confirmed immediately by delivery to the Administrative Agent of
a Committed Loan Notice (which notice must be received by the Administrative
Agent for any Revolving Loans requested to be made after the Amendment No. 5
Effective Date, prior to 12:00 Noon, New York City time, (i) three (3) Business
Days prior to the requested Borrowing Date, in the case of Eurodollar Loans, or
(ii) one (1) Business Day prior to the requested Borrowing Date, in the case of
Base Rate Loans) (provided that any such notice of a borrowing of Base Rate
Loans to finance payments required to be made pursuant to Section 3.5 may be
given not later than 12:00 Noon, New York City time, on the date of the proposed
borrowing), specifying (x) the amount and Type of Revolving Loans to be
borrowed, (y) the requested Borrowing Date and (z) in the case of Eurodollar
Loans, the respective amounts of each such Type of Loan and the respective
lengths of the initial Interest Period

 

47



--------------------------------------------------------------------------------

therefor. Each borrowing under the Revolving Commitments shall be in an amount
equal to (x) in the case of Base Rate Loans, $500,000 or a multiple of $100,000
in excess thereof (or, if the then aggregate Available Revolving Commitments are
less than $500,000, such lesser amount) and (y) in the case of Eurodollar Loans,
$1,000,000 or a whole multiple of $100,000 in excess thereof; provided, that
(x) the Swingline Lender may request, on behalf of the Borrower, borrowings
under the Revolving Commitments that are Base Rate Loans in other amounts
pursuant to Section 3.4 and (y) borrowings of Base Rate Loans pursuant to
Section 3.11 shall not be subject to the foregoing minimum amounts. Upon receipt
of any such notice from the Borrower, the Administrative Agent shall promptly
notify each Revolving Lender thereof. Each Revolving Lender will make the amount
of its pro rata share of each borrowing available to the Administrative Agent
for the account of the Borrower at the Funding Office prior to 12:00 Noon, New
York City time, on the Borrowing Date requested by the Borrower in funds
immediately available to the Administrative Agent. The Administrative Agent
shall make the proceeds of such Revolving Loan available to the Borrower on such
Borrowing Date by wire transfer of immediately available funds to a bank account
designated in writing by the Borrower to the Administrative Agent.

3.3 Swingline Commitment. (a) Subject to the terms and conditions hereof, the
Swingline Lender, in reliance upon the agreements of the other Lenders set forth
in Section 3.4, agrees to make a portion of the credit otherwise available to
the Borrower under the Revolving Commitments from time to time during the
Revolving Availability Period by making swing line loans (“Swingline Loans”) to
the Borrower; provided that (i) the aggregate principal amount of Swingline
Loans outstanding at any time shall not exceed the Swingline Commitment then in
effect (notwithstanding that the Swingline Loans outstanding at any time, when
aggregated with the Swingline Lender’s other outstanding Revolving Loans
hereunder, may exceed the Swingline Commitment then in effect) and (ii) the
Borrower shall not request, and the Swingline Lender shall not make, any
Swingline Loan if, after giving effect to the making of such Swingline Loan, the
aggregate amount of the Available Revolving Commitments would be less than zero.
During the Revolving Availability Period, the Borrower may use the Swingline
Commitment by borrowing, repaying and reborrowing, all in accordance with the
terms and conditions hereof. Swingline Loans shall be Base Rate Loans only.

(b) The Borrower shall repay all outstanding Swingline Loans on the Revolving
Termination Date.

3.4 Procedure for Swingline Borrowing; Refunding of Swingline Loans.
(a) Whenever the Borrower desires that the Swingline Lender make Swingline Loans
it shall give the Swingline Lender irrevocableand the Administrative irrevocable
notice, which may be given by (A) telephone or (B) by a Swingline Loan Notice;
provided that any telephonic notice must be confirmed promptly in writing (which
telephonicby delivery to the Swingline Lender and the Administrative Agent of a
Swingline Loan Notice (which notice must be received by the Swingline Lender not
later than 12:00 Noon, New York City time, on the proposed Borrowing Date),
specifying (i) the amount to be borrowed and (ii) the requested Borrowing Date
(which shall be a Business Day during the Revolving Availability Period). Each
borrowing under the Swingline Commitment shall be in an amount equal to $500,000
or a whole multiple of $100,000 in excess thereof. Not later than 3:00 P.M., New
York City time, on the Borrowing Date specified in a notice in respect of
Swingline Loans, the Swingline Lender shall make available to the Borrower on
such Borrowing Date by wire transfer of immediately available funds to a bank
account designated in writing by the Borrower to the Administrative Agent.

 

48



--------------------------------------------------------------------------------

(b) The Swingline Lender, at any time and from time to time in its sole and
absolute discretion may, on behalf of the Borrower (which hereby irrevocably
directs the Swingline Lender to act on its behalf), on one (1) Business Day’s
notice given by the Swingline Lender to the Administrative Agent no later than
12:00 Noon, New York City time, request each Revolving Lender to make, and each
Revolving Lender hereby agrees to make, irrespective of the satisfaction of
conditions to such Loan specified in Section 6.2, a Revolving Loan, in an amount
equal to such Revolving Lender’s Revolving Percentage of the aggregate amount of
the Swingline Loans (the “Refunded Swingline Loans”) outstanding on the date of
such notice, to repay the Swingline Lender. Each Revolving Lender shall make the
amount of such Revolving Loan available to the Administrative Agent at the
Funding Office in immediately available funds, not later than 10:00 A.M., New
York City time, one (1) Business Day after the date of such notice. The proceeds
of such Revolving Loans shall be immediately made available by the
Administrative Agent to the Swingline Lender for application by the Swingline
Lender to the repayment of the Refunded Swingline Loans.

(c) If prior to the time a Revolving Loan would have otherwise been made
pursuant to Section 3.4(b), one of the events described in Section 9.1(f) shall
have occurred and be continuing with respect to the Borrower or if for any other
reason, as determined by the Swingline Lender in its sole discretion, Revolving
Loans may not be made as contemplated by Section 3.4(b), each Revolving Lender
shall, on the date such Revolving Loan was to have been made pursuant to the
notice referred to in Section 3.4(b) (the “Refunding Date”), purchase for cash
an undivided participating interest in the then outstanding Swingline Loans by
paying to the Swingline Lender an amount (the “Swingline Participation Amount”)
equal to (i) such Revolving Lender’s Revolving Percentage times (ii) the sum of
the aggregate principal amount of Swingline Loans then outstanding that were to
have been repaid with such Revolving Loans.

(d) Whenever, at any time after the Swingline Lender has received from any
Revolving Lender such Lender’s Swingline Participation Amount, the Swingline
Lender receives any payment on account of the Swingline Loans, the Swingline
Lender will distribute to the Administrative Agent for distribution to such
Lender its Swingline Participation Amount (appropriately adjusted, in the case
of interest payments, to reflect the period of time during which such Lender’s
participating interest was outstanding and funded and, in the case of principal
and interest payments, to reflect such Lender’s pro rata portion of such payment
if such payment is not sufficient to pay the principal of and interest on all
Swingline Loans then due); provided, however, that in the event that such
payment received by the Swingline Lender is required to be returned, such
Revolving Lender will return to the Administrative Agent, for immediate
distribution to the Swingline Lender any portion thereof previously distributed
to it by the Swingline Lender.

(e) Each Revolving Lender’s obligation to make the Loans referred to in
Section 3.4(b) and to purchase participating interests pursuant to
Section 3.4(c) shall be absolute and unconditional and shall not be affected by
any circumstance, including (i) any setoff, counterclaim, recoupment, defense or
other right that such Revolving Lender or the Borrower may have against the
Swingline Lender, the Borrower or any other Person for any reason whatsoever;
(ii) the occurrence or continuance of a Default or an Event of Default or the
failure to satisfy any of

 

49



--------------------------------------------------------------------------------

the other conditions specified in Section 6; (iii) any adverse change in the
condition (financial or otherwise) of the Borrower; (iv) any breach of this
Agreement or any other Loan Document by the Borrower, any other Loan Party or
any other Revolving Lender; or (v) any other circumstance, happening or event
whatsoever, whether or not similar to any of the foregoing.

3.5 Fees. (a) The Borrower agrees to pay to the Administrative Agent for the
account of each Revolving Lender a commitment fee for the period from and
including the Original Closing Date to the last day of the Revolving
Availability Period, computed at the Commitment Fee Rate on the average daily
amount of the Available Revolving Commitment of such Lender during the period
for which payment is made, payable quarterly in arrears on the last day of each
March, June, September and December and on the Revolving Termination Date.

(b) On the Original Closing Date, the Borrower paid closing fees to each
Revolving Lender on the date thereof as fee compensation for such Lender’s
Revolving Commitment in an amount equal to 1.0% of such Revolving Lender’s
Revolving Commitment.

(c) The Borrower agrees to pay to the Administrative Agent the fees in the
amounts and on the dates previously agreed to in writing by the Borrower and the
Administrative Agent.

3.6 Termination or Reduction of Revolving Commitments. The Borrower shall have
the right, upon not less than three (3) Business Days’ notice to the
Administrative Agent, to terminate the Revolving Commitments or, from time to
time, to reduce the amount of the Revolving Commitments; provided that no such
termination or reduction of Revolving Commitments shall be permitted if, after
giving effect thereto and to any prepayments of the Revolving Loans and
Swingline Loans made on the effective date thereof, the Total Revolving
Extensions of Credit would exceed the Total Revolving Commitments; provided,
further that such notice may be contingent on the occurrence of a refinancing or
the consummation of a sale, transfer, lease or other disposition of assets and
may be revoked or the termination date deferred if the refinancing or sale,
transfer, lease or other disposition of assets does not occur. Any such
reduction shall be in an amount equal to $1,000,000, or a multiple of $500,000
in excess thereof, and shall reduce permanently the Revolving Commitments then
in effect.

3.7 L/C Commitment. (a) Subject to the terms and conditions hereof, the Issuing
Lender, in reliance on the agreements of the other Revolving Lenders set forth
in Section 3.10(a), agrees to issue standby letters of credit (“Letters of
Credit”) for the account of the Borrower on any Business Day during the
Revolving Availability Period substantially in the form of Exhibit L or in such
other form as may be approved from time to time by the Issuing Lender; provided
that the Issuing Lender shall have no obligation to issue any Letter of Credit
if, after giving effect to such issuance, (i) the L/C Obligations would exceed
the L/C Commitment or (ii) the aggregate amount of the Available Revolving
Commitments would be less than zero. Each Letter of Credit shall (i) be
denominated in Dollars, (ii) have a face amount of at least $100,000 (unless
otherwise agreed by the Issuing Lender) and (iii) expire no later than the
earlier of (x) the first anniversary of its date of issuance and (y) the date
that is five (5) Business Days prior to the Revolving Termination Date; provided
that any Letter of Credit with a one-year term may provide for the renewal
thereof for additional one-year periods (or a longer period if agreed to by the
Issuing Lender but in no event shall any renewal period extend beyond the date
referred to in

 

50



--------------------------------------------------------------------------------

clause (y) above may provide for automatic renewals pursuant to Section 3.8(b).
Each Letter of Credit issued on a sight basis only and governed by laws of the
State of New York (unless the laws of another jurisdiction is agreed to by the
respective Issuing Lender) and governed under The International Standby
Practices (ISP98).

(b) The Issuing Lender shall not at any time be obligated to issue any Letter of
Credit hereunder if (i) such issuance would conflict with, or cause the Issuing
Lender or any L/C Participant to exceed any limits imposed by, any applicable
Requirement of Law, (ii) any order, judgment or decree of any Governmental
Authority or arbitrator shall by its terms purport to enjoin or restrain the
Issuing Lender from issuing the Letter of Credit, or any Requirements of Law
applicable to the Issuing Lender or any request or directive (whether or not
having the force of law) from any Governmental Authority with jurisdiction over
the Issuing Lender shall prohibit, or request that the Issuing Lender refrain
from, the issuance of letters of credit generally or the Letter of Credit in
particular or shall impose upon the Issuing Lender with respect to the Letter of
Credit any restriction, reserve or capital requirement (for which the Issuing
Lender is not otherwise compensated hereunder) not in effect on the Amendment
No. 6 Effective Date, or shall impose upon the Issuing Lender any unreimbursed
loss, cost or expense which was not applicable on the Amendment No. 6 Effective
Date and which the Issuing Lender in good faith deems material to it and
(iii) the issuance of the Letter of Credit would violate one or more policies of
the Issuing Lender applicable to letters of credit generally.

3.8 Procedure for Issuance, Amendment, Renewal, Extension of Letters of Credit;
Certain Conditions. (a) The Borrower may from time to time request that the
Issuing Lender issue a Letter of Credit. To request the issuance of a Letter of
Credit (or the amendment, renewal or extension of an outstanding Letter of
Credit), the Borrower shall hand deliver or telecopy (or transmit by electronic
communication, if arrangements for doing so have been approved by the Issuing
Lender) to the Issuing Lender an Application requesting the issuance of the
Letter of Credit and specifying the requested date of issuance of such Letter of
Credit (which shall be a Business Day) and, as applicable, specifying the date
of amendment, renewal or extension (which shall be a Business Day), the date on
which such Letter of Credit is to expire (which shall comply with
Section 3.7(a)(iii)), the amount of such Letter of Credit, the name and address
of the beneficiary thereof and such other information and documents, including
any Issuer Documents, as shall be necessary to prepare, amend, renew or extend
such Letter of Credit. Such Application shall be accompanied by documentary and
other evidence of the proposed beneficiary’s identity as may reasonably be
requested by the Issuing Lender to enable the Issuing Lender to verify the
beneficiary’s identity or to comply with any applicable laws or regulations,
including, without limitation, Section 326 of the USA Patriot Act of 2001, 31
U.S.C. Section 5318. Provided the Issuing Lender has determined that the
issuance, amendment, renewal or extension of the requested Letter of Credit in
favor of the identified beneficiary is in compliance with U.S. Treasury and U.S.
Department of Commerce regulations and other applicable governmental laws, rules
and regulations (including, without limitation, the U.S. Office of Foreign Asset
Control regulations), upon receipt of all required approvals, the Issuing Lender
will issue, amend, renew or extend the requested Letter of Credit for the
account of the Borrower in the Issuing Lender’s then current standard form with
such revisions as shall be requested by the Borrower and approved by the Issuing
Lender, which shall have been approved by the Borrower, within (x) in the case
of an issuance, five (5) Business Days of the date of the receipt of the
Application and all related

 

51



--------------------------------------------------------------------------------

information and (y) in the case of an amendment, renewal or extension, three
(3) Business Days of the date of the receipt of the Application and all related
information. The Issuing Lender shall furnish a copy of such Letter of Credit to
the Borrower (with a copy to the Administrative Agent) promptly following the
issuance thereof. The Issuing Lender shall promptly furnish to the
Administrative Agent, which shall in turn promptly furnish to the Lenders,
notice of the issuance (or, amendment, extension or renewal, as applicable) of
each Letter of Credit (including the amount thereof).

(b) If the Borrower so requests in any applicable Application, the Issuing
Lender may, in its sole discretion, agree to issue a Letter of Credit that has
automatic extension provisions (each, an “Auto-Extension Letter of Credit”);
provided that any such Auto-Extension Letter of Credit must permit the Issuing
Lender to prevent any such extension at least once in each twelve-month period
(commencing with the date of issuance of such Letter of Credit) by giving prior
notice to the beneficiary thereof not later than a day (the “Non-Extension
Notice Date”) in each such twelve-month period to be agreed upon at the time
such Letter of Credit is issued. Unless otherwise directed by the Issuing
Lender, the Borrower shall not be required to make a specific request to the
Issuing Lender for any such extension. Once an Auto-Extension Letter of Credit
has been issued, the Lenders shall be deemed to have authorized (but may not
require) the Issuing Lender to permit the extension of such Letter of Credit at
any time to an expiry date not later than the date that is five (5) Business
Days prior to the Revolving Termination Date; provided, however, that the
Issuing Lender shall not permit any such extension if (A) the Issuing Lender has
determined that it would not be permitted, or would have no obligation, at such
time to issue such Letter of Credit in its revised form (as extended) under the
terms hereof (by reason of the provisions of Section 3.07(a) or (b) or
otherwise), or (B) it has received notice (which may be by telephone or in
writing) on or before the day that is seven Business Days before the
Non-Extension Notice Date (1) from the Administrative Agent that the Required
Lenders have elected not to permit such extension or (2) from the Administrative
Agent, any Lender or the Borrower that one or more of the applicable conditions
specified in Section 6.02 is not then satisfied, and in each such case directing
the Issuing Lender not to permit such extension.

3.9 Fees and Other Charges; Role of Issuing Lender; Applicability of ISP and
UCP. (a) The Borrower will pay a fee on all outstanding Letters of Credit at a
per annum rate equal to the Applicable Margin then in effect with respect to
Eurodollar Loans under the Revolving Facility on the face amount of such Letter
of Credit, shared ratably among the Revolving Lenders and payable quarterly in
arrears on each L/C Fee Payment Date after the issuance date of such Letter of
Credit. In addition, the Borrower shall pay to the Issuing Lender for its own
account a fronting fee of 0.25% per annum on the undrawn and unexpired amount of
each Letter of Credit, payable quarterly in arrears on each L/C Fee Payment Date
after the issuance date of such Letter of Credit.

(b) In addition to the foregoing fees, the Borrower shall pay or reimburse the
Issuing Lender for such normal and customary costs and expenses as are incurred
or charged by the Issuing Lender in issuing, negotiating, effecting payment
under, amending or otherwise administering any Letter of Credit.

 

52



--------------------------------------------------------------------------------

(c) Role of Issuing Lender. Each Lender and the Borrower agree that, in paying
any drawing under a Letter of Credit, the Issuing Lender shall not have any
responsibility to obtain any document (other than any sight draft, certificates
and documents expressly required by the Letter of Credit) or to ascertain or
inquire as to the validity or accuracy of any such document or the authority of
the Person executing or delivering any such document. None of the Issuing
Lender, the Administrative Agent, any of their respective Agent Related Parties
nor any correspondent, participant or assignee of the Issuing Lender shall be
liable to any Lender for (i) any action taken or omitted in connection herewith
at the request or with the approval of the Revolving Lenders or the Required
Lenders, as applicable; (ii) any action taken or omitted in the absence of gross
negligence or willful misconduct; or (iii) the due execution, effectiveness,
validity or enforceability of any document or instrument related to any Letter
of Credit or Issuer Document. The Borrower hereby assumes all risks of the acts
or omissions of any beneficiary or transferee with respect to its use of any
Letter of Credit; provided, however, that this assumption is not intended to,
and shall not, preclude the Borrower’s pursuing such rights and remedies as it
may have against the beneficiary or transferee at law or under any other
agreement. None of the Issuing Lender, the Administrative Agent, any of their
respective Agent Related Parties nor any correspondent, participant or assignee
of the Issuing Lender shall be liable or responsible for any of the matters
described in Section 3.12; provided, however, that anything in such Section to
the contrary notwithstanding, the Borrower may have a claim against the Issuing
Lender, and the Issuing Lender may be liable to the Borrower, to the extent, but
only to the extent, of any direct, as opposed to consequential or exemplary,
damages suffered by the Borrower which the Borrower proves were caused by the
Issuing Lender’s willful misconduct or gross negligence or the Issuing Lender’s
willful failure to pay under any Letter of Credit after the presentation to it
by the beneficiary of a sight draft and certificate(s) strictly complying with
the terms and conditions of a Letter of Credit. In furtherance and not in
limitation of the foregoing, the Issuing Lender may accept documents that appear
on their face to be in order, without responsibility for further investigation,
regardless of any notice or information to the contrary, and the Issuing Lender
shall not be responsible for the validity or sufficiency of any instrument
transferring or assigning or purporting to transfer or assign a Letter of Credit
or the rights or benefits thereunder or proceeds thereof, in whole or in part,
which may prove to be invalid or ineffective for any reason. The Issuing Lender
may send a Letter of Credit or conduct any communication to or from the
beneficiary via the Society for Worldwide Interbank Financial Telecommunication
(“SWIFT”) message or overnight courier, or any other commercially reasonable
means of communicating with a beneficiary.

(d) Applicability of ISP and UCP. Unless otherwise expressly agreed by the
Issuing Lender and the Borrower when a Letter of Credit is issued, (i) the rules
of the ISP shall apply to each standby Letter of Credit, and (ii) the rules of
the UCP shall apply to each commercial Letter of Credit. Notwithstanding the
foregoing, the Issuing Lender shall not be responsible to the Borrower for, and
the Issuing Lender’s rights and remedies against the Borrower shall not be
impaired by, any action or inaction of the Issuing Lender required or permitted
under any law, order, or practice that is required or permitted to be applied to
any Letter of Credit or this Agreement, including the Law or any order of a
jurisdiction where the Issuing Lender or the beneficiary is located, the
practice stated in the ISP or UCP, as applicable, or in the decisions, opinions,
practice statements, or official commentary of the ICC Banking Commission, the
Bankers Association for Finance and Trade – International Financial Services
Association (BAFT-IFSA), or the Institute of International Banking Law &
Practice, whether or not any Letter of Credit chooses such law or practice.

 

53



--------------------------------------------------------------------------------

3.10 L/C Participations. (a) The Issuing Lender irrevocably agrees to grant and
hereby grants to each L/C Participant, and, to induce the Issuing Lender to
issue Letters of Credit hereunder, each L/C Participant irrevocably agrees to
accept and purchase and hereby accepts and purchases from the Issuing Lender, on
the terms and conditions set forth below, for such L/C Participant’s own account
and risk an undivided interest equal to such L/C Participant’s Revolving
Percentage in the Issuing Lender’s obligations and rights under and in respect
of each Letter of Credit issued hereunder and the amount of each draft paid by
the Issuing Lender thereunder. Each L/C Participant unconditionally and
irrevocably agrees with the Issuing Lender that, if a draft is paid under any
Letter of Credit for which the Issuing Lender is not reimbursed in full by the
Borrower in accordance with the terms of this Agreement, such L/C Participant
shall pay to the Administrative Agent upon demand of the Issuing Lender an
amount equal to such L/C Participant’s Revolving Percentage of the amount of
such draft, or any part thereof, that is not so reimbursed. The Administrative
Agent shall promptly forward such amounts to the Issuing Lender.

(b) If any amount required to be paid by any L/C Participant to the
Administrative Agent for the account of the Issuing Lender pursuant to
Section 3.10(a) in respect of any unreimbursed portion of any payment made by
the Issuing Lender under any Letter of Credit is paid to the Administrative
Agent for the account of the Issuing Lender within three (3) Business Days after
the date such payment is due, such L/C Participant shall pay to the
Administrative Agent for the account of the Issuing Lender on demand an amount
equal to the product of (i) such amount, times (ii) the daily average Federal
Funds Effective Rate during the period from and including the date such payment
is required to the date on which such payment is immediately available to the
Issuing Lender, times (iii) a fraction the numerator of which is the number of
days that elapse during such period and the denominator of which is 360. If any
such amount required to be paid by any L/C Participant pursuant to
Section 3.10(a) is not made available to the Administrative Agent for the
account of the Issuing Lender by such L/C Participant within three (3) Business
Days after the date such payment is due, the Issuing Lender shall be entitled to
recover from such L/C Participant, on demand, such amount with interest thereon
calculated from such due date at the rate per annum applicable to Base Rate
Loans under the Revolving Facility. A certificate of the Issuing Lender
submitted to any L/C Participant with respect to any amounts owing under this
Section shall be conclusive in the absence of manifest error.

(c) Whenever, at any time after the Issuing Lender has made payment under any
Letter of Credit and has received from any L/C Participant its pro rata share of
such payment in accordance with Section 3.10(a), the Administrative Agent or the
Issuing Lender receives any payment related to such Letter of Credit (whether
directly from the Borrower or otherwise, including proceeds of collateral
applied thereto by the Issuing Lender), or any payment of interest on account
thereof, the Administrative Agent or the Issuing Lender, as the case may be,
will distribute to such L/C Participant its pro rata share thereof; provided,
however, that in the event that any such payment received by Administrative
Agent or the Issuing Lender, as the case may be, shall be required to be
returned by the Administrative Agent or the Issuing Lender, such L/C Participant
shall return to the Administrative Agent for the account of the Issuing Lender
the portion thereof previously distributed by the Administrative Agent or the
Issuing Lender, as the case may be, to it.

 

54



--------------------------------------------------------------------------------

3.11 Reimbursement Obligation of the Borrower. The Issuing Lender shall notify
the Borrower of the date and amount of a draft presented under any Letter of
Credit and paid by the Issuing Lender. The Borrower agrees to reimburse the
Issuing Lender for the amount of (a) such draft so paid and (b) any fees,
charges or other costs or expenses (other than taxes or similar amounts)
incurred by the Issuing Lender in connection with such payment on (x) the same
Business Day on which the Borrower receives such notice if the Borrower receives
such notice by 12:00 Noon New York City time on such day or (y) the next
Business Day if the Borrower receives such notice after 12:00 Noon New York City
time on such day. Each such payment shall be made to the Issuing Lender at its
address for notices referred to herein in Dollars and in immediately available
funds. Interest shall be payable on any such amounts from the date on which the
relevant draft is paid until payment in full at the rate set forth in (i) until
the Business Day next succeeding the date of the relevant notice, Section 4.5(b)
and (ii) thereafter, Section 4.5(c). Each drawing under any Letter of Credit
shall (unless an event of the type described in clause (i) or (ii) of
Section 9.1(f) shall have occurred and be continuing with respect to the
Borrower, in which case the procedures specified in Section 3.10 for funding by
L/C Participants shall apply) constitute a request by the Borrower to the
Administrative Agent for a borrowing pursuant to Section 3.2 of Base Rate Loans
(or, at the option of the Administrative Agent and the Swingline Lender in their
sole discretion, a borrowing pursuant to Section 3.4 of Swingline Loans) in the
amount of such drawing. The Borrowing Date with respect to such borrowing shall
be the first date on which a borrowing of Revolving Loans (or, if applicable,
Swingline Loans) could be made, pursuant to Section 3.2 (or, if applicable,
Section 3.4), if the Administrative Agent had received a notice of such
borrowing at the time the Administrative Agent receives notice from the Issuing
Lender of such drawing under such Letter of Credit.

3.12 Obligations Absolute. The Borrower’s obligations under Section 3.11 shall
be absolute and unconditional under any and all circumstances and irrespective
of any setoff, counterclaim or defense to payment that the Borrower may have or
have had against the Issuing Lender, any beneficiary of a Letter of Credit or
any other Person. The Borrower also agrees with the Issuing Lender that the
Issuing Lender shall not be responsible for, and the Borrower’s Reimbursement
Obligations under Section 3.11 shall not be affected by, among other things, the
validity or genuineness of documents or of any endorsements thereon, even though
such documents shall in fact prove to be invalid, fraudulent or forged, or any
dispute between or among the Borrower and any beneficiary of any Letter of
Credit or any other party to which such Letter of Credit may be transferred or
any claims whatsoever of the Borrower against any beneficiary of such Letter of
Credit or any such transferee. The Issuing Lender shall not be liable for any
error, omission, interruption or delay in transmission, dispatch or delivery of
any message or advice, however transmitted, in connection with any Letter of
Credit, except for errors, omissions, interruptions or delays found by a final
and nonappealable decision of a court of competent jurisdiction to have resulted
from the gross negligence or willful misconduct of the Issuing Lender. The
Borrower agrees that any action taken or omitted by the Issuing Lender under or
in connection with any Letter of Credit or the related drafts or documents, if
done in the absence of gross negligence or willful misconduct, shall be binding
on the Borrower and shall not result in any liability of the Issuing Lender to
the Borrower.

 

55



--------------------------------------------------------------------------------

3.13 Letter of Credit Payments. If any draft shall be presented for payment
under any Letter of Credit, the Issuing Lender shall promptly notify the
Borrower of the date of payment and amount paid by the Issuing Lender in respect
thereof. The responsibility of the Issuing Lender to the Borrower in connection
with any draft presented for payment under any Letter of Credit shall, in
addition to any payment obligation expressly provided for in such Letter of
Credit, be limited to determining that the documents (including each draft)
delivered under such Letter of Credit in connection with such presentment are
substantially in conformity with such Letter of Credit.

3.14 Applications; Issuer Documents. To the extent that any provision of any
Application related to any Letter of Credit is inconsistent with the provisions
of this Section 3, the provisions of this Section 3 shall apply. In the event of
any conflict between the terms hereof and the terms of any Issuer Document, the
terms hereof shall control.

3.15 Defaulting Lenders. (a) Notwithstanding anything to the contrary set forth
in this Agreement, if any Lender becomes, and during the period it remains, a
Defaulting Lender, the Issuing Lender will not be required to issue any Letter
of Credit or to amend any outstanding Letter of Credit to increase the face
amount thereof, alter the drawing terms thereunder or extend the expiry date
thereof, and the Swingline Lender will not be required to make any Swingline
Loan, unless any exposure that would result therefrom is eliminated or fully
covered by the Commitments of the Non-Defaulting Lenders, replacement Lenders or
by Cash Collateralization or a combination thereof reasonably satisfactory to
the Issuing Lender or Swingline Lender.

(b) If any Lender becomes, and during the period it remains, a Defaulting
Lender, if any Letter of Credit or Swingline Loan is at the time outstanding,
the Issuing Lender and the Swingline Lender, as the case may be, may (except, in
the case of a Defaulting Lender, to the extent the Commitments have been fully
reallocated pursuant to clause (c) below), by notice to the Borrower and such
Defaulting Lender through the Administrative Agent, request that the Borrower
Cash Collateralize the obligations of the Borrower to the Issuing Lender and the
Swingline Lender in respect of such Letter of Credit or Swingline Loan in amount
at least equal to the aggregate amount of the unreallocated obligations
(contingent or otherwise) of such Defaulting Lender in respect thereof, or to
make other arrangements satisfactory to the Administrative Agent, and to the
Issuing Lender and the Swingline Lender, as the case may be, to protect them
against the risk of non-payment by such Defaulting Lender, including, without
limitation, replacing such Defaulting Lender pursuant to Section 4.13.

(c) If a Lender becomes, and during the period it remains, a Defaulting Lender,
the following provisions shall apply with respect to any outstanding L/C
Exposure, any outstanding Swingline Exposure and any outstanding Revolving
Percentage of such Defaulting Lender:

(i) the L/C Exposure, the Swingline Exposure and the Revolving Percentage of
such Defaulting Lender will, subject to the limitation in the proviso below,
automatically be reallocated (effective on the day such Lender becomes a
Defaulting Lender) among the Non-Defaulting Lenders pro rata in accordance with
their respective Commitments; provided that (x) such reallocation shall be given
effect only if, at the date the applicable Lender becomes a Defaulting Lender,
no

 

56



--------------------------------------------------------------------------------

Default or Event of Default exists, (y) the sum of each Non-Defaulting Lender’s
Total Revolving Extensions of Credit, total Swingline Exposure and total L/C
Exposure may not in any event exceed the Commitment of such Non-Defaulting
Lender as in effect at the time of such reallocation and (z) neither such
reallocation nor any payment by a Non-Defaulting Lender pursuant thereto will
constitute a waiver or release of any claim the Borrower, the Administrative
Agent, the Issuing Lender, the Swingline Lender or any other Lender may have
against such Defaulting Lender or cause such Defaulting Lender to be a
Non-Defaulting Lender; provided further that, for purposes of clause (x) in the
first proviso above, such reallocation shall be given effect immediately upon
the cure or waiver of such Default or Event of Default and subject to clauses
(y) and (z) above;

(ii) to the extent that any portion (the “unreallocated portion”) of the
Defaulting Lender’s L/C Exposure and Swingline Exposure cannot be so
reallocated, whether by reason of subsection (y) of the proviso in clause
(i) above or otherwise, the Borrower will, not later than three (3) Business
Days after demand by the Administrative Agent (at the direction of the Issuing
Lender and/or the Swingline Lender, as the case may be), (x) Cash Collateralize
the obligations of the Borrower to the Issuing Lender and the Swingline Lender
in respect of such L/C Exposure or Swingline Exposure, as the case may be, in an
amount at least equal to the aggregate amount of the unreallocated portion of
such L/C Exposure or Swingline Exposure, or (y) in the case of such Swingline
Exposure, prepay (subject to clause (iii) below) and/or Cash Collateralize in
full the unreallocated portion thereof, or (z) make other arrangements
satisfactory to the Administrative Agent, and to the Issuing Lender and the
Swingline Lender, as the case may be, to protect them against the risk of
non-payment by such Defaulting Lender, including, without limitation, replacing
such Defaulting Lender pursuant to Section 4.13; and

(iii) any amount paid by the Borrower for the account of a Defaulting Lender
under this Agreement (whether on account of principal, interest, fees, indemnity
payments or other amounts) will not be paid or distributed to such Defaulting
Lender, but will instead be retained by the Administrative Agent in a segregated
non-interest bearing account until (subject to clause (g) below) the termination
of the Commitments and payment in full of all obligations of the Borrower
hereunder and will be applied by the Administrative Agent, to the fullest extent
permitted by law, to the making of payments from time to time in the following
order of priority: first to the payment of any amounts owing by such Defaulting
Lender to the Administrative Agent under this Agreement, second to the payment
of any amounts owing by such Defaulting Lender to the Issuing Lender or the
Swingline Lender (pro rata as to the respective amounts owing to each of them)
under this Agreement, third to the payment of post-default interest and then
current interest due and payable to the Lenders hereunder other than Defaulting
Lenders, ratably among them in accordance with the amounts of such interest then
due and payable to them, fourth to the payment of fees then due and payable to
the Non-Defaulting Lenders hereunder, ratably among them in accordance with the
amounts of such fees then due and payable to them, fifth to pay principal and
unreimbursed L/C Obligations then due and payable to the Non-Defaulting Lenders

 

57



--------------------------------------------------------------------------------

hereunder ratably in accordance with the amounts thereof then due and payable to
them, sixth to the ratable payment of other amounts then due and payable to the
Non-Defaulting Lenders, and seventh after the termination of the Commitments and
payment in full of all obligations of the Borrower hereunder, to pay amounts
owing under this Agreement to such Defaulting Lender or as a court of competent
jurisdiction may otherwise direct.

(d) In furtherance of the foregoing, if any Lender becomes, and during the
period it remains, a Defaulting Lender and the Borrower fails to take the
actions specified under subsection (b) or (c) above, each of the Issuing Lender
and the Swingline Lender is hereby authorized by the Borrower (which
authorization is irrevocable and coupled with an interest) to give, in its
discretion, through the Administrative Agent, notices of Borrowing pursuant to
Section 3.2 in such amounts and in such times as may be required to
(i) reimburse any outstanding L/C Obligations, (ii) repay any outstanding
Swingline Loan, and/or (iii) Cash Collateralize the obligations of the Borrower
in respect of outstanding Letters of Credit or Swingline Loans in an amount at
least equal to the aggregate amount of the obligations (contingent or otherwise)
of such Defaulting Lender in respect of such Letter of Credit or Swingline Loan.

(e) Anything herein to the contrary notwithstanding, during such period as a
Lender is a Defaulting Lender, such Defaulting Lender will not be entitled to
any fees accruing during such period pursuant to Sections 3.5(a) and 3.9
(without prejudice to the rights of the Lenders other than Defaulting Lenders in
respect of such fees); provided that (i) to the extent that a portion of the L/C
Exposure or the Swingline Exposure of such Defaulting Lender is reallocated to
the Non-Defaulting Lenders pursuant to clause (c) above, such fees that would
have accrued for the benefit of such Defaulting Lender will instead accrue for
the benefit of and be payable to such Non-Defaulting Lenders, pro rata in
accordance with their respective Commitments, and (ii) to the extent any portion
of such L/C Exposure or Swingline Exposure cannot be so reallocated, such fees
will instead accrue for the benefit of and be payable to the Issuing Lender and
the Swingline Lender as their interests appear (and the pro rata payment
provisions of Section 4.8 will automatically be deemed adjusted to reflect the
provisions of this Section).

(f) The Borrower may terminate the unused amount of the Commitment of a
Defaulting Lender upon not less than three (3) Business Days’ prior notice to
the Administrative Agent (which will promptly notify the Lenders thereof), and
in such event the provisions of (c)(iii) above will apply to all amounts
thereafter paid by the Borrower for the account of such Defaulting Lender under
this Agreement (whether on account of principal, interest, fees, indemnity or
other amounts); provided that such termination will not be deemed to be a waiver
or release of any claim the Borrower, the Administrative Agent, the Issuing
Lender, the Swingline Lender or any Lender may have against such Defaulting
Lender.

(g) If the Borrower, the Administrative Agent, the Issuing Lender and the
Swingline Lender agree in writing in their discretion that a Lender that is a
Defaulting Lender should no longer be deemed to be a Defaulting Lender, the
Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein (which may include arrangements with respect to any amounts then held in
the segregated account referred to in clause (c)(iii) above), such Lender will,
to the extent applicable, purchase such portion of outstanding Loans of the
other Lenders and/or make such

 

58



--------------------------------------------------------------------------------

other adjustments as the Administrative Agent may determine to be necessary to
cause the Revolving Credit Extensions, L/C Exposure and Swingline Exposure of
the Lenders to be on a pro rata basis in accordance with their respective
Commitments, whereupon such Lender will cease to be a Defaulting Lender and will
be a Non-Defaulting Lender (and such Exposure of each Lender will automatically
be adjusted on a prospective basis to reflect the foregoing); provided that no
adjustments will be made retroactively with respect to fees accrued or payments
made by or on behalf of the Borrower while such Lender was a Defaulting Lender;
and provided, further, that except to the extent otherwise expressly agreed by
the affected parties, no change hereunder from Defaulting Lender to
Non-Defaulting Lender will constitute a waiver or release of any claim of any
party hereunder arising from such Lender’s having been a Defaulting Lender.

3.16 Incremental Revolving Commitments.

(a) Borrower Request. The Borrower may at any time and from time to time after
the Amendment No. 5 Effective Date by written notice to the Administrative Agent
elect to request the establishment of one or more new revolving credit
facilities (each, an “Incremental Revolving Facility”) with new revolving
commitments or an increase to the existing Revolving Commitments (each, an
“Incremental Revolving Commitment”) in an aggregate principal amount when
combined with the aggregate amount of all Incremental Term Loan Commitments
under Section 2.4 (excluding, for the avoidance of doubt the aggregate amount of
the Existing Incremental Term Loans and New Term Loans) not in excess of
(i) $300,000,000 plus (ii) the maximum amount of additional Loans that could be
incurred by the Borrower at such time without causing the Consolidated Leverage
Ratio to be greater than 3.00 to 1.0, calculated after giving pro forma effect
to the incurrence of such additional amount, excluding the cash proceeds of any
Incremental Term Loans or Incremental Revolving Commitments and assuming the
full amount of any Incremental Revolving Commitments are borrowed (whether or
not funded or outstanding) plus (iii) the amount of all prior voluntary
terminations of Revolving Commitments) (it being understood and agreed that
unless notified by the Borrower, (I) the Borrower shall be deemed to have
utilized, first, amounts of the type described in clause (ii) above prior to the
utilization of amounts under clauses (i) or (iii) above and, second, amounts of
the type described in clause (iii) above prior to the utilization of amounts
under clause (i) above and (II) Loans may be incurred in respect of any or all
of clauses (i), (ii) and (iii) above, and the proceeds from any such incurrence
in respect of clauses (i), (ii) and (iii) above, may be utilized in a single
transaction by, first, calculating the incurrence in respect of clause
(ii) above (without giving effect to any incurrence in respect of clause (i) or
(iii)), second, calculating the incurrence in respect of clause (iii) above and,
third, calculating the incurrence in respect of clause (i) above), and in
minimum increments of $10,000,000 (or such lesser minimum increments as the
Administrative Agent shall agree in its sole discretion). Each such notice shall
specify (i) the date (each, a “Revolving Commitment Increase Effective Date”) on
which the Borrower proposes that the Incremental Revolving Commitment shall be
effective, which shall be a date not less than ten (10) Business Days after the
date on which such notice is delivered to the Administrative Agent (or such
earlier date as the Administrative Agent shall agree in its sole discretion) and
(ii) the identity of each Person (which, if not a Lender, an Approved Fund or an
Affiliate of a Lender, shall be reasonably satisfactory to the Administrative
Agent and the Issuing Lender) to whom the Borrower proposes any portion of such
Incremental Revolving Commitment be allocated and the amounts of such
allocations.

 

59



--------------------------------------------------------------------------------

(b) Conditions. The Incremental Revolving Commitment shall become effective as
of such Revolving Commitment Increase Effective Date; provided that:

(i) each of the conditions set forth in Section 6.2 shall be satisfied (except
as otherwise set forth in the applicable Increase Revolving Joinder);

(ii) no Default or Event of Default shall have occurred and be continuing or
would result from the extensions of commitments and the borrowings to be made on
the Revolving Commitment Increase Effective Date (except as otherwise set forth
in the applicable Increase Revolving Joinder);

(iii) after giving pro forma effect to the extensions of commitments and the
borrowings to be made on the Revolving Commitment Increase Effective Date as of
the date of the most recent financial statements delivered pursuant to
Section 7.1(a) or (b), the Borrower shall be in compliance with each of the
covenants set forth in Section 8.1 (assuming for this purpose that a Compliance
Date has occurred); and

(iv) the Borrower shall deliver or cause to be delivered any customary legal
opinions or other documents reasonably requested by the Administrative Agent in
connection with any such transaction.

(c) Terms of Incremental Revolving Loans and Incremental Revolving Commitments.
The terms and provisions of the Incremental Revolving Commitments and the Loans
made pursuant to the Incremental Revolving Commitments (the “Incremental
Revolving Loans”) shall be as those set forth in this Agreement for the
then-existing Revolving Commitments and Revolving Loans; provided that:

(i) the maturity date of Incremental Revolving Loans shall not be earlier than
the Revolver Termination Date;

(ii) any Incremental Revolving Loan shall have no scheduled amortization or
mandatory commitment reduction prior to the Revolving Termination Date;

(iii) the applicable yield for the Incremental Revolving Loans shall be
determined by the Borrower and the applicable new Lenders; provided, however,
that the applicable yield (which, for such purposes only, shall be deemed to
include all upfront or similar fees or original issue discount payable to all
Lenders providing such Incremental Revolving Loans but shall exclude customary
arrangement or commitment fees payable to any arranger, bookrunner or its
affiliates in connection with the Incremental Revolving Loans) for the
Incremental Revolving Loans shall not be greater than the highest applicable
yield that may, under any circumstances, be payable with respect to Term Loans
plus 50 basis points, except to the extent that the applicable yield applicable
to the Term Loans is increased to the extent necessary to achieve the foregoing;
and

 

60



--------------------------------------------------------------------------------

(iv) to the extent any Eurodollar Rate “floor” or Base Rate “floor” is imposed
on the Incremental Revolving Loans, such Eurodollar Rate “floor” or the highest
of such Base Rate “floor”, as the case may be, shall be applied to the Revolving
Loans.

The Incremental Revolving Commitments shall be effected by a joinder agreement
(the “Increase Revolving Joinder”) executed by the Borrower, the Administrative
Agent and each Lender making such Incremental Revolving Commitment, in form and
substance reasonably satisfactory to each of them. The Increase Revolving
Joinder may, without the consent of any other Lenders, effect such amendments to
this Agreement and the other Loan Documents as may be necessary or appropriate,
in the opinion of the Administrative Agent, to effect the provisions of this
Section 3.16. In addition, unless otherwise specifically provided herein, all
references in the Loan Documents to Revolving Commitments and Revolving Loans
shall be deemed, unless the context otherwise requires, to include references to
Incremental Revolving Commitments and Incremental Revolving Loans that are made
pursuant to this Agreement.

(d) Equal and Ratable Benefit. The Incremental Revolving Loans and Incremental
Revolving Commitments established pursuant to this Section 3.16 shall constitute
Loans and Commitments under, and shall be entitled to all the benefits afforded
by, this Agreement and the other Loan Documents, and shall, without limiting the
foregoing, benefit equally and ratably from security interests created by the
Security Documents and the guarantees of the Subsidiary Guarantors. The Loan
Parties shall take any actions reasonably required by the Administrative Agent
to ensure and/or demonstrate that the Lien and security interests granted by the
Security Documents continue to be perfected under the Uniform Commercial Code or
otherwise after giving effect to the establishment of any such class of
Incremental Revolving Loans or any such Incremental Revolving Commitments.

SECTION 4. GENERAL PROVISIONS APPLICABLE

TO LOANS AND LETTERS OF CREDIT

4.1 Optional Prepayments. The Borrower may at any time and from time to time
prepay the Loans, in whole or in part, without premium or penalty, upon
irrevocable notice delivered to the Administrative Agent no later than 12:00
Noon, New York City time, three (3) Business Days prior thereto, in the case of
Eurodollar Loans, and no later than 12:00 Noon, New York City time, one
(1) Business Day prior thereto, in the case of Base Rate Loans, which notice
shall specify the date and amount of prepayment and whether the prepayment is of
Eurodollar Loans or Base Rate Loans and if such payment is to be applied to
prepay the Term Loans, the manner in which such prepayment is to be applied
thereto; provided, that if a Eurodollar Loan is prepaid on any day other than
the last day of the Interest Period applicable thereto, the Borrower shall also
pay any amounts owing pursuant to Section 4.11; provided, further that such
notice may be contingent on the occurrence of a refinancing or the consummation
of a sale, transfer, lease or other disposition of assets and may be revoked or
the termination date deferred if the refinancing or sale, transfer, lease or
other disposition of assets does not occur. Upon receipt of any such notice the
Administrative Agent shall promptly notify each relevant Lender thereof. If any
such notice is given, the amount specified in such notice shall be due and
payable on the date specified therein, together with (except in the case of
Revolving Loans that are Base Rate Loans and Swingline Loans) accrued interest
to such date on the amount prepaid. Partial prepayments of

 

61



--------------------------------------------------------------------------------

Eurodollar Loans shall be in an aggregate principal amount of $1,000,000 or
integral multiples of $100,000 in excess thereof. Partial prepayments of Base
Rate Loans (other than Swingline Loans) shall be in an aggregate principal
amount of $500,000 or integral multiples of $100,000 in excess thereof. Partial
prepayments of Swingline Loans shall be in an aggregate principal amount of
$100,000 or integral multiples of $50,000 in excess thereof; provided further,
that any optional prepayment of New Term Loans made pursuant to this Section 4.1
on or after the Amendment No. 5 Effective Date and prior to the date that is
twelve months following the Amendment No. 5 Effective Date with the proceeds of
Indebtedness incurred by the Borrower from a substantially concurrent borrowing
of loans provided by one or more banks, funds or other financial institutions
(other than any such borrowing pursuant to a refinancing of all the facilities
or the New Term Loans under this Agreement in connection with an acquisition,
Change of Control or transaction that is not permitted by this Agreement (prior
to giving effect to any amendment, waiver or other modification of this
Agreement that is effected in connection with such transaction)) for which the
interest rate payable thereon is, or upon satisfaction of specified conditions
could reasonably be expected to be, less than the interest rate applicable to
New Term Loans that are Eurodollar Loans at the time of such prepayment shall be
subject to the payment of a premium of 1.0% of the aggregate principal amount of
such prepayment. For the avoidance of doubt, any prepayment or repayment of New
Term Loans funded directly or indirectly with the proceeds of Capital Stock
issued by the Borrower or equity contributed to the Borrower and received after
the Amendment No. 5 Effective Date shall not require the payment of any premium
contemplated by the preceding proviso.

4.2 Mandatory Prepayments. (a) If any Indebtedness or Disqualified Capital Stock
shall be incurred or issued by any Group Member after the Amendment No. 5
Effective Date (other than Excluded Indebtedness), an amount equal to 100% of
the Net Cash Proceeds thereof shall be applied on the date of such incurrence or
issuance toward the prepayment of the Loans as set forth in Section 4.2(f).

(b) If on any date any Group Member shall receive Net Cash Proceeds from any
Asset Sale or Recovery Event then, unless a Reinvestment Notice shall be
delivered in respect thereof, such Net Cash Proceeds shall be applied on such
date toward the prepayment of the Loans as set forth in Section 4.2(f);
provided, that, notwithstanding the foregoing, on each Reinvestment Prepayment
Date, an amount equal to the Reinvestment Prepayment Amount with respect to the
relevant Reinvestment Event shall be applied toward the prepayment of the Loans
as set forth in Section 4.2(f).

(c) The Borrower shall, on each Excess Cash Flow Application Date commencing
with the Excess Cash Flow Application Date applicable to the fiscal year of the
Borrower ending September 27, 2015, apply the ECF Percentage of the excess, if
any, of (i) Excess Cash Flow for the related Excess Cash Flow Payment Period
minus (ii) Voluntary Prepayments made during such Excess Cash Flow Payment
Period toward the prepayment of the Loans as set forth in Section 4.2(f). Except
as provided below, each such prepayment and commitment reduction shall be made
on a date (an “Excess Cash Flow Application Date”) no later than ten (10) days
after the date on which the financial statements referred to in Section 7.1(a)
for the fiscal year of the Borrower with respect to which such prepayment is
made are required to be delivered to the Lenders. Notwithstanding the foregoing,
the Borrower will not be required to prepay the Loans pursuant to this clause
(c) with respect to any Excess Cash Flow for the related Excess Cash Flow

 

62



--------------------------------------------------------------------------------

Payment Period attributable to a Foreign Subsidiary if the repatriation of such
Excess Cash Flow from such Foreign Subsidiary at any time during the fiscal year
in which such Excess Cash Flow Application Date occurs would cause adverse
consequences from fees, taxes or similar impositions of Governmental Authorities
to the Borrower or would otherwise be payable as a result of the occurrence of
any one-time repatriation holidays; provided that in the event the Borrower is
required to make a payment of Excess Cash Flow attributable to a Foreign
Subsidiary, such payment shall be made no later than ten (10) days after the
Borrower becomes aware that such repatriation would not cause adverse
consequences from fees, taxes or similar impositions of Governmental Authorities
to the Borrower; provided further that in the event that the Borrower is not
required to make a payment of Excess Cash Flow attributable to a Foreign
Subsidiary during the fiscal year in which such Excess Cash Flow Application
Date occurs, no payment shall be due in any succeeding fiscal year.

(d) [RESERVED].

(e) [RESERVED].

(f) Except for prepayments required pursuant to Section 4.2(d) (such prepayment
solely to be applied to repay the Term Loans), amounts to be applied in
connection with prepayments made pursuant to this Section 4.2 shall be applied,
first, to the prepayment of the Term Loans in accordance with Section 4.8 and,
second, to prepay the Revolving Loans without any permanent reduction of the
Revolving Commitments, in each case on a pro rata basis; provided that if the
aggregate principal amount of Revolving Loans and Swingline Loans then
outstanding is less than the amount of such excess (because L/C Obligations
constitute a portion thereof), the Borrower shall, to the extent of the balance
of such excess, replace outstanding Letters of Credit and/or deposit an amount
in cash in a cash collateral account established with the Administrative Agent
for the benefit of the Lenders on terms and conditions reasonably satisfactory
to the Administrative Agent. The application of any prepayment pursuant to this
Section 4.2 shall be made, first, to Base Rate Loans and, second, to Eurodollar
Loans. Each prepayment of the Loans under this Section 4.2 shall be accompanied
by accrued interest to the date of such prepayment on the amount prepaid.

(g) [RESERVED].

(h) Any prepayment of Term Loans made pursuant to Section 4.2(a) on or prior to
the first anniversary of the Fourth Amendment Effective Date with the proceeds
of Indebtedness incurred by the Borrower from a substantially concurrent
borrowing of loans provided by one or more banks, funds or other financial
institutions (other than any such borrowing pursuant to a refinancing of all the
facilities or the Term Loans under this Agreement in connection with a Permitted
Acquisition, Change of Control or other transaction not permitted by this
Agreement (prior to giving effect to any amendment, waiver or other modification
of this Agreement that is effected in connection with such transaction)) for
which the interest rate payable thereon is, or upon satisfaction of specified
conditions could reasonably be expected to be, less than the interest rate
applicable to Term Loans that are Eurodollar Loans at the time of such
prepayment shall be subject to the payment of a premium of 1.0% of the aggregate
principal amount of such prepayment. For the avoidance of doubt, any prepayment
or repayment of Term Loans funded directly or indirectly with the proceeds of
Capital Stock issued by the Borrower or equity contributed to the Borrower and
received after the Fourth Amendment Effective Date shall not require the payment
of any premium contemplated by the preceding sentence.

 

63



--------------------------------------------------------------------------------

4.3 Conversion and Continuation Options. (a) The Borrower may elect from time to
time to convert Eurodollar Loans to Base Rate Loans by giving the Administrative
Agent prior irrevocable notice of such election, which may be given by
(A) telephone, or (B) a Committed Loan Notice (provided that any telephone
notice must be confirmed immediately by delivery to the Administrative Agent of
a Committed Loan Notice) no later than 12:00 Noon, New York City time, on the
Business Day preceding the proposed conversion date; provided that any such
conversion of Eurodollar Loans may only be made on the last day of an Interest
Period with respect thereto. The Borrower may elect from time to time to convert
Base Rate Loans to Eurodollar Loans by giving the Administrative Agent prior
irrevocable notice of such election which may be given by (A) telephone, or
(B) a Committed Loan Notice (provided that any telephone notice must be
confirmed immediately by delivery to the Administrative Agent of a Committed
Loan Notice) no later than 12:00 Noon, New York City time, on the third Business
Day preceding the proposed conversion date (which notice shall specify the
length of the initial Interest Period therefor); provided that no Base Rate Loan
under a particular Facility may be converted into a Eurodollar Loan when any
Event of Default has occurred and is continuing and the Administrative Agent has
or the Majority Facility Lenders in respect of such Facility have determined in
its or their sole discretion not to permit such conversions. Upon receipt of any
such notice the Administrative Agent shall promptly notify each relevant Lender
thereof.

(b) Any Eurodollar Loan may be continued as such upon the expiration of the then
current Interest Period with respect thereto by the Borrower giving irrevocable
notice to the Administrative Agent, in accordance with the applicable provisions
of the term “Interest Period” set forth in Section 1.1, of the length of the
next Interest Period to be applicable to such Loans; provided that no Eurodollar
Loan under a particular Facility may be continued as such when any Event of
Default has occurred and is continuing and the Administrative Agent has or the
Majority Facility Lenders in respect of such Facility have determined in its or
their sole discretion not to permit such continuations; and provided, further,
that if the Borrower shall fail to give any required notice as described above
in this paragraph or if such continuation is not permitted pursuant to the
preceding proviso such Loans shall be automatically converted to Base Rate Loans
on the last day of such then expiring Interest Period. Upon receipt of any such
notice the Administrative Agent shall promptly notify each relevant Lender
thereof.

4.4 Limitations on Eurodollar Tranches. Notwithstanding anything to the contrary
in this Agreement, all borrowings, conversions and continuations of Eurodollar
Loans hereunder and all selections of Interest Periods hereunder shall be in
such amounts and be made pursuant to such elections so that, (a) after giving
effect thereto, the aggregate principal amount of the Eurodollar Loans
comprising each Eurodollar Tranche shall be equal to $1,000,000 or integral
multiples of $100,000 in excess thereof and (b) no more than fifteenten
(1510) Eurodollar Tranches shall be outstanding at any one time.

4.5 Interest Rates and Payment Dates. (a) Each Eurodollar Loan shall bear
interest for each day during each Interest Period with respect thereto at a rate
per annum equal to the Eurodollar Rate determined for such day plus the
Applicable Margin.

 

64



--------------------------------------------------------------------------------

(b) Each Base Rate Loan shall bear interest at a rate per annum equal to the
Base Rate plus the Applicable Margin.

(c) If an Event of Default shall have occurred and be continuing, at the
election of the Required Lenders, all outstanding Loans, Reimbursement
Obligations, commitment fees and other amounts payable hereunder (whether or not
overdue) shall bear interest at a rate per annum equal to (i) in the case of the
Loans, the rate that would otherwise be applicable thereto pursuant to the
foregoing provisions of this Section plus 2%, (ii) in the case of Reimbursement
Obligations, the non-default rate applicable to Base Rate Loans under the
Revolving Facility plus 2% and (iii) in the case of any such other amounts that
do not relate to a particular Facility, the non-default rate then applicable to
Base Rate Loans under the Revolving Facility plus 2%, in each case from the date
of such election until such Event of Default is no longer continuing; provided
that the foregoing interest rate shall apply automatically, without any election
of the Required Lenders, in the case of any Event of Default under
Section 9.1(a) or (f).

(d) Interest shall be payable in arrears on each Interest Payment Date; provided
that interest accruing pursuant to paragraph (c) of this Section shall be
payable from time to time on demand.

(e) Notwithstanding anything to the contrary contained in any Loan Document, the
interest paid or agreed to be paid under the Loan Documents shall not exceed the
maximum rate of non-usurious interest permitted by applicable law (the “Maximum
Rate”). If any Agent or any Lender shall receive interest in an amount that
exceeds the Maximum Rate, the excess interest shall be applied to the principal
of the Loans or, if it exceeds such unpaid principal, refunded to the Borrower.
In determining whether the interest contracted for, charged, or received by an
Agent or a Lender exceeds the Maximum Rate, such Person may, to the extent
permitted by applicable law, (i) characterize any payment that is not principal
as an expense, fee, or premium rather than interest, (ii) exclude voluntary
prepayments and the effects thereof, and (c) amortize, prorate, allocate, and
spread in equal or unequal parts the total amount of interest throughout the
contemplated term of the Obligations hereunder.

(f) Notwithstanding anything to the contrary contained in any Loan Document, all
interest rate calculations for all periods prior to the Amendment No. 5
Effective Date shall be made in accordance with the Existing Creditthis
Agreement as in effect immediately prior to the Amendment No. 5 Effective Date.

4.6 Computation of Interest and Fees; Failure to Satisfy Conditions Precedent;
Obligations of Lenders Several. (a) Interest and fees payable pursuant hereto
shall be calculated on the basis of a 360-day year for the actual days elapsed,
except that, with respect to Base Rate Loans the rate of interest on which is
calculated on the basis of clause (a) or (b) of the definition of Base Rate, the
interest thereon shall be calculated on the basis of a 365- (or 366-, as the
case may be) day year for the actual days elapsed. The Administrative Agent
shall as soon as practicable notify the Borrower and the relevant Lenders of
each determination of a Eurodollar Rate. Any change in the interest rate on a
Loan resulting from a change in the Base Rate or the EurocurrencyEurodollar
Reserve RequirementsPercentage shall become effective as of the opening of
business on the day on which such change becomes effective. The Administrative
Agent shall as soon as practicable notify the Borrower and the relevant Lenders
of the effective date and the amount of each such change in interest rate.

 

65



--------------------------------------------------------------------------------

(b) Each determination of an interest rate by the Administrative Agent pursuant
to any provision of this Agreement shall be conclusive and binding on the
Borrower and the Lenders in the absence of manifest error. The Administrative
Agent shall, at the request of the Borrower, promptly deliver to the Borrower a
statement showing the quotations used by the Administrative Agent in determining
any interest rate pursuant to Section 4.6(a).

(c) If any Lender makes available to the Administrative Agent funds for any Loan
to be made by such Lender as provided in the foregoing provisions of this
Section 4, and such funds are not made available to the Borrower by the
Administrative Agent because the conditions to the applicable extension of
credit set forth in Section 6 are not satisfied or waived in accordance with the
terms hereof, the Administrative Agent shall return such funds (in like funds as
received from such Lender) to such Lender, without interest.

(d) The obligations of the Lenders hereunder to make Term Loans and Revolving
Loans, to fund participations in Letters of Credit and Swingline Loans and to
make payments pursuant to Section 10.7 and 10.12 are several and not joint. The
failure of any Lender to make any Loan, to fund any such participation or to
make any payment under Section 10.7 or 10.12 on any date required hereunder
shall not relieve any other Lender of its corresponding obligation to do so on
such date, and no Lender shall be responsible for the failure of any other
Lender to so make its Loan, to purchase its participation or to make its payment
under Section 10.7 or 10.12.

4.7 Inability to Determine Interest Rate. If prior to the first day of any
Interest Period:

(a) the Administrative Agent shall have reasonably determined (which
determination shall be conclusive and binding upon the Borrower) that, by reason
of circumstances affecting the relevant market, adequate and reasonable means do
not exist for ascertaining the Eurodollar Rate for such Interest Period, or

(b) the Administrative Agent shall have received notice from the Majority
Facility Lenders in respect of the relevant Facility that the Eurodollar Rate
determined or to be determined for such Interest Period will not adequately and
fairly reflect the cost to such Lenders (as reasonably determined and
conclusively certified by such Lenders) of making or maintaining their affected
Loans during such Interest Period,

the Administrative Agent shall give telecopy or telephonic notice thereof to the
Borrower and the relevant Lenders as soon as practicable thereafter but at least
two (2) Business Days prior to the first day of such Interest Period. If such
notice is given (x) any Eurodollar Loans under the relevant Facility requested
to be made on the first day of such Interest Period shall be made as Base Rate
Loans, (y) any Loans under the relevant Facility that were to have been
converted on the first day of such Interest Period to Eurodollar Loans shall be
continued as Base Rate Loans and (z) any outstanding Eurodollar Loans under the
relevant Facility shall be converted, on the last day of the

 

66



--------------------------------------------------------------------------------

then-current Interest Period, to Base Rate Loans. Until such notice has been
withdrawn by the Administrative Agent (which notice the Administrative Agent
agrees to withdraw promptly upon a determination that the condition or situation
which gave rise to such notice no longer exists), no further Eurodollar Loans
under the relevant Facility shall be made or continued as such, nor shall the
Borrower have the right to convert Loans under the relevant Facility to
Eurodollar Loans.

4.8 Pro Rata Treatment; Application of Payments; Payments. (a) Each borrowing by
the Borrower from the Lenders hereunder, each payment by the Borrower on account
of any commitment fee and any reduction of the Commitments of the Lenders shall
be made pro rata according to the respective Term Percentages or Revolving
Percentages, as the case may be, of the relevant Lenders.

(b) Each payment (including each prepayment) on account of principal of and
interest on the Term Loans shall be made pro rata according to the respective
outstanding principal amounts of the Term Loans then held by the Term Lenders.
Except as expressly set forth in Section 4.1, the amount of each principal
prepayment of the Term Loans shall be applied to reduce the then remaining
installments of the Term Loans pro rata based upon the then remaining principal
amount thereof. Amounts repaid or prepaid on account of the Term Loans may not
be reborrowed.

(c) Each payment (including each prepayment) on account of principal of and
interest on the Revolving Loans shall be made pro rata according to the
respective outstanding principal amounts of the Revolving Loans then held by the
Revolving Lenders.

(d) All payments (including prepayments) to be made by the Borrower hereunder,
whether on account of principal, interest, fees or otherwise, shall be made
without setoff or counterclaim and shall be made prior to 12:00 Noon, New York
City time, on the due date thereof to the Administrative Agent, for the account
of the Lenders, at the Funding Office, in Dollars and in immediately available
funds. The Administrative Agent shall distribute such payments to the Lenders
promptly upon receipt in like funds as received. If any payment hereunder (other
than payments on the Eurodollar Loans) becomes due and payable on a day other
than a Business Day, such payment shall be extended to the next succeeding
Business Day. If any payment on a Eurodollar Loan becomes due and payable on a
day other than a Business Day, the maturity thereof shall be extended to the
next succeeding Business Day unless the result of such extension would be to
extend such payment into another calendar month, in which event such payment
shall be made on the immediately preceding Business Day. In the case of any
extension of any payment of principal pursuant to the preceding two sentences,
interest thereon shall be payable at the then applicable rate during such
extension.

(e) Unless the Administrative Agent shall have been notified in writing by any
Lender prior to a borrowing that such Lender will not make the amount that would
constitute its share of such borrowing available to the Administrative Agent,
the Administrative Agent may assume that such Lender is making such amount
available to the Administrative Agent, and the Administrative Agent may (but
shall not be required to), in reliance upon such assumption, make available to
the Borrower a corresponding amount. If such amount is not made available to the
Administrative Agent by the required time on the Borrowing Date therefor, such
Lender shall pay to the Administrative Agent, on demand, such amount with
interest thereon at a rate equal to the

 

67



--------------------------------------------------------------------------------

greater of (i) the Federal Funds Effective Rate and (ii) a rate determined by
the Administrative Agent in accordance with banking industry rules on interbank
compensation for the period until such Lender makes such amount immediately
available to the Administrative Agent. A certificate of the Administrative Agent
submitted to any Lender with respect to any amounts owing under this paragraph
shall be conclusive in the absence of manifest error. If such Lender’s share of
such borrowing is not made available to the Administrative Agent by such Lender
within three (3) Business Days of such Borrowing Date, the Administrative Agent
shall also be entitled to recover such amount with interest thereon at the rate
per annum applicable to Base Rate Loans under the relevant Facility, on demand,
from the Borrower.

(f) Unless the Administrative Agent shall have been notified in writing by the
Borrower prior to the date of any payment due to be made by the Borrower
hereunder that the Borrower will not make such payment to the Administrative
Agent, the Administrative Agent may assume that the Borrower is making such
payment, and the Administrative Agent may, but shall not be required to, in
reliance upon such assumption, make available to the Lenders their respective
pro rata shares of a corresponding amount. If such payment is not made to the
Administrative Agent by the Borrower within three (3) Business Days after such
due date, the Administrative Agent shall be entitled to recover, on demand, from
each Lender to which any amount which was made available pursuant to the
preceding sentence, such amount with interest thereon at the rate per annum
equal to the daily average Federal Funds Effective Rate. Nothing herein shall be
deemed to limit the rights of the Administrative Agent or any Lender against the
Borrower.

(g) Notwithstanding anything to the contrary contained herein, the provisions of
this Section 4.8 shall be subject to the express provisions of this Agreement
which require or permit differing payments to be made to Non-Defaulting Lenders
as opposed to Defaulting Lenders.

4.9 Requirements of Law. (a) If the adoption of, taking effect of or any change
in any Requirement of Law or in the administration, interpretation or
application thereof or compliance by any Lender or Issuing Lender with any
request, guideline or directive (whether or not having the force of law) from
any central bank or other Governmental Authority made subsequent to the date
hereof (and, for purposes of this Agreement, (x) the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder or issued in connection therewith areand (y) all requests,
rules, guidelines or directives promulgated by the Bank for International
settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States regulatory authorities, in each case
pursuant to Basel III, shall in each case be deemed to have gone into effect and
adopted subsequent to the date hereof, regardless of the date enacted, adopted
or issued):

(i) shall subject any Lender or Issuing Lender to any tax of any kind whatsoever
(other than Non-Excluded Taxes and Other Taxes which shall be governed by
Section 4.10, Taxes arising under FATCA (as defined in Section 4.10(a)(iii)),
Taxes imposed as a result of such Lender’s or Issuing Lender’s failure to
provide the forms described in Section 4.10(d) or (e), as applicable, and Taxes
relating to a change in the rate of tax on the overall net income of such Lender
or

 

68



--------------------------------------------------------------------------------

Issuing Lender) solely with respect to this Agreement, any Letter of Credit, any
participation in a Letter of Credit, any Application or any Eurodollar Loan made
by it, or change the basis of taxation of payments to such Lender or Issuing
Lender in respect thereof ;

(ii) shall impose, modify or hold applicable any reserve, special deposit,
compulsory loan or similar requirement against assets held by, deposits or other
liabilities in or for the account of, advances, loans or other extensions of
credit by, or any other acquisition of funds by, any office of such Lender or
Issuing Lender that is not otherwise included in the determination of the
Eurodollar Rate hereunder; or

(iii) shall impose on such Lender or Issuing Lender or the London interbank
market any other condition, cost or expense affecting this Agreement or
Eurodollar Loans made by such Lender or any Letter of Credit or participation
therein;

and the result of any of the foregoing is to increase the cost to such Lender or
Issuing Lender (without regard to Taxes) of making, converting into, continuing
or maintaining Eurodollar Loans or issuing or participating in Letters of
Credit, or to reduce any amount receivable hereunder in respect thereof (whether
of principal, interest or any other amount), then, in any such case, the
Borrower shall promptly pay such Lender or Issuing Lender, upon its demand, any
additional amounts necessary to compensate such Lender or Issuing Lender for
such increased cost or reduced amount receivable. If any Lender or Issuing
Lender becomes entitled to claim any additional amounts pursuant to this
paragraph, it shall promptly notify the Borrower (with a copy to the
Administrative Agent) of the event by reason of which it has become so entitled.

(b) If any Lender or Issuing Lender shall have determined that the adoption of,
taking effect of or any change in any Requirement of Law regarding capital
adequacy or liquidity requirements or in the interpretation or application
thereof or compliance by such Lender or Issuing Lender or any corporation
controlling such Lender or Issuing Lender with any request or directive
regarding capital adequacy or liquidity requirements (whether or not having the
force of law) from any Governmental Authority made subsequent to the date hereof
(and, for purposes of this Agreement, (x) the Dodd-Frank Wall Street Reform and
Consumer Protection Act and all requests, rules, guidelines or directives
thereunder or issued in connection therewith areand (y) all requests, rules,
guidelines or directives promulgated by the Bank for International settlements,
the Basel Committee on Banking Supervision (or any successor or similar
authority) or the United States regulatory authorities, in each case pursuant to
Basel III, shall in each case be deemed to have gone into effect and adopted
subsequent to the date hereof, regardless of the date enacted, adopted or
issued) shall have the effect of reducing the rate of return on such Lender’s or
Issuing Lender’s or such corporation’s capital as a consequence of its
obligations hereunder or under or in respect of any Letter of Credit to a level
below that which such Lender or Issuing Lender or such corporation could have
achieved but for such adoption, change or compliance (taking into consideration
such Lender’s or Issuing Lender’s or such corporation’s policies with respect to
capital adequacy), then from time to time, after submission by such Lender or
Issuing Lender to the Borrower (with a copy to the Administrative Agent) of a
written request therefor, the Borrower shall pay to such Lender or Issuing
Lender such additional amount or amounts as will compensate such Lender or
Issuing Lender or such corporation for such reduction.

 

69



--------------------------------------------------------------------------------

(c) A certificate as to any additional amounts payable pursuant to this Section
submitted by any Lender or Issuing Lender to the Borrower (with a copy to the
Administrative Agent) shall be conclusive in the absence of manifest error.
Failure or delay on the part of any Lender or Issuing Lender to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s or Issuing Lender’s right to demand such compensation; provided that
the Borrower shall not be required to compensate a Lender or Issuing Lender
pursuant to this Section for any amounts incurred more than one hundred and
eighty (180) days prior to the date that such Lender or Issuing Lender notifies
the Borrower of such Lender’s or Issuing Lender’s intention to claim
compensation therefor; provided that, if the circumstances giving rise to such
claim have a retroactive effect, then such one hundred and eighty (180) day
period shall be extended to include the period of such retroactive effect. The
obligations of the Borrower pursuant to this Section shall survive the
termination of this Agreement and the payment of the Loans and all other amounts
payable hereunder. The Borrower shall pay the Lender or Issuing Lender, as the
case may be, the amount shown as due on any certificate referred to above within
ten (10) days after receipt thereof.

4.10 Taxes. (a) All payments made by or on account of any Loan Party under this
Agreement or under any other Loan Document shall be made free and clear of, and
without deduction or withholding for or on account of, any present or future
income, stamp or other Taxes, now or hereafter imposed, levied, collected,
withheld or assessed by any Governmental Authority, excluding (i) net income
Taxes and franchise Taxes (imposed in lieu of net income Taxes) imposed on any
Agent or any Lender as a result of a present or former connection between such
Agent or such Lender and the jurisdiction of the Governmental Authority imposing
such Tax or any political subdivision or taxing authority thereof or therein
(other than any such connection arising solely from such Agent or such Lender
having executed, delivered or performed its obligations or received a payment
under, or enforced, this Agreement or any other Loan Document), (ii) any branch
profits Taxes imposed by the United States or any similar Tax imposed by any
other jurisdiction in which the Borrower is located, (iii) any Tax imposed as a
result of such Lender’s failure or inability to comply with the requirements of
current Section 1471 through 1474 of the Code and any(or any amended or
successor version that is substantively comparable and not materially more
onerous to comply with), any current or future regulations promulgated
thereunder or official interpretations thereof, any agreements entered into
pursuant to current Section 1471(b)(1) of the Code (or any amended or successor
version described above) and any intergovernmental agreements (and any related
laws, regulations or official administrative practices) implementing the
foregoing (“FATCA”) to establish an exemption from withholding thereunder,
(iv) any Tax imposed on a Lender (or Transferee) or the Administrative Agent
attributable to such Lender’s (or Transferee’s) or Administrative Agent’s
failure to comply with the requirements of paragraph (d) or, (e), (i) or (j) of
this Section 4.10 and (v) Taxes required to be deducted and withheld from
amounts payable to such Lender (or Transferee) on the basis of the law in effect
at the time such Lender (or Transferee) becomes a party to this Agreement (or,
in the case of a Transferee, on the date such Transferee becomes a Transferee
hereunder), except, with respect to any withholding tax that is imposed on
amounts payable to a Transferee under this Agreement, to the extent that such
Lender’s assignor (or Transferee’s transferor), if any, was entitled, at the
time of assignment to receive additional amounts from the Borrower with respect
to such amounts pursuant to this paragraph (such

 

70



--------------------------------------------------------------------------------

excluded items, “Excluded Taxes”). If, under applicable law, any Non-Excluded
Taxes or Other Taxes are required to be withheld from any amounts payable to any
Agent or any Lender hereunder, the amounts so payable to such Agent or such
Lender shall be increased to the extent necessary to yield to such Agent or such
Lender (after payment of all Non-Excluded Taxes and Other Taxes, including in
respect of any payments under this Section 4.10) interest or any such other
amounts payable hereunder at the rates or in the amounts specified in this
Agreement.

(b) (b) In addition, the Borrower shall pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.

(c) (c) Whenever any Non-Excluded Taxes or Other Taxes are paid by a Loan Party
in respect of a payment under this Agreement, as promptly as practicable
thereafter such Loan Party shall send to the Administrative Agent for its own
account or for the account of the relevant Agent or Lender, as the case may be,
a certified copy of an original official receipt received by such Loan Party or
other documentation reasonably satisfactory to the Administrative Agent showing
payment thereof. If the relevant Loan Party fails to pay any Non-Excluded Taxes
or Other Taxes when due to the appropriate taxing authority or fails to remit to
the Administrative Agent the required receipts or other required documentary
evidence, the Borrower shall indemnify the Agents and the Lenders for any
incremental taxes, interest and penalties that may become payable by any Agent
or any Lender as a result of any such failure.

(d) (d) Each Lender (or each Transferee) that is a “United States person” as
defined in Section 7701(a)(30) of the Code shall deliver to the Borrower and the
Administrative Agent (or, (x) in the case of a Participant, solely to the Lender
from which the related participation shall have been purchased and (y) in the
case of an Assignee under an assignment to an affiliate of a Lender or an
Approved Fund of a Lender that is made pursuant to Section 11.6(c), the
assigning Lender) two originals of U.S. Internal Revenue Service Form W-9, or
any subsequent versions thereof or successors thereto, properly completed and
duly executed by such Lender. Each Lender (or each Transferee) that is not a
“United States person” as defined in Section 7701(a)(30) of the Code (a
“Non-U.S. Lender”) shall deliver to the Borrower and the Administrative Agent
(or, (x) in the case of a Participant, solely to the Lender from which the
related participation shall have been purchased and (y) in the case of an
Assignee under an assignment to an affiliate of a Lender or an Approved Fund of
a Lender that is made pursuant to Section 11.6(c), the assigning Lender) two
properly completed and duly executed originals of either U.S. Internal Revenue
Service Form W-8BEN or W-8BEN-E or Form W-8ECI, as applicable, or, in the case
of a Non-U.S. Lender claiming exemption from U.S. federal income and withholding
tax under Section 871(h) or 881(c) of the Code with respect to payments of
“portfolio interest”, a statement substantially in the form of Exhibit D-1 and a
Form W-8BEN or W-8BEN-E, as applicable, or any subsequent versions thereof or
successors thereto, properly completed and duly executed by such Non-U.S. Lender
claiming complete exemption from, or a reduced rate of, U.S. federal income and
withholding tax on all payments by the Borrower under this Agreement and the
other Loan Documents. Each Non-U.S. Lender that is not the beneficial owner (for
example, where the Non-U.S. Lender is a partnership or participating Lender)
shall deliver to the Borrower and the Administrative Agent two properly
completed and duly executed originals of IRS Form W-8IMY, accompanied by IRS
Form W-8ECI, IRS Form W-8BEN or W-8BEN-E, a statement substantially in the form
of Exhibit D-2 or Exhibit D-3, IRS Form W-9, and/or other certification
documents from each beneficial owner, as applicable; provided that if the

 

71



--------------------------------------------------------------------------------

Non-U.S. Lender is a partnership and not a participating Lender and one or more
direct or indirect partners of such Non-U.S. Lender are claiming the portfolio
interest exemption, such Non-U.S. Lender may provide a statement substantially
in the form of Exhibit D-4 on behalf of each such direct and indirect partner.
Any Non-U.S. Lender shall also deliver to the Borrower and the Administrative
Agent on or prior to the date on which such Foreign Lender becomes a Lender
under this Agreement (and from time to time thereafter upon the reasonable
request of the Borrower or the Administrative Agent), two properly completed and
duly executed originals of any other documentation prescribed by applicable law
as a basis for claiming exemption from or a reduction in U.S. federal
withholding Tax, duly completed, together with such supplementary documentation
as may be prescribed by applicable law to permit the Borrower or the
Administrative Agent to determine the withholding or deduction required to be
made. Such forms shall be delivered by such Lender on or before the date it
becomes a party to this Agreement (or, (x) in the case of any Participant, on or
before the date such Participant purchases the related participation and (y) in
the case of an Assignee, on or before the date such Assignee becomes a party to
this Agreement). In addition, each Lender (or Participant or Assignee, as
applicable) shall deliver such forms promptly upon the obsolescence or
invalidity of any form previously delivered by such Lender, or upon written
request of the Borrower or any Agent. Each Lender shall promptly notify the
Borrower at any time it determines that it is no longer legally able to provide
any previously delivered certificate to the Borrower (or any other form of
certification adopted by the U.S. taxing authorities for such purpose).
Notwithstanding any other provision of this paragraph, a Lender shall not be
required to deliver any form pursuant to this paragraph that such Lender is not
legally able to deliver.

(e) (e) A Lender (or a Transferee) that is entitled to an exemption from or
reduction of non-U.S. withholding tax under the law of the jurisdiction in which
the Borrower is located, or any treaty to which such jurisdiction is a party,
with respect to payments under this Agreement shall deliver to the Borrower
(with a copy toand the Administrative Agent), at the time or times prescribed by
applicable law or reasonably requested in writing by the Borrower or the
Administrative Agent, such properly completed and duly executed documentation
prescribed by applicable law or otherwise reasonably requested by the Borrower
or Administrative Agent as will permit such payments to be made without
withholding or at a reduced rate; provided that such Lender is legally
entitledeligible to complete, execute and deliver such documentation and in such
Lender’s judgment such completion, execution or submission would not materially
prejudice the legal position of such Lender.

(f) (f) If the Administrative Agent or any Lender determines, in its sole
discretion, that it has received a refund of or credit against any Non-Excluded
Taxes or Other Taxes as to which it has been indemnified by the Borrower or with
respect to which the Borrower has paid additional amounts pursuant to this
Section 4.10, it shall pay over such refund to the Borrower (but only to the
extent of indemnity payments made, or additional amounts paid, by the Borrower
under this Section 4.10 with respect to the Non-Excluded Taxes or Other Taxes
giving rise to such refund), net of all out-of-pocket expenses ofincurred by
such Agent or such Lender in obtaining such refund and without interest (other
than any interest paid by the relevant Governmental Authority with respect to
such refund); provided, that the Borrower, upon the request of such Agent or
such Lender, agrees to repay the amount paid over to the Borrower (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) to such Agent or such Lender in the event such Agent or such Lender
is required to repay such refund to such Governmental Authority. This paragraph
shall not be construed to require any Agent or any Lender to make available its
tax returns (or any other information relating to its taxes which it deems
confidential) to the Borrower or any other Person.

 

72



--------------------------------------------------------------------------------

(g) (g) Notwithstanding anything to the contrary in this Section 4.10, if the
Internal Revenue Service determines that the Agent or any Lender is a conduit
entity participating in a conduit financing arrangement as defined in
Section 7701(1) of the Code and the regulations thereunder and the Borrower was
not a participant to such arrangement (other than as a Borrower under this
Agreement) (a “Conduit Financing Arrangement”), then (i) the Borrower shall have
no obligation to pay additional amounts or indemnify the Agent orsuch Lender for
any Taxes with respect to any payments hereunder to the extent that the amount
of such Taxes exceeds the amount that would have otherwise been withheld or
deducted had the Internal Revenue Service not made such a determination and
(ii) such Agent or Lender shall indemnify the Borrowers in full for any and all
taxes for which the Borrower is held directly liable under Section 1461 of the
Code by virtue of such Conduit Financing Arrangement; provided that such
Borrower shall (A) promptly forward to the indemnitor an official receipt of
such documentation satisfactorily evidencing such payment, (B) contest such tax
upon the reasonable request of the indemnitor and at such indemnitor’s cost and
(C) pay such indemnitor within thirty (30) days any refund of such taxes
(including interest thereon). Each Agent or Lender represents that it is not
participating in a Conduit Financing Arrangement.

(h) (h) If a payment made to a Lender under any Loan Document would be subject
to U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and, to determine thatwhether
such Lender has complied with such Lender’s obligations under FATCA or to
determine the amount, if any, to deduct and withhold from such payment. Solely
for purposes of this clause (h), “FATCA” shall include any amendments made to
FATCA after the date of this Agreement. Each Lender agrees that if any form or
certification it previously delivered expires or becomes obsolete or inaccurate
in any respect, it shall update such form or certification or promptly notify
the Borrower and the Administrative Agent in writing of its legal inability to
do so

(i) Each Lender agrees that if any documentation it previously delivered
pursuant to Section 4.10(d), (e) or (h) expires or becomes obsolete or
inaccurate in any respect, it shall update such documentation or promptly notify
the Borrower and the Administrative Agent in writing of its legal ineligibility
to do so. Notwithstanding anything to the contrary in this Section 4.10, a
Lender shall not be required to deliver any documentation pursuant to
Section 4.10(d), (e) or (h) that such Lender is not legally eligible to deliver.

 

73



--------------------------------------------------------------------------------

(j) If any successor Administrative Agent is a “United States person” within the
meaning of Section 7701(a)(30) of the Code, then such successor Administrative
Agent shall, on or prior to the date on which it becomes the Administrative
Agent, provide the Borrower with a properly completed and duly executed original
of IRS Form W-9 confirming that the successor Administrative Agent is exempt
from U.S. federal backup withholding. If any successor Administrative Agent is
not a “United States person” within the meaning of Section 7701(a)(30) of the
Code, then such successor Administrative Agent shall, on or prior to the date on
which it becomes the Administrative Agent, provide the Borrower with (i) with
respect to payments made to the successor Administrative Agent for its own
account, a properly completed and duly executed original IRS Form W-8ECI (or
other applicable IRS Form W-8), and (ii) with respect to payments made to the
successor Administrative Agent on behalf of the Lenders, a properly completed
and duly executed original IRS Form W-8IMY confirming that the successor
Administrative Agent agrees to be treated as a “United States person” for U.S.
federal withholding tax purposes. The successor Administrative Agent shall,
promptly upon the obsolescence, expiration, inaccuracy or invalidity of any form
previously delivered by the successor Administrative Agent under this clause
(j), deliver promptly to the Borrower an updated form or promptly notify the
Borrower in writing of its legal ineligibility to do so. Notwithstanding
anything to the contrary in this clause (j), the Administrative Agent shall not
be required to provide any documentation under this clause (j) that it is
legally ineligible to provide as a result of a change in applicable law
occurring after the Amendment No. 6 Effective Date.

(k) (i) The agreements in this Section shall survive the termination of this
Agreement and the payment of the Loans and all other amounts payable hereunder
or under any other Loan Document.

(l) Each Lender hereby authorizes the Administrative Agent to deliver to the
Loan Parties and to any successor Administrative Agent any documentation
provided by such Lender to the Administrative Agent pursuant to this Section
4.10.

(m) Solely for purposes of determining withholding taxes imposed under FATCA,
from and after the Amendment No. 6 Effective Date, the Borrower and the
Administrative Agent shall treat (and the Lenders hereby authorize the
Administrative Agent to treat) this Agreement and any Loans made thereunder
(including any Loans already outstanding) as not qualifying as “grandfathered
obligations” within the meaning of Treasury Regulation
Section 1.1471-2(b)(2)(i).

(n) For purposes of this Section 4.10, the term “Lender” includes the Issuing
Lender.

4.11 Indemnity. The Borrower agrees to indemnify each Lender and to hold each
Lender harmless from any loss, cost or expense that such Lender may sustain or
incur as a consequence of (a) default by the Borrower in making a borrowing of,
conversion into or continuation of Eurodollar Loans after the Borrower has given
a notice requesting the same in accordance with the provisions of this
Agreement, (b) default by the Borrower in making any prepayment of or conversion
from Eurodollar Loans after the Borrower has given a notice thereof in
accordance with the provisions of this Agreement, (c) the making of a prepayment
of, or a

 

74



--------------------------------------------------------------------------------

conversion from, Eurodollar Loans on a day that is not the last day of an
Interest Period with respect thereto or (d) any other default by the Borrower in
the repayment of such Eurodollar Loans when and as required pursuant to the
terms of this Agreement. Such indemnification may include an amount (other than
with respect to clause (d)) equal to the excess, if any, of (i) the amount of
interest that would have accrued on the amount so prepaid, or not so borrowed,
converted or continued, for the period from the date of such prepayment or of
such failure to borrow, convert or continue to the last day of such Interest
Period (or, in the case of a failure to borrow, convert or continue, the
Interest Period that would have commenced on the date of such failure) in each
case at the applicable rate of interest for such Loans provided for herein
(excluding, however, the Applicable Margin included therein, if any) over
(ii) the amount of interest (as reasonably determined by such Lender) that would
have accrued to such Lender on such amount by placing such amount on deposit for
a comparable period with leading banks in the interbank eurodollar market. A
certificate as to any amounts payable pursuant to this Section submitted to the
Borrower by any Lender shall be conclusive in the absence of manifest error.
This covenant shall survive the termination of this Agreement and the payment of
the Loans and all other amounts payable hereunder.

4.12 Change of Lending Office. Each Lender agrees that, upon the occurrence of
any event giving rise to the operation of Section 4.9 or 4.10(a), (b) or
(c) with respect to such Lender, it will, if requested by the Borrower, use
reasonable efforts (subject to overall policy considerations of such Lender) to
designate another lending office for any Loans affected by such event with the
object of avoiding the consequences of such event; provided, that such
designation is made on terms that, in the sole judgment of such Lender, cause
such Lender and its lending office(s) to suffer no economic, legal or regulatory
disadvantage or any unreimbursed costs or expenses; and provided, further, that
nothing in this Section shall affect or postpone any of the obligations of the
Borrower or the rights of any Lender pursuant to Section 4.9 or 4.10(a), (b) or
(c). The Borrower hereby agrees to pay all reasonable, documented out-of-pocket
costs and expenses incurred by any Lender in connection with any such
designation.

4.13 Replacement of Lenders. The Borrower shall be permitted to replace any
Lender that (a) requests reimbursement for amounts owing pursuant to Section 4.9
or 4.10(a) (such Lender, an “Affected Lender”), (b) is a Non-Consenting Lender
or (c) is a Defaulting Lender, with a replacement financial institution or other
entity; provided that (i) such replacement does not conflict with any
Requirement of Law, (ii) no Event of Default shall have occurred and be
continuing at the time of such replacement, (iii) in the case of an Affected
Lender, prior to any such replacement, such Lender shall have taken no action
under Section 4.12 so as to eliminate the continued need for payment of amounts
owing pursuant to Section 4.9 or 4.10(a), (iv) the replacement financial
institution or entity shall purchase, at par, all Loans and other amounts owing
to such replaced Lender on or prior to the date of replacement, (v) the Borrower
shall be liable to such replaced Lender under Section 4.11 if any Eurodollar
Loan owing to such replaced Lender shall be purchased other than on the last day
of the Interest Period relating thereto, (vi) the replacement financial
institution or entity shall be an Eligible Assignee, (vii) the replaced Lender
shall be obligated to make such replacement in accordance with the provisions of
Section 11.6 (provided that, except in the case of clause (c) hereof, the
Borrower shall be obligated to pay the registration and processing fee referred
to therein), (viii) until such time as such replacement shall be consummated,
the Borrower shall pay all additional amounts (if any) required pursuant to
Section 4.9 or 4.10(a), as the case may be, (ix) any such replacement shall not
be deemed to be a

 

75



--------------------------------------------------------------------------------

waiver of any rights that the Borrower, the Administrative Agent or any other
Lender shall have against the replaced Lender, and (x) in the case of a
Non-Consenting Lender, the replacement financial institution or entity shall
consent at the time of such assignment to each matter in respect of which the
replaced Lender was a Non-Consenting Lender.

4.14 Evidence of Debt. (a) Each Lender shall maintain in accordance with its
usual practice an account or accounts evidencing indebtedness of the Borrower to
such Lender resulting from each Loan of such Lender from time to time, including
the amounts of principal and interest payable and paid to such Lender from time
to time under this Agreement.

(b) The Administrative Agent, on behalf of the Borrower (or, in the case of an
assignment not required to be recorded in the Register in accordance with the
provisions of Section 11.6(d), the assigning Lender, acting solely for this
purpose as a non-fiduciary agent of the Borrower), shall maintain the Register
(or, in the case of an assignment not required to be recorded in the Register in
accordance with the provisions of Section 11.6(d), a Related Party Register), in
each case pursuant to Section 11.6(d), and a subaccount therein for each Lender,
in which shall be recorded (i) the amount of each Loan made hereunder and any
Note evidencing such Loan, the Type of such Loan and each Interest Period
applicable thereto, (ii) the amount of any principal or interest due and payable
or to become due and payable from the Borrower to each Lender hereunder and
(iii) both the amount of any sum received by the Administrative Agent (or, in
the case of an assignment not required to be recorded in the Register in
accordance with the provisions of Section 11.6(d), the assigning Lender)
hereunder from the Borrower and each Lender’s share thereofthe names and
addresses of the Lenders, and the Commitments of, and principal amounts (and
stated interest) of the Loans and L/C Obligations owing to, each Lender pursuant
to the terms hereof from time to time.

(c) The entries made in the Register (or where applicable, the Related Party
Register) and the accounts of each Lender maintained pursuant to Section 4.14(a)
shall, to the extent permitted by applicable law, be prima facie evidence of the
existence and amounts of the obligations of the Borrower therein recorded;
provided, however, that the failure of any Lender or the Administrative Agent to
maintain the Register (or where applicable, the Related Party Register) or any
such account, or any error therein, shall not in any manner affect the
obligation of the Borrower to repay (with applicable interest) the Loans made to
the Borrower by such Lender in accordance with the terms of this
Agreement.[Reserved]

(d) The Borrower agrees that, upon the request to the Administrative Agent by
any Lender, the Borrower will execute and deliver to such Lender a promissory
note of the Borrower evidencing any Term Loans, Revolving Loans or Swingline
Loans, as the case may be, of such Lender, substantially in the forms of Exhibit
E-1, E-2 or E-3, respectively, with appropriate insertions as to date and
principal amount.

4.15 Illegality. Notwithstanding any other provision herein, if the adoption of
or any change in any Requirement of Law or in the interpretation or application
thereof shall make it unlawful for any Lender to make or maintain Eurodollar
Loans as contemplated by this Agreement, (a) the commitment of such Lender
hereunder to make Eurodollar Loans, continue Eurodollar Loans as such and
convert Base Rate Loans to Eurodollar Loans shall forthwith be canceled and
(b) such Lender’s Loans then outstanding as Eurodollar Loans, if any, shall be

 

76



--------------------------------------------------------------------------------

converted automatically to Base Rate Loans on the respective last days of the
then current Interest Periods with respect to such Loans or within such earlier
period as required by law. If any such conversion of a Eurodollar Loan occurs on
a day which is not the last day of the then current Interest Period with respect
thereto, the Borrower shall pay to such Lender such amounts, if any, as may be
required pursuant to Section 4.11.

SECTION 5. REPRESENTATIONS AND WARRANTIES

To induce the Agents and the Lenders to enter into this Agreement and to make
the Loans and issue, amend, extend, renew or participate in the Letters of
Credit, the Borrower hereby represents and warrants to each Agent and each
Lender that:

5.1 Financial Condition. (a) The unaudited pro forma consolidated balance sheet
of the Borrower and its consolidated Subsidiaries as at July 3, 2011 and the
unaudited pro forma consolidated income statements for the twelve month period
ending as at such date (the “Zarlink Pro Forma Financial Statements”), copies of
which have heretofore been furnished to each Lender, have been prepared giving
effect (as if such events had occurred on such date) to (i) the consummation of
the Zarlink Acquisition and the Refinancing, (ii) the Term Loans to be made
under this Agreement on the Restatement Date and the use of proceeds thereof and
(iii) the payment of fees and expenses in connection with the foregoing. The Pro
Forma Financial Statements have been prepared in good faith based on the
assumptions set forth therein, which the Borrower believed to be reasonable
assumptions at the time such Pro Forma Financial Statements were prepared, and
present fairly in all material respects on a pro forma basis the estimated
financial position of the Borrower and its consolidated Subsidiaries as at and
for each of the dates and periods set forth above, assuming that the events
specified in the preceding sentence had actually occurred at such date.

(b) (i) The audited consolidated balance sheets of the Borrower and its
Subsidiaries (other than Zarlink and its Subsidiaries) for each of the 2008,
2009 and 2010 fiscal years, and the related consolidated statements of income,
stockholders’ equity and cash flows for such fiscal years, reported on by and
accompanied by an unqualified report from PricewaterhouseCoopers LLP present
fairly in all material respects the consolidated financial condition of the
Borrower and its Subsidiaries as at such date, and the consolidated results of
its operations and its consolidated cash flows for such fiscal years. (ii) The
unaudited consolidated balance sheets and related statements of income and cash
flows of the Borrower and its Subsidiaries (other than Zarlink and its
Subsidiaries) for the fiscal quarters ending January 2, 2011, April 3, 2011 and
July 3, 2011 and for each fiscal quarter ended after the second fiscal quarter
of 2011 and at least forty-five (45) days (or, in the case of the fiscal quarter
that occurs at the end of the 2011 fiscal year, ninety (90) days) prior to the
Restatement Date, present fairly in all material respects the consolidated
financial condition of the Borrower and its Subsidiaries as at such date, and
the consolidated results of its operations and its consolidated cash flows for
the period then ended (subject to normal year-end audit adjustments and the
absence of footnotes). (iii) All such financial statements delivered pursuant to
clauses (b)(i) and (b)(ii) above, including the related schedules and notes
thereto, have been prepared in accordance with GAAP applied consistently
throughout the periods involved (except, with respect to clause (b)(i), as
approved by the aforementioned firm of accountants and disclosed therein, with
respect to clause (b)(ii), as disclosed therein).

 

77



--------------------------------------------------------------------------------

(c) (i) The audited consolidated balance sheets of Zarlink and its Subsidiaries
for the 2009, 2010 and 2011 fiscal years, and the related consolidated
statements of income, stockholders’ equity and cash flows for such fiscal years,
reported on by and accompanied by an unqualified report from Deloitte and Touche
LLP, to the best knowledge of the Borrower, present fairly in all material
respects the consolidated financial condition of Zarlink and its Subsidiaries as
at such date, and the consolidated results of its operations and its
consolidated cash flows for such fiscal years. (ii) The unaudited consolidated
balance sheets and related statements of income and cash flows of Zarlink and
its Subsidiaries, to the extent delivered pursuant to Section 4(c) of Amendment
No. 2, for each fiscal quarter ended after the second fiscal quarter of 2011 and
at least forty-five (45) days (or, in the case of the fiscal quarter that occurs
at the end of the 2011 fiscal year, ninety (90) days) prior to the Restatement
Date, to the best knowledge of the Borrower, present fairly in all material
respects the consolidated financial condition of Zarlink and its Subsidiaries as
at such date, and the consolidated results of its operations and its
consolidated cash flows for the period then ended (subject to normal year-end
audit adjustments and the absence of footnotes). (iii) All such financial
statements delivered pursuant to clauses (c)(i) and (c)(ii) above, including the
related schedules and notes thereto, to the best knowledge of the Borrower, have
been prepared in accordance with GAAP applied consistently throughout the
periods involved (except, with respect to clause (c)(i), as approved by the
aforementioned firm of accountants and disclosed therein and, with respect to
clause (c)(ii) as disclosed therein).

(d) The most recent financial statements referred to in clause (b)(i) disclose
in accordance with GAAP or other applicable accounting standards all material
Guarantee Obligations, contingent liabilities and liabilities for taxes, or any
long-term leases or unusual forward or long-term commitments, including any
interest rate or foreign currency swap or exchange transaction or other
obligation in respect of derivatives.

5.2 No Change. Since October 3, 2010, there has been no development or event
that has had or could reasonably be expected to have a Material Adverse Effect.

5.3 Corporate Existence; Compliance with Law. Except as permitted under
Section 8.4, each Group Member (a) is duly organized, validly existing and in
good standing under the laws of the jurisdiction of its organization, (b) has
the organizational power and authority, and the legal right, to own and operate
its property, to lease the property it operates as lessee and to conduct the
business in which it is currently engaged, (c) is duly qualified as a foreign
entity and in good standing under the laws of each jurisdiction where its
ownership, lease or operation of property or the conduct of its business
requires such qualification, (d) is in compliance with the terms of its
Organizational Documents and (e) is in compliance with the terms of all
Requirements of Law and all Governmental Authorizations, except to the extent
that any failure under clause (a) (with respect to any Group Member that is not
a Loan Party) or clauses (b) through (e) to comply therewith could not, in the
aggregate, reasonably be expected to have a Material Adverse Effect.

5.4 Power; Authorization; Enforceable Obligations. Each Loan Party has the
organizational power and authority, and the legal right, to make, deliver and
perform the Loan Documents to which it is a party and, in the case of the
Borrower, to obtain extensions of credit hereunder. Each Loan Party has taken
all necessary organizational and other action to authorize the execution,
delivery and performance of the Loan Documents to which it is a party and, in
the case of the Borrower, to authorize the extensions of credit on the terms and
conditions of this

 

78



--------------------------------------------------------------------------------

Agreement. No consent or authorization of, filing with, notice to or other act
by or in respect of, any Governmental Authority or any other Person is required
in connection with the Transactions or with the execution, delivery,
performance, validity or enforceability of this Agreement or any of the Loan
Documents, except (a) consents, authorizations, filings and notices described in
Schedule 5.4, which consents, authorizations, filings and notices have been, or
will be, obtained or made and are in full force and effect on or before the
Restatement Date, and all applicable waiting periods shall have expired, in each
case without any action being taken by any Governmental Authority that would
restrain, prevent or otherwise impose adverse conditions on the Transactions,
other than any such consent, authorizations, filings and notices the absence of
which could not reasonably be expected to have a Material Adverse Effect, and
(b) the filings referred to in Section 5.19. Each Loan Document has been duly
executed and delivered on behalf of each Loan Party party thereto. This
Agreement constitutes, and each other Loan Document upon execution will
constitute, a legal, valid and binding obligation of each Loan Party party
thereto, enforceable against each such Loan Party in accordance with its terms,
except as enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors’ rights generally and by general equitable principles (whether
enforcement is sought by proceedings in equity or at law).

5.5 No Legal Bar. The execution, delivery and performance of this Agreement and
the other Loan Documents, the issuance of Letters of Credit, the borrowings
hereunder and the use of the proceeds thereof will not violate (a) its
Organizational Document, (b) any Requirement of Law, Governmental Authorization
or any Contractual Obligation of any Group Member and (c) will not result in, or
require, the creation or imposition of any Lien on any of their respective
properties or revenues pursuant to its Organizational Documents, any Requirement
of Law or any such Contractual Obligation (other than the Liens created by the
Security Documents and the Permitted Liens), except for any violation set forth
in clauses (b) or (c) which could not reasonably be expected to have a Material
Adverse Effect.

5.6 Litigation. No litigation, investigation or proceeding of or before any
arbitrator or Governmental Authority is pending or, to the knowledge of the
Borrower, threatened in writing by or against any Group Member or against any of
their respective properties or revenues (a) with respect to any of the Loan
Documents, which would in any respect impair the enforceability of the Loan
Documents, taken as a whole or (b) that could reasonably be expected to have a
Material Adverse Effect.

5.7 No Default. No Group Member is in default under or with respect to any of
its Contractual Obligations in any respect that could reasonably be expected to
have a Material Adverse Effect. No Default or Event of Default has occurred and
is continuing.

5.8 Ownership of Property; Liens. Each Group Member has title in fee simple (or
local law equivalent) to all of its owned real property, a valid leasehold
interest in all its leased real property, and good title to, or a valid
leasehold interest in, license of, or right to use, all its other tangible
Property material to its business, in all material respects, and no such
Property is subject to any Lien except as permitted by Section 8.3. As of the
Restatement Date, no condemnation has been commenced or, to the Borrower’s
knowledge, is contemplated with respect to all or any portion of any real
property a Group Member has an interest in or for the relocation of roadways
providing access to such property.

 

79



--------------------------------------------------------------------------------

5.9 Intellectual Property. All Intellectual Property owned by the Group Members
is owned free and clear of all Liens (other than (i) as permitted by
Section 8.3, (ii) licenses listed on Schedule 5.9, (iii) other licenses granted
in the ordinary course of business (including in connection with the sale or
provision by Group Members of products or services), (iv) the security interest
granted to the Collateral Agent for the benefit of the Secured Parties pursuant
to the Guarantee and Collateral Agreement, (v) licenses under which a Group
Member is the licensor in existence as of the date hereof (including in
connection with the sale or provision by a Group Member of products or services)
and (vi) licenses to other Group Members). Except as could not reasonably be
expected to have a Material Adverse Effect, to the knowledge of any Loan Party:
(a) the conduct of, and the use of Intellectual Property in, the business of the
Group Members (including the products and services of the Group Members) does
not infringe, misappropriate, or otherwise violate the Intellectual Property
rights of any other Person; (b) in the last two (2) years, there has been no
such claim asserted in writing (including in the form of offers or invitations
to obtain a license) asserted or, to the knowledge of any Loan Party, threatened
against any Group Member; (c) there is no valid basis for a claim of
infringement, misappropriation, or other violation of Intellectual Property
rights against any Group Member; (d) no Person is infringing, misappropriating,
or otherwise violating any Intellectual Property of any Group Member, and there
has been no such claim asserted or threatened against any third party by any
Group Member, or to the knowledge of any Loan Party, any other Person; (e) no
Software included in the Collateral is subject to the terms of any “open source”
or other similar license that provides for any source code of such Software to
be disclosed, licensed, publicly distributed, or dedicated to the public; and
(f) each Group Member has at all times complied with all applicable laws, as
well as its own rules, policies, and procedures, relating to privacy, data
protection, and the collection and use of personal information collected, used,
or held for use by such Group Member.

5.10 Taxes. Each Loan Party has filed or caused to be filed all federal, state
and other material tax returns that are required to be filed by it and all such
tax returns are true, correct, and complete in all material respects; each Loan
Party has paid all federal, state and other material taxes and any assessments
made against it or any of its property by any Governmental Authority (other than
any which are not yet due or the amount or validity of which are currently being
contested in good faith by appropriate proceedings and with respect to which
reserves in conformity with GAAP have been provided on the books of the relevant
Loan Party); no tax Lien has been filed (other than for taxes not yet due or the
amount or validity of which are currently being contested in good faith by
appropriate proceedings and with respect to which reserves in conformity with
GAAP have been provided on the books of the relevant Loan Party) and, no Loan
Party is aware of any proposed or pending tax assessments, deficiencies or
audits that could be reasonably expected to, individually or in the aggregate,
result in a Material Adverse Effect.

5.11 Federal Regulations. No part of the proceeds of any extension of credit
under this Agreement will be used for any purpose that violates or would be
inconsistent with the provisions of Regulation T, U or X of the Board. If
requested by any Lender or the Administrative Agent, the Borrower will furnish
to the Administrative Agent and each Lender a statement to the foregoing effect
in conformity with the requirements of FR Form G-3 or FR Form U 1, as
applicable, referred to in Regulation U.

 

80



--------------------------------------------------------------------------------

5.12 Labor Matters. Except as, in the aggregate, could not reasonably be
expected to have a Material Adverse Effect: (a) there are no strikes or other
labor disputes against any Group Member pending or, to the knowledge of the
Borrower, threatened; (b) hours worked by and payment made to employees of each
Group Member have not been in violation of the Fair Labor Standards Act, as
amended, or any other applicable Requirement of Law dealing with such matters;
and (c) all payments due from any Group Member on account of employee health and
welfare insurance have been paid or accrued as a liability on the books of the
relevant Group Member.

5.13 ERISA. Neither a Reportable Event nor an “accumulated funding deficiency”
(within the meaning of Section 412 of the Code or Section 302 of ERISA) has
occurred during the five-year period prior to the date on which this
representation is made or deemed made with respect to any Single Employer Plan,
and each Plan has complied in all respects with the applicable provisions of
ERISA and the Code except where such “accumulated funding deficiency” or failure
could not reasonably be expected to have a Material Adverse Effect. No
termination of a Single Employer Plan has occurred, and no Lien against the
Borrower or any Commonly Controlled Entity in favor of the PBGC or a Single
Employer Plan or a Multiemployer Plan has arisen, during such five-year period.
The present value of all accrued benefits under each Single Employer Plan (based
on those assumptions used to fund such Plans) did not, as of the last annual
valuation date prior to the date on which this representation is made or deemed
made, exceed the value of the assets of such Plan allocable to such accrued
benefits by more than $50,000,000. Neither the Borrower nor any Commonly
Controlled Entity has had a complete or partial withdrawal from any
Multiemployer Plan that has resulted or could reasonably be expected to result
in a material liability under ERISA, and neither the Borrower nor any Commonly
Controlled Entity would become subject to any material liability under ERISA if
the Borrower or any such Commonly Controlled Entity were to withdraw completely
from all Multiemployer Plans as of the valuation date most closely preceding the
date on which this representation is made or deemed made. No such Multiemployer
Plan is in Reorganization or Insolvent.

5.14 Investment Company Act; Other Regulations. No Loan Party is an “investment
company”, or a company “controlled” by an “investment company”, within the
meaning of the Investment Company Act of 1940, as amended. No Loan Party is
subject to regulation under any Requirement of Law (other than Regulation X of
the Board, as amended) that limits its ability to incur Indebtedness.

5.15 Subsidiaries. (a) Except as disclosed to the Administrative Agent by the
Borrower in writing from time to time after the Restatement Date, Schedule 5.15
sets forth (i) the name and jurisdiction of formation or incorporation of each
Group Member and, as to each such Group Member (other than the Borrower and
Zarlink and its Subsidiaries), states the authorized and issued capitalization
of such Group Member, the beneficial and record owners thereof and the
percentage of each class of Capital Stock owned by any Loan Party and (ii) each
Immaterial Subsidiary as of the Restatement Date, (b) except as disclosed to the
Administrative Agent by the Borrower in writing from time to time after the
Restatement Date, there are no outstanding subscriptions, options, warrants,
calls, rights or other agreements or commitments (other than stock options
granted to employees, independent contractors or directors and directors’
qualifying shares) of any nature relating to any Capital Stock of any Group
Member (other than the Borrower and Zarlink and its Subsidiaries), except as
created by the Loan Documents or as permitted hereby, and (c) as of the
Restatement Date, each Domestic Subsidiary that is not a Subsidiary Guarantor is
an Immaterial Subsidiary. Except as listed on Schedule 5.15, as of the
Restatement Date, no Group Member owns any interests in any joint venture,
partnership or similar arrangements with any Person (other than Zarlink and its
Subsidiaries).

 

81



--------------------------------------------------------------------------------

5.16 Use of Proceeds. The proceeds of any New Term Loans made on the Amendment
No. 5 Effective Date shall be used to refinance the Existing Initial Term Loans
and to pay related fees and expenses. Prior to and after the Amendment No. 5
Effective Date, the proceeds of the Revolving Loans shall be used, together with
the proceeds of the Swingline Loans and the Letters of Credit, for general
corporate purposes of the Borrower and its Subsidiaries.

5.17 Environmental Matters. Except as, in the aggregate, could not reasonably be
expected to have a Material Adverse Effect:

(a) the facilities and properties owned, leased or operated by any Group Member
(the “Properties”) do not contain, and have not previously contained, any
Materials of Environmental Concern in amounts or concentrations or under
circumstances that constitute or constituted a violation of, or could reasonably
be expected to give rise to liability under, any Environmental Law;

(b) no Group Member has received any written notice of violation, nor has
knowledge of any alleged violation, non-compliance, liability or potential
liability regarding environmental matters or compliance with Environmental Laws
with regard to any of the Properties or the business operated by any Group
Member, nor does the Borrower have knowledge or reason to believe that any such
notice will be received or is being threatened;

(c) Materials of Environmental Concern have not been transported or disposed of
from the Properties by any Group Member or, to the Borrower’s knowledge, by any
other person in violation of, or in a manner or to a location that could
reasonably be expected to give rise to liability under, any Environmental Law,
nor have any Materials of Environmental Concern been generated, treated, stored
or disposed of by any Group Member or, to the Borrower’s knowledge, by any other
person at, on or under any of the Properties in violation of, or in a manner
that could reasonably be expected to give rise to liability under, any
applicable Environmental Law;

(d) no judicial proceeding or governmental or administrative action is pending
or, to the knowledge of the Borrower, threatened, under any Environmental Law to
which any Group Member is or, to the Borrower’s knowledge, will be named as a
party with respect to the Properties or the business operated by any Group
Member, nor are there any consent decrees or other decrees, consent orders,
administrative orders or other orders, or other administrative or judicial
requirements outstanding under any Environmental Law with respect to the
Properties or the business operated by any Group Member;

(e) there has been no release or threat of release of Materials of Environmental
Concern by any Group Member or, to the Borrower’s knowledge, by any other person
at or from the Properties, or arising from or related to the operations of any
Group Member in connection with the Properties or otherwise in connection with
the business operated by any Group Member, in violation of or in amounts or in a
manner that could reasonably be expected to give rise to liability under
Environmental Laws;

 

82



--------------------------------------------------------------------------------

(f) the Properties and all operations at the Properties are in compliance, and
have in the last five (5) years been in compliance, with all applicable
Environmental Laws; and

(g) no Group Member has assumed any liability of any other Person under
Environmental Laws.

5.18 Accuracy of Information, etc. No written statement contained in this
Agreement, any other Loan Document or any other document, certificate or
statement furnished by any Loan Party to the Administrative Agent or the
Lenders, or any of them, for use in connection with the transactions
contemplated by this Agreement or the other Loan Documents, when taken as a
whole, contained as of the date such statement, information, document or
certificate was furnished, any untrue statement of a material fact or omitted to
state a material fact necessary to make the statements contained herein or
therein not misleading in light of the circumstances under which such statements
were made after giving effect to any supplements thereto; provided, however,
that (a) with respect to the projections, other pro forma financial information
and information of a general economic or industry-specific nature contained in
the materials referenced above, the Borrower represents only that the same were
prepared in good faith and are based upon assumptions believed by management of
the Borrower to be reasonable at the time made, it being recognized by the
Lenders that such financial information as it relates to future events is not to
be viewed as fact and that actual results during the period or periods covered
by such financial information may differ from the projected results set forth
therein by a material amount and (b) on or prior to the Zarlink Compulsory
Acquisition Closing Date or the Zarlink Subsequent Acquisition Closing Date, as
the case may be, the representations and warranties in this Section 5.18 with
respect to Zarlink, its Subsidiaries and their business shall only be made to
the best knowledge of the Borrower.

5.19 Security Documents. (a) The Guarantee and Collateral Agreement and each
other Security Document is effective to create in favor of the Collateral Agent,
for the benefit of the Secured Parties, a valid security interest in the
Collateral described therein and proceeds thereof (to the extent a security
interest can be created therein under the Uniform Commercial Code). In the case
of the Pledged Equity Interests described in the Guarantee and Collateral
Agreement and each Foreign Pledge Agreement, when stock or interest certificates
representing such Pledged Equity Interests (along with properly completed stock
or interest powers endorsing the Pledged Equity Interest and executed by the
owner of such shares or interests are delivered to the Collateral Agent) or such
other actions specified in each Foreign Pledge Agreement are taken, and in the
case of the other Collateral described in the Guarantee and Collateral Agreement
or any other Security Document (other than deposit accounts), when financing
statements and other filings specified on Schedule 5.19 in appropriate form are
filed in the offices specified on Schedule 5.19, the Collateral Agent, for the
benefit of the Secured Parties, shall have a fully perfected Lien on, and
security interest in, all right, title and interest of the Loan Parties in such
Collateral and the proceeds thereof, as security for the Obligations, in each
case prior and superior in right to any other Person (except Liens permitted by
Section 8.3). In the case of Collateral that consists of deposit accounts, when
a Control Agreement is executed and delivered by all parties thereto with
respect to such accounts, the Collateral Agent, for the benefit of the Secured
Parties, shall have a fully perfected Lien on, and security interest in, all
right, title and interest of the Loan Parties in such Collateral and the
proceeds thereof, as security for the Obligations, prior and superior to any
other Person except as provided under the applicable Control Agreement with
respect to the financial institution party thereto.

 

83



--------------------------------------------------------------------------------

(b) Each of the Mortgages (if any) is effective to create in favor of the
Collateral Agent, for the benefit of the Secured Parties, a valid Lien on the
Mortgaged Properties described therein and proceeds thereof, and when the
Mortgages are filed in the offices specified therein, each such Mortgage shall
constitute a fully perfected Lien on, and security interest in, all right, title
and interest of the Loan Parties in the Mortgaged Properties and the proceeds
thereof, as security for the Obligations (as defined in the relevant Mortgage),
in each case prior and superior in right to any other Person (except Liens
permitted by Section 8.3). Schedule 5.19(b) lists, as of the Restatement Date,
each parcel of owned real property located in the United States and held by the
Borrower or any of its Subsidiaries that has a value, in the reasonable opinion
of the Borrower, in excess of $10,000,000.

5.20 Solvency. The Borrower and the other Loan Parties (on a consolidated
basis), after giving effect to the Transactions and the incurrence of all
Indebtedness and obligations being incurred in connection herewith and
therewith, will be and will continue to be Solvent.

5.21 Senior Indebtedness. The Obligations constitute “senior debt,” “senior
indebtedness,” “designated senior debt”, “guarantor senior debt” or “senior
secured financing” (or any comparable term) of each Loan Party under and as
defined in any Junior Financing Documentation.

5.22 Certain Documents. The Borrower has delivered to the Administrative Agent a
complete and correct copy of the Zarlink Offer Documents, as applicable,
including any amendments, supplements or modifications with respect to any of
the foregoing.

5.23 Anti-Terrorism Laws. (a) No Loan Party, or, toNone of the knowledge
ofBorrower, any Loan Party, any of its Subsidiaries or any of their respective
Subsidiaries or their respective directors or officers (limited, in the case of
directors and officers of Subsidiaries of the Borrower, to the knowledge of a
Responsible Officer of the Borrower), nor, to the knowledge of a Responsible
Officer of the Borrower, any of their respective employees, is in violation of
any Anti-Terrorism Law or engages in or conspires to engage in any transaction
that evades or avoids, or has the purpose of evading or avoiding, or attempts to
violate, any of the prohibitions set forth in any Anti-Terrorism Law.

(b) None of the Loan PartiesBorrower, any Loan Party or any of their respective
Subsidiaries or their respective directors or officers (limited, in the case of
directors and officers of Subsidiaries of the Borrower, to the knowledge of a
Responsible Officer of the Borrower), nor, to the knowledge of the Loan Parties,
any Subsidiaries of any Loan Party ora Responsible Officer of the Borrower, any
of their respective employees or agents acting or benefiting in any capacity in
connection with the Loans, Letters of Credit or other transactions hereunder, is
any of the following (each a “Blocked Person”):

(i) a Person that is listed in the annex to, or is otherwise subject to the
provisions of, Executive Order No. 13224;

 

84



--------------------------------------------------------------------------------

(ii) a Person owned or controlled by, or acting for or on behalf of, any Person
that is listed in the annex to, or is otherwise subject to the provisions of,
Executive Order No. 13224;

(iii) a Person with which any Lender is prohibited from dealing or otherwise
engaging in any transaction by any Anti-Terrorism Law;

(iv) a Person that commits, threatens or conspires to commit or supports
“terrorism” as defined in Executive Order No. 13224;

(v) a Person that is named as a “specially designated national” on the most
current list published by the United States Treasury Department’s Office of
Foreign Asset Control at its official website or any replacement website or
other replacement official publication of such list; or

(vi) a Person who is affiliated or associated with a person listed above.

(c) No Loan Party, or toNone of the knowledge of any Loan Party, any of
itsBorrower, any Loan Party or any of their respective Subsidiaries or their
respective directors or officers (limited, in the case of directors and officers
of Subsidiaries of the Borrower, to the knowledge of a Responsible Officer of
the Borrower), nor, to the knowledge of a Responsible Officer of the Borrower,
any of their respective employees or agents acting in any capacity in connection
with the Loans, Letters of Credit or other transactions hereunder (i) conducts
any business or engages in making or receiving any contribution of funds, goods
or services to or for the benefit of any Blocked Person or (ii) deals in, or
otherwise engages in any transaction relating to, any property or interests in
property blocked pursuant to Executive Order No. 13224.

5.24 Anti-Corruption Laws. The Borrower and its Subsidiaries have conducted
their businesses in compliance with the United States Foreign Corrupt Practices
Act of 1977 and the UK Bribery Act 2010, and have instituted and maintained
policies and procedures designed to promote and achieve compliance with such
laws.

SECTION 6. CONDITIONS PRECEDENT

6.1 Conditions to Initial Extension of Credit. The agreement of each Lender to
make the initial extension of credit requested to be made by it on the
Restatement Date is subject to the satisfaction or waiver, prior to or
concurrently with the making of such extension of credit on the Restatement
Date, of the following conditions precedent:

(a) Loan Documents. The Administrative Agent shall have received (i) Amendment
No. 2 (to which this Exhibit A is attached), executed and delivered by the
Borrower, the Administrative Agent, the Collateral Agent and each Requisite
Lender (as defined therein), (ii) the Reaffirmation Agreement, executed and
delivered by the Borrower, each Subsidiary Guarantor, the Administrative Agent
and the Collateral Agent, and all other documentation required to be executed in
connection therewith, (iii) the Intercompany Note, executed and delivered by
each Loan Party not already a party thereto, (iv) a perfection certificate in
customary form and substance and (v) a Note issued in the name of Morgan Stanley
Senior Funding, Inc.

 

85



--------------------------------------------------------------------------------

(b) Transactions. The following transactions shall have been or shall
concurrently be consummated, in each case on terms and conditions reasonably
satisfactory to each Agent and each Lender:

(i) (x) The first take-up of Zarlink Shares pursuant to the Zarlink Offer shall
be effected concurrently with the funding of the Loans, (A) in compliance with
law in all material respects and (B) in accordance with the Zarlink Offer
Documents in all material respects and (y) the Zarlink Offer Documents shall be
in full force and effect with no provisions thereof (or, as the case may be,
schedules or exhibits thereto) amended, waived or otherwise modified or
supplemented (including any change in the purchase price or any reduction in the
minimum tender offer condition, but excluding any Zarlink Offer Extension) that
is materially adverse to the interests of the Lenders or the Lead Arranger
without the prior written consent of the Lead Arranger and the Administrative
Agent (which approval shall not be unreasonably withheld, delayed or
conditioned);

(ii) The Borrower shall have furnished to the Lead Arranger and the
Administrative Agent reasonably detailed calculations of the Zarlink Acquisition
Consideration Blocked Amount, if any, as of the Restatement Date (after giving
effect to the first take-up of the Zarlink Shares pursuant to the Zarlink Offer
and the payments to be made in connection therewith) and shall certify that the
remaining commitment under the Revolving Facility and the Term Facility (after
the refinancing of the Existing Initial Term Loans and after the reductions
thereto on the Restatement Date), if any, and cash on hand of the Borrower,
Zarlink and their respective Subsidiaries shall equal or exceed the Zarlink
Acquisition Consideration Blocked Amount, if any;

(iii) The Administrative Agent shall have a first priority perfected lien on the
Zarlink Acquisition Consideration Blocked Amount, if any; and

(iv) The Lead Arranger shall have received or shall concurrently receive
reasonably satisfactory evidence that no Group Members (excluding Zarlink and
its Subsidiaries) shall have any Indebtedness or preferred Disqualified Capital
Stock outstanding other than pursuant to the Loan Documents or Indebtedness
permitted pursuant to Section 8.2 hereof.

(c) Pro Forma Financial Statements; Financial Statements. The Lead Arranger
shall have received (i) the Zarlink Pro Forma Financial Statements and (ii) the
pro forma forecasts of the financial performance of the Borrower and its
Subsidiaries, (x) on an annual basis, through the Term Loan Maturity Date (as in
effect on the Restatement Date) and (y) on a quarterly basis, through the first
year following the Restatement Date. The Lead Arranger has received the other
financial statements described in Section 5.1 (it being agreed that (i) the
financial statements of the Borrower for each of the 2008, 2009 and 2010 fiscal
years and Zarlink for each of the 2009, 2010 and 2011 fiscal years, (ii) the
financial statements of the Borrower for the fiscal quarters ending

 

86



--------------------------------------------------------------------------------

January 2, 2011, April 3, 2011 and July 3, 2011 have been received and
(iii) with respect to Zarlink, financial statements shall only be required
pursuant to Section 5.1 to the extent such financial statements become available
to the Borrower either publicly or by delivery of such financial statements by
Zarlink or its Subsidiaries to the Borrower).

(d) Approvals. All necessary material governmental and third party consents and
approvals (including, without limitation, under the Investment Canada Act and
the Competition Act Canada, if required) required to be obtained by the Borrower
and its Subsidiaries for the Zarlink Offer to be consummated shall have been
obtained and be effective and all applicable waiting periods shall have expired
without any adverse action being taken by any Governmental Authority.

(e) Lien Searches. The Administrative Agent shall have received the results of a
recent lien search in each of the jurisdictions where assets of the Loan Parties
are located, and such search shall reveal no Liens on any of the assets of the
Loan Parties except for Liens permitted by Section 8.3 or discharged on or prior
to the Restatement Date pursuant to documentation reasonably satisfactory to the
Administrative Agent.

(f) Fees. The Lenders, the Lead Arranger and the Agents shall have received all
fees required to be paid and all accrued reasonable, documented out-of-pocket
expenses required hereunder to be paid and for which invoices have been
presented (including the reasonable fees and expenses of legal counsel) in
respect of the Transactions, on or before the Restatement Date.

(g) Closing Certificate. The Administrative Agent shall have received a
certificate of each Loan Party, dated the Restatement Date, substantially in the
form of Exhibit F, with appropriate insertions and attachments including the
certificate of incorporation or certificate of formation, as applicable, of each
Loan Party certified by the relevant authority of the jurisdiction of
organization of such Loan Party.

(h) Legal Opinions. The Administrative Agent shall have received (i) the legal
opinion of O’Melveny & Myers LLP counsel to the Borrower and its Subsidiaries,
substantially in the form of Exhibit G-1 and (ii) the legal opinion of Baker &
Daniels LLP, Indiana counsel to the Borrower and its Subsidiaries, substantially
in the form of Exhibit G-2. Such legal opinion shall cover such other matters
incident to the transactions contemplated by Amendment No. 2 and this Agreement
as the Administrative Agent may reasonably require that are customary for
transactions of this kind.

(i) Pledged Equity Interests; Stock Powers; Pledged Notes. The Collateral Agent
shall have received (i) the certificates representing the shares of Capital
Stock pledged pursuant to the Guarantee and Collateral Agreement, if applicable,
together with an undated stock power for each such certificate executed in blank
by a duly authorized officer of the pledgor thereof and (ii) each promissory
note (if any) pledged to the Administrative Agent pursuant to the Guarantee and
Collateral Agreement endorsed (without recourse) in blank (or accompanied by an
executed transfer form in blank) by the pledgor thereof.

 

87



--------------------------------------------------------------------------------

(j) Filings, Registrations and Recordings. Each document (including any Uniform
Commercial Code financing statement, but excluding any Intellectual Property
Security Agreement) required by the Security Documents or under law or
reasonably requested by the Collateral Agent to be filed, registered or recorded
in order to create in favor of the Collateral Agent, for the benefit of the
Secured Parties, a perfected Lien on the Collateral described therein, prior and
superior in right to any other Person (other than with respect to Liens
expressly permitted by Section 8.3), shall be in proper form for filing,
registration or recordation.

(k) Solvency Certificate. The Administrative Agent shall have received a
solvency certificate in the form of Exhibit J, executed as of the Restatement
Date by the chief financial officer of the Borrower.

(l) Insurance. The Administrative Agent shall have received insurance
certificates satisfying the requirements of Section 5.3(b) of the Guarantee and
Collateral Agreement.

(m) Patriot Act, Etc. The Administrative Agent shall have received all
documentation and other information required by bank regulatory authorities
under applicable “know your customer” and anti-money laundering rules and
regulations, including the Patriot Act, as reasonably requested by the
Administrative Agent.

(n) Zarlink Closing Date Material Adverse Effect. Since July 19, 2011, there has
been no development or event that has had or could reasonably be expected to
have a Zarlink Closing Date Material Adverse Effect and the Zarlink Offer shall
not cause a Zarlink Closing Date Material Adverse Effect.

(o) Representations and Warranties. Each of the representations and warranties
made by any Loan Party in or pursuant to Sections 5.3(a) and (b), 5.4, 5.5,
5.11, 5.14, 5.15(c), 5.19 and 5.20 shall be true and correct in all material
respects on and as of such date as if made on and as of such date (except to the
extent made as of a specific date, in which case such representation and
warranty shall be true and correct in all material respects on and as of such
specific date).

(p) Zarlink Acquisition Agreement Representations and Warranties. Each of the
representations and warranties made by Zarlink in the Zarlink Acquisition
Agreement that are material to the interests of the Lenders shall be true and
correct as of such date as if made on and as of such date, but solely to the
extent the Borrower or Zarlink Offeror has the right (without regard to any
notice requirement) to terminate its obligations under the Acquisition Agreement
(or would be permitted to decline to consummate the Zarlink Offer or the Zarlink
Compulsory Acquisition or the Zarlink Subsequent Acquisition Transaction, as the
case may be) as a result of a breach or inaccuracy of any such representation or
warranty in the Zarlink Acquisition Agreement.

(q) Notices. The Borrower shall have delivered to the Administrative Agent the
notice of borrowing for the extension of credit in accordance with this
Agreement.

Notwithstanding anything to the contrary contained above in this Section 6.1, to
the extent any Collateral is not provided (or any related required actions under
this Section 6.1 are not taken) on the Restatement Date after the Loan Parties’
use of commercially reasonable efforts to do so, the delivery of such Collateral
(and the taking of the related required actions) shall not

 

88



--------------------------------------------------------------------------------

constitute a condition precedent to the effectiveness of this Agreement on the
Restatement Date but shall instead be required to be delivered (or taken) after
the Restatement Date in accordance with the requirements of Section 7.10, except
that (A) with respect to the perfection of security interests in UCC Filing
Collateral, the Borrower shall be obligated to deliver or cause to be delivered
necessary Uniform Commercial Code financing statements to the Collateral Agent
in proper form for filing and to irrevocably authorize and to cause the
applicable Loan Parties to irrevocably authorize, the Collateral Agent to file
necessary Uniform Commercial Code financing statements and (B) with respect to
perfection of security interests in Stock Certificates (other than Stock
Certificates of Zarlink or any of its Subsidiaries), the Borrower shall be
obligated to use commercially reasonable efforts to deliver to the Collateral
Agent Stock Certificates together with undated stock powers in blank (or other
appropriate procedures under Canadian law).

6.2 Conditions to Each Extension of Credit After the Restatement Date. The
agreement of each Lender to make any extension of credit requested to be made by
it on any date after the Restatement Date is subject to the satisfaction of the
following conditions precedent:

(a) Representations and Warranties. Each of the representations and warranties
made by any Loan Party in or pursuant to the Loan Documents shall be true and
correct in all material respects on and as of such date as if made on and as of
such date (except to the extent made as of a specific date, in which case such
representation and warranty shall be true and correct in all material respects
on and as of such specific date).

(b) No Default. No Default or Event of Default shall have occurred and be
continuing on such date or after giving effect to the extensions of credit
requested to be made on such date.

(c) No Legal Bar. No order, judgment or decree of any Governmental Authority
shall purport to restrain any Lender from making any extension of credit to be
made by it.

(d) Notices. The Borrower shall have delivered to the Administrative Agent and,
if applicable, the Issuing Lender or the Swingline Lender, the notice of
borrowingCommitted Loan Notice, Swingline Loan Notice or Application, as the
case may be, for such extension of credit in accordance with this Agreement.

(e) Pro Forma Compliance with Financial Covenants. The Borrower shall be in pro
forma compliance with the Financial Covenants (assuming for this purpose that a
Compliance Date has occurred) after giving effect to the extensions of credit
requested to be made on such date.

Each borrowing by and issuance of a Letter of Credit on behalf of the Borrower
hereunder shall constitute a representation and warranty by the Borrower as of
the date of such extension of credit that the conditions contained in this
Section 6.2 have been satisfied.

 

89



--------------------------------------------------------------------------------

SECTION 7. AFFIRMATIVE COVENANTS

The Borrower hereby agrees that, so long as the Commitments remain in effect,
any Letter of Credit remains outstanding, or any Loan or other amount is owing
to any Lender or Agent hereunder (other than unasserted contingent
indemnification obligations, Letters of Credit that have been Cash
Collateralized and any amount owing under Specified Hedge Agreements), the
Borrower shall and shall cause each of its Subsidiaries to:

7.1 Financial Statements. Furnish to the Administrative Agent and each Lender:

(a) as soon as available, but in any event within ninety (90) days (or such
other time period as specified in the SEC’s rules and regulations with respect
to non-accelerated filers for the filing of annual reports on Form 10-K) after
the end of each fiscal year of the Borrower, a copy of the audited consolidated
balance sheet of the Borrower and its consolidated Subsidiaries as at the end of
such year and the related audited consolidated statements of income or
operations, stockholders’ equity and cash flows for such year, setting forth in
each case in comparative form the figures for the previous year, reported on
without a “going concern” or like qualification or exception, or qualification
arising out of the scope of the audit, by PricewaterhouseCoopers LLP or other
independent certified public accountants of nationally recognized standing; and

(b) as soon as available, but in any event on the date forty-five (45) days (or
such other time period as specified in the SEC’s rules and regulations with
respect to non-accelerated filers for the filing of annual reports on Form 10-Q)
after the end of each of the first three quarterly periods of each fiscal year
of the Borrower, the unaudited consolidated balance sheet of the Borrower and
its consolidated Subsidiaries as at the end of such quarter and the related
unaudited consolidated statements of income or operations, stockholders’ equity
(to the extent required on Form 10-Q) and cash flows for such quarter and the
portion of the fiscal year through the end of such quarter, setting forth in
each case in comparative form the figures for the previous year, certified by a
Responsible Officer of the Borrower as fairly presenting in all material
respects the financial condition, results of operation, stockholders’ equity and
cash flows of the Borrower in accordance with GAAP (subject to normal year-end
audit adjustments and the absence of footnotes).

All such financial statements shall be complete and correct in all material
respects and shall be prepared in reasonable detail and in accordance with GAAP
applied consistently throughout the periods reflected therein and with prior
periods (except as approved by such accountants or officer, as the case may be,
and disclosed therein).

Documents required to be delivered pursuant to Section 7.1(a) or (b) or
Section 7.2(e) (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (i) on which the
Borrower posts such documents, or provides a link thereto on the Borrower’s
website on the Internet at the website address listed on Schedule 5.9; or
(ii) on which such documents are posted on the Borrower’s behalf on an Internet
or intranet website, if any, to which each Lender and the Administrative Agent
have access (whether a commercial, third-party website or whether sponsored by
the Administrative Agent); provided that, (x) to the extent the Administrative
Agent

 

90



--------------------------------------------------------------------------------

or any Lender so requests, the Borrower shall deliver paper copies of such
documents to the Administrative Agent or such Lender until a written request to
cease delivering paper copies is given by the Administrative Agent or such
Lender and (y) the Borrower shall notify the Administrative Agent (by facsimile
or electronic mail) of the posting of any such documents. The Administrative
Agent shall have no obligation to request the delivery or to maintain copies of
the documents referred to herein, and in any event shall have no responsibility
to monitor compliance by the Borrower with any such request for delivery, and
each Lender shall be solely responsible for requesting delivery to it or
maintaining its copies of such documents.

7.2 Certificates; Other Information. Furnish to the Administrative Agent, the
Collateral Agent (as applicable) and each Lender (or, in the case of clause (i),
to the relevant Lender):

(a) concurrently with the delivery of the financial statements referred to in
Section 7.1(a), a report of independent registered public accounting firm
reporting on such financial statements stating that in making the examination
necessary in connection therewith, no knowledge was obtained of any Default or
Event of Default, except as specified in such report (which report may be
limited to accounting matters and disclaim responsibility for legal
interpretations);

(b) concurrently with the delivery of any financial statements pursuant to
Section 7.1, (i) a certificate of a Responsible Officer of the Borrower stating
that such Responsible Officer has obtained no knowledge of any Default or Event
of Default except as specified in such certificate, (ii) to the extent not
previously disclosed and delivered to the Administrative Agent and the
Collateral Agent, a listing of any Intellectual Property which is the subject of
a federal registration or federal application (including Intellectual Property
included in the Collateral which was theretofore unregistered and becomes the
subject of a federal registration or federal application) acquired by any Loan
Party since the date of the most recent list delivered pursuant to this clause
(ii) (or, in the case of the first such list so delivered, since the Original
Closing Date), promptly deliver to the Administrative Agent and the Collateral
Agent an agreement evidencing the security interest created in such Intellectual
Property suitable for recordation in the United States Patent and Trademark
Office or the United States Copyright Office, as applicable, or such other
instrument in form and substance reasonably acceptable to the Administrative
Agent, and undertake the filing of any instruments or statements as shall be
reasonably necessary to create, record, preserve, protect or perfect the
Collateral Agent’s security interest in such Intellectual Property and (iii) a
Compliance Certificate containing all information and calculations necessary for
determining compliance by each Group Member with the provisions of this
Agreement referred to therein as of the last day of the fiscal quarter or fiscal
year of the Borrower, as the case may be, and, if applicable, for determining
the Applicable Margin for Revolving Loans and Swingline Loans and the Commitment
Fee Rate; provided that, beginning with the fiscal quarter ending March 31,
2013, the Borrower shall only be required to illustrate compliance with the
Financial Covenants if a Compliance Date has occurred on the last day of the
applicable fiscal quarter.

(c) as soon as available, and in any event no later than ninety (90) days after
the end of each fiscal year of the Borrower, a detailed consolidated budget for
the following fiscal year shown on a quarterly basis (including a projected
consolidated balance sheet of the Borrower and

 

91



--------------------------------------------------------------------------------

its Subsidiaries as of the end of the following fiscal year, the related
consolidated statements of projected cash flow, projected changes in financial
position and projected income and a description of the underlying assumptions
applicable thereto and projected covenant compliance levels) (collectively, the
“Projections”), which Projections shall in each case be accompanied by a
certificate of a Responsible Officer of the Borrower stating that such
Projections are based on reasonable estimates, information and assumptions at
the time prepared;

(d) if the Borrower is not then a reporting company under the Securities
Exchange Act of 1934, as amended (the “Exchange Act”), within forty-five
(45) days after the end of each fiscal quarter of the Borrower (or ninety
(90) days, in the case of the last fiscal quarter of any fiscal year), a
narrative discussion and analysis of the financial condition and results of
operations of the Borrower and its Subsidiaries for such fiscal quarter and for
the period from the beginning of the then current fiscal year to the end of such
fiscal quarter, as compared to the portion of the Projections covering such
periods and to the comparable periods of the previous year;

(e) promptly after the same are sent, copies of all financial statements,
reports and material notices that the Borrower sends to the holders of any class
of its Indebtedness or public equity securities and, promptly after the same are
filed, copies of all annual, regular or periodic and special reports and
registration statements which the Loan Parties may file or be required to file
with the SEC and not otherwise required to be delivered to the Administrative
Agent pursuant hereto, and, promptly, and in any event within five (5) Business
Days, after receipt thereof by the Borrower or any Subsidiary thereof, copies of
each written notice or other correspondence received from the SEC or comparable
agency in any applicable foreign jurisdiction concerning any investigation or
potential investigation or other inquiry by such agency regarding the financial
or other operational results of the Borrower or any Subsidiary thereof;

(f) promptly, after any request by the Administrative Agent, any final
“management” letter submitted by such accountants to the board of directors of
the Borrower in connection with their annual audit; and

(g) promptly, such additional financial and other information regarding the
business, financial or corporate affairs of the Borrower or any of its
Subsidiaries as any Lender may from time to time reasonably request, including,
without limitation, other information with respect to the Patriot Act.

7.3 Payment of Taxes. Pay all federal, state, provincial and other material
taxes, assessments, fees or other charges imposed on it or any of its property
by any Governmental Authority before they become delinquent, except where the
amount or validity thereof is currently being contested in good faith by
appropriate proceedings and reserves in conformity with GAAP with respect
thereto have been provided on the books of the relevant Group Member.

7.4 Maintenance of Existence; Compliance. (a) (i) Preserve, renew and keep in
full force and effect its organizational existence except as permitted hereunder
and (ii) take all reasonable action to maintain all rights, privileges and
franchises necessary or desirable in the normal conduct of its business,
including, without limitation, all necessary Governmental Authorizations,
except, in each case, as otherwise permitted by Section 8.4 and except, in the
case

 

92



--------------------------------------------------------------------------------

of clause (ii) above, to the extent that failure to do so could not reasonably
be expected to have a Material Adverse Effect; and (b) comply with all
Contractual Obligations, Organizational Documents and Requirements of Law
(including, without limitation, and as applicable, ERISA, Canadian Pension
Plans, Canadian Benefit Plans, Canadian Multiemployer Pension Plans, Canadian
Retiree Benefit Plans, the Code and the ITA) except to the extent that failure
to comply therewith could not, in the aggregate, reasonably be expected to have
a Material Adverse Effect.

7.5 Maintenance of Property; Insurance. (a) Keep all material Property useful
and necessary in its business in good working order and condition, ordinary wear
and tear and obsolescence excepted and (b) maintain insurance with financially
sound and reputable insurance companies (i) on all its Property in at least such
amounts and against at least such risks (but including in any event public
liability, product liability and business interruption) as are usually insured
against in the same general area by companies engaged in the same or a similar
business and (ii) required pursuant to the Security Documents. The Borrower will
furnish to the Administrative Agent, upon request, information in reasonable
detail as to the insurance so maintained.

7.6 Inspection of Property; Books and Records; Discussions. (a) Keep proper
books of records and account in which full, true and correct entries in
conformity with GAAP and all Requirements of Law shall be made of all dealings
and transactions in relation to its business and activities and (b) permit
representatives of the Administrative Agent who may be accompanied by any Lender
to visit and inspect any of its properties and examine and make abstracts from
any of its books and records at any reasonable time during normal business hours
and as often as may reasonably be desired upon reasonable advance notice to the
Borrower and to discuss the business, operations, properties and financial and
other condition of the Group Members with officers and employees of the Group
Members and with their independent certified public accountants (provided that
the Borrower or its Subsidiaries may, at their option, have one or more
employees or representatives present at any discussion with such accountants);
provided that unless an Event of Default has occurred or is continuing, only one
(1) such visit in any calendar year shall be at the Borrower’s expense.

7.7 Notices. Promptly give notice to the Administrative Agent of:

(a) the occurrence of any Default or Event of Default;

(b) any (i) default or event of default under any Contractual Obligation of any
Group Member that could reasonably be expected to have a Material Adverse Effect
or (ii) litigation, investigation or proceeding that may exist at any time
between any Group Member and any Governmental Authority, which, if adversely
determined, could reasonably be expected to have a Material Adverse Effect;

(c) any litigation or proceeding affecting any Group Member (i) in which the
amount claimed against any Group Member or more and not covered by insurance
exceeds $15,000,000, (ii) in which injunctive or similar relief is sought and
which could reasonably be expected to have a Material Adverse Effect or
(iii) which relates to any Loan Document;

 

93



--------------------------------------------------------------------------------

(d) the following events, as soon as possible and in any event within thirty
(30) days after a Responsible Officer of the Borrower obtains actual knowledge
thereof: (i) the occurrence of any Reportable Event with respect to any Single
Employer Plan, a failure to make any required contribution to any Single
Employer Plan or Multiemployer Plan, the creation of any Lien against the
Borrower or any Commonly Controlled Entity in favor of the PBGC or a Single
Employer Plan or Multiemployer Plan or any withdrawal from, or the termination,
Reorganization or Insolvency of, any Multiemployer Plan or (ii) the institution
of proceedings or the taking of any other action by the PBGC or the Borrower or
any Commonly Controlled Entity or any Multiemployer Plan with respect to the
withdrawal from, or the termination, Reorganization or Insolvency of, any Single
Employer Plan or Multiemployer Plan; and

(e) any development or event that has had or could reasonably be expected to
have a Material Adverse Effect.

Each notice pursuant to this Section 7.7 shall be accompanied by a statement of
a Responsible Officer setting forth details of the occurrence referred to
therein and stating what action the Borrower or the relevant Subsidiary proposes
to take with respect thereto.

7.8 Environmental Laws. (a) Comply with, and ensure compliance in all material
respects by all tenants and subtenants, if any, with, all applicable
Environmental Laws, and obtain and comply with and maintain, and ensure that all
tenants and subtenants obtain and comply in all material respects with and
maintain, any and all licenses, approvals, notifications, registrations or
permits required by applicable Environmental Laws, except, in each case, to the
extent the failure to do so could not reasonably be expected to have a Material
Adverse Effect.

(b) Conduct and complete all investigations, studies, sampling and testing, and
all remedial, removal and other actions required under Environmental Laws and
promptly comply with all lawful orders and directives of all Governmental
Authorities regarding Environmental Laws, except to the extent the failure to do
so could not reasonably be expected to have a Material Adverse Effect.

7.9 [RESERVED].

7.10 Post-Closing; Additional Collateral, etc. (a) With respect to any property
acquired after the Original Closing Date by any Group Member (other than (x) any
property described in paragraph (b), (c), (d) or (e) below, (y) property
acquired by any Immaterial Subsidiary, any Foreign Subsidiary or from the
Restatement Date until the Zarlink Compulsory Acquisition Closing Date or the
Zarlink Subsequent Acquisition Closing Date, as the case may be, Zarlink and its
Subsidiaries) and (z) property that is not required to become subject to Liens
in favor of the Collateral Agent pursuant to the Loan Documents) that has an
individual fair market value (as determined in good faith by the Borrower) in
excess of $1,000,000 as to which the Collateral Agent, for the benefit of the
Secured Parties, does not have a perfected Lien, promptly (i) execute and
deliver to the Collateral Agent such amendments to the applicable Security
Document or such other documents as the Collateral Agent deems necessary or
advisable to grant to the Collateral Agent, for the benefit of the Secured
Parties, a security interest in such property, (ii) take all actions necessary
or advisable to grant to the Collateral Agent, for the benefit of the Secured
Parties, a perfected first priority security interest in such property,
including the filing of

 

94



--------------------------------------------------------------------------------

Uniform Commercial Code financing statements in such jurisdictions as may be
required by the applicable Security Document or by law and, in the case of
Intellectual Property (other than pursuant to clause (f) below), the recordation
of an agreement evidencing the security interest created in such Intellectual
Property suitable for recordation in the United States Patent and Trademark
Office or the United States Copyright Office, as applicable, or such other
instrument in form and substance reasonably acceptable to the Administrative
Agent, or as may be requested by the Collateral Agent, and (iii) if reasonably
requested by the Collateral Agent, deliver to the Collateral Agent legal
opinions relating to the matters described above, which opinions shall be
customary in form and substance and from counsel reasonably satisfactory to the
Collateral Agent.

(b) With respect to any fee interest in any real property having a value
(together with improvements thereof) of at least $10,000,000 acquired after the
Original Closing Date by any Group Member (other than (x) any such real property
subject to a Lien expressly permitted by Section 8.3(g) and (y) real property
acquired by any Immaterial Subsidiary, Foreign Subsidiary or from the
Restatement Date until the Zarlink Compulsory Acquisition Closing Date or the
Zarlink Subsequent Acquisition Closing Date, as the case may be, Zarlink and its
Subsidiaries), promptly (i) execute and deliver a first priority Mortgage
subject to Liens permitted under Section 8.3 hereof, in favor of the Collateral
Agent, for the benefit of the Secured Parties, covering such real property,
(ii) if requested by the Collateral Agent, provide the Secured Parties with
(x) title and extended coverage insurance covering such real property in an
amount at least equal to the purchase price of such real property (or such other
amount as shall be reasonably acceptable to the Collateral Agent, provided that
in jurisdictions that impose mortgage recording taxes, the Security Documents
shall not secure indebtedness in an amount exceeding 120% of the fair market
value of the Mortgaged Property, as reasonably determined in good faith by the
Loan Parties and reasonably acceptable to Collateral Agent), as well as a
current ALTA survey thereof, together with a surveyor’s certificate and (y) any
consents or estoppels deemed necessary or reasonably advisable by the Collateral
Agent in connection with such Mortgage, each of the foregoing in form and
substance reasonably satisfactory to the Administrative Agent, (iii) if
requested by the Collateral Agent, deliver to the Collateral Agent legal
opinions relating to the matters described above, which opinions shall be in
customary form and substance and from counsel reasonably satisfactory to the
Collateral Agent and (iv) deliver to the Administrative Agent a certificate
executed by a Responsible Officer of the Borrower certifying as to whether or
not such Mortgage will encumber improved real property that is located in an
area that has been identified by the Secretary of Housing and Urban Development
as an area having special flood hazards and in which flood insurance has been
made available under the National Flood Insurance Act of 1968, and, if so,
confirming that such insurance has been obtained, which certificate shall be in
a form and substance reasonably satisfactory to the Borrower.

(c) With respect to any new Subsidiary (other than (i) a Foreign Subsidiary or
an Immaterial Subsidiary and (ii) from the Restatement Date until the Zarlink
Compulsory Acquisition Closing Date or the Zarlink Subsequent Acquisition
Closing Date, as the case may be, Zarlink and its Subsidiaries) created or
acquired after the Original Closing Date by any Group Member (except that, for
the purposes of this paragraph (c), the term Subsidiary shall include any
existing Subsidiary that ceases to be a Foreign Subsidiary or an Immaterial
Subsidiary), promptly (i) execute and deliver to the Collateral Agent such
Security Documents as the Administrative Agent deems necessary or reasonably
advisable to grant to the Collateral Agent, for the benefit of the Secured
Parties, a perfected first priority security interest in the Capital Stock of
such new

 

95



--------------------------------------------------------------------------------

Subsidiary that is owned by any Group Member, (ii) deliver to the Collateral
Agent the certificates representing such Capital Stock, together with undated
stock powers, in blank, executed and delivered by a duly authorized officer of
the relevant Group Member, (iii) cause such new Subsidiary (A) to become a party
to the applicable Security Documents, (B) to take such actions necessary or
advisable to grant to the Collateral Agent for the benefit of the Secured
Parties a perfected first priority security interest (subject to Liens permitted
by Section 8.3 hereof) in all or substantially all, or any portion of the
property of such new Subsidiary that is required to become subject to a Lien in
favor of the Collateral Agent, for the benefit of the Secured Parties, pursuant
to the Loan Documents as the Administrative Agent shall determine, in its
reasonable discretion, including the filing of Uniform Commercial Code financing
statements in such jurisdictions as may be required by the Guarantee and
Collateral Agreement or by law or as may be requested by the Collateral Agent
and (C) to deliver to the Collateral Agent a certificate of such Subsidiary,
substantially in the form of Exhibit F, with appropriate insertions and
attachments, and (iv) if requested by the Collateral Agent, deliver to the
Administrative Agent legal opinions relating to the matters described above,
which opinions shall be in customary form and substance and from counsel
reasonably satisfactory to the Collateral Agent.

(d) (i) With respect to Zarlink and its Subsidiaries, within ninety (90) days
after the Zarlink Compulsory Acquisition Closing Date or the Zarlink Subsequent
Acquisition Closing Date, as the case may be, the Collateral Agent shall have
received executed copies of all documents necessary or desirable to perfect the
Collateral Agent’s Liens on the Capital Stock (if any) of any “first-tier”
Foreign Subsidiary granted pursuant to the Guarantee and Collateral Agreement
and each Foreign Pledge Agreement pursuant to the law of such Foreign
Subsidiary’s jurisdiction of formation (excluding any Immaterial Subsidiary or
Foreign Subsidiary excluded pursuant to Section 7.10(g)); provided that, in no
event shall more than 65% of the voting Capital Stock of any such Foreign
Subsidiary be required to be pledged pursuant to this Section 7.10(d)(i).

(ii) With respect to any new “first-tier” Foreign Subsidiary created or acquired
after the Original Closing Date (other than any new Foreign Subsidiary that is
an Immaterial Subsidiary or any Foreign Subsidiary excluded pursuant to
Section 7.10(d) or 7.10(g)) by any Group Member (other than by any Group Member
that is a Foreign Subsidiary), promptly (A) execute and deliver to the
Collateral Agent such Security Documents as the Collateral Agent deems necessary
or reasonably advisable to grant to the Collateral Agent, for the benefit of the
Secured Parties, a perfected first priority security interest in the Capital
Stock of such new Subsidiary that is owned by any such Group Member (provided
that in no event shall more than 65% of the total outstanding voting Capital
Stock of any such new Subsidiary be required to be so pledged), (B) deliver to
the Collateral Agent the certificates representing such Capital Stock, together
with undated stock powers, in blank, executed and delivered by a duly authorized
officer of the relevant Group Member, as the case may be, and take such other
action as may be necessary or, in the opinion of the Collateral Agent, desirable
to perfect the Collateral Agent’s security interest therein, and (C) if
requested by the Collateral Agent, deliver to the Collateral Agent legal
opinions relating to the matters described above, which opinions shall be in
customary form and substance and from counsel reasonably satisfactory to the
Collateral Agent.

(e) Within ninety (90) days after the Zarlink Compulsory Acquisition Closing
Date or the Zarlink Subsequent Acquisition Closing Date, as the case may be, the
Administrative Agent shall have received executed Control Agreements with
respect to each deposit or bank

 

96



--------------------------------------------------------------------------------

account of Zarlink and its Subsidiaries (but only to the extent such Person is,
or is required to become, a Subsidiary Guarantor) in each jurisdiction where
such Control Agreements are required to perfect a security interest in deposit
or bank accounts maintained at such bank and in each other jurisdiction where
such arrangements are available as a method by which to control the disposition
or direction of funds in such deposit or bank account upon the occurrence and
during the continuance of an Event of Default, subject to any exceptions set
forth in the Guarantee and Collateral Agreement.

(f) With respect to Zarlink and its Subsidiaries (but only to the extent such
Person is, or is required to become, a Subsidiary Guarantor), within ninety
(90) days after the Zarlink Compulsory Acquisition Closing Date or the Zarlink
Subsequent Acquisition Closing Date, as the case may be, the Administrative
Agent shall have received executed Intellectual Property Security Agreements,
and within thirty (30) days thereafter, evidence of recordation of the
Intellectual Property Security Agreements in the United States Patent and
Trademark Office or the United States Copyright Office, as applicable, or such
other instrument in form and substance reasonably acceptable to the
Administrative Agent, or as may be requested by the Collateral Agent.

(g) Notwithstanding anything to the contrary in this Section 7.10, paragraphs
(a), (b), (c), (d), (e) and (f) of this Section 7.10 shall not apply to (i) any
property, new Subsidiary or new Foreign Subsidiary created or acquired after the
Original Closing Date, as applicable, as to which the Administrative Agent has
reasonably determined that (A) the collateral value thereof is insufficient to
justify the difficulty, time and/or expense of obtaining a perfected security
interest therein, (B) under the law of such Foreign Subsidiary’s jurisdiction of
formation, it is unlikely that the Collateral Agent would have the ability to
enforce such security interest if granted or (C) such security interest would
violate any applicable law; or (ii) any property which is otherwise excluded or
excepted under the Guarantee and Collateral Agreement or any corresponding
section of any Foreign Security Document.

(h) Within thirty (30) days following the Zarlink Compulsory Acquisition Closing
Date or the Zarlink Subsequent Acquisition Closing Date, as the case may be, the
Borrower shall deliver an updated Schedule 5.15 accounting for Zarlink and its
Subsidiaries.

(i) To the extent any action which would otherwise have been required to be
taken pursuant to Section 6.1(i) or (j) have not been taken on or prior to the
Restatement Date as permitted by Section 6.1, then the Borrower shall cause all
such actions to be taken as promptly as practicable after the Restatement Date;
provided that, in any event, such actions shall be required to be completed
within ninety (90) days after the Zarlink Compulsory Acquisition Closing Date or
the Zarlink Subsequent Acquisition Closing Date, as the case may be, in each
case as such dates may be extended (with respect to a given action or actions)
at the sole discretion of the Administrative Agent.

7.11 Further Assurances. From time to time execute and deliver, or cause to be
executed and delivered, such additional instruments, certificates or documents,
and take all such actions, as the Administrative Agent or the Collateral Agent
may reasonably request for the purposes of implementing or effectuating the
provisions of this Agreement and the other Loan Documents, or of more fully
perfecting or renewing the rights of the Administrative Agent, the

 

97



--------------------------------------------------------------------------------

Collateral Agent and the Secured Parties with respect to the Collateral (or with
respect to any additions thereto or replacements or proceeds thereof or with
respect to any other property or assets hereafter acquired by the Borrower or
any Subsidiary which may be deemed to be part of the Collateral) pursuant hereto
or thereto. Upon the reasonable exercise by the Administrative Agent, the
Collateral Agent or any Secured Party of any power, right, privilege or remedy
pursuant to this Agreement or the other Loan Documents which requires any
consent, approval, recording qualification or authorization of any Governmental
Authority, the Borrower will execute and deliver, or will cause the execution
and delivery of, all applications, certifications, instruments and other
documents and papers that the Administrative Agent, the Collateral Agent or such
Secured Party may be required to obtain from the Borrower or any of its
Subsidiaries for such governmental consent, approval, recording, qualification
or authorization.

7.12 Rated Credit Facility; Corporate Ratings. Use commercially reasonable
efforts to (a) cause the Facilities to be continuously rated by S&P and Moody’s
and (b) cause the Borrower to continuously receive a Corporate Family Rating and
Corporate Rating.

7.13 Use of Proceeds. The Borrower shall use the proceeds of the Loans, together
with the proceeds of the Swingline Loans and the Letters of Credit, solely as
set forth in the recitals to this Agreement.

7.14 [RESERVED](a)         .

7.15 [RESERVED].

SECTION 8. NEGATIVE COVENANTS

The Borrower hereby agrees that, so long as the Commitments remain in effect,
any Letter of Credit remains outstanding or any Loan or other amount is owing to
any Lender or Agent hereunder (other than unasserted contingent indemnification
obligations, Letters of Credit that have been Cash Collateralized and any amount
owing under Specified Hedge Agreements), the Borrower shall not, and shall not
permit any of its Subsidiaries to:

8.1 Financial Condition Covenants.

(a) Consolidated Leverage Ratio. Without the written consent of the Majority
Facility Lenders under the Revolving Facility, permit the Consolidated Leverage
Ratio as of the last day of any period of four (4) consecutive fiscal quarters
of the Borrower (i) ending December 31, 2012, to exceed 3.25 to 1.00 and
(ii) each fiscal quarter thereafter on which a Compliance Date has occurred, to
exceed 4.75 to 1.00.

(b) Consolidated Fixed Charge Coverage Ratio. Without the written consent of the
Majority Facility Lenders under the Revolving Facility, permit the Consolidated
Fixed Charge Coverage Ratio for any period of four (4) consecutive fiscal
quarters of the Borrower (i) ending December 31, 2012, to be less than 2.00 to
1.00 and (ii) each fiscal quarter thereafter on which a Compliance Date has
occurred, to be less than 1.00 to 1.00.

 

98



--------------------------------------------------------------------------------

8.2 Indebtedness. Create, issue, incur, assume, become liable in respect of or
suffer to exist any Indebtedness, except:

(a) Indebtedness of any Loan Party pursuant to any Loan Document;

(b) unsecured Indebtedness of (i) any Loan Party owed to any other Loan Party;
(ii) any Loan Party owed to any Group Member; (iii) any Group Member that is not
a Loan Party owed to any other Group Member that is not a Loan Party; and
(iv) subject to Section 8.7(g), any Group Member that is not a Loan Party owed
to a Loan Party; provided, that, in the case of clauses (i) and (iv), any such
Indebtedness is evidenced by, and subject to the provisions of, an Intercompany
Note;

(c) Guarantee Obligations incurred in the ordinary course of business by (i) any
Group Member that is a Loan Party of obligations of the Borrower, any Subsidiary
Guarantor and, subject to Section 8.7(g), of any Group Member that is not a Loan
Party and (ii) any Group Member that is not a Loan Party of obligations of the
Borrower, any Subsidiary Guarantor and any other Group Member;

(d) Indebtedness outstanding on the Restatement Date and listed on Schedule 8.2
and any Permitted Refinancing thereof;

(e) Indebtedness (including, without limitation, Capital Lease Obligations) of
the Borrower or any Subsidiary secured by Liens permitted by Section 8.3(g) in
an aggregate principal amount not to exceed $50,000,000 at any one time
outstanding;

(f) Hedge Agreements permitted under Section 8.11;

(g) Indebtedness of the Borrower or any Subsidiary in respect of performance,
bid, surety, indemnity, appeal bonds, completion guarantees and other
obligations of like nature and guarantees and/or obligations as an account party
in respect of the face amount of letters of credit in respect thereof, in each
case securing obligations not constituting Indebtedness for borrowed money
(including worker’s compensation claims, environmental remediation and other
environmental matters and obligations in connection with insurance or similar
requirements) provided in the ordinary course of business;

(h) Indebtedness arising from the endorsement of instruments in the ordinary
course of business;

(i) Indebtedness of a Person existing at the time such Person became a
Subsidiary of any Loan Party (such Person, an “Acquired Person”), together with
all Indebtedness assumed by the Borrower or any of its Subsidiaries in
connection with any acquisition permitted under Section 8.7, but only to the
extent that (i) such Indebtedness was not created or incurred in contemplation
of such Person becoming a Subsidiary of such Loan Party or such acquisition,
(ii) any Liens securing such Indebtedness attach only to the assets of the
Acquired Person and (iii) the aggregate principal amount of such Indebtedness
does not exceed $75,000,000 at any one time outstanding;

(j) Earn-Out Obligations;

 

99



--------------------------------------------------------------------------------

(k) Junior Indebtedness of the Borrower or any of its Subsidiaries in an
aggregate principal amount (for the Borrower and all Subsidiaries) not to exceed
$75,000,000 at any one time outstanding; provided that, (i) after giving pro
forma effect to the incurrence of such Indebtedness, the Borrower shall be in
compliance with each of the covenants set forth in Section 8.1 (assuming for
this purpose that a Compliance Date has occurred) as of the date of the most
recent financial statements delivered pursuant to Section 7.1(a) or (b) and
(ii) no Default or Event of Default shall have occurred and be continuing or
would result therefrom;

(l) Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument inadvertently (except in the
case of daylight overdrafts) drawn against insufficient funds in the ordinary
course of business; provided, however, that such Indebtedness is extinguished
within ten (10) Business Days of incurrence;

(m) Indebtedness of the Borrower or any Subsidiary that may be deemed to exist
in connection with agreements providing for indemnification, purchase price
adjustments and similar obligations in connection with acquisitions or sales of
assets and/or businesses;

(n) [RESERVED];

(o) Indebtedness arising from judgments or decrees not constituting an Event of
Default under Section 9.1(h);

(p) Indebtedness of Foreign Subsidiaries in an aggregate principal amount (for
all Foreign Subsidiaries) not to exceed $75,000,000 at any time outstanding; and

(q) other Indebtedness of the Borrower or any of its Subsidiaries in an
aggregate principal amount (for the Borrower and all Subsidiaries) not in excess
of $40,000,000 at any time outstanding.

8.3 Liens. Create, incur, assume or suffer to exist any Lien upon any of its
property, whether now owned or hereafter acquired, except for:

(a) Liens for taxes, assessments, charges or other governmental levies not yet
delinquent or that are being contested in good faith by appropriate proceedings;
provided that adequate reserves with respect thereto are maintained on the books
of the Borrower or its Subsidiaries, as the case may be, in conformity with
GAAP;

(b) Liens imposed by law, including, carriers’, warehousemen’s, mechanics’,
materialmen’s, repairmen’s or other like Liens arising in the ordinary course of
business that are not overdue for a period of more than sixty (60) days (or, if
more than sixty (60) days overdue, no action has been taken to enforce such
Lien) or that are being contested in good faith by appropriate proceedings;

(c) pledges or deposits in connection with workers’ compensation, unemployment
insurance and other social security legislation, or letters of credit or
guarantees issued in respect thereof, other than any Lien imposed by ERISA with
respect to a Single Employer Plan or Multiemployer Plan;

 

100



--------------------------------------------------------------------------------

(d) pledges or deposits to secure the performance of bids, trade contracts
(other than for borrowed money), leases, statutory obligations, surety and
appeal bonds, performance bonds and other obligations of a like nature incurred
in the ordinary course of business or letters of credit or guarantees issued in
respect thereof;

(e) easements, zoning restrictions, rights-of-way, restrictions and other
similar encumbrances incurred in the ordinary course of business that do not in
any case materially detract from the value of the property subject thereto or
materially interfere with the ordinary conduct of the business of the Borrower
or any of its Subsidiaries;

(f) Liens in existence on the Restatement Date listed on Schedule 8.3 and any
renewals or extensions thereof; provided that no such Lien is spread to cover
any additional property after the Restatement Date and the Indebtedness secured
thereby is permitted by Section 8.2(d);

(g) Liens securing Indebtedness of the Borrower or any Subsidiary incurred
pursuant to Section 8.2(e) to finance the acquisition of fixed or capital
assets; provided that (i) such Liens shall be created substantially
simultaneously with the acquisition of such fixed or capital assets, (ii) such
Liens do not at any time encumber any property other than the property financed
by such Indebtedness and (iii) the amount of Indebtedness secured thereby is not
increased;

(h) Liens created pursuant to the Security Documents or any other Loan Document;

(i) Liens approved by Collateral Agent appearing on Schedule B to the policies
of title insurance being issued in connection with the Mortgages;

(j) any interest or title of a lessor under any lease entered into by the
Borrower or any Subsidiary in the ordinary course of its business and covering
only the assets so leased;

(k) licenses, leases or subleases granted to third parties or Group Members in
accordance with any applicable terms of the Security Documents and in the
ordinary course of business which, individually or in the aggregate, do not
materially detract from the value of the Collateral or materially interfere with
the ordinary course of business of the Borrower or any of its Subsidiaries;

(l) Liens securing judgments not constituting an Event of Default under
Section 9.1(h) or securing appeal or other surety bonds related to such
judgments;

(m) the filing of UCC financing statements solely as a precautionary measure in
connection with operating leases and consignment arrangements;

(n) Liens existing on property acquired by the Borrower or any Subsidiary at the
time such property is so acquired (whether or not the Indebtedness secured
thereby shall have been assumed); provided that (i) such Lien is not created in
contemplation of such acquisition, (ii) such Lien does not extend to any other
property of any Group Member following such acquisition and (iii) the
Indebtedness secured by such Liens is permitted by Section 8.2(i);

 

101



--------------------------------------------------------------------------------

(o) Liens (i) of a collection bank arising under Section 4-210 of the UCC on
items in the course of collection (or comparable foreign liens); and (ii) in
favor of a banking institution arising as a matter of law encumbering deposits
(including the right of set-off) and which are within the general parameters
customary in the banking industry;

(p) Liens securing Second Lien Indebtedness of the Borrower or any Subsidiary
incurred pursuant to Section 8.2(k); provided that (i) such Lien is junior in
priority to any Lien securing the Obligations on a “subordinated” basis and
(ii) such Lien does not extend to any asset of any Group Member that is not also
subject to a Lien securing the Obligations;

(q) Liens on Margin Stock owned by the Borrower or Zarlink Offeror;

(r) Liens in favor of customs and revenue authorities arising as a matter of law
and in the ordinary course of business to secure payment of customs duties in
connection with the importation of goods

(s) statutory and common law landlords’ liens under leases to which the Borrower
or any of its Subsidiaries is a party;

(t) Liens on assets of Foreign Subsidiaries to the extent the Indebtedness
secured thereby is permitted under Section 8.2; provided, that the aggregate
principal amount of all such Indebtedness so secured shall not exceed
$100,000,000 at any one time; and

(u) Liens not otherwise permitted by this Section so long as the aggregate
outstanding principal amount of the obligations secured thereby do not exceed
(as to the Borrower and all Subsidiaries) $50,000,000 at any one time.

8.4 Fundamental Changes. Enter into any merger, consolidation or amalgamation,
or liquidate, wind up or dissolve itself (or suffer any liquidation or
dissolution), or Dispose of, all or substantially all of its property or
business, except that:

(a) any Subsidiary of the Borrower may be merged, consolidated or be amalgamated
(i) with or into the Borrower (provided that the Borrower shall be the
continuing or surviving corporation), (ii) with or into any other Subsidiary of
the Borrower (provided that if only one party to such transaction is a
Subsidiary Guarantor, the Subsidiary Guarantor shall be the continuing or
surviving corporation) or (iii) subject to Section 8.7(g), with or into any
other Group Member;

(b) any Subsidiary of the Borrower may Dispose of all or substantially all of
its assets (upon voluntary liquidation or otherwise) to the Borrower or any
Subsidiary Guarantor or, subject to Section 8.7(g) (to the extent applicable),
any other Group Member;

(c) any Subsidiary that is not a Loan Party may (i) merge or consolidate with or
into any Subsidiary that is not a Loan Party or (ii) dispose of all or
substantially all of its assets (including any Disposition that is in the nature
of a liquidation) to (x) another Subsidiary that is not a Loan Party or (y) to a
Loan Party;

 

102



--------------------------------------------------------------------------------

(d) any Subsidiary may enter into any merger, consolidation or similar
transaction with another Person to effect a transaction permitted under
Section 8.7;

(e) any Immaterial Subsidiary may liquidate or dissolve voluntarily; and

(f) transactions permitted under Section 8.5 shall be permitted.

8.5 Disposition of Property. Dispose of any of its property, whether now owned
or hereafter acquired, or, in the case of the Borrower or any Subsidiary, issue
or sell any shares of such Subsidiary’s Capital Stock to any Person, except:

(a) Dispositions of obsolete, damaged, uneconomic or worn out machinery, parts,
property or equipment, or property or equipment no longer used or useful, in the
conduct of its business, whether now owned or hereafter acquired;

(b) the sale of inventory and owned or leased vehicles, each in the ordinary
course of business;

(c) Dispositions permitted by Section 8.4(a), (b), (c), (d) and (e);

(d) the sale or issuance of any Subsidiary’s Capital Stock to the Borrower or
any Subsidiary Guarantor or, if any Subsidiary is not a Loan Party, to any other
Group Member;

(e) any Subsidiary of the Borrower may Dispose of any assets to the Borrower or
any Subsidiary Guarantor or, subject to Section 8.7(g) (to the extent
applicable), any other Group Member, and any Subsidiary that is not a Subsidiary
Guarantor may Dispose of any assets, or issue or sell Capital Stock, to any
other Subsidiary that is not a Subsidiary Guarantor;

(f) Dispositions of cash or Cash Equivalents in the ordinary course of business
in transactions not otherwise prohibited by this Agreement;

(g) non-exclusive licenses with respect to Intellectual Property, leases or
subleases granted to third parties in accordance with any applicable terms of
the Security Documents and in the ordinary course of business which, in the
aggregate, do not materially detract from the value any Collateral or materially
interfere with the ordinary conduct of the business of the Loan Parties or any
of their Subsidiaries;

(h) (x) the Disposition of other property having a fair market value not to
exceed the greater of (A) 25% of the Consolidated Total Assets of the Borrower
in the aggregate for any fiscal year of the Borrower or (B) $10,000,000 in any
fiscal year of the Borrower; provided that at least 75% of the consideration
received in connection therewith consists of cash or Cash Equivalents and
(y) the Disposition of property or assets as a result of a Recovery Event;

(i) the Disposition of Margin Stock owned by the Borrower or Zarlink Offeror for
cash at not less than its fair market value provided that the proceeds thereof
shall be held by the borrower in cash or Cash Equivalents;

 

103



--------------------------------------------------------------------------------

(j) (x) the issuance or sale of shares of any Subsidiary’s Capital Stock to
qualify directors if required by applicable law and (y) compensatory issuances
or grants of Capital Stock of the Borrower approved by the Borrower’s board of
directors, any committee thereof or any designee of either to employees,
officer, directors or consultants made pursuant to equity-based compensation
plans or arrangements that have been approved by the shareholders of the
Borrower;

(k) Dispositions or exchanges of equipment or real property to the extent that
(i) such property is exchanged for credit against the purchase price of similar
replacement property or (ii) the proceeds of such Disposition are reasonably
promptly applied to the purchase price of such replacement property;

(l) Dispositions of leases entered into in the ordinary course of business, to
the extent that they do not materially interfere with the business of the
Borrower or any Subsidiary, taken as a whole;

(m) one-time Dispositions of the properties currently located at, or comprising,
the Borrower’s Broomfield, Colorado facility for fair market value, not to
exceed $5,000,000 in the aggregate for all such Dispositions; and

(n) Dispositions of real property owned in fee by the Borrower and its
Subsidiaries for fair market value not to exceed $15,000,000 in the aggregate
for all such Dispositions from the Original Closing Date.

8.6 Restricted Payments. Declare or pay any dividend (other than dividends
payable solely in common stock of the Person making such dividend) on, or make
any payment on account of, or set apart assets for a sinking or other analogous
fund for, the purchase, redemption, defeasance, retirement or other acquisition
of, any Capital Stock of any Group Member, or make or offer to make any optional
or voluntary payment, prepayment, repurchase or redemption of or otherwise
optionally or voluntarily defease or segregate funds with respect to any
principal of Subordinated Indebtedness, in each case, whether now or hereafter
outstanding, or make any other distribution in respect thereof, either directly
or indirectly, whether in cash or property or in obligations of the Borrower or
any Subsidiary (collectively, “Restricted Payments”), except that:

(a) any Subsidiary may make Restricted Payments (i) to the Borrower or any
Subsidiary Guarantor or any other Person that owns a direct equity interest in
such Subsidiary in proportion to such Person’s ownership interest in such
Subsidiary, or (ii) for so long as such Subsidiary is a member of a group filing
a consolidated, combined or unitary return with the Borrower, to the Borrower
and any other holder of direct equity interests of such Subsidiary permitted
hereunder in order to pay consolidated, combined or unitary federal, state or
local taxes which payments by such Subsidiary are not in excess of the tax
liabilities that would have been payable by such Subsidiary and its Subsidiaries
on a stand-alone basis;

(b) each Subsidiary may make Restricted Payments to the Borrower and to Wholly
Owned Subsidiaries (and, in the case of a Restricted Payment by a non-Wholly
Owned Subsidiary, to the Borrower and any Subsidiary and to each other owner of
Capital Stock or other equity interests of such Subsidiary on a pro rata basis
based on their relative ownership interests);

 

104



--------------------------------------------------------------------------------

(c) the Borrower and each Subsidiary may declare and make dividend payments or
other distributions payable solely in the common stock or other common equity
interests of such Person;

(d) so long as no Default or Event of Default has occurred and is continuing or
would result therefrom, the Borrower may purchase, redeem or otherwise acquire
shares of its common stock or other common equity interests or warrants or
options to acquire any such shares, in each case, to the extent consideration
therefor consists of the proceeds received from the substantially concurrent
issue of new shares of its common stock or other common equity interests;

(e) (i) the Borrower may purchase its Capital Stock from present or former
officers, directors, employees or consultants of any Group Member upon the
death, disability or termination of employment or services of such individual,
and (ii) the Borrower may purchase, redeem or otherwise acquire any Capital
Stock from the employees, officers, directors and consultants of any Group
Member by net exercise, net withholding or otherwise, pursuant to the terms of
any employee stock option, incentive stock or other equity-based plan or
arrangement; provided, that the aggregate amount of payments under this clause
(e) shall not exceed $2,500,000 in any fiscal year and $5,000,000 during the
term of this Agreement plus, in each case, any proceeds received by the Borrower
after the Restatement Date in connection with the issuance of Capital Stock that
are used for the purposes described in this clause (e); and

(f) so long as (x) no Default or Event of Default shall have occurred and be
continuing or would result therefrom, (y) after giving pro forma effect to the
payment of such Restricted Payment, the Borrower shall be in pro forma
compliance with each of the covenants set forth in Section 8.1 (assuming for
this purpose that a Compliance Date has occurred) as of the date of the most
recent financial statements delivered pursuant to Section 7.1(a) and (b) and
(z) the Borrower shall have delivered to the Administrative Agent a certificate
evidencing compliance with clauses (x) and (y), the Borrower may make
(i) Restricted Payments in an aggregate amount equal to $50,000,000 per year
plus, to the extent Borrower made Restricted Payments in an aggregate amount
less than $50,000,000 in the immediately prior fiscal year, any unused amounts
from the immediately preceding fiscal year and (ii) Restricted Payments so long
as the Consolidated Leverage Ratio on a pro forma basis does not exceed 3.00 to
1.0.

8.7 Investments. Make any advance, loan, extension of credit (by way of guaranty
or otherwise) or capital contribution to, or purchase any Capital Stock, bonds,
notes, debentures or other debt securities of, or any assets constituting a
business line or unit of, or a division of, or make any other investment in, any
Person (all of the foregoing, “Investments”), except:

(a) extensions of trade credit in the ordinary course of business;

(b) Investments in Cash Equivalents;

(c) Guarantee Obligations permitted by Section 8.2;

(d) loans and advances to officers, directors and employees of any Group Member
in the ordinary course of business (including for travel, entertainment,
relocation and similar expenses) in an aggregate amount for all Group Members
not to exceed $5,000,000 at any time outstanding;

 

105



--------------------------------------------------------------------------------

(e) the Actel Acquisition;

(f) intercompany Investments by (i) any Group Member in any Loan Party; provided
that all such intercompany Investments to the extent such Investment is a loan
or advance owed to a Loan Party are evidenced by the Intercompany Note and
(ii) any Group Member that is not a Loan Party to any other Group Member that is
not a Loan Party;

(g) intercompany Investments by any Loan Party in any Subsidiary, that, after
giving effect to such Investment, is not a Subsidiary Guarantor (including,
without limitation, Guarantee Obligations with respect to obligations of any
such Subsidiary, loans made to any such Subsidiary and Investments resulting
from mergers with or sales of assets to any such Subsidiary) in an amount
(valued at cost) not to exceed the sum of (i) the amount of such intercompany
Investments outstanding as of the Amendment No. 6 Effective Date and
(ii) $125,000,000 at any time outstanding;

(h) Investments in the ordinary course of business consisting of endorsements
for collection or deposit or lease, utility and other similar deposits and
deposits with suppliers in the ordinary course of business;

(i) Investments by any Loan Party in connection with Permitted Acquisitions;

(j) Investments consisting of Hedge Agreements permitted by Section 8.11;

(k) Investments existing as of the Restatement Date and set forth in Schedule
8.7 and any extension or renewal thereof; provided that the amount of any such
Investment is not increased at the time of such extension or renewal;

(l) Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business, and Investments received in satisfaction or partial
satisfaction thereof from financially troubled account debtors or other Persons
to the extent reasonably necessary in order to prevent or limit loss or in
connection with the bankruptcy or reorganization of suppliers or customers and
in settlement of delinquent obligations of, and other disputes with, suppliers
or customers arising in the ordinary course of business;

(m) Investments received as consideration in connection with Dispositions
permitted under Section 8.5;

(n) in addition to Investments otherwise expressly permitted by this Section,
Investments by the Borrower or any of its Subsidiaries in an aggregate amount
(valued at cost, if applicable) not to exceed $60,000,000 at any time
outstanding; and

(o) the Zarlink Acquisition.

 

106



--------------------------------------------------------------------------------

Notwithstanding anything herein to the contrary, neither the Borrower nor any of
its Subsidiaries shall own any Margin Stock; provided that, prior to the Zarlink
Compulsory Acquisition Closing Date or the Zarlink Subsequent Acquisition
Closing Date, as the case may be, the Borrower and Zarlink Offeror shall be
permitted to own Zarlink Shares that constitute Margin Stock.

8.8 Optional Payments and Modifications of Certain Debt Instruments.
(a) (i) Make or offer to make any optional or voluntary payment, prepayment,
repurchase or redemption of or otherwise optionally or voluntarily defease or
segregate funds with respect to any Junior Financing except as permitted by
Section 8.6(f), (ii) amend, modify, waive or otherwise change, or consent or
agree to any amendment, modification, waiver or other change to, any of the
terms of any Junior Financing (other than any amendment that is not materially
adverse to the Lenders and in any event any such amendment, modification, waiver
or other change that (x) in the case of any Junior Indebtedness (other than
Second Lien Indebtedness), (A) would extend the maturity or reduce the amount of
any payment of principal thereof or reduce the rate or extend any date for
payment of interest thereon and (B) does not involve the payment of a consent
fee and (y) in the case of any Second Lien Indebtedness, is permitted pursuant
to the applicable intercreditor agreement), (iii) amend, modify, waive or
otherwise change, or consent or agree to any amendment, modification, waiver or
other change to, any of the terms of any Qualified Capital Stock that would
cause such Qualified Capital Stock to become Disqualified Capital Stock; or
(iv) designate any Indebtedness (other than obligations of the Loan Parties
pursuant to the Loan Documents and Second Lien Indebtedness and in each case any
Permitted Refinancing thereof) as “senior debt,” “senior indebtedness,”
“designated senior debt,” “guarantor senior debt” or “senior secured financing”
(or any comparable term) for the purposes of any Junior Financing Documentation.

(b) Amend, modify, waive or otherwise change, or consent or agree to any
amendment, modification, waiver or other change to, any of the terms of any
Organization Document of any Loan Party or any Pledged Company if such
amendment, modification, waiver or change could reasonably be expected to have a
Material Adverse Effect.

8.9 Transactions with Affiliates. Enter into any transaction of any kind with
any Affiliate of the Borrower, whether or not in the ordinary course of
business, other than on fair and reasonable terms substantially as favorable to
the Borrower or such Subsidiary as would be obtainable by the Borrower or such
Subsidiary at the time in a comparable arm’s length transaction with a Person
other than an Affiliate, except (a) transactions between or among Loan Parties
or between or among Group Members that are not Loan Parties; (b) loans or
advances to employees permitted under Section 8.7(d); (c) the payment of
reasonable fees to directors of the Borrower or any Subsidiary who are not
employees of the Borrower or any Subsidiary, and compensation, employment,
termination and other employee benefit arrangements paid to, and indemnities
provided for the benefit of, directors, officers or employees of the Borrower or
any Subsidiary, each in the ordinary course of business; (d) (i) any issuances
of securities or other payments, awards or grants in cash, securities or
otherwise pursuant to, or the funding of, employment agreements, stock options
and stock ownership plans approved by the Borrower’s board of directors and
(ii) any repurchases of any issuances, awards or grants issued pursuant to
clause (i), in each case, to the extent permitted by Section 8.6; (e) employment
arrangements entered into in the ordinary course of business between the
Borrower or any Subsidiary and any employee thereof; (f) any Restricted Payment
permitted by Section 8.6; and (g) consummate the Actel Acquisition and the
Zarlink Acquisition.

 

107



--------------------------------------------------------------------------------

8.10 Sales and Leasebacks. Enter into any arrangement with any Person providing
for the leasing by any Group Member of personal property that has been or is to
be sold or transferred by such Group Member to such Person or to any other
Person to whom funds have been or are to be advanced by such Person on the
security of such property or rental obligations of such Group Member.

8.11 Hedge Agreements. Enter into any Hedge Agreement, except (a) Hedge
Agreements entered into to hedge or mitigate risks to which the Borrower or any
Subsidiary has actual exposure, (b) Hedge Agreements entered into in order to
effectively cap, collar or exchange interest rates (from fixed to floating
rates, from one floating rate to another floating rate or otherwise) with
respect to any interest-bearing liability or investment of the Borrower or any
Subsidiary and (c) any Hedge Agreements required to be entered into pursuant to
the terms and conditions of this Agreement.

8.12 Changes in Fiscal Periods; Accounting Changes. (a) Permit the fiscal year
of the Borrower to end on a day other than a Sunday on or about September 30 or
change the Borrower’s method of determining fiscal quarters.

(b) Make or permit any change in accounting policies or reporting practices,
except changes that are required by GAAP, or change independent accountants
other than to any nationally recognized firm or such other firm reasonably
acceptable to the Administrative Agent.

8.13 Negative Pledge Clauses. Enter into or suffer to exist or become effective
any agreement that prohibits, limits or imposes any condition upon the ability
of any Group Member to create, incur, assume or suffer to exist any Lien upon
any of its property or revenues, whether now owned or hereafter acquired other
than (a) this Agreement and the other Loan Documents, (b) any agreements
governing any purchase money Liens or Capital Lease Obligations otherwise
permitted hereby (in which case, any prohibition or limitation shall only be
effective against the assets financed thereby), (c) any agreement governing any
Second Lien Indebtedness so long as the restrictions set forth therein are no
more restrictive than the corresponding provisions in the Loan Documents,
(d) any restrictions with respect to a Subsidiary imposed pursuant to an
agreement that has been entered into in connection with the Disposition of all
or substantially all of the Capital Stock or assets of such Subsidiary, (e) any
agreement of a Foreign Subsidiary governing Indebtedness permitted to be
incurred or permitted to exist under Section 8.2 and (f) customary provisions in
leases and other contracts restricting the assignment thereof.

8.14 Clauses Restricting Subsidiary Distributions. Enter into or suffer to exist
or become effective any consensual encumbrance or restriction on the ability of
any Subsidiary of the Borrower to (a) make Restricted Payments in respect of any
Capital Stock of such Subsidiary held by, or pay any Indebtedness owed to, the
Borrower or any other Subsidiary of the Borrower, (b) make loans or advances to,
or other Investments in, the Borrower or any other Subsidiary of the Borrower or
(c) transfer any of its assets to the Borrower or any other Subsidiary of the
Borrower, except for such encumbrances or restrictions existing under or by
reason of (i) any restrictions

 

108



--------------------------------------------------------------------------------

existing under the Loan Documents, (ii) any restrictions with respect to a
Subsidiary imposed pursuant to an agreement that has been entered into in
connection with the Disposition of all or substantially all of the Capital Stock
or assets of such Subsidiary, (iii) any restrictions set forth in the agreement
governing any Junior Indebtedness so long as the restrictions set forth therein
are not materially more restrictive than the corresponding provisions in the
Loan Documents, (iv) any agreements governing any purchase money Liens or
Capital Lease Obligations otherwise permitted hereby (in which case, any
prohibition or limitation shall only be effective against the assets financed
thereby), (v) restrictions and conditions existing on the Restatement Date
identified on Schedule 8.14 (but not to any amendment or modification expanding
the scope or duration of any such restriction or condition), (vi) restrictions
or conditions imposed by any agreement relating to Liens permitted by this
Agreement but solely to the extent that such restrictions or conditions apply
only to the property or assets subject to such permitted Lien, (vii) customary
provisions in leases, licenses and other contracts entered into in the ordinary
course of business restricting the assignment thereof, (viii) customary
restrictions in joint venture agreements and other similar agreements applicable
to joint ventures permitted hereunder and applicable solely to such joint
venture, (ix) any agreement of a Foreign Subsidiary governing Indebtedness
permitted to be incurred or permitted to exist under Section 8.2, (x) any
agreement or arrangement already binding on a Subsidiary when it is acquired so
long as such agreement or arrangement was not created in anticipation of such
acquisition and (xi) applicable law.

8.15 Lines of Business. Enter into any business, either directly or through any
Subsidiary, except for those businesses in which the Borrower and its
Subsidiaries are engaged on the date of this Agreement (after giving effect to
the Zarlink Acquisition) or that are reasonably related, incidental, ancillary
or complementary thereto.

8.16 Issuance of Disqualified Capital Stock. Issue any Disqualified Capital
Stock or become liable in respect of any obligation (contingent or otherwise) to
purchase, redeem, retire, acquire or make any other payment in respect of any
Disqualified Capital Stock of any Group Member.

8.17 [Reserved].

8.18 [Reserved].

SECTION 9. EVENTS OF DEFAULT

9.1 Events of Default. If any of the following events shall occur and be
continuing:

(a) the Borrower shall fail to pay any principal of any Loan or Reimbursement
Obligation when due in accordance with the terms hereof; or the Borrower shall
fail to pay any interest on any Loan or Reimbursement Obligation, or any other
amount payable hereunder or under any other Loan Document, within five (5) days
after any such interest or other amount becomes due in accordance with the terms
hereof; or

 

109



--------------------------------------------------------------------------------

(b) any representation or warranty made or deemed made by any Loan Party herein
or in any other Loan Document or that is contained in any certificate, document
or financial or other statement furnished by it at any time under or in
connection with this Agreement or any such other Loan Document shall prove to
have been inaccurate in any material respect on or as of the date made or deemed
made; or

(c) any Loan Party shall default in the observance or performance of any
agreement contained in Section 3.15(c)(ii), Section 7.1, clause (i) or (ii) of
Section 7.4(a) (with respect to the Borrower only), Section 7.7(a) or Section 8
of this Agreement; provided that an Event of Default under this clause (c) as a
result of a breach of any Financial Covenant (any such Event of Default, a
“Financial Covenant Event of Default”) shall not constitute an Event of Default
for purposes of any Term Loan unless and until the Majority Facility Lenders
under the Revolving Facility have declared all outstanding Obligations under the
Revolving Facility to be immediately due and payable in accordance with
Section 9.2, and such declaration has not been rescinded on or before such date;
or

(d) any Loan Party shall default in the observance or performance of any other
agreement contained in this Agreement or any other Loan Document (other than as
provided in paragraphs (a) through (c) of this Section), and such default shall
continue unremedied for a period of thirty (30) days after notice to the
Borrower from the Administrative Agent or the Required Lenders; or

(e) any Group Member (i) defaults in making any payment of any principal of any
Material Indebtedness (including any Guarantee Obligation or Hedge Agreement
that constitutes Material Indebtedness, but excluding the Loans) on the
scheduled or original due date with respect thereto; or (ii) defaults in making
any payment of any interest on any such Material Indebtedness beyond the period
of grace, if any, provided in the instrument or agreement under which such
Indebtedness was created; or (iii) defaults in the observance or performance of
any other agreement or condition relating to any such Material Indebtedness or
contained in any instrument or agreement evidencing, securing or relating
thereto, or any other event shall occur or condition exist, the effect of which
default or other event or condition is to cause, or to permit the holder or
beneficiary of such Material Indebtedness (or a trustee or agent on behalf of
such holder or beneficiary) to cause, with the giving of notice if required,
such Material Indebtedness to become due prior to its stated maturity or to
become subject to a mandatory offer to purchase by the obligor thereunder or (in
the case of any such Material Indebtedness constituting a Guarantee Obligation)
to become payable; or

(f) (i) any Group Member (other than an Immaterial Subsidiary) shall commence
any case, proceeding, assignment, or other action (A) under any existing or
future law of any jurisdiction, domestic or foreign, relating to bankruptcy,
insolvency, reorganization or relief of debtors, seeking to have an order for
relief entered with respect to it, or seeking to adjudicate it a bankrupt or
insolvent, or seeking reorganization, arrangement, adjustment, winding-up,
liquidation, dissolution, composition or other relief with respect to it or its
debts, or (B) seeking appointment of a receiver, trustee, custodian, conservator
or other similar official for it or for all or any substantial part of its
assets, or any Group Member (other than an Immaterial Subsidiary) shall make a
general assignment for the benefit of its creditors; or (ii) there shall be
commenced against any Group Member (other than an Immaterial Subsidiary) any
case, proceeding, petition or other action of a nature referred to in clause
(i) above that (A) results in the entry of an order for relief or any such
adjudication or appointment or (B) remains undismissed, undischarged or unbonded
for a

 

110



--------------------------------------------------------------------------------

period of sixty (60) days; or (iii) there shall be commenced any case,
proceeding, petition or other action seeking issuance of a warrant of
attachment, execution, distraint or similar process against all or any
substantial part of the assets of the Group Members, taken as a whole, that
results in the entry of an order for any such relief that shall not have been
vacated, discharged, or stayed or bonded pending appeal within sixty (60) days
from the entry thereof; or (iv) any Group Member (other than an Immaterial
Subsidiary) shall take any action in furtherance of, or indicating its consent
to, approval of, or acquiescence in, any of the acts set forth in clause (i),
(ii), or (iii) above; or (v) any Group Member (other than an Immaterial
Subsidiary) shall generally not, or shall be unable to, or shall admit in
writing its inability to, pay its debts as they become due; or

(g) (i) any “accumulated funding deficiency” (as defined in Section 302 of
ERISA), whether or not waived, shall exist with respect to any Single Employer
Plan or any Lien in favor of the PBGC or a Single Employer Plan or Multiemployer
Plan shall arise on the assets of the Borrower or any Commonly Controlled
Entity, (ii) a Reportable Event shall occur with respect to, or proceedings
shall commence under Section 4042 of ERISA to have a trustee appointed, or a
trustee shall be appointed pursuant to such proceedings, to administer or to
terminate, any Single Employer Plan, which Reportable Event or commencement of
proceedings or appointment of a trustee is reasonably likely to result in the
termination of such Plan for purposes of Title IV of ERISA, (iii) any Single
Employer Plan shall be terminated under Section 4041(c) of ERISA, (iv) any Group
Member or any Commonly Controlled Entity shall, or is reasonably likely to,
incur any liability in connection with a withdrawal from, or the Insolvency or
Reorganization of, a Multiemployer Plan, (v) any other event or condition shall
occur or exist with respect to a Single Employer Plan or Multiemployer Plan
(other than regular contributions with respect thereto or administrative
expenses in respect thereof), or (vi) any Group Member shall engage in any
“prohibited transaction” (within the meaning of Section 406 of ERISA or
Section 4975 of the Code) involving any Plan; and in each case in clauses
(i) through (vi) above, such event or condition, together with all other such
events or conditions, if any, could reasonably be expected to have a Material
Adverse Effect; or

(h) one or more judgments or decrees shall be entered against any Group Member
and the same shall not have been vacated, discharged, stayed or bonded pending
appeal within 30 days from the entry thereof and any such judgments or decrees
either (i) is for the payment of money, individually or in the aggregate (not
paid or fully covered by insurance as to which the relevant insurance company
has acknowledged coverage), of $50,000,000 or more or (ii) is for injunctive
relief and could reasonably be expected to have a Material Adverse Effect, or

(i) any of the Security Documents shall cease, for any reason, to be in full
force and effect, or any Loan Party or any Subsidiary of any Loan Party shall so
assert, or any Lien created by any of the Security Documents shall cease to be
enforceable and of the same effect and priority purported to be created thereby;
or any Loan Party or any Subsidiary of any Loan Party shall so assert; or

(j) the guarantee contained in Section 2 of the Guarantee and Collateral
Agreement shall cease, for any reason, to be in full force and effect or any
Loan Party or any Subsidiary of any Loan Party shall so assert; or

(k) a Change of Control occurs; or

 

111



--------------------------------------------------------------------------------

(l) (i) any of the Obligations of the Loan Parties under the Loan Documents for
any reason shall cease to be “senior debt,” “senior indebtedness,” “designated
senior debt,” “guarantor senior debt” or “senior secured financing” (or any
comparable term) under, and as defined in, any Junior Financing Documentation,
(ii) the subordination provisions set forth in any Junior Financing
Documentation shall, in whole or in part, cease to be effective or cease to be
legally valid, bonding and enforceable against the holders of any Junior
Financing, if applicable, (iii) if applicable, the Intercreditor agreement
related to any Second Lien Indebtedness shall, in whole or in part, cease to be
effective or otherwise cease to be legally valid, binding and enforceable
against the holder of any Second Lien Indebtedness or (iv) any Loan Party, any
Subsidiary of any Loan Party, the trustee in respect of any Junior Financing, or
the holders of any Junior Financing, as the case may be, shall assert any of the
foregoing; or

(m) Zarlink or any Subsidiary thereof or any corporation resulting from the
Zarlink Acquisition, if any, shall have failed to make normal or special
payments to a Canadian Pension Plan, or the occurrence of any event which may
give rise to the full termination of any Canadian Pension Plan which, when taken
together with all ERISA events that have occurred, could reasonably be expected
to result in a Material Adverse Effect;

then, and in any such event, (A) if such event is an Event of Default specified
in clause (i) or (ii) of paragraph (f) above with respect to the Borrower,
automatically the Commitments shall immediately terminate and the Loans
hereunder (with accrued interest thereon) and all other amounts owing under this
Agreement and the other Loan Documents (including all amounts of L/C
Obligations, whether or not the beneficiaries of the then outstanding Letters of
Credit shall have presented the documents required thereunder) shall immediately
become due and payable, and (B) if such event is any other Event of Default,
either or both of the following actions may be taken: (i) with the consent of
the Required Lenders, the Administrative Agent may, or upon the request of the
Required Lenders, the Administrative Agent shall, by notice to the Borrower
declare the Revolving Commitments to be terminated forthwith, whereupon the
Revolving Commitments shall immediately terminate; and (ii) with the consent of
the Required Lenders, the Administrative Agent may, or upon the request of the
Required Lenders, the Administrative Agent shall, by notice to the Borrower,
declare the Loans hereunder (with accrued interest thereon) and all other
amounts owing under this Agreement and the other Loan Documents (including all
amounts of L/C Obligations, whether or not the beneficiaries of the then
outstanding Letters of Credit shall have presented the documents required
thereunder) to be due and payable forthwith, whereupon the same shall
immediately become due and payable. With respect to all Letters of Credit with
respect to which presentment for honor shall not have occurred at the time of an
acceleration pursuant to this paragraph, the Borrower shall at such time deposit
in a cash collateral account opened by the Administrative Agent an amount equal
to the aggregate then undrawn and unexpired amount of such Letters of Credit.
Amounts held in such cash collateral account shall be applied by the
Administrative Agent to the payment of drafts drawn under such Letters of
Credit, and the unused portion thereof after all such Letters of Credit shall
have expired or been fully drawn upon, if any, shall be applied to repay other
obligations of the Borrower hereunder and under the other Loan Documents in
accordance with the Guarantee and Collateral Agreement. After all such Letters
of Credit shall have expired or been fully drawn upon, all Reimbursement
Obligations shall have been satisfied and all other obligations of the Borrower
hereunder and under the other Loan Documents shall have been paid in full, the
balance, if any, in such cash collateral account shall be returned to the
Borrower (or such other Person as may be lawfully entitled thereto). Except as
expressly provided above in this Section, presentment, demand, protest and all
other notices of any kind are hereby expressly waived by the Borrower.

 

112



--------------------------------------------------------------------------------

9.2 Remedies.

(a) Except as provided in clause (b) below, (i) if an Event of Default specified
in Section 9.1(f)(i) or (ii) with respect to the Borrower shall occur and be
continuing, automatically the Commitments shall immediately terminate and the
Loans hereunder (with accrued interest thereon) and all other amounts owing
under this Agreement and the other Loan Documents (including all amounts of L/C
Obligations, whether or not the beneficiaries of the then outstanding Letters of
Credit shall have presented the documents required thereunder) shall immediately
become due and payable, and (ii) if such event is any other Event of Default
(other than a Financial Covenant Event of Default) that has occurred and is
continuing, either or both of the following actions may be taken: (x) with the
consent of the Required Lenders, the Administrative Agent may, or upon the
request of the Required Lenders, the Administrative Agent shall, by notice to
the Borrower declare the Revolving Commitments to be terminated forthwith,
whereupon the Revolving Commitments shall immediately terminate; and (y) with
the consent of the Required Lenders, the Administrative Agent may, or upon the
request of the Required Lenders, the Administrative Agent shall, by notice to
the Borrower, declare the Loans hereunder (with accrued interest thereon) and
all other amounts owing under this Agreement and the other Loan Documents
(including all amounts of L/C Obligations, whether or not the beneficiaries of
the then outstanding Letters of Credit shall have presented the documents
required thereunder) to be due and payable forthwith, whereupon the same shall
immediately become due and payable. With respect to all Letters of Credit with
respect to which presentment for honor shall not have occurred at the time of an
acceleration pursuant to this paragraph, the Borrower shall at such time deposit
in a cash collateral account opened by the Administrative Agent an amount equal
to the aggregate then undrawn and unexpired amount of such Letters of Credit.
Amounts held in such cash collateral account shall be applied by the
Administrative Agent to the payment of drafts drawn under such Letters of
Credit, and the unused portion thereof after all such Letters of Credit shall
have expired or been fully drawn upon, if any, shall be applied to repay other
obligations of the Borrower hereunder and under the other Loan Documents in
accordance with the Guarantee and Collateral Agreement. After all such Letters
of Credit shall have expired or been fully drawn upon, all Reimbursement
Obligations shall have been satisfied and all other obligations of the Borrower
hereunder and under the other Loan Documents shall have been paid in full, the
balance, if any, in such cash collateral account shall be returned to the
Borrower (or such other Person as may be lawfully entitled thereto). Except as
expressly provided above in this Section, presentment, demand, protest and all
other notices of any kind are hereby expressly waived by the Borrower.

(b) Upon the occurrence and during the continuation of a Financial Covenant
Event of Default that is unwaived, the Majority Facility Lenders under the
Revolving Facility may, so long as a Compliance Date continues to be in effect,
immediately upon such breach (i) declare that such breach constitutes an Event
of Default for Section 6.2 and (ii) either (x) terminate the Revolving
Commitment and/or (y) take the actions specified in Section 9.2(a) in respect of
the Revolving Commitments, the Revolving Loans and the L/C Obligations. In
respect of a Financial Covenant Event of Default that is continuing, the
Required Lenders may take the actions specified in Section 9.2(a) on the date
that the Majority Facility Lenders under the Revolving Facility terminate the
Revolving Commitments or accelerate all Obligations in respect of the Revolving

 

113



--------------------------------------------------------------------------------

Facility; provided however, that the Required Lenders may not take such actions
if either (1) all Obligations under the Revolving Facility have been repaid in
full (other than Unasserted Contingent Obligations) and the Revolving
Commitments have been terminated or (2) the Financial Covenant Event of Default
has been waived by the Majority Facility Lenders under the Revolving Facility.

SECTION 10. THE AGENTS

10.1 Appointment. (a) Each Lender (and, if applicable, each other Secured Party)
hereby irrevocably designates and appoints each Agent as the agent of such
Lender (and, if applicable, each other Secured Party) under this Agreement and
the other Loan Documents, and each such Lender (and, if applicable, each other
Secured Party) irrevocably authorizes such Agent, in such capacity, to take such
action on its behalf under the provisions of this Agreement and the other Loan
Documents and to exercise such powers and perform such duties as are expressly
delegated to such Agent by the terms of this Agreement and the other Loan
Documents, together with such other powers as are reasonably incidental thereto.
Notwithstanding any provision to the contrary elsewhere in this Agreement, no
Agent shall have any duties or responsibilities, except those expressly set
forth herein, or any fiduciary relationship with any Lender or other Secured
Party, and no implied covenants, functions, responsibilities, duties,
obligations or liabilities shall be read into this Agreement or any other Loan
Document or otherwise exist against any Agent.

(b) As of the Amendment No. 56 Effective Date, each of the Secured Parties
hereby irrevocable designates and appoints Royal Bank of CanadaAmerica, N.A. as
collateral agent of such Secured Party under this Agreement and the other Loan
Documents, and each such Secured Party irrevocably authorizes the Collateral
Agent, in such capacity, to take such action on its behalf as are necessary or
advisable with respect to the Collateral under this Agreement or any of the
other Loan Documents, together with such powers as are reasonably incidental
thereto. The Collateral Agent hereby accepts such appointment.

10.2 Delegation of Duties. Each Agent may execute any of its duties under this
Agreement and the other Loan Documents by or through agents or attorneys-in-fact
and shall be entitled to advice of counsel concerning all matters pertaining to
such duties. No Agent shall be responsible for the negligence or misconduct of
any agents or attorneys-in-fact selected by it with reasonable care.

10.3 Exculpatory Provisions. Neither any Agent nor any of their respective
officers, directors, employees, agents, attorneys-in-fact or Affiliates shall be
(i) liable for any action lawfully taken or omitted to be taken by it or such
Person under or in connection with this Agreement or any other Loan Document
(except to the extent that any of the foregoing are found by a final and
nonappealable decision of a court of competent jurisdiction to have resulted
from its or such Person’s own gross negligence or willful misconduct) or
(ii) responsible in any manner to any of the Lenders or any other Secured Party
for any recitals, statements, representations or warranties made by any Loan
Party or any officer thereof contained in this Agreement or any other Loan
Document or any Specified Hedge Agreement or in any certificate, report,
statement or other document referred to or provided for in, or received by the
Agents under or in connection with, this Agreement or any other Loan Document or
any Specified Hedge Agreement or for the value, validity, effectiveness,
genuineness, enforceability or sufficiency of this Agreement or any other

 

114



--------------------------------------------------------------------------------

Loan Document or any Specified Hedge Agreement or for any failure of any Loan
Party a party thereto to perform its obligations hereunder or thereunder. The
Agents shall not be under any obligation to any Lender to ascertain or to
inquire as to the observance or performance of any of the agreements contained
in, or conditions of, this Agreement or any other Loan Document or any Specified
Hedge Agreement, or to inspect the properties, books or records of any Loan
Party.Without limiting the generality of the foregoing, each Agent:

(a) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;

(b) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that such Agent is required
to exercise as directed in writing by the Required Lenders (or such other number
or percentage of the Lenders as shall be expressly provided for herein or in the
other Loan Documents), provided that no Agent shall be required to take any
action that, in its opinion or the opinion of its counsel, may expose such Agent
to liability or that is contrary to any Loan Document or applicable law,
including for the avoidance of doubt any action that may be in violation of the
automatic stay under any Debtor Relief Law or that may effect a forfeiture,
modification or termination of property of a Defaulting Lender in violation of
any Debtor Relief Law;

(c) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as such Agent or any of its
Affiliates in any capacity;

(d) shall not be liable for any action taken or not taken by it (i) with the
consent or at the request of the Required Lenders (or such other number or
percentage of the Lenders as shall be necessary, or as such Agent shall believe
in good faith shall be necessary, under the circumstances as provided in
Sections 9.2 and 11.1) or (ii) in the absence of its own gross negligence or
willful misconduct, as determined by a court of competent jurisdiction by a
final and nonappealable judgment; and

(e) shall not be responsible for or have any duty to ascertain or inquire into
(i) any statement, warranty or representation made in or in connection with this
Agreement or any other Loan Document, (ii) the contents of any certificate,
report or other document delivered hereunder or thereunder or in connection
herewith or therewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth herein or therein
or the occurrence of any Default, (iv) the validity, enforceability,
effectiveness or genuineness of this Agreement, any other Loan Document or any
other agreement, instrument or document, or the creation, perfection or priority
of any Lien purported to be created by the Security Documents, (v) the value or
the sufficiency of any Collateral, or (v) the satisfaction of any condition set
forth in Section 6 or elsewhere herein, other than to confirm receipt of items
expressly required to be delivered to such Agent.

10.4 Reliance by AgentsAdministrative Agent. Each Agent shall be entitled to
rely upon, and shall be fully protected innot incur any liability for relying,
upon, any instrument,

 

115



--------------------------------------------------------------------------------

writing, resolution, notice, consentrequest, certificate, affidavit, letter,
telecopy, telex or teletype message, statement, order or other document or
conversationconsent, statement, instrument, document or other writing (including
any electronic message, Internet or intranet website posting or other
distribution) believed by it to be genuine and correct and to have been signed,
sent or made by the proper Person or Persons and upon advice and statements of
legal counsel (including counsel tootherwise authenticated by the proper Person.
Each Agent also may rely upon any statement made to it orally or by telephone
and believed by it to have been made by the proper Person, and shall not incur
any liability for relying thereon. In determining compliance with any condition
hereunder to the making of a Loan, or the issuance, extension, renewal or
increase of a Letter of Credit, that by its terms must be fulfilled to the
satisfaction of a Lender or the Issuing Lender, each Agent may presume that such
condition is satisfactory to such Lender or the Issuing Lender unless such Agent
shall have received notice to the contrary from such Lender or the Issuing
Lender prior to the making of such Loan or the issuance of such Letter of
Credit. Each Agent may consult with legal counsel (who may be counsel for the
Borrower), independent accountants and other experts selected by such Agent. The
Administrative Agent may deem and treat the Lender specified in the Register
with respect to any amount owing hereunder as the owner thereof for all purposes
unless a written notice of assignment, negotiation or transfer thereof shall
have been filed with the Administrative Agent. Each Agent shall be fully
justified in failing or refusing to take any action under this Agreement or any
other Loan Document unless it shall first receive such advice or concurrence of
the Required Lenders (or, if so specified by this Agreement, all Lenders or the
Majority Facility Lenders) as it deems appropriate or it shall first be
indemnified to its satisfaction by the Lenders against any and all liability and
expense that may be incurred by it by reason of taking or continuing to take any
such action. The Agents shall in all cases be fully protected in acting, or in
refraining from acting, under this Agreement and the other Loan Documents in
accordance with a request of the Required Lenders (or, if so specified by this
Agreement, all Lenders or the Majority Facility Lenders), and such request and
any action taken or failure to act pursuant thereto shall be binding upon all
the Lenders and all future holders of the Loans and all other Secured Partiesit,
and shall not be liable for any action taken or not taken by it in accordance
with the advice of any such counsel, accountants or experts.

10.5 Notice of Default. No Agent shall be deemed to have knowledge or notice of
the occurrence of any Default or Event of Default hereunder unless such Agent
has received notice from a Lender or the Borrower referring to this Agreement,
describing such Default or Event of Default and stating that such notice is a
“notice of default”. In the event that the Administrative Agent receives such a
notice, the Administrative Agent shall give notice thereof to the Lenders. The
Administrative Agent shall take such action with respect to such Default or
Event of Default as shall be reasonably directed by the Required Lenders (or, if
so specified by this Agreement, all Lenders or any other instructing group of
Lenders specified by this Agreement); provided that unless and until the
Administrative Agent shall have received such directions, the Administrative
Agent may (but shall not be obligated to) take such action, or refrain from
taking such action, with respect to such Default or Event of Default as it shall
deem advisable in the best interests of the Secured Parties.

10.6 Non-Reliance on Agents and Other Lenders. Each Lender (and, if applicable,
each other Secured Party) expressly acknowledges that neither the Agents nor any
of their respective officers, directors, employees, agents, attorneys-in-fact or
affiliates have made any

 

116



--------------------------------------------------------------------------------

representations or warranties to it and that no act by any Agent hereafter
taken, including any review of the affairs of a Loan Party or any affiliate of a
Loan Party, shall be deemed to constitute any representation or warranty by any
Agent to any Lender or any other Secured Party. Each Lender (and, if applicable,
each other Secured Party) represents to the Agents that it has, independently
and without reliance upon any Agent or any other Lender or any other Secured
Party, and based on such documents and information as it has deemed appropriate,
made its own appraisal of andan investigation into the business, operations,
property, financial and other condition and creditworthiness of the Loan Parties
and their affiliates and made its own decision to make its Loans hereunder and
enter into this Agreement, any Specified Hedge Agreement or any Specified Cash
Management Agreement. Each Lender (and, if applicable, each other Secured Party)
also represents that it will, independently and without reliance upon any Agent
or any other Lender or any other Secured Party, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit analysis, appraisals and decisions in taking or not taking action under
this Agreement and the other Loan Documents, any Specified Hedge Agreement or
any Specified Cash Management Agreement, and to make such investigation as it
deems necessary to inform itself as to the business, operations, property,
financial and other condition and creditworthiness of the Loan Parties and their
affiliates. Except for notices, reports and other documents expressly required
to be furnished to the Lenders by the Administrative Agent hereunder, the
Administrative Agent shall not have any duty or responsibility to provide any
Lender or any other Secured Party with any credit or other information
concerning the business, operations, property, condition (financial or
otherwise), prospects or creditworthiness of any Loan Party or any Affiliate of
a Loan Party that may come into the possession of the Administrative Agent or
any of its officers, directors, employees, agents, attorneys-in-fact or
Affiliates.

10.7 Indemnification. To the extent that the Borrower for any reason fails to
indefeasibly pay any amount required under Section 11.5 to be paid by it to any
Agent Related Party (or any sub-agent thereof), each Lender severally agrees to
pay to such Agent Related Party (or any such sub-agent thereof) such Lender’s
Aggregate Exposure Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount;
provided that (a) the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against any Agent Related Party (or any such sub-agent thereof) and (b) no
Lender shall be liable for the payment of any portion of such unreimbursed
expense or indemnified loss, claim, damage, liability or related expense that is
found by a final and nonappealable decision of a court of competent jurisdiction
to have resulted from such Agent’s gross negligence or willful misconduct. The
agreements in this Section shall survive the payment of the Loans and all other
amounts payable hereunder.

10.8 Agent in Its Individual Capacity. Each Agent and its affiliates may make
loans to, accept deposits from and generally engage in any kind of business with
any Loan Party as though such Agent were not an Agent and without any duty to
account therefor to the Lenders. With respect to its Loans made or renewed by it
and with respect to any Letter of Credit issued or participated in by it, each
Agent shall have the same rights and powers under this Agreement and the other
Loan Documents as any Lender and may exercise the same as though it were not an
Agent, and the terms “Lender”, “Lenders”, “Secured Party” and “Secured Parties”
shall include each Agent in its individual capacity.

 

117



--------------------------------------------------------------------------------

10.9 Successor Administrative Agent; Resignation of Issuing Lender and Swingline
Lender. (a) The Administrative Agent and the Collateral Agent may resign as
Administrative Agent and Collateral Agent, respectively, upon ten (10) days’
notice to the Lenders and the Borrower. If the Administrative Agent or
Collateral Agent, as applicable, shall resign as Administrative Agent or
Collateral Agent, as applicable, under this Agreement and the other Loan
Documents, then the Required Lenders shall appoint a successor agent for the
Lenders (which such successor agent shall be (x) a Lender or (y) otherwise
satisfactory to the Required Lenders), which successor agent shall (unless an
Event of Default under Section 9.1(a) or Section 9.1(f) with respect to the
Borrower shall have occurred and be continuing) be subject to approval by the
Borrower (which approval shall not be unreasonably withheld or delayed),
whereupon such successor agent shall succeed to the rights, powers and duties of
the Administrative Agent or Collateral Agent, as applicable, and the term
“Administrative Agent” or “Collateral Agent,” as applicable, shall mean such
successor agent effective upon such appointment and approval, and the former
Administrative Agent’s or Collateral Agent’s, as applicable, rights, powers and
duties as Administrative Agent or Collateral Agent, as applicable, shall be
terminated, without any other or further act or deed on the part of such former
Administrative Agent or Collateral Agent, as applicable, or any of the parties
to this Agreement or any holders of the Loans. If no successor agent has
accepted appointment as Administrative Agent or Collateral Agent, as applicable,
by the date that is ten (10) days following a retiring Administrative Agent’s or
Collateral Agent’s, as applicable, notice of resignation, the retiring
Administrative Agent’s or Collateral Agent’s, as applicable, resignation shall
nevertheless thereupon become effective and the Lenders shall assume and perform
all of the duties of the Administrative Agent or Collateral Agent, as
applicable, hereunder until such time, if any, as the Required Lenders appoint a
successor agent as provided for above. After anythe retiring or removed
Administrative Agent’s or Collateral Agent’s, as applicable, resignation as
Administrative Agent or retiring Collateral Agent’s resignation as Collateral
Agent, as applicableor removal hereunder and under the other Loan Documents, the
provisions of this Section 10 and Section 11.5 shall inure to its benefit as
tocontinue in effect for the benefit of such retiring or removed Administrative
Agent, Collateral Agent, their respective sub-agents and their respective Agent
Related Parties in respect of any actions taken or omitted to be taken by it
while it wasany of them while the retiring or removed Administrative Agent was
acting as Administrative Agent or Collateral Agent, as applicable, under this
Agreement and the other Loan Documents. .

(b) The Syndication Agent may, at any time, by notice to the Lenders and the
Administrative Agent, resign as Syndication Agent hereunder, whereupon the
duties, rights, obligations and responsibilities of the Syndication Agent
hereunder shall automatically be assumed by, and inure to the benefit of, the
Administrative Agent, without any further act by the Syndication Agent, the
Administrative Agent or any Lender.

(b) (c) Anything herein to the contrary notwithstanding, if at any time the
Required Lenders determine that the Person serving as Administrative Agent is a
Defaulting Lender, the Required Lenders (determined after giving effect to the
final paragraph of Section 11.1) may by notice to the Borrower and such Person
remove such Person as Administrative Agent and, in consultation with the
Borrower, appoint a replacement Administrative Agent hereunder. Such removal
will, to the fullest extent permitted by applicable law, be effective on the
earlier of (i) the date a replacement Administrative Agent is appointed and
(ii) the date ten (10) Business Days after the giving of such notice by the
Required Lenders (regardless of whether a replacement Administrative Agent has
been appointed).

 

118



--------------------------------------------------------------------------------

(c) (d) In addition to the foregoing, if (i) a Lender becomes, and during the
period it remains, a Defaulting Lender, the Issuing Lender and/or the Swingline
Lender may, upon prior written notice to the Borrower and the Administrative
Agent, resign as Issuing Lender or Swingline Lender, respectively, effective at
the close of business New York time on a date specified in such notice (which
date may not be less than ten (10) Business Days after the date of such notice)
or (ii) Bank of America resigns or is removed as Administrative Agent, such
resignation or removal shall also constitute its resignation as Issuing Lender
and Swingline Lender; provided that such resignation by the Issuing Lender will
have no effect on the validity or enforceability of any Letter of Credit then
outstanding or on the obligations of the Borrower or any Lender under this
Agreement with respect to any such outstanding Letter of Credit or otherwise to
the Issuing Lender and that such resignation by the Swingline Lender will have
no effect on its rights in respect of any outstanding Swingline Loans or on the
obligations of the Borrower or any Lender under this Agreement with respect to
any such outstanding Swingline Loan.

10.10 Agents Generally. Except as expressly set forth herein, the Agents and the
Lead Arranger shall not have any duties or responsibilities hereunder in its
capacity as such.

10.11 Lender Action. Each Lender agrees that it shall not take or institute any
actions or proceedings, judicial or otherwise, for any right or remedy against
any Loan Party or any other obligor under any of the Loan Documents, the
Specified Hedge Agreements or the Specified Cash Management Agreements
(including the exercise of any right of setoff, rights on account of any
banker’s lien or similar claim or other rights of self-help), or institute any
actions or proceeds, or otherwise commence any remedial procedures, with respect
to any Collateral or any other property of any such Loan Party, without the
prior written consent of the Administrative Agent.

10.12 Withholding Taxes. Without limiting or expanding the provisions of
Section 4.10, each Lender shall indemnify the Administrative Agent (to the
extent that Administrative Agent has not already been reimbursed by the Loan
Parties and without limiting or expanding the obligation of the Loan Parties to
do so) against, and shall make payable in respect thereof within ten (10) days
after demand therefor, any and all Taxes and any and all related losses, claims,
liabilities and expenses (including fees, charges and disbursements of any
counsel for the Administrative Agent) incurred by or asserted against the
Administrative Agent by the Internal Revenue Service or any other Governmental
Authority as a result of the failure of the Administrative Agent to properly
withhold tax from amounts paid to or for the account of such Lender for any
reason (including because the appropriate form was not delivered or not properly
executed, or because such Lender failed to notify the Administrative Agent of a
change in circumstance that rendered the exemption from, or reduction of,
withholding tax ineffective). A certificate as to the amount of any such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any amounts at any time owing to such
Lender under this Agreement or any other Loan Document against any amounts due
the Administrative Agent under this Section 10.12. The agreements in this
Section 10.12 shall survive the resignation and/or replacement of the
Administrative Agent, any assignment of rights by, or the replacement of, a
Lender, the termination of the Commitments and the repayment, satisfaction or
discharge of all other Obligations.

 

 

 

119



--------------------------------------------------------------------------------

10.13 Administrative Agent May File Proofs of Claim; Credit Bidding. In case of
the pendency of any proceeding under any Debtor Relief Law or any other judicial
proceeding relative to any Loan Party, the Administrative Agent (irrespective of
whether the principal of any Loan or L/C Obligation shall then be due and
payable as herein expressed or by declaration or otherwise and irrespective of
whether the Administrative Agent shall have made any demand on the Borrower)
shall be entitled and empowered, by intervention in such proceeding or
otherwise:

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the Issuing
Lender and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, the Issuing
Lender and the Administrative Agent and their respective agents and counsel and
all other amounts due the Lenders, the Issuing Lender and the Administrative
Agent under Sections 2.5, 3.5, 3.10 and 11.5 or otherwise) allowed in such
judicial proceeding; and

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the Issuing Lender to make such payments to the Administrative
Agent and, if the Administrative Agent shall consent to the making of such
payments directly to the Lenders and the Issuing Lender, to pay to the
Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Administrative Agent and its agents and
counsel, and any other amounts due the Administrative Agent under Sections 2.5,
3.5, 3.10 and 11.5 or otherwise.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or the
Issuing Lender any plan of reorganization, arrangement, adjustment or
composition affecting the Obligations or the rights of any Lender or the Issuing
Lender to authorize the Administrative Agent to vote in respect of the claim of
any Lender or the Issuing Lender or in any such proceeding.

The Secured Parties hereby irrevocably authorize the Administrative Agent, at
the direction of the Required Lenders, to credit bid all or any portion of the
Obligations (including accepting some or all of the Collateral in satisfaction
of some or all of the Secured Obligations pursuant to a deed in lieu of
foreclosure or otherwise) and in such manner purchase (either directly or
through one or more acquisition vehicles) all or any portion of the Collateral
(a) at any sale thereof conducted under the provisions of the Bankruptcy Code of
the United States, including under Sections 363, 1123 or 1129 of the Bankruptcy
Code of the United States, or any similar Laws in any other jurisdictions to
which a Loan Party is subject, (b) at any other sale or foreclosure or
acceptance of collateral in lieu of debt conducted by (or with the consent or at
the direction of) the Administrative Agent (whether

 

120



--------------------------------------------------------------------------------

by judicial action or otherwise) in accordance with any applicable law. In
connection with any such credit bid and purchase, the Obligations owed to the
Secured Parties shall be entitled to be, and shall be, credit bid on a ratable
basis (with Obligations with respect to contingent or unliquidated claims
receiving contingent interests in the acquired assets on a ratable basis that
would vest upon the liquidation of such claims in an amount proportional to the
liquidated portion of the contingent claim amount used in allocating the
contingent interests) in the asset or assets so purchased (or in the Capital
Stock or debt instruments of the acquisition vehicle or vehicles that are used
to consummate such purchase). In connection with any such bid (i) the
Administrative Agent shall be authorized to form one or more acquisition
vehicles to make a bid, (ii) to adopt documents providing for the governance of
the acquisition vehicle or vehicles (provided that any actions by the
Administrative Agent with respect to such acquisition vehicle or vehicles,
including any disposition of the assets or Capital Stock thereof shall be
governed, directly or indirectly, by the vote of the Required Lenders,
irrespective of the termination of this Agreement and without giving effect to
the limitations on actions by the Required Lenders contained in Section 11.1 of
this Agreement, (iii) the Administrative Agent shall be authorized to assign the
relevant Obligations to any such acquisition vehicle pro rata by the Lenders, as
a result of which each of the Lenders shall be deemed to have received a pro
rata portion of any Capital Stock and/or debt instruments issued by such an
acquisition vehicle on account of the assignment of the Obligations to be credit
bid, all without the need for any Secured Party or acquisition vehicle to take
any further action, and (iv) to the extent that Obligations that are assigned to
an acquisition vehicle are not used to acquire Collateral for any reason (as a
result of another bid being higher or better, because the amount of Obligations
assigned to the acquisition vehicle exceeds the amount of debt credit bid by the
acquisition vehicle or otherwise), such Obligations shall automatically be
reassigned to the Lenders pro rata and the Capital Stock and/or debt instruments
issued by any acquisition vehicle on account of the Obligations that had been
assigned to the acquisition vehicle shall automatically be cancelled, without
the need for any Secured Party or any acquisition vehicle to take any further
action.

SECTION 11. MISCELLANEOUS

11.1 Amendments and Waivers. Neither this Agreement, any other Loan Document,
nor any terms hereof or thereof may be amended, supplemented or modified except
in accordance with the provisions of this Section 11.1. The Required Lenders and
each Loan Party party to the relevant Loan Document may, or, with the written
consent of the Required Lenders, the Administrative Agent and each Loan Party
party to the relevant Loan Document may, from time to time, (a) enter into
written amendments, supplements or modifications hereto and to the other Loan
Documents for the purpose of adding any provisions to this Agreement or the
other Loan Documents or changing in any manner the rights of the Lenders or of
the Loan Parties hereunder or thereunder or (b) waive, on such terms and
conditions as the Required Lenders or the Administrative Agent, as the case may
be, may specify in such instrument, any of the requirements of this Agreement or
the other Loan Documents or any Default or Event of Default and its
consequences; provided, however, that (1) any such amendment, supplement,
modification or waiver shall be acknowledged by the Administrative Agent and
(2) no such waiver and no such amendment, supplement or modification shall:

 

121



--------------------------------------------------------------------------------

(i) forgive the principal amount or extend the final scheduled date of maturity
of any Loan, extend the scheduled date of any amortization payment in respect of
any Term Loan, reduce the stated rate of any interest or forgive or reduce any
interest or fee payable hereunder (except (x) in connection with the waiver of
applicability of any post-default increase in interest rates, which waiver shall
be effective with the consent of the Majority Facility Lenders of each adversely
affected Facility and (y) that any amendment or modification of the financial
covenants or defined terms used in the financial covenants in this Agreement
shall not constitute a reduction in the rate of interest or fees for purposes of
this clause (i)) or extend the scheduled date of any payment thereof, or
increase the amount or extend the expiration date of any Lender’s Commitment, in
each case without the written consent of each Lender directly affected thereby;
provided that neither any amendment, modification or waiver of a mandatory
prepayment required hereunder, nor any amendment of Section 4.2 or any related
definitions including Asset Sale, Excess Cash Flow, or Recovery Event, shall
constitute a reduction of the amount of, or an extension of the scheduled date
of, any principal installment of any Loan or Note or other amendment,
modification or supplement to which this clause (i) is applicable;

(ii) eliminate or reduce the voting rights of any Lender under this Section 11.1
without the written consent of such Lender;

(iii) reduce any percentage specified in the definition of Required Lenders,
consent to the assignment or transfer by the Borrower of any of its rights and
obligations under this Agreement and the other Loan Documents, release all or
substantially all of the Collateral or release all or substantially all of the
Subsidiary Guarantors from their obligations under the Guarantee and Collateral
Agreement, in each case without the written consent of all Lenders;

(iv) after the Original Closing Date, no amendment, waiver or consent which has
the effect of enabling the Borrower to satisfy any condition to a Borrowing
contained in Section 6.2 hereof which, but for such amendment, waiver or consent
would not be satisfied, shall be effective to require the Revolving Lenders to
make any additional Revolving Loan, unless and until the Majority Facility
Lenders under the Revolving Facility shall have approved such amendment, waiver
or consent;

(v) amend, modify or waive any provision of Section 4.2(f), 4.8 or 11.7(a) of
this Agreement or Section 6.5 of the Guarantee and Collateral Agreement, in each
case without the written consent of all Lenders;

(vi) reduce the amount of Net Cash Proceeds or Excess Cash Flow required to be
applied to prepay Loans under this Agreement without the written consent of the
Majority Facility Lenders with respect to each Facility adversely affected
thereby;

 

122



--------------------------------------------------------------------------------

(vii) amend, modify or waive any provision of the Loan Documents that by its
terms adversely affects the rights of one Facility in respect of Collateral in a
manner different than another Facility, in each case without the written consent
of the Majority Facility Lenders with respect to each Facility adversely
affected thereby;

(viii) reduce the percentage specified in the definition of Majority Facility
Lenders with respect to any Facility without the written consent of all Lenders
under such Facility;

(ix) amend, modify or waive any provision of Section 10 without the written
consent of each Agent adversely affected thereby;

(x) amend, modify or waive any provision of Section 11.6 to further restrict any
Lender’s ability to assign or otherwise transfer its obligations hereunder
without the written consent of all Lenders;

(xi) amend, modify or waive any provision of Section 3.3, 3.4 or 3.15 without
the written consent of the Swingline Lender;

(xii) amend, modify or waive any provision of Sections 3.7 to 3.15 without the
written consent of the Issuing Lender; and

(xiii) amend, modify or waive (A) any provision of any Loan Document so as to
alter the ratable sharing of payments required thereby or (B) the definition of
“Qualified Counterparty,” “Specified Cash Management Agreement,” “Specified
Hedge Agreement,” or “Obligations,” in each case in a manner adverse to any
Qualified Counterparty with Obligations then outstanding without the written
consent of any such Qualified Counterparty. Any such waiver and any such
amendment, supplement or modification shall apply equally to each of the Lenders
and shall be binding upon the Loan Parties, the Lenders, the Agents and all
future holders of the Loans.

(xiv) amend, modify or waive any provision of Section 8.1 (and related
definitions as used in such Section, but not as used in other Sections of this
Agreement) or the first sentence of Section 9.2(b) without the written consent
of the Majority Facility Lenders under the Revolving Facility and,
notwithstanding anything to the contrary set forth in this Section 11.1, only
the written consent of such Lenders shall be necessary to permit any such
amendment, modification or waiver.

In the case of any waiver, the Loan Parties, the Lenders and the Agents shall be
restored to their former position and rights hereunder and under the other Loan
Documents, and any Default or Event of Default waived shall be deemed to be
cured and not continuing; but no such waiver shall extend to any subsequent or
other Default or Event of Default, or impair any right consequent thereon.

 

123



--------------------------------------------------------------------------------

In addition, notwithstanding the foregoing, this Agreement may be amended with
the written consent of the Administrative Agent, the Borrower and the Lenders
providing the relevant Replacement Term Loans (as defined below) to permit the
refinancing of all outstanding Term Loans (“Refinanced Term Loans”) with a
replacement term loan tranche hereunder (“Replacement Term Loans”); provided
that (a) the aggregate principal amount of such Replacement Term Loans shall not
exceed the aggregate principal amount of such Refinanced Term Loans plus accrued
interest, fees and expenses related thereto, (b) the Applicable Margin for such
Replacement Term Loans shall not be higher than the Applicable Margin for such
Refinanced Term Loans, (c) the weighted average life to maturity of such
Replacement Term Loans shall not be shorter than the weighted average life to
maturity of such Refinanced Term Loans at the time of such refinancing (except
to the extent of nominal amortization for periods where amortization has been
eliminated as a result of prepayment of the applicable Term Loans) and (d) all
other terms applicable to such Replacement Term Loans shall be substantially
identical to, or less favorable to the Lenders providing such Replacement Term
Loans than, those applicable to such Refinanced Term Loans, except to the extent
necessary to provide for covenants and other terms applicable to any period
after the latest final maturity of the Term Loans in effect immediately prior to
such refinancing.

If, in connection with any proposed amendment, modification, waiver or
termination requiring the consent of all Lenders (including all Lenders under a
single Facility), the consent of the Required Lenders (or Majority Facility
Lenders, as the case may be) is obtained, but the consent of other Lenders whose
consent is required is not obtained (any such Lender whose consent is not
obtained being referred to as a “Non-Consenting Lender”), then, so long as the
Administrative Agent is not a Non-Consenting Lender, the Administrative Agent or
a Person reasonably acceptable to the Administrative Agent shall have the right
but not the obligation to purchase from such Non-Consenting Lenders, and such
Non-Consenting Lenders agree that they shall, upon the Administrative Agent’s
request, sell and assign to the Administrative Agent or such Person, all of the
Term Loans and Revolving Commitments of such Non-Consenting Lenders for an
amount equal to the principal balance of all such Term Loans and any outstanding
Revolving Loans held by such Non-Consenting Lenders and all accrued interest and
fees with respect thereto through the date of sale, such purchase and sale to be
consummated pursuant to an executed Assignment and Assumption. In addition to
the foregoing, the Borrower may replace any Non-Consenting Lender pursuant to
Section 4.13.

Notwithstanding the foregoing, this Agreement and the other Loan Documents may
be amended (or amended and restated), modified or supplemented with the written
consent of the Administrative Agent and the Borrower (a) to cure any ambiguity,
omission, defect or inconsistency, so long as such amendment, modification or
supplement does not adversely affect the rights of any Lender or the Issuing
Lender, (b) to add one or more additional credit facilities with respect to
Incremental Term Loans to this Agreement and to permit the extensions of credit
from time to time outstanding thereunder and the accrued interest and fees in
respect thereof to share ratably in the benefits of this Agreement and the other
Loan Documents with the Term Loans, as applicable, and the accrued interest and
fees in respect thereof and (c) to include appropriately the Lenders holding
such credit facilities in any determination of the Required Lenders and Majority
Facility Lenders; provided, that the conditions set forth in Section 2.4 are
satisfied.

 

124



--------------------------------------------------------------------------------

Anything herein to the contrary notwithstanding, during such period as a Lender
is a Defaulting Lender, to the fullest extent permitted by applicable law, such
Lender will not be entitled to vote in respect of amendments and waivers
hereunder and the Commitment and the outstanding Loans or other extensions of
credit of such Lender hereunder will not be taken into account in determining
whether the Required Lenders or all of the Lenders, as required, have approved
any such amendment or waiver (and the definitions of “Required Lenders” and
“Majority Facility Lenders” will automatically be deemed modified accordingly
for the duration of such period); provided that, subject to the limitations set
forth in the first paragraph of this Section 11.1, any such amendment or waiver
that would increase or extend the term of the Commitment of such Defaulting
Lender, extend the date fixed for the payment of principal or interest owing to
such Defaulting Lender hereunder, reduce the principal amount of any obligation
owing to such Defaulting Lender, reduce the amount of or the rate or amount of
interest on any amount owing to such Defaulting Lender or of any fee payable to
such Defaulting Lender hereunder, or alter the terms of this proviso, will
require the consent of such Defaulting Lender.

11.2 Notices. (a) All notices and other communications provided for hereunder
shall be either (i) in writing (including telecopy or e-mail communication) and
mailed, telecopied or delivered or (ii) as and to the extent set forth in
Section 11.2(b) and in the proviso to this Section 11.2(a), in an electronic
medium and as delivered as set forth in Section 11.2(b) if to the Borrower, at
its address at 2381 Morse Avenue, Irvine, CA 92614 Attention: John Hohener,
Telecopy No. (949) 756-2053, E-mail Address: jhohener@microsemi.com with a copy
to O’Melveny & Myers LLP, at its address at 400 S. Hope Street, Los Angeles, CA
90071 Attention: Tom Baxter, Telecopy No. (213) 430-6407, E-mail Address:
tbaxter@omm.com and a copy to O’Melveny & Myers LLP, at its address at 2765 Sand
Hill Road, Menlo Park, CA 94025, Telecopy No. (650) 473-2601, E-mail Address:
wlazarow@omm.com; if to the Collateral Agent or the Administrative Agent, at its
address at 20 King555 California Street West, 4th Floor, Toronto, Ontario M5H
1C4 - Canada - Attention: Manager, Agency Services Group, Fax: 416 842-4023;,
4th Floor, Mail Code: CA5-705-04-09, San Francisco, CA 94014, attention:
Bridgett J. Manduk Mowry, or, as to any party, at such other address as shall be
designated by such party in a written notice to the other parties; provided,
however, that materials and information described in Section 11.2(b) shall be
delivered to the Administrative Agent in accordance with the provisions thereof
or as otherwise specified to the Borrower by the Administrative Agent; if to any
other Lender, to the address, facsimile number, electronic mail address or
telephone number specified in its administrative questionnaire delivered to the
Administrative Agent (including, as appropriate, notices delivered solely to the
Person designated by a Lender on its administrative questionnaire delivered to
the Administrative Agent then in effect for the delivery of notices that may
contain material non-public information relating to the Borrower). All such
notices and other communications shall, when mailed, be effective four days
after having been mailed, and when telecopied or E-mailed, be effective when
properly transmitted, except that notices and communications to any Agent
pursuant to Sections 2, 3, 4, 6 and 10 shall not be effective until received by
such Agent. Delivery by telecopier of an executed counterpart of a signature
page to any amendment or waiver of any provision of this Agreement or the Notes
or of any Exhibit hereto to be executed and delivered hereunder shall be
effective as delivery of an original executed counterpart thereof.

 

125



--------------------------------------------------------------------------------

(b) The Borrower hereby agrees that it will provide to the Administrative Agent
all information, documents and other materials that it is obligated to furnish
to the Administrative Agent pursuant to the Loan Documents, including, without
limitation, all notices, requests, financial statements, financial and other
reports, certificates and other information materials, but excluding any such
communication that (i) relates to a request for a new, or a conversion of an
existing, borrowing or other extension of credit (including any election of an
interest rate or interest period relating thereto), (ii) relates to the payment
of any principal or other amount due under this Agreement prior to the scheduled
date therefor, (iii) provides notice of any default or event of default under
this Agreement or (iv) is required to be delivered to satisfy any condition
precedent to the effectiveness of this Agreement and/or any borrowing or other
extension of credit hereunder (all such non-excluded communications being
referred to herein collectively as “Communications”), by transmitting the
Communications in an electronic/soft medium in a format acceptable to the
Administrative Agent to an electronic address specified by the Administrative
Agent to the Borrowerby electronic communication (including e-mail, FpML
messaging, and Internet or intranet websites) pursuant to procedures approved by
the Administrative Agent. In addition, the Borrower agrees to continue to
provide the Communications to the Agents in the manner specified in the Loan
Documents but only to the extent requested by the Administrative Agent. The
Borrower further agrees that the Administrative Agent may make the
Communications available to the Lenders and the Qualified Counterparties by
posting the Communications on IntralinksIntraLinks, Syndtrak, ClearPar, or a
substantially similar secure electronic transmission system (the “Platform”).
The Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Lead Arranger will make available to the Lenders and the Issuing Lender
materials and/or information provided by or on behalf of the Borrower hereunder
(collectively, “Borrower Materials”) by posting the Borrower Materials on the
Platform and (b) certain of the Lenders (each, a “Public Lender”) may have
personnel who do not wish to receive material non-public information with
respect to the Borrower or its Affiliates, or the respective securities of any
of the foregoing, and who may be engaged in investment and other market-related
activities with respect to such Persons’ securities. The Borrower hereby agrees
that it will use commercially reasonable efforts to identify that portion of the
Borrower Materials that may be distributed to the Public Lenders and that
(w) all such Borrower Materials shall be clearly and conspicuously marked
“PUBLIC” which, at a minimum, shall mean that the word “PUBLIC” shall appear
prominently on the first page thereof; (x) by marking Borrower Materials
“PUBLIC,” the Borrower shall be deemed to have authorized the Administrative
Agent, the Lead Arranger, the Issuing Lender and the Lenders to treat such
Borrower Materials as not containing any material non-public information
(although it may be sensitive and proprietary) with respect to the Borrower or
its securities for purposes of United States Federal and state securities laws
(provided, however, that to the extent such Borrower Materials constitute
information covered by Section 11.15, they shall be treated as set forth in
Section 11.15); (y) all Borrower Materials marked “PUBLIC” are permitted to be
made available through a portion of the Platform designated “Public Side
Information;” and (z) the Administrative Agent and the Lead Arranger shall be
entitled to treat any Borrower Materials that are not marked “PUBLIC” as being
suitable only for posting on a portion of the Platform not designated “Public
Side Information.”

(c) THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE”. THE ADMINISTRATIVE
AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF
THE COMMUNICATIONS, OR THE ADEQUACY OF THE PLATFORM AND EXPRESSLY DISCLAIM
LIABILITY

 

126



--------------------------------------------------------------------------------

FOR ERRORS OR OMISSIONS IN THE COMMUNICATIONS. NO WARRANTY OF ANY KIND, EXPRESS,
IMPLIED OR STATUTORY, INCLUDING, WITHOUT LIMITATION, ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY THE
ADMINISTRATIVE AGENT PARTIES IN CONNECTION WITH THE COMMUNICATIONS OR THE
PLATFORM. IN NO EVENT SHALL THE ADMINISTRATIVE AGENT OR ANY OF ITS AFFILIATES OR
ANY OF THEIR RESPECTIVE OFFICERS, DIRECTORS, EMPLOYEES, AGENTS, ADVISORS OR
REPRESENTATIVES (COLLECTIVELY, “ADMINISTRATIVE AGENT PARTIES”) HAVE ANY
LIABILITY TO THE BORROWER, ANY LENDER PARTY OR ANY OTHER PERSON OR ENTITY FOR
DAMAGES OF ANY KIND, INCLUDING, WITHOUT LIMITATION, DIRECT OR INDIRECT, SPECIAL,
INCIDENTAL OR CONSEQUENTIAL DAMAGES, LOSSES OR EXPENSES (WHETHER IN TORT,
CONTRACT OR OTHERWISE) ARISING OUT OF THE BORROWER’S OR THE ADMINISTRATIVE
AGENT’S TRANSMISSION OF COMMUNICATIONS THROUGH THE INTERNET.

The Administrative Agent agrees that the receipt of the Communications by the
Administrative Agent at its e-mail address set forth above shall constitute
effective delivery of the Communications to the Administrative Agent for
purposes of the Loan Documents. Each Lender agrees that notice to it (as
provided in the next sentence) specifying that the Communications have been
posted to the Platform shall constitute effective delivery of the Communications
to such Lender for purposes of the Loan Documents. Each Lender agrees to notify
the Administrative Agent in writing (including by electronic communication) from
time to time of such Lender’s e-mail address to which the foregoing notice may
be sent by electronic transmission and (ii) that the foregoing notice may be
sent to such e-mail address. Nothing herein shall prejudice the right of the
Administrative Agent or any Lender to give any notice or other communication
pursuant to any Loan Document in any other manner specified in such Loan
Document.

11.3 No Waiver; Cumulative Remedies. No failure to exercise and no delay in
exercising, on the part of any Agent or any Lender, any right, remedy, power or
privilege hereunder or under the other Loan Documents shall operate as a waiver
thereof; nor shall any single or partial exercise of any right, remedy, power or
privilege hereunder preclude any other or further exercise thereof or the
exercise of any other right, remedy, power or privilege. The rights, remedies,
powers and privileges herein provided are cumulative and not exclusive of any
rights, remedies, powers and privileges provided by law.

11.4 Survival of Representations and Warranties. All representations and
warranties made hereunder, in the other Loan Documents and in any document,
certificate or statement delivered pursuant hereto or in connection herewith
shall survive the execution and delivery of this Agreement and the making of the
Loans and other extensions of credit hereunder and shall continue in full force
and effect as long as any Loan or any other Obligation hereunder shall remain
unpaid or unsatisfied or any Letter of Credit shall remain outstanding and so
long as the Commitments of any Lender have not been terminated.

11.5 Payment of Expenses and Taxes. (a) The Borrower agrees (i) to pay or
reimburse each Agent for all its reasonable and documented out-of-pocket costs
and expenses incurred in connection with the development, preparation and
execution of, and any amendment,

 

127



--------------------------------------------------------------------------------

supplement or modification to, this Agreement and the other Loan Documents and
any other documents prepared in connection herewith or therewith, and the
consummation and administration of the transactions contemplated hereby and
thereby, including the reasonable fees and disbursements of counsel to such
parties (provided that such fees and disbursements shall not include fees and
disbursements for more than one counsel plus one local counsel in each relevant
jurisdiction) and filing and recording fees and expenses, with statements with
respect to the foregoing to be submitted to the Borrower prior to the Amendment
No. 56 Effective Date (in the case of amounts to be paid on the Amendment No. 56
Effective Date) and from time to time thereafter as such parties shall deem
appropriate, (ii) to pay or reimburse each Lender and Agent for all its
documented costs and expenses incurred in connection with the enforcement or
preservation of any rights under this Agreement, the other Loan Documents and
any such other documents, including the fees, charges and disbursements of
counsel to each Lender and of counsel to such Agent, (iii) to pay, indemnify,
and hold each Lender and each Agent harmless from, any and all recording and
filing fees and any and all liabilities with respect to, or resulting from any
delay in paying, stamp, excise and other taxes (other than amounts payable under
Section 4.10(c)), if any, that may be payable or determined to be payable in
connection with the execution and delivery of, or consummation or administration
of any of the transactions contemplated by, or any amendment, supplement or
modification of, or any waiver or consent under or in respect of, this
Agreement, the other Loan Documents and any such other documents, and (iv) to
pay, indemnify, and hold each Lender and, Agent and their respective affiliates
and each of the respective officers, directors, employees, affiliates, agents
and controlling persons of the foregoing (each, an “Indemnitee”) harmless from
and against any and all other liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements of any
kind or nature whatsoever with respect to the execution, delivery, enforcement,
performance and administration of this Agreement, the other Loan Documents
(regardless of whether any Loan Party is or is not a party to any such actions
or suits) and any such other documents, including any of the foregoing relating
to the use of proceeds of the Loans or the violation of, noncompliance with or
liability under, any Environmental Law applicable to the operations of any Group
Member or any of the Properties and the reasonable fees and expenses of legal
counsel in connection with claims, actions or proceedings by any Indemnitee
against any Loan Party under any Loan Document (all the foregoing in this clause
(iv), collectively, the “Indemnified Liabilities”); provided, that the Borrower
shall not have any obligation hereunder to any Indemnitee with respect to
Indemnified Liabilities to the extent such Indemnified Liabilities are found by
a final and nonappealable decision of a court of competent jurisdiction to have
resulted primarily from the bad faith, gross negligence or willful misconduct of
such Indemnitee; provided further, that, no Lender or Agent shall be entitled to
indemnification under this Section 11.5 with respect to Taxes for which such
Lender or Agent is indemnified under Section 4.10. Without limiting the
foregoing, and to the extent permitted by applicable law, the Borrower agrees
not to assert and to cause its Subsidiaries not to assert, and hereby waives and
agrees to cause its Subsidiaries to waive, all rights for contribution or any
other rights of recovery with respect to all claims, demands, penalties, fines,
liabilities, settlements, damages, costs and expenses of whatever kind or
nature, under or related to Environmental Laws, that any of them might have by
statute or otherwise against any Indemnitee except to the extent found by a
final and nonappealable decision of a court of competent jurisdiction to have
resulted primarily from the bad faith, gross negligence or willful misconduct of
such Indemnitee. Statements payable by the Borrower pursuant to this
Section 11.5 shall be submitted to John Hohener (Telephone No. (949) 221-7100)
(Telecopy No.

 

128



--------------------------------------------------------------------------------

(949) 756-2053), at the address of the Borrower set forth in Section 11.2, or to
such other Person or address as may be hereafter designated by the Borrower in a
written notice to the Administrative Agent. The agreements in this Section 11.5
shall survive repayment of the Loans and all other amounts payable hereunder.

(b) To the fullest extent permitted by applicable law, neither the Borrower nor
any Indemnitee shall assert, and each of the Borrower and each Indemnitee does
hereby waive, any claim against any party hereto, on any theory of liability,
for special, indirect, consequential or punitive damages (as opposed to direct
or actual damages) arising out of, in connection with, or as a result of, this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby, the transactions contemplated hereby or thereby, any Loan or Letter of
Credit or the use of the proceeds thereof; provided that the foregoing shall not
limit any Loan Party’s indemnity obligations to the extent special, indirect,
consequential or punitive damages are included in any third party claim in
connection with which such Indemnitee is entitled to receive indemnification
hereunder. No Indemnitee shall be liable for any damages arising from the use by
unintended recipients of any information or other materials distributed by it
through telecommunications, electronic or other information transmission systems
in connection with this Agreement or the other Loan Documents or the
transactions contemplated hereby or thereby.

(c) All amounts due under this Section shall be payable not later than ten
(10) days after demand therefor.

11.6 Successors and Assigns; Participations and Assignments. (a) The provisions
of this Agreement shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and assigns permitted hereby (including
any affiliate of the Issuing Lender that issues any Letter of Credit), except
that (i) the Borrower may not assign or otherwise transfer any of its rights or
obligations hereunder without the prior written consent of the Administrative
Agent and each Lender (and any attempted assignment or transfer by the Borrower
without such consent shall be null and void) and (ii) no Lender may assign or
otherwise transfer its rights or obligations hereunder except (x) to an assignee
in accordance with the provisions of paragraph (b) of this Section, (y) by way
of participation in accordance with the provisions of paragraph (e) of this
Section or (z) by way of pledge or assignment of a security interest subject to
the restrictions of paragraph (gh) of this Section (and any other attempted
assignment or transfer by any party hereto shall be null and void). Nothing in
this Agreement, express or implied, shall be construed to confer upon any Person
(other than the parties hereto, their respective successors as assigns permitted
hereby, Participants to the extent provided in paragraph (e) of this
Section 11.6 and, to the extent expressly contemplated hereby, the Affiliates of
each of the Administrative Agent and the Lenders) any legal or equitable right,
remedy or claim under or by reason of this Agreement.

(b) Any Lender may assign to one or more assignees (each, an “Assignee”) all or
a portion of its rights and obligations under this Agreement (including all or a
portion of its Commitments and the Loans at the time owing to it); provided that
any such assignment shall be subject to the following conditions:

 

129



--------------------------------------------------------------------------------

(i) except in the case of an assignment to a Lender, an Affiliate of a Lender or
an Approved Fund, an assignment effected by the Administrative Agent in
connection with the initial syndication of the Commitments or an assignment of
the entire remaining amount of the assigning Lender’s Commitments or Loans under
any Facility, the amount of the Commitments or Loans of the assigning Lender
subject to each such assignment (determined as of the date the Assignment and
Assumption with respect to such assignment is delivered to the Administrative
Agent or, if “Trade Date” is specified in the Assignment and Assumption, as of
the Trade Date) shall not be less than $5,000,000 (or, in the case of the Term
Facility, $1,000,000) unless each of the Borrower and the Administrative Agent
otherwise consent (such consent not to be unreasonably withheld or delayed);
provided that no such consent of the Borrower shall be required if an Event of
Default has occurred and is continuing;

(ii) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement
with respect to the Loan or the Commitment assigned, except that this clause
(ii) shall not prohibit any Lender from assigning all or a portion of its rights
and obligations among separate tranches of Loans (if any) on a non-pro rata
basis;

(iii) no consent shall be required for any assignment except to the extent
required by paragraph (b)(i) of this Section and, in addition, the consent of:

(A) the Borrower (such consent not to be unreasonably withheld or delayed) shall
be required unless (x) an Event of Default has occurred and is continuing at the
time of such assignment, (y) such assignment is to a Lender, an Affiliate of a
Lender or an Approved Fund; provided that the Borrower shall be deemed to have
consented to any such assignment unless it shall object thereto by written
notice to the Administrative Agent within five (5) Business Days after having
received notice thereof or (z) such assignment is an assignment of Term Loans or
Commitments made by the Administrative Agent prior to the Syndication Date; and

(B) the Administrative Agent (such consent not to be unreasonably withheld or
delayed) shall be required for assignments in respect of (x) either Term
Facility if such assignment is to an Assignee that is not a Lender, an Affiliate
of a Lender or an Approved Fund or (y) the Revolving Facility if such assignment
is to an Assignee that is not a Lender with a Revolving Commitment, an Affiliate
of such Lender or an Approved Fund with respect to such Lender; and

(C) (1) in the case of any assignment to a new Revolving Lender or that
increases the obligation of the Assignee to participate in exposure under one or
more Letters of Credit (whether or not then outstanding), the Issuing Lender
(such consent not to be unreasonably withheld or delayed), and (2) in the case
of any assignment of a Revolving Commitment, the Swingline Lender (such consent
not to be unreasonably withheld or

 

130



--------------------------------------------------------------------------------

delayed); provided that no consent of the Issuing Lender or the Swingline Lender
shall be required for an assignment to an Assignee that is a Revolving Lender or
an Affiliate or Approved Fund of a Revolving Lender;

(iv) except in the case of assignments pursuant to paragraph (c) below, the
parties to each assignment shall execute and deliver to the Administrative Agent
an Assignment and Assumption, together with a processing and recordation fee of
$3,500 (it being understood that payment of only one processing fee shall be
required in connection with simultaneous assignments to two or more Approved
Funds), and the Assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an administrative questionnaire;

(v) no assignment shall be permitted to be made to the Borrower or any of its
Subsidiaries; and

(vi) no assignment shall be permitted to be made to a natural person.

Except as otherwise provided in paragraph (c) below, subject to acceptance and
recording thereof pursuant to paragraph (d) below, from and after the effective
date specified in each Assignment and Assumption the Eligible Assignee
thereunder shall be a party hereto and, to the extent of the interest assigned
by such Assignment and Assumption, have the rights and obligations of a Lender
under this Agreement, and the assigning Lender thereunder shall, to the extent
of the interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto but shall continue
to be entitled to the benefits of Sections 4.9, 4.10, 4.11 and 11.5; provided,
that such Lender continues to comply with the requirements of Sections 4.10(d)
and 4.10(e). Any assignment or transfer by a Lender of rights or obligations
under this Agreement that does not comply with this Section 11.6 shall be
treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with paragraph (e) of
this Section.

(c) Notwithstanding anything in this Section 11.6 to the contrary, a Lender may
assign any or all of its rights hereunder to an Affiliate of such Lender or an
Approved Fund of such Lender without (a) providing any notice (including,
without limitation, any administrative questionnaire) to the Administrative
Agent or any other Person or (b) delivering an executed Assignment and
Assumption to the Administrative Agent; provided that (A) such assigning Lender
shall remain solely responsible to the other parties hereto for the performance
of its obligations under this Agreement, (B) the Borrower, the Administrative
Agent, the Issuing Lender and the other Lenders shall continue to deal solely
and directly with such assigning Lender in connection with such assigning
Lender’s rights and obligations under this Agreement until an Assignment and
Assumption and an administrative questionnaire have been delivered to the
Administrative Agent, (C) the failure of such assigning Lender to deliver an
Assignment and Assumption or administrative questionnaire to the Administrative
Agent or any other Person shall not affect the legality, validity or binding
effect of such assignment and (D) an Assignment and Assumption between an
assigning Lender and its Affiliate or Approved Fund shall be effective as of the
date specified in such Assignment and Assumption.

 

131



--------------------------------------------------------------------------------

(d) The Administrative Agent, acting solely for this purpose as an agent of the
Borrower (and such agency being solely for tax purposes), shall maintain at one
of its officesthe Administrative Agent’s Office a copy of each Assignment and
Assumption delivered to it (or the equivalent thereof in electronic form) and a
register for the recordation of the names and addresses of the Lenders, and the
Commitments of, and principal amount of amounts (and stated interest owing with
respect to) of the Loans and L/C Obligations owing to, each Lender pursuant to
the terms hereof from time to time (the “Register”). Subject to the penultimate
sentence of this paragraph (d), theThe entries in the Register shall be
conclusive absent manifest error, and the Borrower, the Administrative Agent,
the Issuing Lender and the Lenders mayshall treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary. The
Register shall be available for inspection by the Borrower and any Lender, at
any reasonable time and from time to time upon reasonable prior notice. In the
case of an assignment to an Affiliate of a Lender or an Approved Fund pursuant
to paragraph (c), as to which an Assignment and Assumption and an administrative
questionnaire are not delivered to the Administrative Agent, the assigning
Lender shall, acting solely for this purpose as a non-fiduciary agent of the
Borrower, maintain a register (a “Related Party Register”) comparable to the
Register on behalf of the Borrower. The Register or Related Party Register shall
be available for inspection by the Borrower, the Issuing Lender, the Swingline
Lender and any Lender at the Administrative Agent’s office at any reasonable
time and from time to time upon reasonable prior notice.

(i) Except as otherwise provided in paragraph (c) above, upon its receipt of a
duly completed Assignment and Assumption executed by an assigning Lender and an
Assignee, the Assignee’s completed administrative questionnaire (unless the
Assignee shall already be a Lender hereunder), the processing and recordation
fee referred to in paragraph (b)(iv) of this Section and any written consent to
such assignment required by paragraph (b) of this Section, the Administrative
Agent shall accept such Assignment and Assumption and record the information
contained therein in the Register. Except as otherwise provided in paragraph
(c) above, no assignment shall be effective for purposes of this Agreement
unless and until it has been recorded in the Register (or, in the case of an
assignment pursuant to paragraph (c) above, the applicable Related Party
Register) as provided in this paragraph (d). The date of such recordation of a
transfer shall be referred to herein as the “Assignment Effective Date.”

(e) (i) Any Lender may, without the consent of, or notice to, the Borrower or
the Administrative Agent, sell participations to one or more banks or other
entities (a “Participant”) in all or a portion of such Lender’s rights and
obligations under this Agreement (including all or a portion of its Commitments
and the Loans owing to it); provided that (A) such Lender’s obligations under
this Agreement shall remain unchanged, (B) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations,
(C) the Borrower, the Administrative Agent, the Issuing Lender, the Swingline
Lender and the other Lenders shall continue to deal solely and directly with
such Lender in connection with such Lender’s rights and obligations under this
Agreement, (D) no participation shall be permitted to be

 

132



--------------------------------------------------------------------------------

made to the Borrower or any of its Subsidiaries, nor any officer or director of
any such Person and (E) no sale of a participation shall be effective until and
unless recorded in the selling Lender’s Participant Register. Any agreement or
instrument pursuant to which a Lender sells such a participation shall provide
that such Lender shall retain the sole right to enforce this Agreement and to
approve any amendment, modification or waiver of any provision of this
Agreement; provided that such agreement or instrument may provide that such
Lender will not, without the consent of the Participant, agree to any amendment,
modification or waiver that requires the consent of each Lender directly
affected thereby pursuant to the proviso to the second sentence of Section 11.1.
Subject to paragraph (g) of this Section, the Borrower agrees that each
Participant shall be entitled to the benefits of Sections 4.9, 4.10 and 4.11 to
the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to paragraph (b) of this Section. To the extent permitted by
law, each Participant also shall be entitled to the benefits of Section 11.7(b)
as though it were a Lender; provided such Participant shall be subject to
Section 11.7(a) as though it were a Lender.

(f) Each Lender that sells participations to a Participant, acting solely for
this purpose as an agent of the Borrower, shall maintain a register on which it
enters the name and address of each Participant and the principal amount of and
interest owing with respect to the participation sold to each such Participant
(the “Participant Register”); provided that no Lender shall have any obligation
to disclose all or any portion of the Participant Register (including the
identity of any participant or any information relating to a participant’s
interest in any commitments, loans, letters of credit or its other obligations
under any Loan Document) to any Person except to the extent that such disclosure
is necessary to establish that such commitment, loan, letter of credit or other
obligation is in registered form under Section 5f.103-1(c) or
Section 1.871-14(c)(1) of the United States Treasury Regulations. The entries in
the Participant Register shall be conclusive (absent manifest error), and the
Borrower and the Lenders shall treat each Person whose name is recorded in such
Participant Register pursuant to the terms hereof as a participant for all
purposes of this Agreement, notwithstanding notice to the contrary. For the
avoidance of doubt, the Administrative Agent (in its capacity as such) shall
have no responsibility for maintaining a Participant Register.

(g) A Participant shall not be entitled to receive any greater payment under
Section 4.9 or 4.10 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant had no such
participation been transferred to such Participant, unless the sale of the
participation to such Participant is made with the Borrower’s prior written
consent. Any Participant shall not be entitled to the benefits of Section 4.10
unless such Participant complies with Section 4.10(d),(e) and (ei) as if it were
a Lender.

(h) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank or any other Person, and this Section shall not apply to any such
pledge or assignment of a security interest or to any such sale or
securitization; provided that no such pledge or assignment of a security
interest shall release a Lender from any of its obligations hereunder or
substitute any such pledgee or Assignee for such Lender as a party hereto.

 

133



--------------------------------------------------------------------------------

(i) Notwithstanding the foregoing, any Conduit Lender may assign any or all of
the Loans it may have funded hereunder to its designating Lender without the
consent of the Borrower or the Administrative Agent and without regard to the
limitations set forth in Section 11.6(b). The Borrower, each Lender and the
Administrative Agent hereby confirms that it will not institute against a
Conduit Lender or join any other Person in instituting against a Conduit Lender
any bankruptcy, reorganization, arrangement, insolvency or liquidation
proceeding under any state bankruptcy or similar law, for one year and one day
after the payment in full of the latest maturing commercial paper note issued by
such Conduit Lender; provided, however, that each Lender designating any Conduit
Lender hereby agrees to indemnify, save and hold harmless each other party
hereto for any loss, cost, damage or expense arising out of its inability to
institute such a proceeding against such Conduit Lender during such period of
forbearance.

11.7 Sharing of Payments; Set-off. (a) Except to the extent that this Agreement
expressly provides for payments to be allocated to a particular Lender or to the
Lenders under a particular Facility, if any Lender (a “Benefitted Lender”)
shall, at any time after the Loans and other amounts payable hereunder shall
immediately become due and payable pursuant to Section 9, receive any payment of
all or part of the Obligations owing to it, or receive any collateral in respect
thereof (whether voluntarily or involuntarily, by set-off, pursuant to events or
proceedings of the nature referred to in Section 9.1(f), or otherwise), in a
greater proportion than any such payment to or collateral received by any other
Lender, if any, in respect of the Obligations owing to such other Lender, such
Benefitted Lender shall purchase for cash from the other Lenders a participating
interest in such portion of the Obligations owing to each such other Lender, or
shall provide such other Lenders with the benefits of any such collateral, as
shall be necessary to cause such Benefitted Lender to share the excess payment
or benefits of such collateral ratably with each of the Lenders; provided,
however, that if all or any portion of such excess payment or benefits is
thereafter recovered from such Benefitted Lender, such purchase shall be
rescinded, and the purchase price and benefits returned, to the extent of such
recovery, but without interest. Each Loan Party consents to the foregoing and
agrees, to the extent it may effectively do so under applicable law, that any
Lender acquiring a participation pursuant to the foregoing arrangements may
exercise against each Loan Party rights of setoff and counterclaim with respect
to such participation as fully as if such Lender were a director creditor of
each Loan Party in the amount of such participation to the extent provided in
clause (b) of this Section 11.7.

(b) In addition to any rights and remedies of the Lenders provided by law,
subject to Section 10.11, each Lender shall have the right, without prior notice
to the Borrower, any such notice being expressly waived by the Borrower, and to
the extent permitted by applicable law, upon the occurrence of any Event of
Default which is continuing, upon any amount becoming due and payable by the
Borrower hereunder (whether at the stated maturity, by acceleration or
otherwise), to set off and appropriate and apply against such amount any and all
deposits (general or special, time or demand, provisional or final), in any
currency, and any other credits, indebtedness or claims, in any currency, in
each case whether direct or indirect, absolute or contingent, matured or
unmatured, at any time held or owing by such Lender or any branch or agency
thereof to or for the credit or the account of the Borrower, as the case may be.
Each Lender agrees promptly to notify the Borrower and the Administrative Agent
after any such setoff and application made by such Lender; provided that the
failure to give such notice shall not affect the validity of such setoff and
application.

 

134



--------------------------------------------------------------------------------

(c) Notwithstanding anything to the contrary contained herein, the provisions of
this Section 11.7 shall be subject to the express provisions of this Agreement
which require or permit differing payments to be made to Non-Defaulting Lenders
as opposed to Defaulting Lenders.

11.8 Counterparts. This Agreement may be executed by one or more of the parties
to this Agreement on any number of separate counterparts, and all of said
counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of an executed signature page of this Agreement by
facsimile transmission or electronic mail (in “.pdf” or similar format) shall be
effective as delivery of a manually executed counterpart hereof.

11.9 Severability. Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

11.10 Integration. This Agreement and the other Loan Documents represent the
entire agreement of the Borrower, the Agents and the Lenders with respect to the
subject matter hereof and thereof, and there are no promises, undertakings,
representations or warranties by any Agent or any Lender relative to subject
matter hereof not expressly set forth or referred to herein or in the other Loan
Documents.

11.11 GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

11.12 Submission To Jurisdiction; Waivers. Each of the parties hereto hereby
irrevocably and unconditionally:

(a) submits for itself and its property in any legal action or proceeding
relating to this Agreement and the other Loan Documents to which it is a party,
or for recognition and enforcement of any judgment in respect thereof, to the
exclusive jurisdiction of the courts of the State of New York sitting in the
Borough of Manhattan, the courts of the United States for the Southern District
of New York, and appellate courts from any thereof;

(b) consents that any such action or proceeding may be brought in such courts
and waives any objection that it may now or hereafter have to the venue of any
such action or proceeding in any such court or that such action or proceeding
was brought in an inconvenient court and agrees not to plead or claim the same;

(c) agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to the address set forth
in Section 11.2 or on the signature pages hereof, as the case may be, or at such
other address of which the Administrative Agent shall have been notified
pursuant thereto; and

 

135



--------------------------------------------------------------------------------

(d) agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right to sue in
any other jurisdiction.

11.13 Acknowledgments. The Borrower hereby acknowledges that:

(a) it has been advised by counsel in the negotiation, execution and delivery of
this Agreement and the other Loan Documents;

(b) no Agent or Lender has any fiduciary relationship with or duty to the
Borrower arising out of or in connection with this Agreement or any of the other
Loan Documents, and the relationship between the Agents and Lenders, on one
hand, and the Borrower, on the other hand, in connection herewith or therewith
is solely that of debtor and creditor; and

(c) no joint venture is created hereby or by the other Loan Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Lenders or among the Borrower and the Lenders.

11.14 Releases of Guarantees and Liens. (a) Notwithstanding anything to the
contrary contained herein or in any other Loan Document, each of the
Administrative Agent and the Collateral Agent is hereby irrevocably authorized
by each Secured Party (without requirement of notice to or consent of any
Secured Party except as expressly required by Section 11.1) to take any action
requested by the Borrower having the effect of releasing any Collateral or
guarantee obligations (i) to the extent necessary to permit consummation of any
transaction not prohibited by any Loan Document (including, without limitation,
the release of any Subsidiary Guarantor from its obligations if such Person
ceases to be a Subsidiary as a result of a transaction permitted hereunder) or
that has been consented to in accordance with Section 11.1; provided that no
such release shall occur if (x) such Subsidiary Guarantor continues to be a
guarantor in respect of any Junior Financing or (y) such Collateral continues to
secure any Junior Financing or (ii) under the circumstances described in
paragraph (b) below.

(b) At such time as (i) the Loans, the Reimbursement Obligations and the other
Obligations (other than Unasserted Contingent Obligations and obligations under
or in respect of Hedge Agreements) shall have been paid in full or Cash
Collateralized and (ii) the Commitments have been terminated and no Letters of
Credit shall be outstanding, the Collateral shall be released from the Liens
created by the Security Documents, and the Security Documents and all
obligations (other than those expressly stated to survive such termination) of
the Administrative Agent, the Collateral Agent and each Loan Party under the
Security Documents shall terminate, all without delivery of any instrument or
performance of any act by any Person.

11.15 Confidentiality. Each Agent and each Lender agrees to keep confidential
all non-public information provided to it by any Loan Party pursuant to this
Agreement that is designated by such Loan Party as confidential in accordance
with its customary procedures for handling its own confidential information;
provided that nothing herein shall prevent any Agent or any Lender from
disclosing any such information (a) to any Agent, any other Lender, any
Affiliate of a Lender or any Approved Fund, (b) subject to an agreement to
comply with the provisions of this Section, to any actual or prospective
Transferee or any direct or indirect counterparty to any Hedge Agreement (or any
professional advisor to such counterparty), (c) to its employees,

 

136



--------------------------------------------------------------------------------

officers, directors, agents, attorneys, accountants, trustees and other
professional advisors or those of any of its affiliates (collectively, its
“Related Parties”), (d) upon the request or demand of any Governmental Authority
or any regulatory authority purporting to have jurisdiction over such Person or
its Related Parties (including any self-regulatory authority, such as the
National Association of Insurance Commissioners), (e) in response to any order
of any court or other Governmental Authority or as may otherwise be required
pursuant to any Requirement of Law, (f) if requested or required to do so in
connection with any litigation or similar proceeding, (g) that has been publicly
disclosed (other than as a result of a disclosure in violation of this
Section 11.15), (h) to the National Association of Insurance Commissioners or
any similar organization or any nationally recognized rating agency that
requires access to information about a Lender’s investment portfolio in
connection with ratings issued with respect to such Lender, or (i) in connection
with the exercise of any remedy hereunder or under any other Loan Document,
(j) on a confidential basis to (i) any rating agency in connection with rating
the Borrower or its Subsidiaries or the credit facilities provided hereunder or
(ii) the CUSIP Service Bureau or any similar agency in connection with the
issuance and monitoring of CUSIP numbers of other market identifiers with
respect to the credit facilities provided hereunder or (k) to any other party
hereto; provided that, unless specifically prohibited by applicable law or court
order, each Lender shall notify the Borrower of any request by any Governmental
Authority or representative thereof (other than any such request in connection
with any examination of the financial condition or other routine examination of
such Lender by such Governmental Authority) for disclosure of any such
non-public information prior to disclosure of such information.

11.16 WAIVERS OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

11.17 Patriot Act Notice. (a) Each Lender and the Administrative Agent (for
itself and not on behalf of any Lender) hereby notifies the Loan Parties that
pursuant to the requirements of the Patriot Act, it may be required to obtain,
verify and record information that identifies each Loan Party, which information
includes the name and address of such Loan Party and other information that will
allow such Lender or the Administrative Agent, as applicable, to identify such
Loan Party in accordance with the Patriot Act.

(b) Each of the Agents, the Lenders and the Issuing Lender hereby notifies
Zarlink and any Subsidiary thereof or any corporation resulting from the Zarlink
Acquisition, if any, organized under the laws of Canada, or any province
thereof, that pursuant to the Proceeds of

 

137



--------------------------------------------------------------------------------

Crime (Money Laundering) and Terrorist Financing Act (Canada) and other
applicable anti-money laundering, anti-terrorist financing, government sanction
and “know your client” laws, within Canada (including any guidelines or orders
thereunder), it may be required to obtain, verify and record information
regarding such Person, its directors, authorized signing officers, direct or
indirect shareholders or other Persons in control of such Person, and the
transactions contemplated hereby.

11.18 Canadian Interest Rate (a) For the purposes of the Interest Act (Canada)
and disclosure thereunder to the extent applicable, whenever any interest or any
fee to be paid hereunder or in connection herewith is to be calculated on the
basis of a 360-day or 365-day year, the yearly rate of interest to which the
rate used in such calculation is equivalent is the rate so used multiplied by
the actual number of days in the calendar year in which the same is to be
ascertained and divided by 360 or 365, as applicable. The rates of interest
under this Agreement are nominal rates, and not effective rates or yields. The
principle of deemed reinvestment of interest does not apply to any interest
calculation under this Agreement.

(b) If any provision of this Agreement would oblige Zarlink or a Subsidiary
thereof or any corporation resulting from the Zarlink Acquisition, if any,
organized under the laws of Canada or any province thereof to make any payment
of interest or other amount payable to any Lender or Agent in an amount or
calculated at a rate which would be prohibited by law or would result in a
receipt by that Lender or Agent of “interest” at a “criminal rate” (as such
terms are construed under the Criminal Code (Canada)), then, notwithstanding
such provision, such amount or rate shall be deemed to have been adjusted with
retroactive effect to the maximum amount or rate of interest, as the case may
be, as would not be so prohibited by applicable law or so result in a receipt by
that Lender or Agent of “interest” at a “criminal rate”, such adjustment to be
effected, to the extent necessary (but only to the extent necessary), as
follows: first, by reducing the amount or rate of interest; and thereafter, by
reducing any fees, commissions, costs, expenses, premiums and other amounts
required to be paid which would constitute interest for purposes of section 347
of the Criminal Code (Canada).

[Remainder of page left intentionally blank.]

 

138



--------------------------------------------------------------------------------

Annex A

PRICING GRID FOR REVOLVING LOANS

AND SWINGLINE LOANS

 

Pricing Level

   Applicable Margin for
Eurodollar Loans     Applicable Margin for
Base Rate Loans     Commitment Fee
Rate  

I

     4.75 %      3.75 %      0.625 % 

II

     4.50 %      3.50 %      0.500 % 

III

     4.25 %      3.25 %      0.375 % 

IV

     4.00 %      3.00 %      0.250 % 

So long as no Default or Event of Default has occurred and is continuing, the
Applicable Margin for Revolving Loans and Swingline Loans and the Commitment Fee
Rate shall be adjusted, on and after the first Adjustment Date (as defined
below) occurring after the completion of the first full fiscal quarter of the
Borrower after the Restatement Date, based on changes in the Consolidated
Leverage Ratio, with such adjustments to become effective on the date (the
“Adjustment Date”) that is three Business Days after the date on which the
relevant financial statements are delivered to the Lenders pursuant to
Section 7.1 and to remain in effect until the next adjustment to be effected
pursuant to this paragraph. If any financial statements referred to above are
not delivered within the time periods specified in Section 7.1, then, until the
date that is three Business Days after the date on which such financial
statements are delivered, the highest rate set forth in each column of the
Pricing Grid shall apply. On each Adjustment Date, the Applicable Margin for
Revolving Loans and Swingline Loans and the Commitment Fee Rate shall be
adjusted to be equal to the Applicable Margins opposite the Pricing Level
determined to exist on such Adjustment Date from the financial statements
relating to such Adjustment Date.

As used herein, the following rules shall govern the determination of Pricing
Levels on each Adjustment Date:

“Pricing Level I” shall exist on an Adjustment Date if the Consolidated Leverage
Ratio for the relevant period is greater than 3.25 to 1.00.

“Pricing Level II” shall exist on an Adjustment Date if the Consolidated
Leverage Ratio for the relevant period is less than or equal to 3.25 to 1.00 but
greater than 3.00 to 1.00.

“Pricing Level III” shall exist on an Adjustment Date if the Consolidated
Leverage Ratio for the relevant period is less than or equal to 3.00 to 1.00 but
greater than 2.50 to 1.00.

“Pricing Level IV” shall exist on an Adjustment Date if the Consolidated
Leverage Ratio for the relevant period is less than 2.50 to 1.00.

 

Annex A-1



--------------------------------------------------------------------------------

Exhibit B

EXHIBIT A

FORM OF ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between
[the][each]1 Assignor identified in item 1 below ([the][each, an] “Assignor”)
and [the][each]2 Assignee identified in item 2 below ([the][each, an]
“Assignee”). [It is understood and agreed that the rights and obligations of
[the Assignors][the Assignees]3 hereunder are several and not joint.]4
Capitalized terms used but not defined herein shall have the meanings given to
them in the Credit Agreement identified below (the “Credit Agreement”), receipt
of a copy of which is hereby acknowledged by the Assignee. The Standard Terms
and Conditions set forth in Annex 1 attached hereto are hereby agreed to and
incorporated herein by reference and made a part of this Assignment and
Assumption as if set forth herein in full.

For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor’s][the
respective Assignors’] rights and obligations in [its capacity as a
Lender][their respective capacities as Lenders] under the Credit Agreement and
any other documents or instruments delivered pursuant thereto to the extent
related to the amount and percentage interest identified below of all of such
outstanding rights and obligations of [the Assignor][the respective Assignors]
under the respective facilities identified below (including, without limitation,
the Letters of Credit and the Swing Line Loans included in such facilities5) and
(ii) to the extent permitted to be assigned under applicable law, all claims,
suits, causes of action and any other right of [the Assignor (in its capacity as
a Lender)][the respective Assignors (in their respective capacities as Lenders)]
against any Person, whether known or unknown, arising under or in connection
with the Credit Agreement, any other documents or instruments delivered pursuant
thereto or the loan transactions governed thereby or in any way based on or
related to any of the foregoing, including, but not limited to, contract claims,
tort claims, malpractice claims, statutory claims and all other claims at law or
in equity related to the rights and obligations sold and assigned pursuant to
clause (i) above (the rights and obligations sold and assigned by [the][any]
Assignor to [the][any] Assignee pursuant to clauses (i) and (ii) above being
referred to herein collectively as [the][an] “Assigned Interest”). Each such
sale and assignment is without recourse to [the][any] Assignor and, except as
expressly provided in this Assignment and Assumption, without representation or
warranty by [the][any] Assignor.

 

1  For bracketed language here and elsewhere in this form relating to the
Assignor(s), if the assignment is from a single Assignor, choose the first
bracketed language. If the assignment is from multiple Assignors, choose the
second bracketed language.

2  For bracketed language here and elsewhere in this form relating to the
Assignee(s), if the assignment is to a single Assignee, choose the first
bracketed language. If the assignment is to multiple Assignees, choose the
second bracketed language.

3  Select as appropriate.

4  Include bracketed language if there are either multiple Assignors or multiple
Assignees.

5 

Include all applicable subfacilities.

 

Exhibit B-1



--------------------------------------------------------------------------------

1. Assignor[s]:

 

 

2. Assignee[s]:

 

 

[for each Assignee, indicate [Affiliate][Approved Fund] of [identify Lender]] 3.
Borrower(s):

 

4. Administrative Agent: Bank of America, N.A., as the administrative agent
under the Credit Agreement 5. Credit Agreement: Credit Agreement, dated as of
November 2, 2010 (as amended by Amendment No. 1 to the Credit Agreement, dated
as of March 2, 2011, and as amended and restated by Amendment No. 2 to the
Credit Agreement, dated as of October 13, 2011 and as further amended, amended
and restated, supplemented, restated or otherwise modified from time to time,
the “Credit Agreement”) among the Borrower, Bank of America, N.A., as
Administrative Agent, L/C Issuer and Swing Line Lender, Bank of America, N.A.,
as Collateral Agent, and the Lenders from time to time party thereto.



 

Exhibit B-2

Form of Committed Loan Notice



--------------------------------------------------------------------------------

6. Assigned Interest:

 

Assignor[s]6

 

Assignee[s]7

 

Facility

Assigned8

 

Aggregate

Amount of

Commitment/Loans

for all Lenders9

 

Amount of

Commitment/

Loans

Assigned

 

Percentage

Assigned of

Commitment/

Loans10

 

CUSIP

Number

      $               $                           %         $              
$                           %         $               $              
            %  

 

[7. Trade Date:                     ]11

Effective Date:                     , 20    [TO BE INSERTED BY ADMINISTRATIVE
AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE
REGISTER THEREFOR.]

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR [NAME OF ASSIGNOR] By:  

 

Title:

 

 

 

6  List each Assignor, as appropriate.

7  List each Assignee, as appropriate.

8  Fill in the appropriate terminology for the types of facilities under the
Credit Agreement that are being assigned under this Assignment (e.g. “Revolving
Commitment”, “Term Commitment”, etc.).

9  Amounts in this column and in the column immediately to the right to be
adjusted by the counterparties to take into account any payments or prepayments
made between the Trade Date and the Effective Date.

10  Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans
of all Lenders thereunder.

11  To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be determined as of the Trade Date.

 

Exhibit B-3

Form of Committed Loan Notice



--------------------------------------------------------------------------------

ASSIGNEE [NAME OF ASSIGNEE] By:

 

Title:

 

[Consented to and]12 Accepted:

BANK OF AMERICA, N.A., as
Administrative Agent

By:

 

Title: [Consented to:]13 By:

 

Title:

 

12  To be added only if the consent of the Administrative Agent is required by
the terms of the Credit Agreement.

13  To be added only if the consent of the Borrower and/or other parties (e.g.
Swing Line Lender, L/C Issuer) is required by the terms of the Credit Agreement.

 

Exhibit B-4

Form of Committed Loan Notice



--------------------------------------------------------------------------------

ANNEX 1 TO ASSIGNMENT AND ASSUMPTION

Reference is made to the Credit Agreement, dated as of November 2, 2010 (as
amended by Amendment No. 1 to the Credit Agreement, dated as of March 2, 2011,
and as amended and restated by Amendment No. 2 to the Credit Agreement, dated as
of October 13, 2011 and as further amended, amended and restated, supplemented,
restated or otherwise modified from time to time, the “Credit Agreement”) among
the Borrower, Bank of America, N.A., as Administrative Agent, L/C Issuer and
Swing Line Lender, Bank of America, N.A., as Collateral Agent, and the Lenders
from time to time party thereto. Capitalized terms used by not defined herein
have the meanings assigned to them in the Credit Agreement.

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

 

1. Representations and Warranties.

1.1. Assignor. [The][Each] Assignor (a) represents and warrants that (i) it is
the legal and beneficial owner of [the][[the relevant] Assigned Interest,
(ii) [the][such] Assigned Interest is free and clear of any lien, encumbrance or
other adverse claim and (iii) it has full power and authority, and has taken all
action necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby; and (b) assumes no
responsibility with respect to (i) any statements, warranties or representations
made in or in connection with the Credit Agreement or any other Loan Document,
(ii) the execution, legality, validity, enforceability, genuineness, sufficiency
or value of the Loan Documents or any collateral thereunder, (iii) the financial
condition of the Borrower, any of its Subsidiaries or Affiliates or any other
Person obligated in respect of any Loan Document or (iv) the performance or
observance by the Borrower, any of its Subsidiaries or Affiliates or any other
Person of any of their respective obligations under any Loan Document.

1.2. Assignee. [The][Each] Assignee (a) represents and warrants that (i) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
meets all the requirements to be an assignee under Section 11.6(b)(iii), (v) and
(vi) of the Credit Agreement (subject to such consents, if any, as may be
required under Section 11. 6(b)(iii) of the Credit Agreement), (iii) from and
after the Effective Date, it shall be bound by the provisions of the Credit
Agreement as a Lender thereunder and, to the extent of [the][the relevant]
Assigned Interest, shall have the obligations of a Lender thereunder, (iv) it is
sophisticated with respect to decisions to acquire assets of the type
represented by [the][such] Assigned Interest and either it, or the Person
exercising discretion in making its decision to acquire [the][such] Assigned
Interest, is experienced in acquiring assets of such type, (v) it has received a
copy of the Credit Agreement, and has received or has been accorded the
opportunity to receive copies of the most recent financial statements delivered
pursuant to Section 5.1 thereof, as applicable, and such other documents and
information as it deems appropriate to make its own credit analysis and decision
to enter into this Assignment and Assumption and to purchase [the][such]
Assigned Interest, (vi) it has, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Assignment and Assumption and to purchase
[the][such] Assigned Interest, and (vii) if it is a

 

Exhibit B-5

Form of Committed Loan Notice



--------------------------------------------------------------------------------

Foreign Lender, attached hereto is any documentation required to be delivered by
it pursuant to the terms of the Credit Agreement, duly completed and executed by
[the][such] Assignee; and (b) agrees that (i) it will, independently and without
reliance upon the Administrative Agent, [the][any] Assignor or any other Lender,
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Loan Documents, and (ii) it will perform in accordance with their
terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender.

2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of [the][each] Assigned Interest (including
payments of principal, interest, fees and other amounts) to [the][the relevant]
Assignor for amounts which have accrued to but excluding the Effective Date and
to [the][the relevant] Assignee for amounts which have accrued from and after
the Effective Date.

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York.

 

Exhibit B-6

Form of Committed Loan Notice



--------------------------------------------------------------------------------

Exhibit C

EXHIBIT B-1

FORM OF COMMITTED LOAN NOTICE

Date:             ,         

 

To: Bank of America, N.A., as Administrative Agent

Ladies and Gentlemen:

Reference is made to the Credit Agreement, dated as of November 2, 2010 (as
amended by Amendment No. 1 to the Credit Agreement, dated as of March 2, 2011,
and as amended and restated by Amendment No. 2 to the Credit Agreement, dated as
of October 13, 2011 and as further amended, amended and restated, supplemented,
restated or otherwise modified from time to time, the “Credit Agreement”) among
the Borrower, Bank of America, N.A., as Administrative Agent, L/C Issuer and
Swing Line Lender, Bank of America, N.A., as Collateral Agent, and the Lenders
from time to time party thereto. Capitalized terms used herein that are not
defined herein shall have the meanings given to them in the Credit Agreement.

The undersigned hereby requests (select one):

¨ A Borrowing of [Revolving][Term] Loans

¨ A conversion or continuation of [Revolving][Term B] Loans

1. On                                          (a Business Day) (the “Funding
Date”).

2. In the amount of $                                         

3. Comprised of                                                              

                                                         [Type of Loan
requested]

4. For Eurodollar Loans: with an Interest Period of      months.

The borrowing of Revolving Loans requested herein complies with Sections 3.1 and
3.2 of the Credit Agreement.

 

Exhibit C-1



--------------------------------------------------------------------------------

The Borrower hereby represents and warrants that the conditions specified in
Sections 6.2(a), (b) and (d) of the Credit Agreement shall be satisfied on and
as of the Funding Date.

 

MICROSEMI CORPORATION By:

 

Name:

 

Title:

 

 

Exhibit C-2

Form of Committed Loan Notice



--------------------------------------------------------------------------------

Exhibit D

EXHIBIT B-2

FORM OF SWINGLINE LOAN NOTICE

Date:             ,         

 

To: Bank of America, N.A., as Swingline Lender

Bank of America, N.A., as Administrative Agent

Ladies and Gentlemen:

Reference is made to the Credit Agreement, dated as of November 2, 2010 (as
amended by Amendment No. 1 to the Credit Agreement, dated as of March 2, 2011,
and as amended and restated by Amendment No. 2 to the Credit Agreement, dated as
of October 13, 2011 and as further amended, amended and restated, supplemented,
restated or otherwise modified from time to time, the “Credit Agreement”) among
the Borrower, Bank of America, N.A., as Administrative Agent, L/C Issuer and
Swing Line Lender, Bank of America, N.A., as Collateral Agent, and the Lenders
from time to time party thereto. Capitalized terms used herein that are not
defined herein shall have the meanings given to them in the Credit Agreement.

The undersigned hereby requests a Swingline Loan:

1. On                                          (a Business Day) (the “Funding
Date”).

2. In the amount of $                            .

The Swingline Borrowing requested herein complies with the requirements of
Sections 3.3 and 3.4 of the Credit Agreement.

The Borrower hereby represents and warrants that the conditions specified in
Sections 6.2(a), (b) and (d) of the Credit Agreement shall be satisfied on and
as of the Funding Date.

 

MICROSEMI CORPORATION By:

 

Name:

 

Title:

 

 

Exhibit D-1



--------------------------------------------------------------------------------

Exhibit E

EXHIBIT D-1

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is made to the Credit Agreement, dated as of November 2, 2010 (as
amended by Amendment No. 1 to the Credit Agreement, dated as of March 2, 2011,
and as amended and restated by Amendment No. 2 to the Credit Agreement, dated as
of October 13, 2011 and as further amended, amended and restated, supplemented,
restated or otherwise modified from time to time, the “Credit Agreement”) among
the Borrower, Bank of America, N.A., as Administrative Agent, L/C Issuer and
Swing Line Lender, Bank of America, N.A., as Collateral Agent, and the Lenders
from time to time party thereto. Capitalized terms used herein that are not
defined herein shall have the meanings given to them in the Credit Agreement.

Pursuant to the provisions of Section 4.10(d) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of the Borrower within the meaning of Section 871(h)(3)(B) of the Code, (iv) it
is not a controlled foreign corporation related to the Borrower as described in
Section 881(c)(3)(C) of the Code and (v) no interest payments on the Loan(s) are
effectively connected with the undersigned’s conduct of a U.S. trade or
business.

The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on a properly completed and duly
executed original of IRS Form W-8BEN or W-8BEN-E. By executing this certificate,
the undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform the Borrower and
Administrative Agent in writing and (2) the undersigned shall have at all times
furnished the Borrower and Administrative Agent with a properly completed and
currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.

 

[NAME OF LENDER] By:

 

Name:

 

Title:

 

Date:            , 20[    ]

 

Exhibit E-1



--------------------------------------------------------------------------------

Exhibit E

EXHIBIT D-2

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is made to the Credit Agreement, dated as of November 2, 2010 (as
amended by Amendment No. 1 to the Credit Agreement, dated as of March 2, 2011,
and as amended and restated by Amendment No. 2 to the Credit Agreement, dated as
of October 13, 2011 and as further amended, amended and restated, supplemented,
restated or otherwise modified from time to time, the “Credit Agreement”) among
the Borrower, Bank of America, N.A., as Administrative Agent, L/C Issuer and
Swing Line Lender, Bank of America, N.A., as Collateral Agent, and the Lenders
from time to time party thereto. Capitalized terms used herein that are not
defined herein shall have the meanings given to them in the Credit Agreement.

Pursuant to the provisions of Section 4.10(d) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a bank within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a ten percent shareholder of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code,(iv) it is not a controlled foreign corporation
related to the Borrower as described in Section 881(c)(3)(C) of the Code and
(v) no interest payments with respect to such participation are effectively
connected with the undersigned’s conduct of a U.S. trade or business.

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on a properly completed and duly executed original of IRS
Form W-8BEN or W-8BEN-E. By executing this certificate, the undersigned agrees
that (1) if the information provided on this certificate changes, the
undersigned shall promptly so inform such Lender in writing and (2) the
undersigned shall have at all times furnished such Lender with a properly
completed and currently effective certificate in either the calendar year in
which each payment is to be made to the undersigned, or in either of the two
calendar years preceding such payments.

 

[NAME OF PARTICIPANT] By:

 

Name:

 

Title:

 

Date:             , 20[    ]

 

Exhibit E-2



--------------------------------------------------------------------------------

Exhibit E

EXHIBIT D-3

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

Reference is made to the Credit Agreement, dated as of November 2, 2010 (as
amended by Amendment No. 1 to the Credit Agreement, dated as of March 2, 2011,
and as amended and restated by Amendment No. 2 to the Credit Agreement, dated as
of October 13, 2011 and as further amended, amended and restated, supplemented,
restated or otherwise modified from time to time, the “Credit Agreement”) among
the Borrower, Bank of America, N.A., as Administrative Agent, L/C Issuer and
Swing Line Lender, Bank of America, N.A., as Collateral Agent, and the Lenders
from time to time party thereto. Capitalized terms used herein that are not
defined herein shall have the meanings given to them in the Credit Agreement.

Pursuant to the provisions of Section 4.10(d) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect to such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of the
Borrower within the meaning of Section 871(h)(3)(B) of the Code (v) none of its
direct or indirect partners/members is a controlled foreign corporation related
to the Borrower as described in Section 881(c)(3)(C) of the Code and (vi) no
interest payments with respect to such participation are effectively connected
with the conduct of a U.S. trade or business of the undersigned or any of its
direct or indirect partners/members that is claiming the portfolio interest
exemption.

The undersigned has furnished the Lender with a properly completed and duly
executed original of IRS Form W-8IMY accompanied by one of the following
properly completed and duly executed forms from each of its partners/members
that is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or
W-8BEN-E, as applicable, or (ii) an IRS Form W-8IMY accompanied by an IRS Form
W-8BEN or W-8BEN-E, as applicable, from each of such partner’s/member’s
beneficial owners that is claiming the portfolio interest exemption. By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
such Lender in writing and (2) the undersigned shall have at all times furnished
such Lender with a properly completed and currently effective certificate in
either the calendar year in which each payment is to be made to the undersigned,
or in either of the two calendar years preceding such payments.

 

[NAME OF PARTICIPANT] By:

 

Name:

 

Title:

 

Date:            , 20[    ]

 

Exhibit E-3



--------------------------------------------------------------------------------

Exhibit E

EXHIBIT D-4

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

Reference is made to the Credit Agreement, dated as of November 2, 2010 (as
amended by Amendment No. 1 to the Credit Agreement, dated as of March 2, 2011,
and as amended and restated by Amendment No. 2 to the Credit Agreement, dated as
of October 13, 2011 and as further amended, amended and restated, supplemented,
restated or otherwise modified from time to time, the “Credit Agreement”) among
the Borrower, Bank of America, N.A., as Administrative Agent, L/C Issuer and
Swing Line Lender, Bank of America, N.A., as Collateral Agent, and the Lenders
from time to time party thereto. Capitalized terms used herein that are not
defined herein shall have the meanings given to them in the Credit Agreement.

Pursuant to the provisions of Section 4.10(d) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to this Credit
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of the Borrower within
the meaning of Section 871(h)(3)(B) of the Code (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to the
Borrower as described in Section 881(c)(3)(C) of the Code, and (vi) no interest
payments on the Loan(s) are effectively connected with the conduct of a U.S.
trade or business of the undersigned or any of its direct or indirect
partners/members that is claiming the portfolio interest exemption.

The undersigned has furnished the Administrative Agent and the Borrower with a
properly completed and duly executed original of IRS Form W-8IMY accompanied by
one of the following properly completed and duly executed forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or W-8BEN-E, as applicable, or (ii) an IRS Form W-8IMY accompanied
by an IRS Form W-8BEN or W-8BEN-E, as applicable, from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform the Borrower and the Administrative Agent in writing and (2) the
undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

 

Exhibit E-1



--------------------------------------------------------------------------------

Exhibit E

 

[NAME OF LENDER] By:

 

Name:

 

Title:

 

Date:             , 20[    ]

 

Exhibit E-2



--------------------------------------------------------------------------------

Exhibit F

Successor Agent Agreement

[To be provided under separate cover.]

 

Exhibit F-1



--------------------------------------------------------------------------------

CONSENT AND CONFIRMATION

Dated as of March 31, 2015

Each of the undersigned hereby consents to the foregoing Amendment and hereby
(a) confirms and agrees that notwithstanding the effectiveness of such
Amendment, each Loan Document to which it is a party is, and shall continue to
be, in full force and effect and is hereby ratified and confirmed in all
respects, except that, on and after effectiveness of such Amendment, each
reference in the Loan Documents to the “Credit Agreement”, “thereunder”,
“thereof” or words of like import shall mean and be a reference to the Amended
Credit Agreement, (b) confirms and agrees that the pledge and security interest
in the Collateral granted by it pursuant to the Security Documents to which it
is a party shall continue in full force and effect, and (c) acknowledges and
agrees that such pledge and security interest in the Collateral granted by it
pursuant to such Security Documents shall continue to secure the Obligations,
purported to be secured thereby, as amended or otherwise affected hereby.

THIS CONSENT AND CONFIRMATION AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK. This Consent and Confirmation may be
executed by one or more of the parties to this Consent and Confirmation on any
number of separate counterparts, and all of said counterparts taken together
shall be deemed to constitute one and the same instrument. This Consent and
Confirmation may be delivered by facsimile transmission or electronic mail of
the relevant signature pages hereof.

[SIGNATURE PAGES TO FOLLOW]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has caused this Consent and
Confirmation to be duly executed and delivered as of the date first above
written.

 

MICROSEMI CORPORATION, as Borrower By:

 

Name: Title: MICROSEMI SOC CORP., as Subsidiary Guarantor By:

 

Name: Title: MICROSEMI CORP. – MASSACHUSETTS, as Subsidiary Guarantor By:

 

Name: Title: MICROSEMI CORP. – POWER PRODUCTS GROUP, as Subsidiary Guarantor By:

 

Name: Title:

 

-2-

[Signature Page – Consent and Confirmation]



--------------------------------------------------------------------------------

MICROSEMI CORP. – ANALOG MIXED SIGNAL GROUP, as Subsidiary Guarantor By:

 

Name: Title: MICROSEMI CORP. – RF INTEGRATED SOLUTIONS, as Subsidiary Guarantor
By:

 

Name: Title: MICROSEMI CORP. – RF POWER PRODUCTS, as Subsidiary Guarantor By:

 

Name: Title: MICROSEMI CORP. – POWER MANAGEMENT GROUP, as Subsidiary Guarantor
By:

 

Name: Title: MICROSEMI CORP. – MEMORY AND STORAGE SOLUTIONS, as Subsidiary
Guarantor By:

 

Name: Title:

 

-3-

[Signature Page – Consent and Confirmation]



--------------------------------------------------------------------------------

MICROSEMI SEMICONDUCTOR (U.S.) INC., as Subsidiary Guarantor By:

 

Name: Title: MICROSEMI FREQUENCY AND TIME CORPORATION, as Subsidiary Guarantor
By:

 

Name: Title:

 

-4-

[Signature Page – Consent and Confirmation]